Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 1 of 150 PageID #: 25




             Exhibit A
                 Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 2 of 150 PageID #: 26




                                                                                                                            ai



                                                                                                                                                                               ■
                                                      U 8069528




BILIIIMbIgli11111W11111111111111I111111111111111T111111111111111111M111111iIIIIIIIIIIIIIIIIIIti11111111111lla1110111111111111111111h11111111111MillilitlIft11111111
                                                                                                                                                                      11



                                                                TO;AIX41103VAIMPAILIHESE; PriailSEDIM *MUM OMR;
                                                                       UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                                           United States Patent and Trademark Office


                                                                                                                                                                           November 04, 2020

                                                      THIS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
                                                      THE RECORDS OF THIS OFFICE OF:




                                                      U.S. PATENT: 10,233,164
                                                     ISSUE DATE: March 19, 2019




                                                                                                                                   By Authority of the
                                                                                                                                   Under Secretary of Commerce for Intellectual Property
                                                                                                                                   and Director of the United States Patent and Trademark Office




                                                                                                                                                                           R GLOVER
                                                                                                                                                                           Certifying Officer
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 3 of 150 PageID #: 27
                                                                      IIIII 111111111110!!),1111
                                                                                    2M!111111111
                                                                                              MIEN
(12)   United States Patent                                                 (10) Patent No.:    US 10,233,164 B2
       Mollenkopf et al.                                                    (45) Date of Patent:    *Mar. 19, 2019

(54)    ACESULFAME POTASSIUM                                                8,182,756    B2      5/2012   Liu et al.
        COMPOSITIONS AND PROCESSES FOR                                      8,303,921    B2     11/2012   Brietzke et al.
                                                                            8,309,048    B2     11/2012   Brietzke et al.
        PRODUCING SAME                                                      8,496,905    B2      7/2013   Brietzke et al.
                                                                            8,658,830    B2      2/2014   Brietzke et al.
(71)    Applicant: Celanese International Corporation,                      9,024,016    B2      5/2015   Bayer et al.
                   Irving, TX (US)                                         10,029,998    B2 *    7/2018   Mollenkopf            A23L 27/30
                                                                        2003/0065172     Al      4/2003   Tian et al.
(72)    Inventors: Christoph Mollenkopf, Frankfurt am                   2003/0065218     Al      4/2003   Mollenkopf
                                                                        2008/0076919     Al      3/2008   Liu et al.
                   Main (DE); Peter Groer, Babenhausen                  2009/0318685     Al     12/2009   Saito et al.
                   (DE); Arvind Yadav, Hessen (IN)                      2009/0318686     Al     12/2009   Saito et al.
                                                                        2010/0274057     Al     10/2010   Peters et al.
(73)    Assignee: Celanese International Corporation,                   2011/0256045     Al     10/2011   Brietzke et al.
                  Irving, TX (US)                                       2011/0256046     Al     10/2011   Brietzke et al.
                                                                        2013/0062192     Al      3/2013   Brietzke et al.
                                                                        2013/0331565     Al     12/2013   Bayer et al.
(*)     Notice:         Subject to any disclaimer, the term of this     2018/0079734     Al      3/2018   Mollenkopf et al.
                        patent is extended or adjusted under 35         2018/0079735     Al      3/2018   Mollenkopf et al.
                        U.S.C. 154(b) by 0 days.                        2018/0079736     Al      3/2018   Mollenkopf et al.

                        This patent is subject to a terminal dis-                   FOREIGN PATENT DOCUMENTS
                        claimer.
                                                                       CA                 1273923           9/2009
(21)    Appl. No.: 16/014,471                                          CN                85104277           6/1985
                                                                       CN                85104277 A        12/1986
(22)    Filed:          Jun. 21, 2018                                  CN                 1883790          12/2006
                                                                       CN               200949088           9/2007
                                                                       CN               101124981           2/2008
(65)                      Prior Publication Data
                                                                                                   (Continued)
        US 2018/0297968 Al              Oct. 18, 2018
                                                                                          OTHER PUBLICATIONS
                 Related U.S. Application Data
                                                                       ASTM E 313-05, Standard Practice for Calculating Yellowness and
(63)    Continuation of application No. 15/704,356, filed on           Whiteness Indices from Instrumentally Measured Color Coordi-
        Sep. 14, 2017, now Pat. No. 10,029,998.                        nates, Oct. 1, 2005, 6 pages.
                                                                       Boehshar et al., 5-Chloroacesulfame K—a characteristic indicator
(60)    Provisional application No. 62/397,484, filed on Sep.
                                                                       for application of the "sulfur trioxide" process in the manufacture of
        21, 2016, provisional application No. 62/397,495,              acesulfame K, Research Disclosure, 2003, 477036.
        filed on Sep. 21, 2016.                                        Mayer et al., Acesulfame-K, Food Science and Technology, Jun. 28,
                                                                       1991.
(51) Int. Cl.                                                          International Search Report in the corresponding International PCT
     CO7D 291/06             (2006.01)                                 Patent application No. PCT/US2007/051509, dated Nov. 9, 2017.
     A23L 27/30              (2016.01)                                 Linkies et al., Synthesis, 1990, 5, 405-406.
                                                                       "Commission Direction 95/31/EC of Jul. 5, 1995 laying down
(52) U.S. Cl.                                                          specific criteria of purity concerning sweeteners for use in food-
     CPC            CO7D 291/06 (2013.01); A23L 27/30                  stuffs," Official Journal of the European Communities, Jul. 28,
                 (2016.08); A23L 27/31 (2016.08); A23V                 1995, 19 pages.
                                       2002/00 (2013.01)                                           (Continued)
(58) Field of Classification Search
     CPC                        CO7D 209/06; A23L 27/30                Primary Examiner — Kahsay Habte
     USPC                                         544/200              (74) Attorney, Agent, or Firm — Dority & Manning, P.A.
     See application file for complete search history.
                                                                       (57)                       ABSTRACT
(56)                      References Cited                             Compositions and processes for producing high purity ace-
                                                                       sulfame potassium are described. One process comprises the
                   U.S. PATENT DOCUMENTS                               steps of forming a cyclic sulfur trioxide adduct; hydrolyzing
       4,563,521   A        1/1986   Clauss et al.                     the cyclic sulfur trioxide adduct to form an acesulfame-H
       4,607,100   A        8/1986   Clauss et al.                     composition comprising acesulfame-H; neutralizing the ace-
       4,638,063   A        1/1987   Clauss et al.                     sulfame-H in the acesulfame-H composition to form a crude
       4,695,629   A        9/1987   Clauss et al.                     acesulfame potassium composition comprising acesulfame
       4,804,755   A        2/1989   Reuschling et al.                 potassium and less than 2800 wppm acetoacetamide-N-
       4,806,639   A        2/1989   Reuschling et al.
       4,876,341   A        2/1989   Reuschling et al.                 sulfonic acid, wherein the neutralizing step is conducted or
       5,011,982   A        4/1991   Clauss et al.                     maintained at a pH at or below 11.0; and treating the crude
       5,084,180   A        1/1992   Boateng                           acesulfame potassium composition to form the finished
       5,103,046   A        4/1992   Clauss et al.                     acesulfame potassium composition comprising acesulfame
       5,334,397   A        8/1994   Ream et al.
                                                                       potassium and less than 37 wppm acetoacetamide-N-sulfo-
       5,744,010   A        4/1998   Roscher et al.
       5,808,159   A        9/1998   Giebeler                          nic acid.
       7,408,059   B2       8/2008   Kobayashi et al.
       7,977,514   B2       7/2011   Peters et al.                                      26 Claims, 1 Drawing Sheet
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 4 of 150 PageID #: 28


                                  US 10,233,164 B2
                                       Page 2


(56)          References Cited              DE              3522470              1/1987
                                            DE              3531357              3/1987
                                            DE              3545196              6/1987
       FOREIGN PATENT DOCUMENTS             EP              0155634              9/1985
                                            EP              0159516             10/1985
CN      101124981   A    2/2008             EP              0215347              3/1987
CN      101148300        3/2008             EP              0217024              4/1987
CN      101157666        4/2008             EP              0218076              4/1987
CN      101787001        7/2010             JP             54032406              3/1979
CN      101913898       12/2010             JP            S 5432406 A            3/1979
CN      201921689        8/2011             WO         W093/19055                9/1993
CN      102225333       10/2011             WO       WO 2011/133468 Al          10/2011
CN      102359926        2/2012             WO       W02013/182651              12/2013
CN      102380226        3/2012
CN      102380266   A    3/2012
CN      202221403   U    5/2012                                OTHER PUBLICATIONS
CN      102866042        1/2013
CN      103018368        4/2013             "Commission Direction 2008/60/EC of Jun. 17, 2008 laying down
CN      103130743        6/2013             specific purity criteria concerning sweeteners for use in foodstuffs,"
CN       10331294       10/2013             Official Journal of the European Union, Jun. 18, 2008, 40 pages.
CN      103570592        2/2014             "Regulations—Commission Regulation (EU) No. 231/2012 of Mar.
CN      103570592   A    2/2014             9, 2012 laying down specifications for food additives listed in
CN      103588728        2/2014
CN      103588728   A    2/2014             Annexes II and II to Regulation (EC) No. 1333/2008 of the
CN      103613566        3/2014             European Parliament and of the Council," Official Journal of the
CN      103613566   A    3/2014             European Union, Mar. 22, 2012, 295 pages.
CN      103960558        8/2014             Opinion—"Re-evaluation of acesulfame K with reference to the
CN      104193625       12/2014             previous SCF opinion of 1991," European Commission , Health &
CN      104209052       12/2014             Consumer Protection Directorate-General, Directorate B—Scien-
CN      104225956       12/2014             tific Health Opinions, Unit B3 Management of Scientific Com-
CN      104292181        1/2015             mittees II, Scientific Committee on Food, Mar. 13, 2000, 8 pages.
CN      104292181   A    1/2015             Product Information on "Acesulfame Potassium," 2001, 57th JECFA
CN      204320227        5/2015             (joint FAO/WHO Expert Committee on Food Additives), FNP 52
CN      105085160   A   11/2015
                                            Add 9, 2 pages.
CN      105111166   A   12/2015
                                            Suenaga, "Ethylene-amine salt recovery—by converting the hydro-
CN      105152446       12/2015
CN      105198778       12/2015             chloride into the sulphate, and reacting with ammonia in aq. Solvent
CN      106262665        1/2017             to ppte. Ammonium sulphate", WPI/Thompson, 1979, No. 16, XP
CN      106267879        1/2017             002598345 (See JP54032406).
CN      106346138        1/2017             Sunnett Brochure, "Acesulfame Potassium", Celanese, Apr. 2014.
CN      106349009        1/2017             Xiangsheng et al., "Synthesis of Acesulfame Potassium", Fine
CN      106349190        1/2017             Chemicals, vol. 13, 1996, 1-15.
CN      106349191        1/2017             Information Disclosure Statement submitted Oct. 27, 2017, 2 pages.
CN      106349300        1/2017             Boehshar, Manfred & Burgard, Andreas. (2003). 5- Chloroacesulfame
CN      106365952        2/2017             K—a characteristic indicator for application of the "sulfur trioxide"
CN      106496159   A    3/2017
                                            process in the manufacture of acesulfame K. Research Disclosure.
CN      206001191        3/2017
                                            477036.
CN      206001201        3/2017
CN      206001439        3/2017             D. Mayer, et al., Acesulfame-K (Food Science and Technology),
CN      206121215        4/2017             1991, Intro., Chapters 15, 16, and 18, 56 pages.
DE        1249262       10/1966
DE        1268141        5/1968             * cited by examiner
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 5 of 150 PageID #: 29


U.S. Patent                                               Mar. 19, 2019         US 10,233,164 B2




                                                                          (NI




                          O
                          Cr)
                                                                 CC)




                                                  Cr▪ )



                                        'Cr CO
                                        Cr) Cr)



                                  >f




                                                                                  O
                                                                                  C\




                  O
                                1••••
                                                                                       \\N   O
                                                                                             O

                      O




                                        O
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 6 of 150 PageID #: 30


                                                  US 10,233,164 B2
                             1                                                                     2
          ACESULFAME POTASSIUM                                       and treating the crude acesulfame potassium composition to
      COMPOSITIONS AND PROCESSES FOR                                 form the finished acesulfame potassium composition com-
             PRODUCING SAME                                          prising acesulfame potassium and less than 37 wppm
                                                                     acetoacetamide-N-sulfonic acid. The neutralizing step is
          CROSS-REFERENCE TO RELATED                            5    preferably conducted or maintained at a pH at or below 11.0.
                 APPLICATIONS                                        The crude acesulfame potassium composition may comprise
                                                                     acesulfame potassium and less than 2800 wppm acetoacet-
   This application is a continuation of U.S. application Ser.       amide-N-sulfonic acid. The neutralization step may com-
No. 15/704,356 having a filing date of Sep. 14, 2017, which          prise reacting acesulfame-H with a neutralizing agent, e.g.,
claims priority to U.S. Provisional Patent Application No. io        potassium hydroxide, in a acesulfame-H/neutralizing agent
62/397,484, filed Sep. 21, 2016, and to U.S. Provisional             reaction mixture, to form the acesulfame potassium compo-
Patent Application No. 62/397,495, filed Sep. 21, 2016, the          sition. The potassium hydroxide may be produced via a
entireties of which are incorporated herein by reference.            membrane process and the finished acesulfame potassium
                                                                     composition may comprise less than 10 wppm mercury. In
                 FIELD OF INVENTION                             15   some cases, the acesulfame-H/neutralizing agent reaction
                                                                     mixture comprises from 1 wt % to 95 wt % neutralizing
   The present invention relates generally to acesulfame             agent and from 1 wt % to 95 wt % acesulfame-H, based on
potassium and to processes for producing acesulfame potas-           the total weight of the acesulfame-H/neutralizing agent
sium. More specifically, the present invention relates to            reaction mixture. The neutralizing step may comprise neu-
processes for producing high purity acesulfame potassium. 2o         tralizing the acesulfame-H in the acesulfame-H composition
                                                                     to form the crude acesulfame potassium composition further
         BACKGROUND OF THE INVENTION                                 comprising acetoacetamide. In some embodiments, the
                                                                     crude acesulfame potassium composition comprises from
   Acesulfame potassium has an intense, sweet taste and has          500 wppm to 2375 wppm acetoacetamide-N-sulfonic acid
been used in many food-related applications as a sweetener. 25       and the finished acesulfame potassium composition com-
In conventional acesulfame potassium production processes,           prises less than 25 wppm acetoacetamide-N-sulfonic acid
sulfamic acid and an amine, e.g., triethylamine, are reacted         and further comprises less than 25 wppm acetoacetamide. In
to form an amidosulfamic acid salt, such as a trialkyl               one embodiment, the neutralizing step is conducted or
ammonium amidosulfamic acid salt. The amidosulfamic                  maintained at a pH ranging from 9.0 to 11.0 and the crude
acid salt is then reacted with diketene to form an acetoac- 30       acesulfame potassium composition comprises from 20
etamide salt. The acetoacetamide salt may be cyclized,               wppm to 2500 wppm acetoacetamide-N-sulfonic acid and
hydrolyzed, and neutralized to form acesulfame potassium.            the finished acesulfame potassium composition comprises
U.S. Pat. Nos. 5,744,010 and 9,024,016 disclose exemplary            less than 25 wppm acetoacetamide-N-sulfonic acid and less
acesulfame potassium production processes.                           than 15 wppm acetoacetamide. In another embodiment, the
   Typically, the acetoacetamide salt intermediate is cyclized 35    neutralizing step is conducted or maintained at a pH ranging
by reaction with sulfur trioxide in an inorganic or organic          from 8 to 10.3 and the crude acesulfame potassium compo-
solvent to form a cyclic sulfur trioxide adduct. The solvent         sition comprises from 600 wppm to 1200 wppm acetoacet-
routinely utilized in this reaction is an organic solvent such       amide-N-sulfonic acid, and the finished acesulfame potas-
as a halogenated, aliphatic hydrocarbon solvent, for                 sium composition comprises less than 10 wppm
example, dichloromethane. The adduct formed by this reac- 40         acetoacetamide-N-sulfonic acid and less than 10 wppm
tion is subsequently hydrolyzed and then neutralized with            acetoacetamide. In another embodiment, the neutralizing
potassium hydroxide to form acesulfame potassium.                    step is conducted or maintained at a pH ranging from 8 to
   Acesulfame potassium product and the intermediate com-            10.3 and the crude acesulfame potassium composition com-
positions produced by conventional methods contain unde-             prises less than 2400 wppm acetoacetamide-N-sulfonic acid,
sirable impurities, such as acetoacetamide-N-sulfonic acid. 45       and the finished acesulfame potassium composition com-
Limits for the content of various impurities are often set by        prises less than 10 wppm acetoacetamide-N-sulfonic acid
governmental regulations or customer guidelines. Separa-             and less than 10 wppm acetoacetamide. The finished ace-
tion of many of these impurities using standard purification         sulfame potassium composition may comprise less than 37
procedures such as evaporation, crystallization, and/or fil-         wppm acetoacetamide, e.g., less than 20 wppm acetoacet-
tration has proven difficult, resulting in consumer dissatis- 50     amide. The neutralizing step may be conducted or main-
faction and the failure to meet standards.                           tained at a pH ranging from 9.0 to 11.0 and/or at a pH
   The need exists for improved processes for producing              ranging from 9.0 to 10.5, e.g., from 8.0 to 10.3, and/or at a
high purity acesulfame potassium compositions in which the           temperature below 90° C. The treating step may comprise an
formation of impurities such as acetoacetamide-N-sulfonic            evaporating step with a residence time less than 180 min-
acid during synthesis is reduced or eliminated.                55    utes. Also disclosed is a process for producing a finished
   All of the references discussed herein are hereby incor-          acesulfame potassium composition, the process comprising
porated by reference.                                                the steps of: reacting sulfamic acid and triethylamine to form
                                                                     an amidosulfamic acid salt; reacting the amidosulfamic acid
           SUMMARY OF THE INVENTION                                  salt and diketene to form acetoacetamide salt; contacting
                                                                60   dichloromethane and a sulfur trioxide to form a cyclizing
   The application discloses processes for producing a fin-          agent composition; reacting the acetoacetamide salt with
ished acesulfame potassium composition, the processes                sulfur trioxide in the cyclizing agent composition to form a
comprising the steps of: forming a cyclic sulfur trioxide            cyclic sulfur trioxide adduct; hydrolyzing the cyclic sulfur
adduct; hydrolyzing the cyclic sulfur trioxide adduct to form        trioxide adduct to form an acesulfame-H composition com-
an acesulfame-H composition comprising acesulfame-H;            65   prising acesulfame-H; neutralizing the acesulfame-H in the
neutralizing the acesulfame-H in the acesulfame-H compo-             acesulfame-H to form a crude acesulfame potassium com-
sition to form a crude acesulfame potassium composition;             position comprising acesulfame potassium and less than
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 7 of 150 PageID #: 31


                                                    US 10,233,164 B2
                              3                                                                    4
2800 wppm acetoacetamide-N-sulfonic acid, wherein neu-              acetoacetamide-N-sulfonate         triethylammonium        salt.
tralizing step is conducted or maintained at a pH at or below       Acetoacetamide-N-sulfonic acid and salts thereof may also
11.0; treating the crude acesulfame potassium composition           be present. Content limits for these compounds in the
to form the finished acesulfame potassium composition               finished acesulfame potassium composition are often deter-
comprising acesulfame potassium and less than 37 wppm 5 mined by industry purity standards and/or by standards
acetoacetamide-N-sulfonic acid. Preferably, steps (a), (b),         established for particular end use products that utilize ace-
and (c) are performed in any order before the performance           sulfame potassium as a sweetener. In some cases, limits for
of step (d). The neutralizing step may be conducted or              these impurities are determined by governmental regula-
maintained at a pH ranging from 9.0 to 11.0 and the crude           tions. For most applications, high acesulfame potassium
acesulfame potassium composition may comprise from 20 io purity levels are preferred. Thus, crude acesulfame potas-
wppm to 2500 wppm acetoacetamide-N-sulfonic acid and                sium compositions typically are treated through various
the finished acesulfame potassium composition may com-              treatment operations to reduce the presence of these impu-
prise less than 25 wppm acetoacetamide-N-sulfonic acid and          rities. A non-limiting list of such treatment operations
less than 15 wppm acetoacetamide. The application also              includes: evaporation, crystallization, and/or filtration.
describes crude, intermediate, and finished acesulfame 15              Without being bound by theory, it has now been discov-
potassium composition produced by the processes described           ered that the neutralization of the hydrolyzed sulfur trioxide
herein. In some cases, the application describes an acesul-         adduct may create stress, e.g., thermal stress, on acesulfame
fame potassium composition comprising acesulfame potas-             potassium molecules. This thermal stress may also affect
sium and less than 25 wppm acetoacetamide-N-sulfonic acid           acesulfame-H, also known as sweetener acid, which is
and less than 25 wppm acetoacetamide. In some cases, the 20 formed during the hydrolysis step and is a precursor to the
acesulfame potassium composition further comprises 0.001            acesulfame potassium. This stress on the acesulfame potas-
wppm to 5 wppm organic impurities and/or 0.001 wppm to              sium and potentially on the acesulfame-H can result in
5 wppm of at least one heavy metal, e.g., the at least one          degradation of these compounds, resulting in the formation
heavy metal being selected from the group consisting of             of undesirable impurities. In some situations, this stress may
mercury, lead and mixtures thereof. In some cases, the 25 cause the acesulfame potassium/acesulfame-H to degrade
acesulfame potassium composition further comprises mer-             into its formation reaction reactants, e.g., acetoacetamide
cury present in an amount of 1 wppb to 20 wppm and/or lead          and/or salts thereof and/or acetoacetamide-N-sulfonic acid,
present in an amount of 1 wppb to 25 wppm.                          which can lead to the formation of additional impurities.
                                                                       It has also now been discovered that the use of specific
       BRIEF DESCRIPTION OF THE DRAWINGS                         30 reaction parameters may advantageously reduce or eliminate
                                                                    stress on the acesulfame potassium (or acesulfame-H) and/or
   The invention is described in detail below with reference        reduce or eliminate product degradation, which in turn
to the appended drawing.                                            reduces or eliminates the formation of additional impurities
   FIG. 1 is a process flow sheet of an acesulfame potassium        and ultimately leads to a high-purity end product.
production process in accordance with one embodiment of 35             In particular, conducting the neutralization step at within
the present invention.                                              specific pH ranges or limits now has been found to surpris-
                                                                    ingly reduce or eliminate acesulfame potassium (or acesul-
             DETAILED DESCRIPTION OF THE                            fame-H) degradation and impurity formation, examples of
                         INVENTION                                  which include the formation of acetoacetamide-N-sulfamic
                                                                 40 acid and/or the (re)formation of acetoacetamide salt. Tradi-
                          Introduction                              tionally, the neutralization step has been conducted or main-
                                                                    tained at very high pH levels so as to maximize neutraliza-
   Conventional processes for producing acesulfame potas-           tion of the acesulfame-H to acesulfame potassium and
sium involve reacting sulfamic acid and an amine in the             minimize acesulfame-H content in the resultant crude ace-
presence of acetic acid to form an amidosulfamic acid salt. 45 sulfame potassium composition. The reduced degradation of
The amidosulfamic acid salt is then reacted with an                 acesulfame potassium and acesulfame-H leads directly to
acetoacetylating agent, e.g., diketene, to form an acetoacet-       the formation of the higher purity crude acesulfame potas-
amide salt. The acetoacetamide salt is reacted with a cycl-         sium compositions, discussed herein, thereby simplifying
izing agent, e.g., sulfur trioxide, to form a cyclic sulfur         subsequent treatment operations for forming the intermedi-
trioxide adduct. The cyclic sulfur trioxide adduct is then 50 ate or finished acesulfame potassium compositions. The
hydrolyzed and neutralized via conventional means to form           process also advantageously leads to the formation of inter-
a crude acesulfame potassium composition comprising ace-            mediate and finished acesulfame potassium compositions
sulfame potassium. This composition is phase separated into         having low acetoacetamide-N-sulfamic acid and/or acetoac-
aqueous and organic phases. Most of the acesulfame potas-           etamide content.
sium separates into the aqueous phase. As used herein, the 55          In addition to the stress formed during the neutralization
term "crude acesulfame potassium composition" refers to             step, the treatment operations employed to remove impuri-
the initial product of the neutralization step or to the aqueous    ties from the acesulfame potassium in the crude acesulfame
phase that is formed from the phase separation step (without        potassium composition may also result in stress, e.g., ther-
any further purification). The crude acesulfame potassium           mal stress, on the acesulfame potassium itself (or the ace-
composition comprises at least 5 wt % acesulfame potas- 60 sulfame-H), which also may result in degradation. It is
sium. The crude acesulfame potassium composition may be             believed that under such stress, acetoacetamide-N-sulfamic
optionally treated to form an "intermediate acesulfame              acid may degrade (and optionally hydrolyze) into acetoac-
potassium composition" and/or a "finished acesulfame                etamide and N-sulfonic acid (and optionally N-sulfonic acid
potassium composition," which are discussed below.                  derivatives). Thus, thermal stress in the treatment operations
   Conventional acesulfame potassium compositions have 65 may lead to the formation of additional undesirable byprod-
been shown to comprise several undesirable impurities,              ucts, e.g., acetoacetamide. Advantageously, the reduction in
among them acetoacetamide and acetoacetamide salts, e.g.,           the content of acetoacetamide-N-sulfamic acid in the crude
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 8 of 150 PageID #: 32


                                                  US 10,233,164 B2
                             5                                                                    6
acesulfame potassium composition further provides for               enters the crystallizer until the intermediate acesulfame
accompanying reductions in acetoacetamide content that              potassium composition exits the crystallizer.
may be formed in subsequent treatment operations, which                "Cyclization reaction time," as used herein, refers to the
leads to improved efficiencies and, ultimately, to reduced          time from the start of the acetoacetamide salt feed to the
acetoacetamide content in the resultant finished acesulfame    5    termination of the acetoacetamide salt feed. In some cases,
potassium composition.                                              if indicated, the cyclization reaction time may include addi-
   Additional specific terms that are used herein are now           tional time past the termination of the acetoacetamide salt
defined. "Acetoacetamide," as used herein, refers to the            feed, e.g., an extra 5 minutes or an extra minute.
following molecule:                                                    The treatment of the crude acesulfame potassium com-
                                                               io   position may entail one or more operations, e.g., a concen-
                                                                    trating operation and/or a separating operation. Generally, a
           0      0                                                 concentrating operation is not considered a separating opera-
                                                                    tion. In some embodiments, the concentrating operation(s)
                                                                    and the separating operation(s) make up the overall treat-
     H3C
                                                               15   ment of the crude acesulfame potassium composition, which
                                                                    results in the finished acesulfame potassium composition. In
   "Acetoacetamide-N-sulfonic acid" as used herein, refers          some cases, the overall concentrating operation may include
to the molecule shown below. In some cases, acetoacet-              multiple individual concentrating operations or units and the
amide-N-sulfonic acid may be a degradation product of               overall separating operation may include multiple individual
acesulfame potassium or acesulfame-H. The term "acetoac- 20         separating operations or units.
etamide-N-sulfonic acid," as used herein, also includes salts          "Wppm" and "wppb," as used herein, mean weight parts
of acetoacetamide-N-sulfamic acid, e.g., potassium, sodium,         per million or weight parts per billion, respectively, and are
and other alkali metal salts.                                       based on the total weight of the entire respective composi-
                                                                    tion, e.g., the total weight of the entire crude acesulfame
                                                               25   potassium composition or the entire finished acesulfame
           0      0                                                 potassium composition.
                                                                    Acesulfame Potassium Formation (pH Control)
                                                                       Processes for producing high purity acesulfame potas-
                                                                    sium compositions are described herein. In one embodiment,
                                                              30    the process comprises the steps of forming a cyclic sulfur
   Crude acesulfame compositions may be treated to form             trioxide adduct, hydrolyzing the cyclic sulfur trioxide adduct
intermediate acesulfame potassium compositions and fin-             to form an acesulfame-H composition comprising acesul-
ished acesulfame compositions, and this treatment step may          fame-H, and neutralizing the acesulfame-H in the acesul-
include one or more concentrating or separating operations.         fame-H composition (and optionally phase separating the
   An "intermediate acesulfame potassium composition" 35            neutralization reaction product) to form a crude acesulfame
refers to a composition resulting from the concentrating of         potassium composition. The crude acesulfame potassium
the crude acesulfame potassium composition, e.g., the               composition comprises acesulfame potassium and impuri-
removal of water from the crude acesulfame potassium                ties, e.g., acetoacetamide-N-sulfonic acid, present in
composition. The intermediate acesulfame potassium com-             extremely low amounts, if at all.
position comprises at least 10 wt % acesulfame potassium, 40           Other impurities may also be formed in the aforemen-
based on the total weight of the intermediate acesulfame            tioned process steps. For example, the formation of the
potassium composition, and has an acesulfame potassium              cyclic sulfur trioxide adduct may yield a cyclic sulfur
weight percentage that is higher than that of the crude             trioxide adduct composition that comprises the cyclic sulfur
acesulfame potassium composition.                                   trioxide adduct and additional reaction side products and
   A "finished acesulfame potassium composition" refers to 45       impurities. Similarly, the formation of the acesulfame-H
a composition (preferably directly) resulting from the sepa-        may yield an acesulfame-H composition that comprises
rating, e.g., crystallizing and/or filtering, of the intermediate   acesulfame-H and additional reaction side products and
acesulfame potassium composition. The finished acesulfame           impurities.
potassium composition comprises at least 15 wt % acesul-               The formation of the cyclic sulfur trioxide adduct may
fame potassium, based on the total weight percentage of the so      comprise the steps of reacting sulfamic acid and triethylam-
finished acesulfame potassium composition, and has an               ine to form an amidosulfamic acid salt; reacting the amido-
acesulfame potassium weight percentage that is higher than          sulfamic acid salt and diketene to form acetoacetamide salt;
that of the intermediate acesulfame potassium composition.          contacting solvent, e.g., dichloromethane, and cyclizing
   "Residence time," as used herein, refers to the time period      agent, e.g., sulfur trioxide, to form a cyclizing agent com-
that a composition (or stream) to be treated, e.g., a crude 55      position; and reacting the acetoacetamide salt with sulfur
acesulfame potassium composition, remains in a particular           trioxide in the cyclizing agent composition to form a cyclic
treatment operation. Residence time begins when the com-            sulfur trioxide adduct. The amidosulfamic acid salt forma-
position to be treated enters the treatment operation, and          tion reaction, the acetoacetamide salt formation reaction,
residence time ends when the resultant compositions                 and the contacting of the solvent and the cyclizing agent may
(formed via the treatment) exit the treatment operation. As 60      be performed in any order as long as these steps are
one particular example, residence time for a concentrating          performed prior to the reaction of the acetoacetamide salt
operation, e.g., evaporation, refers to the time from when a        with cyclizing agent in the cyclizing agent composition.
crude acesulfame potassium composition enters the evapo-               As noted above, in the neutralization step, a neutralizing
rator until the intermediate acesulfame potassium composi-          agent neutralizes the acesulfame-H to form acesulfame
tion exits the evaporator. As another example, residence time 65    potassium. Importantly, the neutralization step is conducted
for a separating operation, e.g., crystallization, refers to the    or maintained at low pH levels and/or the pH of the
time from when a crude acesulfame potassium composition             neutralization step is maintained at low levels, which results
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 9 of 150 PageID #: 33


                                                    US 10,233,164 B2
                              7                                                                      8
in reduction or elimination of the formation of certain                step. In one embodiment, when a continuous process is
impurities, e.g., acetoacetamide-N-sulfonic acid, in the               employed, the pH of the neutralizing step is the pH at which
crude acesulfame potassium composition. In this context,               the continuous process is maintained. In one embodiment,
"conducted" means that the neutralization step begins at a             when a batch process is employed, the pH of the neutralizing
low pH level, and "maintained" means that steps are taken         5    step is the final pH of the neutralization reaction mixture,
to ensure that the pH stays within a low pH range throughout           e.g., at the completion of the batch operation.
the entire neutralization step.                                           In some cases, the pH in the neutralizing step may be
   In one embodiment, the neutralization step is conducted             maintained within the desired range by managing the com-
or maintained at a pH at or below 11.0, e.g., at or below 10.5,        ponents of the neutralization reaction mixture, which com-
at or below 10, at or below 9.5, at or below 9.0, at or below     a)   prises acesulfame-H and neutralizing agent (and also sol-
8.5, at or below 8.0, at or below 7.5, at or below 7.0, or at          vent). For example, the composition of the neutralization
or below 6.5. In some embodiments, the pH of the neutral-              reaction mixture may include from 1 wt % to 95 wt %
ization step is conducted or maintained below the aforemen-            neutralizing agent, e.g., from 10 wt % to 85 wt % or from
tioned limits (the limit itself is not included). In terms of          25 wt % to 75 wt %, and from 1 wt % to 95 wt %
ranges, the neutralization step is preferably conducted or        15   acesulfame-H, e.g., from 10 wt % to 85 wt % or from 25 wt
maintained at a pH ranging from 6.0 to 11.0, e.g., from 7.0            % to 75 wt %. These concentration ranges are based on the
to 11.0, from 7.5 to 11.0, from 9.0 to 11.0, from 9 to 10.5,           mixture of neutralization agent and acesulfame-H (not
from 7.0 to 10.5, from 7.0 to 10.0, from 8 to 10.5, from 8 to          including solvent).
10.3, from 8 to 10, or from 7.5 to 9.0. The pH of the                     In some embodiments, the temperature at which the
neutralization step is preferably conducted or maintained         20   treatment of the crude acesulfame potassium composition is
within the aforementioned ranges (the endpoints are not                conducted is maintained at a low level. Also, in some
included).                                                             embodiments, the residence time (of the crude acesulfame
   In preferred embodiments, the neutralizing step comprises           potassium composition or a derivative thereof) in one or
reacting the acesulfame-H in the acesulfame-H composition              more operations of the treatment process) is maintained at a
with a neutralizing agent to form the acesulfame potassium        25   low level. The employment of the treatment under these
composition.                                                           parameters advantageously reduces/eliminates decomposi-
   The utilization of these pH ranges and limits provides for          tion of acetoacetamide-N-sulfonic acid into other impurities.
excellent conversion of acesulfame-H to acesulfame potas-                 In some embodiments, the treatment of the crude acesul-
sium while minimizing the content of acesulfame-H and                  fame potassium composition, e.g., one or more of the steps
acesulfame potassium degradation products in the resultant        30   that make up the treatment operation, is conducted at or
crude acesulfame potassium composition (and the finished               maintained at a low temperature. Preferably the treatment
acesulfame potassium composition). Although low pH lev-                operation comprises a concentrating operation and a sepa-
els are generally desired according to embodiments of the              rating operation and these operations are conducted at low
invention, it has now been discovered that if the pH of the            temperature.
neutralization step is too low, acesulfame-H conversion to        35      In some embodiments, the concentrating operation, e.g.,
acesulfame potassium may be undesirebly reduced. If the                one or more of the steps that make up the concentrating
pH of the neutralization step is too high, the acesulfame              operation, is conducted at or maintained at a low tempera-
potassium degrades into unwanted by-products. Acesul-                  ture, e.g., a temperature below 90° C., e.g., below 88° C.,
fame-H is known to be less stable than acesulfame potas-               below 85° C., below 83° C., below 80° C., below 78° C.,
sium, and as such, more susceptible to degradation. By using      40   below 75° C., below 73° C., below 70° C., below 65° C.,
the aforementioned pH ranges and limits, fewer acesul-                 below 55° C., below 50° C., or below 46° C. In some cases,
fame-H molecules degrade into its precursors, e.g., acetoac-           the temperature of the concentrating operation may be
etamide, while ensuring formation of acesulfame potassium.             maintained at a temperature above 0° C., e.g., above 10° C.,
In addition to the reduced acetoacetamide-N-sulfonic acid              above 15° C., above 20° C., above 22° C., above 25° C.,
levels in the crude acesulfame potassium composition, the         45   above 35° C., above 40° C. or above 50° C. In terms of
low pH levels may also have a beneficial effect on other               ranges, the temperature of the concentrating operation may
impurities that may be formed downstream of the neutral-               range from 0° C. to 90° C., e.g., 25° C. to 90° C., from 55°
ization step. For example, by reducing acetoacetamide-N-               C. to 90° C., from 10° C. to 88° C., from 10° C. to 85° C.,
sulfonic acid content, the formation of its decomposition              from 75° C. to 88° C., from 80° C. to 88° C., from 15° C.
byproducts is also reduced during the evaporation and/or the      so   to 85° C., from 75° C. to 85° C., from 20° C. to 83° C., from
crystallization steps.                                                 20° C. to 80° C., from 22° C. to 78° C., from 25° C. to 75°
   The neutralizing agent preferably comprises a potassium-            C., from 25° C. to 73° C., from 15° C. to 50° C., from 25°
containing compound. Preferably the neutralizing agent                 C. to 65° C., from 22° C. to 50° C., from 20° C. to 55° C.,
comprises potassium hydroxide. Other suitable examples of              from 25° C. to 70° C., or from 30° C. to 60° C.
neutralizing agents include KHCO3, K2CO3, and potassium           55      In some embodiments, the separating operation, e.g., one
alcoholates. In preferred embodiments, the neutralizing                or more of the steps that make up the separating operation,
agent comprises a base, e.g., a hydroxide compound. In                 is conducted at or maintained at a low temperature, e.g., a
cases where potassium hydroxide is employed, the potas-                temperature below 35° C., below 30° C., below 25° C.,
sium hydroxide may be produced via a membrane process.                 below 20° C., below 15° C., below 10° C., below 8° C.,
Alternatively, the potassium hydroxide may be produced via        60   below 6° C., below 5° C., or below 0° C. In some cases, the
an amalgam process.                                                    temperature of the separating operation may be maintained
   The specific method employed to maintain the pH within              at a temperature above —25° C., e.g., above —10° C., above
the desired range in the neutralizing step may vary widely.            0° C., above 5° C., above 10° C., above 15° C., above 25°
In some embodiments, the pH in the neutralizing step is                C., or above 30° C. In terms of ranges, the temperature of the
conducted or maintained within the desired range by con-          65   separating operation may range from —25° C. to 35° C., e.g.,
trolling the amount of neutralizing agent, preferably a basic          —10° C. to 35° C., from 0° C. to 35° C., from 5° C. to 30°
compound, e.g., a hydroxide, utilized in the neutralizing              C., from —10° C. to 30° C., from —10° C. to 25° C., from
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 10 of 150 PageID #: 34


                                                     US 10,233,164 B2
                               9                                                                    10
 —10° C. to 20° C., from —10° C. to 15° C., from 0° C. to 25°           than 100 wppm. In terms of ranges, the crude acesulfame
 C., or from —10° C. to 30° C. The employment of the                    potassium composition may comprise from 1 wppm to 2800
 aforementioned temperatures in the treatment advanta-                  wppm acetoacetamide-N-sulfonic acid, e.g., from 1 wppm to
 geously improves final product purity.                                 2700 wppm, from 10 wppm to 2700 wppm, from 20 wppm
    In some embodiments, the treatment of the crude acesul-        5    to 2500 wppm, from 100 wppm to 2500 wppm, from 500
 fame potassium composition, e.g., one or more of the steps             wppm to 2500 wppm, from 1500 to 2400 wppm, from 500
 that make up the treatment operation, is conducted at or               wppm to 2375 wppm, from 600 wppm to 2000 wppm, from
 maintained at a low residence time. Preferably the treatment           900 to 1900 wppm, from 300 wppm to 1500 wppm, from
 operation comprises a concentrating operation and a sepa-              400 wppm to 1400 wppm, from 600 wppm to 1200 wppm,
 rating operation and these operations are conducted at a low      io   or from 700 wppm to 1100 wppm.
 residence time and/or pH.                                                 The crude acesulfame potassium composition may further
    In some embodiments, the concentrating operation, e.g.,             comprise acetoacetamide, which may be present in the
 one or more of the steps that make up the concentrating                amounts discussed above with respect to acetoacetamide-
 operation, is conducted at or maintained at a low residence            N-sulfonic acid.
 time. In one embodiment, residence time is less than 180          15      The finished acesulfame potassium compositions, which
 minutes, e.g., less than 170 minutes, less than 150 minutes,           are typically suitable for end consumer usage, are formed by
 less than 120 minutes, less than 100 minutes, less than 90             treating the crude acesulfame potassium composition to
 minutes, less than 75 minutes, less than 50 minutes, less than         remove impurities. In some cases, the finished acesulfame
 40 minutes, less than 30 minutes, less than 20 minutes, or             potassium composition is typically the product that is sold.
 less than 10 minutes. In terms of lower limits, residence time    20   This finished acesulfame potassium composition preferably
 may be at least 1 second, e.g., at least 10 seconds, at least 1        comprises a mixture of acesulfame potassium and less than
 minute, at least 10 minutes, or at least 15 minutes. In terms          37 wppm acetoacetamide, e.g., less than 35 wppm, less than
 of ranges, the residence time may range from 1 second to               30 wppm, less than 25 wppm, less than 20 wppm, less than
 180 minutes, e.g., from 10 seconds to 180 minutes, from 1              15 wppm, less than 12 wppm, less than 10 wppm, less than
 minute to 180 minutes, from 10 minutes to 150 minutes,            25   7 wppm, less than 5 wppm, less than 3 wppm, less than 1
 from 1 minute to 50 minutes, from 1 minute to 30 minutes,              wppm, less than 0.8 wppm, less than 0.5 wppm, or less than
 from 10 minutes to 100 minutes, from 1 minute to 80                    0.3 wppm. In some cases the finished acesulfame potassium
 minutes, from 10 minutes to 80 minutes, from 10 minutes to             composition is free of acetoacetamide, e.g., substantially
 50 minutes, from 15 minutes to 90 minutes, or from 15                  free of acetoacetamide (undetectable). In terms of ranges,
 minutes to 75 minutes. The same residence time limits and         30   the finished acesulfame potassium composition may com-
 ranges are applicable to the separating operation, e.g., one or        prise from 1 wppb to 37 wppm acetoacetamide, e.g., from 10
 more of the steps that make up the separating operation. The           wppb to 35 wppm, from 10 wppb to 25 wppm, from 10
 employment of residence times in the concentrating opera-              wppb to 15 wppm, from 10 wppb to 12 wppm, from 10
 tion and/or separating operation advantageously improves               wppb to 10 wppm, from 10 wppb to 7 wppm, from 10 wppb
 final product purity.                                             35   to 5 wppm, from 10 wppb to 3 wppm, from 100 wppb to 15
    In some embodiments, the concentrating operation, e.g.,             wppm, from 100 wppb to 10 wppm, or from 100 wppb to 5
 one or more of the steps that make up a concentrating                  wppm.
 operation, is conducted at or maintained at a low pH. In one              The finished acesulfame potassium composition prefer-
 embodiment, the pH of the separating is maintained below               ably comprises a mixture of acesulfame potassium and less
 10.0, e.g., below 9.5, below 9.0, below 8.5, below 8.0, below     40   than 37 wppm acetoacetamide-N-sulfonic acid, e.g., less
 7.5, below 7.0, or below 6.5. In terms of ranges, the pH of            than 35 wppm, less than 30 wppm, less than 25 wppm, less
 the concentrating operation is preferably maintained                   than 20 wppm, less than 15 wppm, less than 12 wppm, less
 between 6.0 and 10.0, e.g., between 6.5 and 9.5, between 7.0           than 10 wppm, less than 7 wppm, less than 5 wppm, less
 and 9.0, or between 7.5 and 8.5. The same pH limits and                than 3 wppm, less than 1 wppm, less than 0.8 wppm, less
 ranges are applicable to the separating operation, e.g., one or   45   than 0.5 wppm, or less than 0.3 wppm. In some cases the
 more of the steps that make up the separating operation. The           finished acesulfame potassium composition is free of
 employment of low pH levels in the concentrating operation             acetoacetamide-N-sulfonic acid, e.g., substantially free of
 or separating operation advantageously improves final prod-            acetoacetamide-N-sulfonic acid (undetectable). In terms of
 uct purity.                                                            ranges, the finished acesulfame potassium composition may
    The finished acesulfame potassium composition formed           so   comprise from 1 wppb to 37 wppm acetoacetamide-N-
 via the process(es) described herein will have high purity.            sulfonic acid, e.g., from 10 wppb to 35 wppm, from 10 wppb
 Acesulfame Potassium Compositions                                      to 25 wppm, from 10 wppb to 15 wppm, from 10 wppb to
    The crude acesulfame potassium composition is formed                12 wppm, from 10 wppb to 10 wppm, from 10 wppb to 7
 by hydrolyzing a cyclic sulfur trioxide adduct to form an              wppm, from 10 wppb to 5 wppm, from 10 wppb to 3 wppm,
 acesulfame-H composition and neutralizing the acesul-             55   from 100 wppb to 15 wppm, from 100 wppb to 10 wppm,
 fame-H in the acesulfame-H composition to form the crude               or from 100 wppb to 5 wppm.
 acesulfame potassium composition, as discussed herein. The                The acetoacetamide-N-sulfonic acid and/or the acetoac-
 product of the neutralization step is phase separated into             etamide content may be measured in the crude, intermediate,
 aqueous and organic phases. The crude acesulfame potas-                or finished acesulfame potassium compositions via high
 sium composition may be obtained from the aqueous phase           60   performance liquid chromatography (HPLC) analysis, based
 (without any further purification). The crude acesulfame               on European Pharmacopoeia guidelines for thin layer chro-
 potassium composition comprises a mixture of acesulfame                matography (2017) and adapted for HPLC. A particular
 potassium and acetoacetamide-N-sulfonic acid, e.g., less               measurement scenario utilizes an LC Systems HPLC unit
 than 2800 wppm acetoacetamide-N-sulfonic acid, e.g., less              from Shimadzu having a CBM-20 Shimadzu controller and
 than 2700, less than 2600 wppm, less than 2500 wppm, less         65   being equipped with an IonPac NS1 ((5 µm) 150x4 mm)
 than 2400 wppm, less than 2000 wppm, less than 1500                    analytical column and an IonPac NG1 guard column (35x4.0
 wppm, less than 1000 wppm, less than 500 wppm, or less                 mm). A Shimadzu SPD-M20A photodiode array detector
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 11 of 150 PageID #: 35


                                                     US 10,233,164 B2
                              11                                                                      12
 can be used for detection (at 270 nm and 280 nm wave-                  wppm, from 10 wppb to 7 wppm, from 10 wppb to 5 wppm,
 length). Analysis may be performed at 23° C. column                    from 10 wppb to 3 wppm, from 100 wppb to 15 wppm, from
 temperature. As a first eluent solution, an aqueous mixture of         100 wppb to 10 wppm, or from 100 wppb to 5 wppm).
 tetra butyl ammonium hydrogen sulfate (3.4 g/L), acetoni-                 In a particular embodiment, the crude acesulfame potas-
 trile (300 mL/L), and potassium hydroxide (0.89 g/L) may          5    sium composition comprises from 500 wppm to 2375 wppm
 be employed; as a second eluent solution, an aqueous                   acetoacetamide-N-sulfonic acid and the finished acesulfame
 mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L)             potassium composition comprises less than 25 wppm
 and potassium hydroxide (0.89 g/L) may be employed.                    acetoacetamide-N-sulfonic acid and further comprises less
 Elution may be conducted in gradient mode according to the             than 25 wppm acetoacetamide.
 following second eluent flow profile:                             10      In another particular embodiment, the neutralizing is
    0 to 3 minutes: constant 80% (v/v)                                  conducted or maintained at a pH ranging from 9.0 to 11.0,
    3 to 6 minutes: linear reduction to 50% (v/v)                       the crude acesulfame potassium composition comprises
     6 to 15 minutes: constant at 50% (v/v)                             from 20 wppm to 2500 wppm acetoacetamide-N-sulfonic
    15 to 18 minutes: linear reduction to 0%                            acid, and the finished acesulfame potassium composition
    18 to 22 minutes: constant at 0%                               15   comprises less than 25 wppm acetoacetamide-N-sulfonic
    22 to 24 minutes: linear increase to 80% (v/v)                      acid and less than 15 wppm acetoacetamide.
    24 to 35 minutes constant at 80% (v/v).                                In another particular embodiment, the neutralizing is
 Overall flow rate of eluent may be approximately 1.2                   conducted or maintained at a pH ranging from 8.0 to 10.3
 mL/min. The data collection and calculations may be per-               and the crude acesulfame potassium composition comprises
 formed using Lab Solution software from Shimadzu.                 20   from 600 wppm to 1200 wppm acetoacetamide-N-sulfonic
    As noted above, the crude acesulfame potassium compo-               acid, and the finished acesulfame potassium composition
 sition is formed by the aforementioned reactions, hydrolysis,          comprises less than 10 wppm acetoacetamide-N-sulfonic
 and neutralization and the finished acesulfame potassium               acid and less than 10 wppm acetoacetamide.
 composition is formed by treatment of the crude acesulfame                In another particular embodiment, the neutralizing is
 potassium composition. In preferred embodiments, the neu-         25   conducted or maintained at a pH ranging from 8 to 10.3, the
 tralizing may be conducted or maintained at a pH at or below           crude acesulfame potassium composition comprises less
 11.0, e.g., at or below 10.5, at or below 10, at or below 9.5,         than 2400 wppm acetoacetamide-N-sulfonic acid, and the
 at or below 9.0, at or below 8.5, at or below 8.0, at or below         finished acesulfame potassium composition comprises less
 7.5, at or below 7.0, or at or below 6.5. (optionally at a pH          than 10 wppm acetoacetamide-N-sulfonic acid and less than
 ranging from 7.5 to 11, e.g., from 9.0 to 11.0, from 9 to 10.5,   30   10 wppm acetoacetamide.
 from 7.0 to 10.5, from 7.0 to 10.0, from 8 to 10.5, from 8 to             In another particular embodiment, the neutralizing is
 10.3, from 8 to 10, or from 7.5 to 9.0); the crude acesulfame          conducted or maintained at a pH ranging from 9.0 to 11.0,
 potassium composition may comprise less than 2800                      the crude acesulfame potassium composition comprises
 acetoacetamide-N-sulfonic acid, e.g., less than 2700 wppm,             from 500 wppm to 2375 wppm acetoacetamide-N-sulfonic
 less than 2600 wppm, less than 2500 wppm, less than 2400          35   acid, and the finished acesulfame potassium composition
 wppm, less than 2000 wppm, less than 1500 wppm, less than              comprises from 10 wppb to 10 wppm acetoacetamide-N-
 1000 wppm, less than 500 wppm, or less than 100 wppm                   sulfonic acid and from 10 wppb to 10 wppm acetoacetamide.
 (optionally from 1 wppm to 2800 wppm acetoacetamide-N-                    The acesulfame potassium compositions (crude and/or
 sulfonic acid, e.g., from 1 wppm to 2800 wppm, from 10                 finished) may, in some cases, comprise other impurities.
 wppm to 2700 wppm, from 20 wppm to 2500 wppm, from                40   Exemplary impurities include, inter alia, halo-acesulfame
 100 wppm to 2500 wppm, from 500 wppm to 2500 wppm,                     potassium. The acesulfame potassium compositions (crude
 from 1500 to 2400 wppm, from 500 wppm to 2375 wppm,                    and/or finished) also may comprise heavy metals. The
 from 600 wppm to 2000 wppm, from 900 to 1900 wppm,                     organic impurities and/or heavy metals may be present in an
 from 300 wppm to 1500 wppm, from 400 wppm to 1400                      amount ranging from 1 wppb to 25 wppm, based on the total
 wppm, from 600 wppm to 1200 wppm or from 700 wppm                 45   weight of the respective acesulfame potassium composition,
 to 1100 wppm); and the finished acesulfame potassium                   crude or finished, e.g., from 100 wppb to 20 wppm, from 100
 composition may comprise less than 37 wppm acetoacet-                  wppb to 15 wppm, from 500 wppb to 10 wppm, or from 1
 amide-N-sulfonic acid, e.g., less than 35 wppm, less than 30           wppm to 5 wppm. Heavy metals are defined as metals with
 wppm, less than 25 wppm, less than 20 wppm, less than 15               relatively high densities, e.g., greater than 3 g/cm3 or greater
 wppm, less than 12 wppm, less than 10 wppm, less than 7           so   than 7 g/cm3. Exemplary heavy metals include lead and
 wppm, less than 5 wppm, less than 3 wppm, less than 1                  mercury. In some cases, the crude or finished acesulfame
 wppm, less than 0.8 wppm, less than 0.5 wppm, or less than             potassium composition may comprise mercury in an amount
 0.3 wppm (optionally from 1 wppb to 37 wppm acetoacet-                 ranging from 1 wppb to 25 wppm, e.g., from 100 wppb to
 amide-N-sulfonic acid, e.g., from 10 wppb to 35 wppm,                  20 wppm, from 100 wppb to 15 wppm, from 500 wppb to
 from 10 wppb to 25 wppm, from 10 wppb to 15 wppm, from            55   10 wppm, or from 1 wppm to 5 wppm. In terms of limits, the
 10 wppb to 12 wppm, from 10 wppb to 10 wppm, from 10                   crude or finished acesulfame potassium composition may
 wppb to 7 wppm, from 10 wppb to 5 wppm, from 10 wppb                   comprise less than 25 wppm mercury, e.g., less than 20
 to 3 wppm, from 100 wppb to 15 wppm, from 100 wppb to                  wppm, less than 15 wppm, less than 10 wppm, or less than
 10 wppm, or from 100 wppb to 5 wppm); and less than 37                 5 wppm. In some cases, the crude or finished acesulfame
 wppm acetoacetamide, e.g., less than 35 wppm, less than 30        60   potassium composition may comprise lead in an amount
 wppm, less than 25 wppm, less than 20 wppm, less than 15               ranging from 1 wppb to 25 wppm, e.g., from 100 wppb to
 wppm, less than 12 wppm, less than 10 wppm, less than 7                20 wppm, from 100 wppb to 15 wppm, from 500 wppb to
 wppm, less than 5 wppm, less than 3 wppm, less than 1                  10 wppm, or from 1 wppm to 5 wppm. In terms of limits, the
 wppm, less than 0.8 wppm, less than 0.5 wppm, or less than             crude or finished acesulfame potassium composition may
 0.3 wppm (optionally from 10 wppb to 37 wppm acetoac-             65   comprise less than 25 wppm lead, e.g., less than 20 wppm,
 etamide, e.g., from 10 wppb to 35 wppm, from 10 wppb to                less than 15 wppm, less than 10 wppm, or less than 5 wppm.
 15 wppm, from 10 wppb to 12 wppm, from 10 wppb to 10                   In some cases, when potassium hydroxide is formed via a
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 12 of 150 PageID #: 36


                                                      US 10,233,164 B2
                               13                                                                       14
 membrane process, the resultant crude or finished acesul-               acid salt and diketene as reactants and yields an acetoacet-
 fame potassium composition may have very low levels of                  amide triethylammonium salt is shown in reaction (4),
 mercury, if any, e.g., less than 10 wppm, less than 5 wppm,             below.



                                                                                                                    ro
 less than 3 wppm, less than 1 wppm, less than 500 wppb, or
 less than 100 wppb.                                                5
 Intermediate Reaction Parameters                                                                                                       (4)

    The reactions for production of high purity acesulfame
                                                                                                              H2N
 potassium are described in more detail as follows.                             SO3     HN+(cH21-15)3
                                                                         II2N
 Amidosulfamic Acid Salt Formation Reaction                                                                         0
                                                                    10
    In a first reaction step, sulfamic acid and an amine are
 reacted to form sulfamic acid salt. An exemplary reaction                                        0
 scheme that employs triethylamine as the amine and yields
                                                                                                                  „, SO3   .   Hyk(c H2H5)3
 triethyl ammonium sulfamic acid salt is shown in reaction                                 H3C          CH2     NH
 (1), below.                                                        15

       El2N—SO,H+N(C2H5)3—>H2N—S03_.HN*(C2H5)3                (1)        In one embodiment, the reaction is conducted in the
                                                                      presence of a catalyst, which may vary widely. In some
    Acetic acid is also present in the first reaction mixture and
                                                                      embodiments, the catalyst comprises one or more amines
 reacts with the amine, e.g., triethylamine, to form a trieth-
 ylammonium acetate, as shown in reaction (2), below.              20
                                                                      and/or  phosphines. Preferably, the catalyst comprises trieth-
                                                                      ylamine. In some cases trimethylamine serves as both a
        H3C—CO0H+N(C2H5)3—>H3C—000- .HN*(C2H5)3                (2)    catalyst and a reactant.
                                                                         In one embodiment, wherein the amidosulfamic acid salt
    The amine employed in these reactions may vary widely.            formation reaction and the acetoacetamide salt formation
 Preferably, the amine comprises triethylamine. In one
                                                                   25 reaction are conducted in separate reactors, a second reac-
 embodiment, the amine may be selected from the group
                                                                      tion mixture comprises the amidosulfamic acid salt, the
 consisting of trimethylamine, diethylpropylamine, tri-n-pro-
                                                                      diketene, and the catalyst, e.g., triethylamine. Preferably,
 pylamine, triisopropylamine, ethyldiisopropylamine, tri-n-
 butylamine, triisobutylamine, tricyclohexylamine, ethyldi-           catalyst from the first reaction is carried through to the
 cyclohexylamine, N,N-dimethylaniline, N,N-diethylaniline,            reaction mixture of the second reaction. The second reaction
 benzyldimethylamine, pyridine, substituted pyridines such 30 mixture is then subjected to conditions effective to form the
 as picoline, lutidine, cholidine or methylethylpyridine,             acetoacetamide salt.
 N-methylpiperidine, N-ethylpiperidine, N-methylmorpho-                  In one embodiment, the composition of the second reac-
 line, N,N-dimethylpiperazine, 1,5-diazabicyclo[4.3.01-non-           tion mixture may be similar to that of the first reaction
 5-en, 1,8-diazabicyclo-[5.4.0]-undec-7-en, 1,4-diazabicy-            mixture. In a preferred embodiment, the reaction product of
 clooctane,                  tetramethylhexamethylendiamine, 35 the amidosulfamic acid salt formation reaction provides the
 tetramethylethylendiamine,         tetramethylpropylendiamine,       amidosulfamic acid salt component of the second reaction
 tetramethylbutylendiamine, 1,2-dimorpholylethan, pentam-             mixture.  In addition to the above-mentioned components,
 ethyldiethyltriamine, pentaethyldiethylentriamine, pentam-           the second reaction mixture may further comprise reaction
 ethyldipropylentriamine, tetramethyldiaminomethane, tet-             by-products from the first reaction or non-reacted starting
 rapropyldiaminomethane, hexamethyltriethylentetramine, 40 materials.
 hexamethyltripropylenetetramine, diisobutylentriamine, tri-             In one embodiment, the amount of acetoacetylating agent,
 isopro-pylentriamine, and mixtures thereof.                          e.g., diketene, should be at least equimolar to the reactant
 Acetoacetamide Salt Formation Reaction                               amidosulfamic acid salt that is provided. In one embodi-
    Once formed in reaction (1), the sulfamic acid salt is            ment, the process may utilize a diketene excess less than 30
 reacted with the acetoacetylating agent to form the acetoac- 45 mol %, e.g., less than 10 mol %. Greater excesses are also
 etamide salt, preferably acetoacetamide-N-sulfonate trieth-          contemplated.
 ylammonium salt. Preferably, the acetoacetylating agent                 The amidosulfamic acid salt formation reaction and/or the
 comprises diketene, although other acetoacetylating agents           acetoacetamide salt formation reaction may employ an
 may be employed, either with or without diketene.                    organic solvent. Suitable inert organic solvents include any
    In one embodiment, the resultant acetoacetamide salt so organic solvents that do not react in an undesired manner
 corresponds to the following formula (3).                            with the starting materials, cyclizing agent, final products
                                                                      and/or the catalysts in the reaction. The solvents preferably
                                                                      have the ability to dissolve, at least partially, amidosulfamic
                                                                      acid salts. Exemplary organic solvents include halogenated
                                                               (3)
                                                                   55 aliphatic hydrocarbons, preferably having up to 4 carbon
                                  -
                                                                      atoms such as, for example, methylene chloride, chloroform,
                              S03 M11
                                                                      1,2-dichlorethane, trichloroethylene, tetrachloroethylene,
       H3C       CH2     NH
                                                                      trichlorofluoroethylene; aliphatic ketones, preferably those
                                                                      having 3 to 6 carbon atoms such as, for example, acetone,
 wherein IV' is an appropriate ion. Preferably, IV' is an alkali 60 methyl ethyl ketone; aliphatic ethers, preferably cyclic ali-
 metal ion or N'R1R2R3R4. R1, R2, R3 and R4, independently            phatic ethers having 4 or 5 carbon atoms such as, for
 of one another, may be organic radicals or hydrogen, pref-           example, tetrahydrofuran, dioxane; lower aliphatic carbox-
 erably H or C1-C, alkyl, C6-C10 cycloalkyl, aryl and/or              ylic acids, preferably those having 2 to 6 carbon atoms such
 aralkyl. In a preferred embodiment, R1 is hydrogen, and R2,          as, for example, acetic acid, propionic acid; aliphatic nitriles,
 R3 and R4 are alkyl, e.g., ethyl.                                 65 preferably acetonitrile; N-alkyl-substituted amides of car-
    An exemplary reaction scheme for forming an acetoac-              bonic acid and lower aliphatic carboxylic acids, preferably
 etamide salt employs a trialkyl ammonium amidosulfamic               amides having up to 5 carbon atoms such as, for example,
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 13 of 150 PageID #: 37


                                                       US 10,233,164 B2
                               15                                                                     16
 tetramethylurea, dimethylformamide, dimethylacetamide,                  agent composition ranges from 1:1 to 25:1, e.g., from 1:1 to
 N-methylpyrrolidone; aliphatic sulfoxides, preferably dim-              10:1, from 2:1 to 10:1, or from 5:1 to 10:1.
 ethyl sulfoxide, and aliphatic sulfones, preferably sulfolane.             A cyclizing agent may be any compound that initiates the
    Particularly preferred solvents include dichloromethane              ring closure of the acetoacetamide salt. Although sulfur
 (methylene chloride), 1,2-dichloroethane, acetone, glacial         5    trioxide is a preferred cyclizing agent, the employment of
 acetic acid and dimethylformamide, with dichloromethane                 other cyclizing agents is contemplated.
 (methylene chloride) being particularly preferred. The sol-                The cyclizing agent may be added to the reaction mixture
 vents may be used either alone or in a mixture. In one                  either in the solid or the liquid form or by condensing in
 embodiment, the solvent is a halogenated, aliphatic hydro-              vapor. Suitable inert inorganic or organic solvents are those
                                                                    10   liquids which do not react in an undesired manner with
 carbon solvent, preferably the solvent is dichloromethane.
                                                                         sulfur trioxide or the starting materials or final products of
 Chloroform and tetrachloromethane are also exemplary sol-
                                                                         the reaction. Preferred organic solvents include, but are not
 vents.
                                                                         limited to, halogenated aliphatic hydrocarbons, preferably
    In one embodiment, the acetoacetamide salt formation                 having up to four carbon atoms, such as, for example,
 reaction is conducted a temperature ranging from —30° C. to        15   methylene chloride (dichloromethane), chloroform, 1,2-di-
 50° C., e.g., from 0° C. to 25° C. The reaction pressure may            chloroethane,       trichloroethylene,    tetrachloroethylene,
 vary widely. In preferred embodiments, the reaction is                  trichlorofluoroethylene; esters of carbonic acid with lower
 carried out at atmospheric pressure, although other pressures           aliphatic alcohols, preferably with methanol or ethanol;
 are also contemplated. The reaction time may vary widely,               nitroalkanes, preferably having up to four carbon atoms, in
 preferably ranging from 0.5 hours to 12 hours, e.g., from 1        20   particular nitromethane; alkyl-substituted pyridines, prefer-
 hour to 10 hours. In one embodiment, the reaction is carried            ably collidine; and aliphatic sulfones, preferably sulfolane.
 out by introducing the amidosulfamic acid salt and metering             Particularly preferred solvents for the cyclization reaction
 in the diketene. In another embodiment, the reaction is                 include dichloromethane (methylene chloride), 1,2-dichlo-
 carried out by introducing diketene and metering in the                 roethane, acetone, glacial acetic acid and dimethylforma-
 amidosulfamic acid salt. The reaction may be carried out by        25           with dichloromethane (methylene dichloride) being
 introducing the diketene and amidosulfamic acid and meter-              particularly preferred. Other solvents, e.g., other solvents
 ing in the catalyst.                                                    mentioned herein, may also be suitable as solvents. The
    Once formed, each reaction product is optionally sub-                solvents may be used either alone or in a mixture. In one
 jected to one or more purification steps. For example the               embodiment, the solvent is a halogenated, aliphatic hydro-
 solvent may be separated from the reaction product, e.g., via      30   carbon solvent, preferably the solvent is dichloromethane.
 distillation, and the residue (mainly acetoacetamide-N-sul-             The processes may employ these solvents alone or in
 fonate) may be recrystallized from a suitable solvent such as,          mixtures thereof.
 for example, acetone, methyl acetate or ethanol.                           In some cases, the solvent in the cyclizing agent compo-
 Cyclization and Hydrolyzation                                           sition may be selected from 1) concentrated sulfuric acid, 2)
    The acetoacetamide salt is reacted with cyclizing agent,        35   liquid sulfur dioxide, or 3) an inert organic solvent.
 e.g., cyclizing agent in the cyclizing agent composition, in               In a preferred embodiment, the same solvent is used in
 the presence of a solvent to form the cyclic (sulfur trioxide)          both the acetoacetamide salt formation reaction and the
 adduct composition, which contains cyclic sulfur trioxide               cyclization reaction. As one benefit, the solution obtained in
 adduct and, in some cases, impurities. In some cases, a                 the acetoacetamide salt formation reaction, without isolation
 cooling step occurs before the cyclic sulfur trioxide adduct       40   of the acetoacetamide salt formation reaction product, may
 formation reaction. In one embodiment, the cyclization is               be used immediately in the cyclization.
 achieved by using at least an equimolar amount of the                      In one embodiment, the reaction temperature for the
 cyclizing agent. The cyclizing agent may be dissolved in an             cyclization reaction ranges from —70° C. to 175° C., e.g.,
 inert inorganic or organic solvent. The cyclizing agent is              from —40° C. to 60° C. The pressure at which the reaction
 generally used in a molar excess, e.g., up to a 20 fold excess,    45   is conducted may vary widely. In one embodiment, the
 or up to a 10 fold excess, based on the total moles of                  reaction is conducted at a pressure ranging from 0.01 MPa
 acetoacetamide salt. An exemplary cyclization reaction                  to 10 MPa, e.g., from 0.1 MPa to 5 MPa. Preferably, the
 using sulfur trioxide as the cyclizing agent is shown in                reaction is conducted at atmospheric pressure.
 reaction (5), below.                                                       The acetoacetamide salt may be introduced to the cycl-
                                                                    50   ization reactor and the cooled cyclizing agent composition,
                                                                         e.g., a solution of cyclizing agent optionally in solvent, may
                                                              (5)        be metered into the reactor. In preferred embodiments, both
                                                                         reactants (acetoacetamide salt and cyclizing agent) are
                                                                         simultaneously fed into the reactor. In one embodiment, the
 H3C         /"\NH       S°3   •   HISHCH2H5)3   +   5S03           55   cooled cyclizing agent composition is initially introduced
           CH2                                                           into the reactor and the acetoacetamide salt is added. Pref-
                               0                                         erably, at least part of the cyclizing agent composition is
                                                                         introduced into the reactor and, either continuously or in
                                                                         portions, acetoacetamide salt and (additional) cyclizing
                                             +H_S04 .11N+(C2115)3 60     agent are then metered in, preferably while maintaining the
                                    SO2                                  temperature as described above.
                   H3C         0
                                                                            The acetoacetamide salt may be introduced to the reactor
                                                                         and the cyclizing agent composition may be metered into the
    In one embodiment, the weight ratio of solvent to cycl-              reactor. In preferred embodiments, both reactants are simul-
 izing agent in the cyclizing agent composition is at least 1:1, 65      taneously fed into the reactor. In one embodiment, the
 e.g., at least 2:1, or at least 5:1. In one embodiment, the             cyclizing agent composition is initially introduced into the
 weight ratio of solvent to cyclizing agent in the cyclizing             reactor and the acetoacetamide salt is added. Preferably, at
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 14 of 150 PageID #: 38


                                                               US 10,233,164 B2
                                      17                                                           18
 least part of the cyclizing agent composition is introduced       ate, or esters of organic monocarboxylic acids such as, for
 into the reactor and, either continuously or in portions,         example, isopropyl formate and isobutyl formate, ethyl
 acetoacetamide salt and (additional) cyclizing agent are then     acetate, isopropyl acetate, butyl acetate, isobutyl acetate and
 metered in, preferably while maintaining the temperature as       neopentyl acetate, or esters of dicarboxylic acids or amides
 described above.                                               5 which are immiscible with water, such as, for example,
    The formation of the crude acesulfame potassium com-           tetrabutylurea, are suitable. Isopropyl acetate and isobutyl
 position from the cyclic sulfur trioxide adduct composition,      acetate are particularly preferred.
 in some embodiments, comprises the steps of hydrolyzing              The combined organic phases are dried with, for example,
 the cyclic sulfur trioxide adduct to form an acesulfame-H         Na2SO4, and are evaporated. Any sulfuric acid which has
 composition; neutralizing the acesulfame-H in the acesul- 1° been carried over in the extraction may be removed by
 fame H composition to form a crude acesulfame potassium           appropriate addition of aqueous alkali to the organic phase.
 composition; and forming the acesulfame potassium com-            For this purpose, dilute aqueous alkali may be added to the
 position from the crude acesulfame potassium composition.         organic  phase until the pH reached in the aqueous phase
    The cyclic sulfur trioxide adduct may be hydrolyzed via        corresponds to that of pure 6-methy1-3,4-dihydro1,2,3-ox-
 conventional means, e.g., using water. Thus, the forming 15 athiazin-4-one 2,2-dioxide at the same concentration in the
 step may comprise the steps of hydrolyzing the cyclic sulfur      same two-phase system of extracting agent and water.
 trioxide adduct to form an acesulfame-H composition. Ace-         Neutralization
 sulfame-H is referred to as sweetener acid.                          The neutralization of the acesulfame-H yields a non-toxic
    An exemplary hydrolysis reaction scheme is shown in            salt of acesulfame-H, e.g., acesulfame potassium. In one
 reaction (6), below.                                           20 embodiment, neutralization is carried out by reacting the
                                                                   acesulfame-H with an appropriate base, e.g., potassium
                                                                   hydroxide, in particular a membrane-produced potassium
                                                            (6)    hydroxide. Other suitable bases include, for example, KOH,
                                                                   KHCO3, K2CO3, and potassium alcoholates. An exemplary
            0                                                   25 reaction scheme using potassium hydroxide as a neutralizing
                                                                   agent is shown in reaction (7), below.
                  N11.4S0 3
                                    HSO4•HN+(C2H5)3      +   H2O
               ..„„ SO2
                                                                                                                                (7)
 H3C       0                                                                  30
                          0


                               NH                                                        NH                                  N-K+
                                           4H2S0 4   +   HS04 •11N+(C2115)3                    +   KOH
                              , SO2                                                      SO2                                , SO2
                                                                              35
           H3C                                                                     H3C                         H3C



    The addition of the water leads to a phase separation. The        In one embodiment, the acesulfame-H may be neutralized
 majority of the sweetener acid, acesulfame-H (6-methyl-3,         and extracted directly from the purified organic extraction
 4-dihydro-1,2,3-oxathiazin-4-one 2,2-dioxide), which is 40 phase using an aqueous potassium base. The acesulfame
 formed via the hydrolysis, is present in the organic phase,       potassium then precipitates out, where appropriate after
 e.g., at least 60 wt %, at least 70%, at least 80%, or at least   evaporation of the solution, in the crystalline form, and it can
 90%. The remainder of the sweetener acid is in the water          also be recrystallized for purification.
 phase and can be extracted and optionally added to the               In one embodiment, the process is not a small-scale batch
 sweetener acid in the organic phase. In cases where dichlo- 45 process or a laboratory-scale process. For example, the
 romethane is used as the reaction medium, water or ice may        inventive process for producing a finished acesulfame potas-
 be added, e.g., in a molar excess, based on the sulfur            sium composition may yield at least 50 grams of finished
 trioxide, to the cyclic sulfur trioxide adduct/sulfur trioxide    acesulfame potassium composition per batch, e.g., at least
 solution.                                                         100 grams per batch, at least 500 grams per batch, at least
    In some cases, the hydrolysis step comprises adding water so 1 kilogram per batch, or at least 10 kilograms per batch. In
 to the cyclic sulfur trioxide adduct. In preferred embodi-        terms of rates, the inventive process may yield at least 50
 ments, the weight ratio of water to acetoacetamide salt is        grams of finished acesulfame potassium composition per
 greater than 1.3:1, e.g., greater than 1.5:1, greater than 1.7:1, hour, e.g., at least 100 grams per hour, at least 500 grams per
 greater than 2:1 or greater than 2.2:1. Employment of these       hour, at least 1 kilogram per hour, or at least 10 kilograms
 ratios may lead to decreases in acetoacetamide-N-sulfonic 55 per hour.
 acid and/or acetoacetamide formation in the neutralized              FIG. 1 shows an exemplary acesulfame potassium process
 crude acesulfame potassium composition, e.g., the crude           100 in accordance with the process described herein. Process
 acesulfame potassium composition may comprise acetoac-            100 comprises amidosulfamic acid salt formation reactor
 etamide-N-sulfonic acid in the amounts discussed herein.          102 and acetoacetamide salt formation reactor 104.
    After the addition of water, the reaction solvent, e.g., 60 Although FIG. 1 shows separate reactors for the two inter-
 dichloromethane, may be removed by distillation, or the           mediate formation reactions, other configurations, e.g., a one
 acesulfame-H that remains in the organic phase may be             reactor process, are within the contemplation of the present
 extracted with a more suitable solvent. Suitable solvents are     process. Sulfamic acid is fed to amidosulfamic acid salt
 those which are sufficiently stable towards sulfuric acid and     formation reactor 102 via sulfamic acid feed line 106.
 which have a satisfactory dissolving capacity. Other suitable 65 Amine(s), preferably triethylamine, are fed to amidosul-
 solvents include esters of carbonic acid such as, for example     famic acid salt formation reactor 102 via amine feed line
 dimethyl carbonate, diethyl carbonate and ethylene carbon-        108. In addition to sulfamic acid and amine(s), acetic acid is
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 15 of 150 PageID #: 39


                                                    US 10,233,164 B2
                             19                                                                  20
also fed to amidosulfamic acid salt formation reactor 102           romethane, water, potassium hydroxide, and impurities, e.g.,
(via feed line 110). The resultant reaction mixture in ami-         acetoacetamide-N-sulfonic acid or acetoacetamide, which
dosulfamic acid salt formation reactor 102 is as discussed          exits neutralization unit 146 via line 150. This product may
above. In amidosulfamic acid salt formation reactor 102, the        be considered a crude acesulfame potassium composition.
sulfamic acid and the amine (in the presence of the acetic 5           The crude acesulfame potassium product stream in line
acid) are reacted to yield a crude amidosulfamic acid salt          150 may be directed to treatment zone 156 to recover
composition, which exits reactor 102 via line 112. Although         finished acesulfame potassium, which is shown exiting via
not shown, a reaction solvent, e.g., dichloromethane may            stream 152. In addition to the finished acesulfame potas-
also be present in the amidosulfamic acid salt formation            sium, dichloromethane and potassium hydroxide may be
reactor 102.                                                     10
                                                                    separated from the crude acesulfame potassium product
   The crude amidosulfamic acid salt composition in line
                                                                    stream, as shown by stream 154. The contents of stream 154
112 is directed to acetoacetamide salt formation reactor 104.
                                                                    may be recovered and/or recycled to the process. Treatment
Diketene is fed to acetoacetamide salt formation reactor 104
via feed line 114. In acetoacetamide salt formation reactor         zone 156 may comprise one or more of the treatment
104, the amidosulfamic acid salt and the diketene are reacted 15 operations described herein, e.g., stripping, evaporation,
to yield a crude acetoacetamide salt composition, which             crystallization, and filtration.
exits reactor 104 via line 118. Although not shown, dichlo-            The product in line 150 is directed to phase separation unit
romethane may also be present in the acetoacetamide salt            160.  Phase separation unit 160 separates the product in line
formation reactor 104.                                              150 into organic phase 162 and an aqueous phase 164.
   Cyclizing agent (sulfur dioxide) and solvent (dichlo- 20 Aqueous phase 164 comprises a major amount of the
romethane) are fed to vessel 119 via feed lines 121 and 123.        acesulfame potassium in line 150 as well as some impurities.
Vessel 119 is preferably a vessel wherein a cyclizing agent         Organic phase 162 comprises potassium hydroxide, dichlo-
composition comprising these two components is formed.              romethane, and water and may be further treated to recover
The cyclizing agent composition comprising both cyclizing           these components. Aqueous phase 164 (without any further
agent and solvent exits vessel 119 via line 125.                 25 treatment) may be considered a crude acesulfame potassium
   The crude acetoacetamide salt composition is directed to         composition. Aqueous phase 164 may be optionally treated
cyclization reactor 120 via line 118. The cyclizing agent           to form a finished acesulfame potassium composition.
composition is also directed to cyclization reactor 120 (via           Aqueous phase 164 is directed to treatment unit 156 via
line 125). Line 125 is preferably made of a material and in         line 166. In treatment unit 156, aqueous phase 164 is treated
such a size and shape to facilitate the residence times 30 to obtain finished acesulfame potassium composition (prod-
discussed herein. In cyclization reactor 120, the acetoacet-
                                                                    uct that may be sold), which is shown exiting via stream 152.
amide salt in the crude acetoacetamide salt composition in
                                                                    In addition to the finished acesulfame potassium composi-
line 118 is cyclized and a cyclic sulfur trioxide adduct stream
                                                                    tion, dichloromethane and potassium hydroxide may be
exits via line 124.
   The cyclic sulfur trioxide adduct in line 124, is directed to 35 separated. These components exit treatment unit 156 via line
hydrolysis reactor 126. Water is fed to hydrolysis reactor 126      154. The contents of stream 154 may be recovered and/or
via water feed 128. In hydrolysis reactor 126, the cyclic           recycled to the process.
sulfur trioxide adduct is hydrolyzed to yield a crude acesul-          The invention relates also to the following aspects:
fame-H composition, which exits hydrolysis reactor 126 via             Aspect 1: A process for producing a finished acesulfame
line 130 and is directed to phase separation unit 132. Phase 40 potassium composition, the process comprising the steps of:
separation unit 132 separates the contents of line 130 into            (a) forming a cyclic sulfur trioxide adduct;
organic phase 134 and aqueous phase 136. Organic phase                 (b) hydrolyzing the cyclic sulfur trioxide adduct to form
134 comprises a major amount of the acesulfame-H in line            an acesulfame-H composition comprising acesulfame-H;
130 as well as solvent, e.g., methylene chloride. Aqueous              (c) neutralizing the acesulfame-H in the acesulfame-H
phase 136 exits via line 137 and comprises triethylammo- 45 composition to form a crude acesulfame potassium compo-
nium sulfate, and optionally sulfuric acid and minor                sition comprising acesulfame potassium and less than 2800
amounts of acesulfame-H. The aqueous phase may be fur-              wppm acetoacetamide-N-sulfonic acid, wherein the neutral-
ther purified to separate and/or recover the acesulfame-H           izing step is conducted at a pH at or below 11.0; and
and/or the triethylammonium sulfate. The recovered acesul-             (d) treating the crude acesulfame potassium composition
fame-H may be combined with the acesulfame from the so to form the finished acesulfame potassium composition
organic phase (not shown).                                          comprising acesulfame potassium and less than 37 wppm
   Organic phase 134 exits phase separation unit 132 and is         acetoacetamide-N-sulfonic acid.
directed to extraction column 138 (via line 140). Water is fed         Aspect 2: The process of aspect 1, wherein the neutral-
to extraction column 138 via water feed 142. The water              ization step comprises
extracts residual sulfates from the contents of line 140 and 55        reacting acesulfame-H with a neutralizing agent in an
a purified acesulfame-H composition exits extraction col-           acesulfame-H/neutralizing agent reaction mixture to form
umn 138 via line 144. The extracted sulfates exit extraction        the acesulfame potassium composition.
column 138 via line 145.                                               Aspect 3: The process of any one of the preceding aspects,
   The purified acesulfame-H composition in line 144 is             wherein the neutralizing agent comprises potassium hydrox-
directed to neutralization unit 146. Potassium hydroxide is 60 ide.
also fed to neutralization unit 146 (via line 148). The                Aspect 4: The process of any one of the preceding aspects,
addition of the potassium hydroxide (via line 148) to neu-          wherein the potassium hydroxide is produced via a mem-
tralization unit 146 may be adjusted to achieve and/or              brane process and the finished acesulfame potassium com-
maintain the desired pH levels during the neutralization, as        position less than 10 wppm mercury.
discussed herein. The potassium hydroxide neutralizes the 65           Aspect 5: The process of any one of the preceding aspects,
acesulfame-H in the purified acesulfame-H composition to            wherein the acesulfame-H/neutralizing agent reaction mix-
yield a product comprising acesulfame potassium, dichlo-            ture comprises from 1 wt % to 95 wt % neutralizing agent
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 16 of 150 PageID #: 40


                                                   US 10,233,164 B2
                             21                                                                 22
 and from 1 wt % to 95 wt % acesulfame-H, based on the total         (b) reacting the amidosulfamic acid salt and diketene to
 weight of the acesulfame-H/neutralizing agent reaction mix-      form acetoacetamide salt;
 ture.                                                               (c) contacting dichloromethane and a sulfur trioxide to
    Aspect 6: The process of any one of the preceding aspects,    form a cyclizing agent composition;
 wherein the neutralizing step (c) comprises neutralizing the 5      (d) reacting the acetoacetamide salt with sulfur trioxide in
 acesulfame-H in the acesulfame-H composition to form the         the cyclizing agent composition to form a cyclic sulfur
 crude acesulfame potassium composition further comprising        trioxide adduct;
 acetoacetamide.                                                     (e) hydrolyzing the cyclic sulfur trioxide adduct to form
    Aspect 7: The process of any one of the preceding aspects,    an acesulfame-H composition comprising acesulfame-H;
 wherein the crude acesulfame potassium composition com- 10          (f) neutralizing the acesulfame-H in the acesulfame-H to
 prises from 500 wppm to 2375 wppm acetoacetamide-N-              form a crude acesulfame potassium composition comprising
 sulfonic acid and the finished acesulfame potassium com-         acesulfame potassium and less than 2800 wppm acetoacet-
 position comprises less than 25 wppm acetoacetamide-N-           amide-N-sulfonic acid, wherein neutralizing step is con-
 sulfonic acid and further comprises less than 25 wppm            ducted at a pH at or below 11.0,
 acetoacetamide.                                               15    (g) treating the crude acesulfame potassium composition
    Aspect 8: The process of any one of the preceding aspects,    to form the finished acesulfame potassium composition
 wherein the neutralizing step (c) is conducted at a pH           comprising acesulfame potassium and less than 37 wppm
 ranging from 9.0 to 11.0 and the crude acesulfame potassium      acetoacetamide-N-sulfonic acid,
 composition comprises from 20 wppm to 2500 wppm                     wherein steps (a), (b), and (c) can be performed in any
 acetoacetamide-N-sulfonic acid and the finished acesulfame 20 order before the performance of step (d).
 potassium composition comprises less than 25 wppm                   Aspect 20: The process of aspect 19, wherein the finished
 acetoacetamide-N-sulfonic acid and less than 15 wppm             acesulfame potassium composition further comprises less
 acetoacetamide.                                                  than 20 wppm acetoacetamide.
    Aspect 9: The process of any one of the preceding aspects,       Aspect 21: The process of any one of the preceding
 wherein the neutralizing step (c) is conducted at a pH 25 aspects, wherein the neutralizing step (f) is conducted at a
 ranging from 8 to 10.3 and the crude acesulfame potassium        pH ranging from 9.0 to 11.0 and the crude acesulfame
 composition comprises from 600 wppm to 1200 wppm                 potassium composition comprises from 20 wppm to 2500
 acetoacetamide-N-sulfonic acid, and the finished acesul-         wppm acetoacetamide-N-sulfonic acid and the finished ace-
 fame potassium composition comprises less than 10 wppm           sulfame potassium composition comprises less than 25
 acetoacetamide-N-sulfonic acid and less than 10 wppm 30 wppm acetoacetamide-N-sulfonic acid and less than 15
 acetoacetamide.                                                  wppm acetoacetamide.
    Aspect 10: The process of any one of the preceding               Aspect 22: An acesulfame potassium composition com-
 aspects, wherein the neutralizing step (c) is conducted at a     prising acesulfame potassium and less than 25 wppm
 pH ranging from 8 to 10.3 and the crude acesulfame               acetoacetamide-N-sulfonic acid and less than 25 wppm
 potassium composition comprises less than 2400 wppm 35 acetoacetamide.
 acetoacetamide-N-sulfonic acid, and the finished acesul-            Aspect 23: The acesulfame potassium composition of
 fame potassium composition comprises less than 10 wppm           aspect 22, further comprising 0.001 wppm to 5 wppm
 acetoacetamide-N-sulfonic acid and less than 10 wppm             organic impurities and/or 0.001 wppm to 5 wppm of at least
 acetoacetamide.                                                  one heavy metal.
    Aspect 11: The process of any one of the preceding 40            Aspect 24: The acesulfame potassium composition of any
 aspects, wherein the finished acesulfame potassium compo-        one of the preceding aspects, wherein the at least one heavy
 sition comprises less than 37 wppm acetoacetamide.               metal is selected from the group consisting of mercury, lead
    Aspect 12: The process of any one of the preceding            and mixtures thereof.
 aspects, wherein the neutralizing step (c) is conducted at a        Aspect 25: The acesulfame potassium composition of any
 pH ranging from 9.0 to 11.0.                                  45 one of the preceding aspects, wherein the mercury is present
    Aspect 13: The process of any one of the preceding            in an amount of 1 wppb to 20 wppm.
 aspects, wherein the neutralizing step (c) is conducted at a        Aspect 26: The acesulfame potassium composition of any
 pH ranging from 9.0 to 10.5.                                     one of the preceding aspects, wherein the lead is present in
    Aspect 14: The process of any one of the preceding            an amount of 1 wppb to 25 wppm.
 aspects, wherein the neutralizing step (c) is conducted at a so
 pH ranging from 8.0 to 10.3.                                                              EXAMPLES
    Aspect 15: The process of any one of the preceding
 aspects, wherein the treating step (d) is conducted at a            The following examples are included to illustrate the
 temperature below 90° C.                                         process and compositions and are not meant to limit the
    Aspect 16: The process of any one of the preceding 55 scope of the application.
 aspects, wherein the treating step (d) comprises an evapo-
 rating step with a residence time less than 180 minutes.                  Example 1 a-c and Comparative Example A
    Aspect 17: The process of any one of the preceding
 aspects, wherein the neutralizing step is maintained at a pH        100 mmol of 99.5% pure sulfamic acid was suspended in
 at or below 11.0.                                             60 50 mL dichloromethane in a flask with reflux. Under con-
    Aspect 18: A finished acesulfame potassium composition        tinuous agitation, 105 mmol of trimethylamine was added
 produced or producible by, or obtainable or obtained from        within approximately 3 minutes. During this time, tempera-
 the process of any one of aspects 1 to 17.                       ture increased due to acid/base exothermal reaction up to
    Aspect 19: A process for producing a finished acesulfame      about 42° C. (the boiling point of dichloromethane). This
 potassium composition, the process comprising the steps of: 65 first reaction mixture was stirred for approximately 15
    (a) reacting sulfamic acid and triethylamine to form an       additional minutes, until no solid sedimentation was seen in
 amidosulfamic acid salt;                                         the flask. Then, 10 mmol of acetic acid was added to the first
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 17 of 150 PageID #: 41


                                                    US 10,233,164 B2
                              23                                                                      24
 reaction mixture and was stirred for approximately 15                 phase is considered a crude acesulfame potassium compo-
 additional minutes. At this point, within 7 minutes of the            sition in Table 1. The remaining dichloromethane in the
 addition of the acetic acid, 110 mmol of diketene was added           organic phase was discarded.
 dropwise to form a second reaction mixture. After the                    The crude acesulfame potassium samples of Examples 1
 addition of all of the diketene was added to the second          5    a-c and Comparative Example A were tested for acetoacet-
 reaction mixture and approximately 15 minutes of reaction             amide-N-sulfonic acid content. Testing was performed using
 time, this second reaction mixture was cooled. The resultant          the HPLC equipment and techniques discussed herein. In
 cooled second reaction mixture contained approximately                particular, the HPLC analysis was performed using an LC
 30% acetoacetamide N-sulfonate triethylammonium salt.                 Systems HPLC unit from Shimadzu having a CBM-20
                                                                  10
 Additional batches of cooled second reaction mixture were             Shimadzu controller and being equipped with an IonPac
 prepared as necessary.                                                NS1 ((5 µm) 150x4 mm) analytical column and an IonPac
    In a separate vessel, a sulfur trioxide/dichloromethane            NG1 guard column (35x4.0 mm). A Shimadzu SPD-M20A
 composition comprising approximately 15 wt % sulfur tri-              photodiode array detector was used for detection (at 270 nm
 oxide and approximately 85 wt % dichloromethane was              15   and 280 nm wavelength). Analysis was performed at 23° C.
 prepared by contacting the two components with one                    column temperature. As a first eluent solution, an aqueous
 another.                                                              mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L),
    A second flask (a 4 necked round bottom flask equipped             acetonitrile (300 mL/L), and potassium hydroxide (0.89 g/L)
 with mechanical stirrer, thermometer, and feed vessels) was           was employed; as a second eluent solution, an aqueous
 placed into a cooling bath containing a mixture of isopro-       20   mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L)
 panol and dry ice. Approximately 200 g of the acetoacet-              and potassium hydroxide (0.89 g/L) was employed. Elution
 amide-N-sulfonate triethylammonium salt solution and                  was conducted in gradient mode according to the following
 approximately 577 g of the sulfur trioxide/dichloromethane            second eluent flow profile:
 compositions were measured. Approximately 15 wt % of the                 0 to 3 minutes: constant 80% (v/v)
 total sulfur trioxide/dichloromethane composition (approxi-      25      3 to 6 minutes: linear reduction to 50% (v/v)
 mately 87 g) was initially fed to the reaction flask under               6 to 15 minutes: constant at 50% (v/v)
 continuous agitation by mechanical stirrer. When the tem-                15 to 18 minutes: linear reduction to 0%
 perature of the flask contents reached —35° C. (due to the               18 to 22 minutes: constant at 0%
 cooling batch), the remainder of the sulfur trioxide/dichlo-             22 to 24 minutes: linear increase to 80% (v/v)
 romethane composition and all of the acetoacetamide-N-           30      24 to 35 minutes constant at 80% (v/v).
 sulfonate triethylammonium salt solution were fed into the            Overall flow rate of eluent was approximately 1.2 mL/min.
 second flask. The time period that the solvent contacts the           The data collection and calculations were performed using
 cyclizing agent before formation of the cyclic sulfur trioxide        Lab Solution software from Shimadzu.
 adduct, e.g., before the acetoacetamide-N-sulfonate trieth-              The results are shown in Table 1.
 ylammonium salt solution was fed to the second flask, was        35
 less than an hour. The feed rate was controlled in such a way                                    TABLE 1
 that the temperature of the second flask contents remained
                                                                                    Acetoacetamide-N-sulfonic Acid Content in
 between —25° and —35° C. during the feeding/cyclization                            Crude Acesulfame Potassium Compositions
 reaction. After the reactants were fed, the reaction was
 allowed to proceed for approximately one additional minute.      40                                              Acetoacetam de-N-
 The cooling bath was then removed.                                          Ex./Comp. Ex.          pH           sulfonic acid, wppm
    After approximately one minute, the temperature of the                   Example la              9                  1538
 flask contents reached approximately —22° C. At this time,                  Example lb              9.8                1954
 hydrolysis was initiated by feeding deionized water to the                  Example lc             11                  2361
                                                                             Comp. Ex. A            12                  3066
 flask. Water was fed over 10 minutes. The hydrolysis reac-       45
 tion was exothermic. Water was added slowly so as to
 maintain temperature between —20° C. and —5° C. After                    As shown in Table 1, when the neutralizing step is
 addition of water, reaction mixture was allowed to reach              conducted at a pH at or below 11.0, the acetoacetamide-N-
 room temperature.                                                     sulfonic acid contents in the resultant crude acesulfame
    The weight ratio of water added for hydrolysis to the         so   potassium compositions are significantly lower than when
 acetoacetamide-N-sulfonate triethylammonium salt in                   higher pH is employed minimally 23% less (Comparative
 dichloromethane solution was kept constant for Examples 1             Example A versus Example lc 3066-2361/3066=23%).
 a-c and Comparative Example A.                                           Importantly, the reduction of acetoacetamide-N-sulfonic
    The hydrolyzed product was phase separated via a sepa-             acid content in the crude acesulfame potassium composition
 rating funnel. A heavier organic sweetener acid-dichlo-          55   provides for accompanying reductions in acetoacetamide
 romethane phase (acesulfame-H composition) was separated              formation (for example via acetoacetamide-N-sulfonic acid
 out, and the remaining aqueous phase was discarded.                   degradation) in subsequent separation operations, which
    The acesulfame-H in the acesulfame-H composition was               leads to reduced acetoacetamide content in the resultant
 neutralized with a 10% potassium hydroxide solution. Neu-             finished acesulfame potassium composition.
 tralization was carried out at 25° C.±1° C. Potassium            60      While the invention has been described in detail, modi-
 hydroxide addition was completed within 20 minutes. The               fications within the spirit and scope of the invention will be
 neutralization was conducted at various pH levels as shown            readily apparent to those of skill in the art. In view of the
 in Table 1.                                                           foregoing discussion, relevant knowledge in the art and
    After completion of the neutralization step, an additional         references discussed above in connection with the Back-
 phase separation was performed using a separating funnel to      65   ground and Detailed Description, the disclosures of which
 yield an aqueous phase containing acesulfame potassium                are all incorporated herein by reference. In addition, it
 (and some impurities) and an organic phase. The aqueous               should be understood that aspects of the invention and
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 18 of 150 PageID #: 42


                                                    US 10,233,164 B2
                              25                                                                   26
 portions of various embodiments and various features                  and diketene to form acetoacetamide salt; (c) contacting
 recited above and/or in the appended claims may be com-               dichloromethane and a sulfur trioxide to form a cyclizing
 bined or interchanged either in whole or in part. In the              agent composition; and (d) reacting the acetoacetamide salt
 foregoing descriptions of the various embodiments, those              with sulfur trioxide in the cyclizing agent composition to
 embodiments which refer to another embodiment may be             5    form the cyclic sulfur trioxide adduct.
 appropriately combined with other embodiments as will be                 13. The process of claim 1, wherein the finished acesul-
 appreciated by one of skill in the art. Furthermore, those of         fame potassium composition comprises less than 37 wppm
 ordinary skill in the art will appreciate that the foregoing          acetoacetamide.
 description is by way of example only, and is not intended               14. The process of claim 1, wherein the finished acesul-
 to limit the invention.                                          10
                                                                       fame potassium composition comprises less than 25 wppm
    We claim:
                                                                       acetoacetamide.
    1. A process for producing a finished acesulfame potas-
                                                                          15. The process of claim 1, wherein the finished acesul-
 sium composition, the process comprising the steps of:
    (a) forming a cyclic sulfur trioxide adduct;                       fame potassium composition comprises less than 20 wppm
    (b) hydrolyzing the cyclic sulfur trioxide adduct to form     15
                                                                       acetoacetamide.
       an acesulfame-H composition comprising acesulfame-                 16. The process of claim 1, wherein the finished acesul-
       H;                                                              fame potassium composition comprises less than 25 wppm
    (c) neutralizing the acesulfame-H in the acesulfame-H              acetoacetamide-N-sulfonic acid.
       composition to form a crude acesulfame potassium                   17. The process of claim 1, wherein the finished acesul-
       composition, wherein the neutralizing step is conducted    20
                                                                       fame potassium composition comprises less than 10 wppm
       at a pH at or below 11.0; and                                   acetoacetamide-N-sulfonic acid.
    (d) treating the crude acesulfame potassium composition               18. The process of claim 1, wherein the finished acesul-
       to form a finished acesulfame potassium composition             fame potassium composition comprises less than 25 wppm
       comprising acesulfame potassium and less than 37                acetoacetamide-N-sulfonic acid and comprises less than 25
       wppm acetoacetamide-N-sulfonic acid.                       25
                                                                       wppm acetoacetamide.
    2. The process of claim 1, wherein the neutralizing step              19. The process of claim 1, wherein the finished acesul-
 (c) comprises:                                                        fame potassium composition comprises less than 25 wppm
    reacting acesulfame-H with a neutralizing agent in an              acetoacetamide-N-sulfonic acid and less than 15 wppm
       acesulfame-H/neutralizing agent reaction mixture to             acetoacetamide.
       form the acesulfame potassium composition.                 30
                                                                          20. The process of claim 1, wherein the finished acesul-
    3. The process of claim 2, wherein the neutralizing agent          fame potassium composition comprises less than 10 wppm
 comprises potassium hydroxide.                                        acetoacetamide-N-sulfonic acid and less than 10 wppm
    4. The process of claim 3, wherein the potassium hydrox-           acetoacetamide.
 ide is produced via a membrane process and the finished                  21. The process of claim 1, wherein the crude acesulfame
 acesulfame potassium composition comprises less than 10          35
                                                                       potassium composition comprises acetoacetamide, acetoac-
 wppm mercury.                                                         etamide-N-sulfonic acid, or a combination thereof.
    5. The process of claim 2, wherein the acesulfame-H/                  22. The process of claim 1, wherein the crude acesulfame
 neutralizing agent reaction mixture comprises from 1 wt %             potassium composition comprises less than 2800 wppm
 to 95 wt % neutralizing agent and from 1 wt % to 95 wt %              acetoacetamide-N-sulfonic acid.
 acesulfame-H, based on the total weight of the acesulfame-       40
                                                                          23. The process of claim 1, wherein the crude acesulfame
 H/neutralizing agent reaction mixture.                                potassium composition comprises from 500 wppm to 2375
    6. The process of claim 1, wherein the neutralizing step           wppm acetoacetamide-N-sulfonic acid.
 (c) is conducted at a pH ranging from 9.0 to 11.0.                       24. The process of claim 1, wherein the neutralizing step
    7. The process of claim 1, wherein the neutralizing step           (c) is conducted at a pH ranging from 9.0 to 11.0 and the
 (c) is conducted at a pH ranging from 9.0 to 10.5.               45
                                                                       finished acesulfame potassium composition comprises less
    8. The process of claim 1, wherein the neutralizing step           than 25 wppm acetoacetamide-N-sulfonic acid and less than
 (c) is conducted at a pH ranging from 8.0 to 10.3.                    15 wppm acetoacetamide.
    9. The process of claim 1, wherein the treating step (d) is           25. The process of claim 1, wherein the neutralizing step
 conducted at a temperature below 90° C.                               (c) is conducted at a pH ranging from 8 to 10.3 and the
    10. The process of claim 1, wherein the treating step (d)     50
                                                                       finished acesulfame potassium composition comprises less
 comprises an evaporating step with a residence time less              than 10 wppm acetoacetamide-N-sulfonic acid and less than
 than 180 minutes.                                                     10 wppm acetoacetamide.
    11. The process of claim 1, wherein the neutralizing step             26. The process of claim 1, wherein the neutralizing step
 is maintained at a pH at or below 11.0.                               (c) is conducted at a pH ranging from 8 to 10.3 and the
    12. The process of claim 1, wherein the cyclic sulfur         55
                                                                       finished acesulfame potassium composition comprises less
 trioxide adduct is formed by a process that comprises (a)             than 10 wppm acetoacetamide-N-sulfonic acid and less than
 reacting sulfamic acid and triethylamine to form an amido-            10 wppm acetoacetamide.
 sulfamic acid salt; (b) reacting the amidosulfamic acid salt                               *       *   *   *
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 19 of 150 PageID #: 43




              Exhibit B
              Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 20 of 150 PageID #: 44




                                                                                                                                                  U                       ,„-
                                                   U 8069528




t1191111111111111WRIIIIIIIIIIIIIIIIIIII111111111111,1111111111111111111111111
                                                              ,1111111111111111EIM 1111111lnlig1111)11111kWUJIIIIIIIIII       itiouurruum       '11             If 11.1




                                                            WJANIANIWAVAIGWASOME:SP UWE*E WA* SifitailLit 5MUI
                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                                 United States Patent and Trademark Office


                                                                                                                                                November 04, 2020

                                                   THIS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
                                                   THE RECORDS OF THIS OFFICE OF:




                                                   U.S. PATENT: 10,590,096
                                                   ISSUE DATE: March 17, 2020




                                                                                                                          By Authority of the
                                                                                                                          Under Secretary of Commerce for Intellectual Property
                                                                                                                          and Director of the United States Patent and Trademark Office




                                                                                                                                                R GLOVER
                                                                                                                                                Certifying Officer




                 6




                               vr)
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 21 of 150 PageID #: 45
                                                                      IIIII
                                                                        IIIIIIII
                                                                           101111010
                                                                               pslolitljp91111111111111111111
                                                                                     l
 (12)   United States Patent                                                (10) Patent No.:    US               10,590,096 B2
        Mollenkopf et al.                                                   (45) Date of Patent:                     *Mar. 17, 2020

 (54)    ACESULFAME POTASSIUM                                               5,808,159   A       9/1998   Giebeler
         COMPOSITIONS AND PROCESSES FOR                                     7,408,059   B2      8/2008   Kobayashi et al.
                                                                            7,977,514   B2      7/2011   Peters et al.
         PRODUCING SAME                                                     8,182,756   B2      5/2012   Liu et al.
                                                                            8,303,921   B2     11/2012   Brietzke et al.
 (71)    Applicant: Celanese International Corporation,                     8,309,048   B2     11/2012   Brietzke et al.
                    Irving, TX (US)                                         8,496,905   B2      7/2013   Brietzke et al.
                                                                            8,658,830   B2      2/2014   Brietzke et al.
 (72)    Inventors: Christoph Mollenkopf, Frankfurt am                      9,024,016   B2      5/2015   Bayer et al.
                                                                           10,023,456   B1      7/2018   Denise
                    Main (DE); Peter Groer, Babenhausen                    10,029,998   B2 *    7/2018   Mollenkopf             A23L 27/30
                    (DE); Arvind Yadav, Hessen (IN)                        10,029,999   B2      7/2018   Mollenkopf et al.
                                                                           10,030,000   B2      7/2018   Mollenkopf et al.
 (73)    Assignee: Celenese International Corporation,                     10,233,164   B2 *    3/2019   Mollenkopf             A23L 27/30
                   Irving, TX (US)                                      2003/0065172    Al      4/2003   Tian et al.
                                                                        2003/0065218    Al      4/2003   Mollenkopf
                                                                        2008/0076919    Al      3/2008   Liu et al.
 (*)     Notice:        Subject to any disclaimer, the term of this     2009/0318685    Al     12/2009   Saito et al.
                        patent is extended or adjusted under 35         2010/0274057    Al     10/2010   Peters et al.
                        U.S.C. 154(b) by 0 days.                        2011/0256045    Al     10/2011   Brietzke et al.
                                                                        2011/0256046    Al     10/2011   Brietzke et al.
                        This patent is subject to a terminal dis-       2013/0062192    Al      3/2013   Brietzke et al.
                        claimer.                                        2013/0331565    Al     12/2013   Bayer et al.
                                                                        2018/0297967    Al     10/2018   Mollenkopf et al.
 (21)    Appl. No.: 16/273,376                                          2018/0297969    Al     10/2018   Mollenkopf et al.
                                                                        2018/0297970    Al     10/2018   Mollenkopf et al.
 (22)    Filed:         Feb. 12, 2019
                                                                                    FOREIGN PATENT DOCUMENTS
 (65)                     Prior Publication Data                       CA                1273923            9/2009
         US 2019/0169144 Al             Jun. 6, 2019                   CN               85104277            6/1985
                                                                       CN               85104277 A         12/1986
                                                                                                  (Continued)
                  Related U.S. Application Data
 (63)    Continuation of application No. 16/014,471, filed on                             OTHER PUBLICATIONS
         Jun. 21, 2018, now Pat. No. 10,233,164, which is a
         continuation of application No. 15/704,356, filed on          Duan et al., "Synthesis of Acesulfame Potassium," Fine Chemicals,
         Sep. 14, 2017, now Pat. No. 10,029,998.                       vol. 13, 1996, pp. 22-24.
                                                                       ASTM E 313-05, Standard Practice for Calculating Yellowness and
 (60)    Provisional application No. 62/397,484, filed on Sep.         Whiteness Indices from Instrumentally Measured Color Coordi-
         21, 2016, provisional application No. 62/397,495,             nates, Oct. 1, 2005, 6 pages.
                                                                       Boehshar et al., 5-Chloroacesulfame K—a characteristic indicator
         filed on Sep. 21, 2016.
                                                                       for application of the "sulfur trioxide" process in the manufacture of
                                                                       acesulfame K, Research Disclosure, 2003, 477036.
 (51) Int. Cl.
      CO7D 291/06             (2006.01)                                                           (Continued)
      A23L 27/30              (2016.01)
 (52) U.S. Cl.                                                         Primary Examiner — Kahsay Habte
      CPC            CO7D 291/06 (2013.01); A23L 27/30                 (74) Attorney, Agent, or Firm — Dority & Manning, P.A.
                  (2016.08); A23L 27/31 (2016.08); A23V
                                        2002/00 (2013.01)
 (58) Field of Classification Search                                   (57)                      ABSTRACT
      CPC                        CO7D 209/06; A23L 27/30
      USPC                                         544/200             Compositions and processes for producing high purity ace-
      See application file for complete search history.                sulfame potassium are described. One process comprises the
                                                                       steps of forming a cyclic sulfur trioxide adduct; hydrolyzing
 (56)                     References Cited                             the cyclic sulfur trioxide adduct to form an acesulfame-H
                                                                       composition comprising acesulfame-H; neutralizing the ace-
                    U.S. PATENT DOCUMENTS                              sulfame-H in the acesulfame-H composition to form a crude
                                                                       acesulfame potassium composition comprising acesulfame
        4,563,521   A      1/1986   Clauss et al.                      potassium and less than 2800 wppm acetoacetamide-N-
        4,607,100   A      8/1986   Clauss et al.
        4,638,063   A      1/1987   Clauss et al.                      sulfonic acid, wherein the neutralizing step is conducted or
        4,695,629   A      9/1987   Clauss et al.                      maintained at a pH at or below 11.0; and treating the crude
        4,804,755   A      2/1989   Reuschling et al.                  acesulfame potassium composition to form the finished
        4,806,639   A      2/1989   Reuschling et al.                  acesulfame potassium composition comprising acesulfame
        4,876,341   A     10/1989   Schiitz et al.
                                                                       potassium and less than 37 wppm acetoacetamide-N-sulfo-
        5,011,982   A      4/1991   Clauss et al.
        5,084,180   A      1/1992   Boateng                            nic acid.
        5,103,046   A      4/1992   Clauss et al.
        5,334,397   A      8/1994   Ream et al.
        5,744,010   A      4/1998   Roscher et al.                                      20 Claims, 1 Drawing Sheet
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 22 of 150 PageID #: 46


                                   US 10,590,096 B2
                                        Page 2


 (56)          References Cited              EP              0159516             10/1985
                                             EP              0215347              3/1987
                                             EP              0217024              4/1987
        FOREIGN PATENT DOCUMENTS             EP              0218076              4/1987
                                             JP             54032406              3/1979
 CN        1883790       12/2006             JP            S 5432406 A            3/1979
 CN      200949088        9/2007             WO         W093/19055                9/1993
 CN      101124981        2/2008             WO       WO 2011/133468 Al          10/2011
 CN      101124981   A    2/2008             WO       W02013/182651              12/2013
 CN      101148300        3/2008
 CN      101157666        4/2008
 CN      101787001        7/2010                                OTHER PUBLICATIONS
 CN      101913898       12/2010
 CN      201921689        8/2011             Mayer et al., Acesulfame-K, Food Science and Technology, Jun. 28,
 CN      102225333       10/2011             1991.
 CN      102359926        2/2012             International Search Repart received in the corresponding Interna-
 CN      102380226        3/2012             tional PCT Patent application No. PCT/US2007/051507, dated Nov.
 CN      102380266   A    3/2012             9, 2017.
 CN      202221403   U    5/2012             Linkies et al., Synthesis, 1990, 5, 405-406.
 CN      102866042        1/2013             "Commission Direction 95/31/EC of Jul. 5, 1995 laying down
 CN      103018368        4/2013             specific criteria of purity concerning sweeteners for use in food-
 CN      103130743        6/2013             stuffs," Official Journal of the European Communities, Jul. 28,
 CN       10331294       10/2013             1995, 19 pages.
 CN      103570592        2/2014             "Commission Direction 2008/60/EC of Jun. 17, 2008 laying down
 CN      103570592   A    2/2014
                                             specific purity criteria concerning sweeteners for use in foodstuffs,"
 CN      103588728        2/2014
 CN      103588728   A    2/2014             Official Journal of the European Union, Jun. 18, 2008, 40 pages.
 CN      103613566        3/2014             "Regulations-Commission Regulation (EU) No. 231/2012 of Mar.
 CN      103613566   A    3/2014             9, 2012 laying down specifications for food additives listed in
 CN      103960558        8/2014             Annexes II and II to Regulation (EC) No. 1333/2008 of the
 CN      104193625       12/2014             European Parliament and of the Council," Official Journal of the
 CN      104209052       12/2014             European Union, Mar. 22, 2012, 295 pages.
 CN      104225956       12/2014             Opinion-"Re-evaluation of acesulfame K with reference to the
 CN      104292181        1/2015             previous SCF opinion of 1991," European Commission , Health &
 CN      104292181   A    1/2015             Consumer Protection Directorate-General, Directorate B-Scien-
 CN      204320227        5/2015             tific Health Opinions, Unit B3 Management of Scientific Com-
 CN      105085160   A   11/2015
                                             mittees II, Scientific Committee on Food, Mar. 13, 2000, 8 pages.
 CN      105111166   A   12/2015
 CN      105152446       12/2015             Product Information on "Acesulfame Potassium," 2001, 57th JECFA
 CN      105198778       12/2015             (joint FAO/WHO Expert Committe on Food Additives), FNP 52
 CN      106262665        1/2017             Add 9, 2 pages.
 CN      106267879        1/2017             Suenaga, "Ethylene-amine salt recovery-by converting the hydro-
 CN      106346138        1/2017             chloride into the sulphate, and reacting with ammonia in aq. Solvent
 CN      106349009        1/2017             to ppte. Ammonium sulphate", WPI/Thompson, 1979, No. 16, XP
 CN      106349190        1/2017             002598345 (See JP54032406).
 CN      106349191        1/2017             Sunnett Brochure, "Acesulfame Potassium", Celanese, Apr. 2014.
 CN      106349300        1/2017             Xiangsheng et al., "Synthesis of Acesulfame Potassium", Fine
 CN      106365952        2/2017             Chemicals, vol. 13, 1996, 1-15 Information Disclosure Statement
 CN      106496159   A    3/2017
                                             submitted Oct. 27, 2017, 2 pages.
 CN      206001191        3/2017
 CN      206001201        3/2017             Information Disclosure Statement dated Oct. 27, 2017, 2 pages.
 CN      206001439        3/2017             Boehshar, Manfred & Burgard, Andreas. (2003). 5-Chloroacesulfame
 CN      206121215        4/2017             K-A characteristic indicator for application of the "sulfur trioxide"
 DE        1249262       10/1966             process in the manufacture of acesulfame K. Research Disclosure.
 DE        1268141        5/1968             477036.
 DE        3522470        1/1987             D. Mayer, et al., Acesulfame-K (Food Science and Technology),
 DE        3531357        3/1987             1991, Intro., Chapters 15, 16, and 18, 56 pages.
 DE        3545196        6/1987
 EP        0155634        9/1985             * cited by examiner
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 23 of 150 PageID #: 47


 U.S. Patent                          Mar. 17, 2020      US 10,590,096 B2




                                                           CD
                                                           LC)




                CD
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 24 of 150 PageID #: 48


                                                   US 10,590,096 B2
                              1                                                                     2
           ACESULFAME POTASSIUM                                       an acesulfame-H composition comprising acesulfame-H;
       COMPOSITIONS AND PROCESSES FOR                                 neutralizing the acesulfame-H in the acesulfame-H compo-
              PRODUCING SAME                                          sition to form a crude acesulfame potassium composition;
                                                                      and treating the crude acesulfame potassium composition to
           CROSS-REFERENCE TO RELATED                            5    form the finished acesulfame potassium composition com-
                  APPLICATIONS                                        prising acesulfame potassium and less than 37 wppm
                                                                      acetoacetamide-N-sulfonic acid. The neutralizing step is
    This application is a continuation of U.S. application Ser.       preferably conducted or maintained at a pH at or below 11.0.
 No. 16/014,471 having a filling date of Jun. 21, 2018, which         The crude acesulfame potassium composition may comprise
 is a continuation of U.S. application Ser. No. 15/704,356 io         acesulfame potassium and less than 2800 wppm acetoacet-
 having a filing date of Sep. 4, 2017 (now U.S. Pat. No.              amide-N-sulfonic acid. The neutralization step may com-
 10,029,998), which claims priority to U.S. Provisional Pat-          prise reacting acesulfame-H with a neutralizing agent, e.g.,
 ent Application No. 62/397,484, filed Sept. 21, 2016, and to         potassium hydroxide, in a acesulfame-H/neutralizing agent
 U.S. Provisional Patent Application No. 62/397,495, filed            reaction mixture, to form the acesulfame potassium compo-
 Sept. 21, 2016, the entireties of which are incorporated 15          sition. The potassium hydroxide may be produced via a
 herein by reference.                                                 membrane process and the finished acesulfame potassium
                                                                      composition may comprise less than 10 wppm mercury. In
                  FIELD OF INVENTION                                  some cases, the acesulfame-H/neutralizing agent reaction
                                                                      mixture comprises from 1 wt % to 95 wt % neutralizing
    The present invention relates generally to acesulfame 20          agent and from 1 wt % to 95 wt % acesulfame-H, based on
 potassium and to processes for producing acesulfame potas-           the total weight of the acesulfame-H/neutralizing agent
 sium. More specifically, the present invention relates to            reaction mixture. The neutralizing step may comprise neu-
 processes for producing high purity acesulfame potassium.            tralizing the acesulfame-H in the acesulfame-H composition
                                                                      to form the crude acesulfame potassium composition further
          BACKGROUND OF THE INVENTION                            25   comprising acetoacetamide. In some embodiments, the
                                                                      crude acesulfame potassium composition comprises from
    Acesulfame potassium has an intense, sweet taste and has          500 wppm to 2375 wppm acetoacetamide-N-sulfonic acid
 been used in many food-related applications as a sweetener.          and the finished acesulfame potassium composition com-
 In conventional acesulfame potassium production processes,           prises less than 25 wppm acetoacetamide-N-sulfonic acid
 sulfamic acid and an amine, e.g., triethylamine, are reacted 30      and further comprises less than 25 wppm acetoacetamide. In
 to form an amidosulfamic acid salt, such as a trialkyl               one embodiment, the neutralizing step is conducted or
 ammonium amidosulfamic acid salt. The amidosulfamic                  maintained at a pH ranging from 9.0 to 11.0 and the crude
 acid salt is then reacted with diketene to form an acetoac-          acesulfame potassium composition comprises from 20
 etamide salt. The acetoacetamide salt may be cyclized,               wppm to 2500 wppm acetoacetamide-N-sulfonic acid and
 hydrolyzed, and neutralized to form acesulfame potassium. 35         the finished acesulfame potassium composition comprises
 U.S. Pat. Nos. 5,744,010 and 9,024,016 disclose exemplary            less than 25 wppm acetoacetamide-N-sulfonic acid and less
 acesulfame potassium production processes.                           than 15 wppm acetoacetamide. In another embodiment, the
    Typically, the acetoacetamide salt intermediate is cyclized       neutralizing step is conducted or maintained at a pH ranging
 by reaction with sulfur trioxide in an inorganic or organic          from 8 to 10.3 and the crude acesulfame potassium compo-
 solvent to form a cyclic sulfur trioxide adduct. The solvent 40      sition comprises from 600 wppm to 1200 wppm acetoacet-
 routinely utilized in this reaction is an organic solvent such       amide-N-sulfonic acid, and the finished acesulfame potas-
 as a halogenated, aliphatic hydrocarbon solvent, for                 sium composition comprises less than 10 wppm
 example, dichloromethane. The adduct formed by this reac-            acetoacetamide-N-sulfonic acid and less than 10 wppm
 tion is subsequently hydrolyzed and then neutralized with            acetoacetamide. In another embodiment, the neutralizing
 potassium hydroxide to form acesulfame potassium.              45    step is conducted or maintained at a pH ranging from 8 to
    Acesulfame potassium product and the intermediate com-            10.3 and the crude acesulfame potassium composition com-
 positions produced by conventional methods contain unde-             prises less than 2400 wppm acetoacetamide-N-sulfonic acid,
 sirable impurities, such as acetoacetamide-N-sulfonic acid.          and the finished acesulfame potassium composition com-
 Limits for the content of various impurities are often set by        prises less than 10 wppm acetoacetamide-N-sulfonic acid
 governmental regulations or customer guidelines. Separa- so          and less than 10 wppm acetoacetamide. The finished ace-
 tion of many of these impurities using standard purification         sulfame potassium composition may comprise less than 37
 procedures such as evaporation, crystallization, and/or fil-         wppm acetoacetamide, e.g., less than 20 wppm acetoacet-
 tration has proven difficult, resulting in consumer dissatis-        amide. The neutralizing step may be conducted or main-
 faction and the failure to meet standards.                           tained at a pH ranging from 9.0 to 11.0 and/or at a pH
    The need exists for improved processes for producing 55           ranging from 9.0 to 10.5, e.g., from 8.0 to 10.3, and/or at a
 high purity acesulfame potassium compositions in which the           temperature below 90° C. The treating step may comprise an
 formation of impurities such as acetoacetamide-N-sulfonic            evaporating step with a residence time less than 180 min-
 acid during synthesis is reduced or eliminated.                      utes. Also disclosed is a process for producing a finished
    All of the references discussed herein are hereby incor-          acesulfame potassium composition, the process comprising
 porated by reference.                                          60    the steps of: reacting sulfamic acid and triethylamine to form
                                                                      an amidosulfamic acid salt; reacting the amidosulfamic acid
            SUMMARY OF THE INVENTION                                  salt and diketene to form acetoacetamide salt; contacting
                                                                      dichloromethane and a sulfur trioxide to form a cyclizing
    The application discloses processes for producing a fin-          agent composition; reacting the acetoacetamide salt with
 ished acesulfame potassium composition, the processes           65   sulfur trioxide in the cyclizing agent composition to form a
 comprising the steps of: forming a cyclic sulfur trioxide            cyclic sulfur trioxide adduct; hydrolyzing the cyclic sulfur
 adduct; hydrolyzing the cyclic sulfur trioxide adduct to form        trioxide adduct to form an acesulfame-H composition com-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 25 of 150 PageID #: 49


                                                     US 10,590,096 B2
                               3                                                                      4
 prising acesulfame-H; neutralizing the acesulfame-H in the               Conventional acesulfame potassium compositions have
 acesulfame-H to form a crude acesulfame potassium com-                been shown to comprise several undesirable impurities,
 position comprising acesulfame potassium and less than                among them acetoacetamide and acetoacetamide salts, e.g.,
 2800 wppm acetoacetamide-N-sulfonic acid, wherein neu-                acetoacetamide-N-sulfonate         triethylammonium        salt.
 tralizing step is conducted or maintained at a pH at or below    5    Acetoacetamide-N-sulfonic acid and salts thereof may also
 11.0; treating the crude acesulfame potassium composition             be present. Content limits for these compounds in the
 to form the finished acesulfame potassium composition                 finished acesulfame potassium composition are often deter-
 comprising acesulfame potassium and less than 37 wppm                 mined by industry purity standards and/or by standards
 acetoacetamide-N-sulfonic acid. Preferably, steps (a), (b),           established for particular end use products that utilize ace-
                                                                  io   sulfame potassium as a sweetener. In some cases, limits for
 and (c) are performed in any order before the performance
                                                                       these impurities are determined by governmental regula-
 of step (d). The neutralizing step may be conducted or
                                                                       tions. For most applications, high acesulfame potassium
 maintained at a pH ranging from 9.0 to 11.0 and the crude
                                                                       purity levels are preferred. Thus, crude acesulfame potas-
 acesulfame potassium composition may comprise from 20                 sium compositions typically are treated through various
 wppm to 2500 wppm acetoacetamide-N-sulfonic acid and             is   treatment operations to reduce the presence of these impu-
 the finished acesulfame potassium composition may com-                rities. A non-limiting list of such treatment operations
 prise less than 25 wppm acetoacetamide-N-sulfonic acid and            includes: evaporation, crystallization, and/or filtration.
 less than 15 wppm acetoacetamide. The application also                   Without being bound by theory, it has now been discov-
 describes crude, intermediate, and finished acesulfame                ered that the neutralization of the hydrolyzed sulfur trioxide
 potassium composition produced by the processes described       20    adduct may create stress, e.g., thermal stress, on acesulfame
 herein. In some cases, the application describes an acesul-           potassium molecules. This thermal stress may also affect
 fame potassium composition comprising acesulfame potas-               acesulfame-H, also known as sweetener acid, which is
 sium and less than 25 wppm acetoacetamide-N-sulfonic acid             formed during the hydrolysis step and is a precursor to the
 and less than 25 wppm acetoacetamide. In some cases, the              acesulfame potassium. This stress on the acesulfame potas-
 acesulfame potassium composition further comprises 0.001        25    sium and potentially on the acesulfame-H can result in
 wppm to 5 wppm organic impurities and/or 0.001 wppm to                degradation of these compounds, resulting in the formation
 5 wppm of at least one heavy metal, e.g., the at least one            of undesirable impurities. In some situations, this stress may
 heavy metal being selected from the group consisting of               cause the acesulfame potassium/acesulfame-H to degrade
 mercury, lead and mixtures thereof. In some cases, the                into its formation reaction reactants, e.g., acetoacetamide
 acesulfame potassium composition further comprises mer-         30    and/or salts thereof and/or acetoacetamide-N-sulfonic acid,
 cury present in an amount of 1 wppb to 20 wppm and/or lead            which can lead to the formation of additional impurities.
 present in an amount of 1 wppb to 25 wppm.                               It has also now been discovered that the use of specific
                                                                       reaction parameters may advantageously reduce or eliminate
       BRIEF DESCRIPTION OF THE DRAWINGS                               stress on the acesulfame potassium (or acesulfame-H) and/or
                                                                 35    reduce or eliminate product degradation, which in turn
    The invention is described in detail below with reference          reduces or eliminates the formation of additional impurities
 to the appended drawing.                                              and ultimately leads to a high-purity end product.
    FIG. 1 is a process flow sheet of an acesulfame potassium             In particular, conducting the neutralization step at within
 production process in accordance with one embodiment of               specific pH ranges or limits now has been found to surpris-
 the present invention.                                          40    ingly reduce or eliminate acesulfame potassium (or acesul-
                                                                       fame-H) degradation and impurity formation, examples of
            DETAILED DESCRIPTION OF THE                                which include the formation of acetoacetamide-N-sulfamic
                     INVENTION                                         acid and/or the (re)formation of acetoacetamide salt. Tradi-
                                                                       tionally, the neutralization step has been conducted or main-
 Introduction                                                     45   tained at very high pH levels so as to maximize neutraliza-
    Conventional processes for producing acesulfame potas-             tion of the acesulfame-H to acesulfame potassium and
 sium involve reacting sulfamic acid and an amine in the               minimize acesulfame-H content in the resultant crude ace-
 presence of acetic acid to form an amidosulfamic acid salt.           sulfame potassium composition. The reduced degradation of
 The amidosulfamic acid salt is then reacted with an                   acesulfame potassium and acesulfame-H leads directly to
 acetoacetylating agent, e.g., diketene, to form an acetoacet- so      the formation of the higher purity crude acesulfame potas-
 amide salt. The acetoacetamide salt is reacted with a cycl-           sium compositions, discussed herein, thereby simplifying
 izing agent, e.g., sulfur trioxide, to form a cyclic sulfur           subsequent treatment operations for forming the intermedi-
 trioxide adduct. The cyclic sulfur trioxide adduct is then            ate or finished acesulfame potassium compositions. The
 hydrolyzed and neutralized via conventional means to form             process also advantageously leads to the formation of inter-
 a crude acesulfame potassium composition comprising ace- 55           mediate and finished acesulfame potassium compositions
 sulfame potassium. This composition is phase separated into           having low acetoacetamide-N-sulfamic acid and/or acetoac-
 aqueous and organic phases. Most of the acesulfame potas-             etamide content.
 sium separates into the aqueous phase. As used herein, the               In addition to the stress formed during the neutralization
 term "crude acesulfame potassium composition" refers to               step, the treatment operations employed to remove impuri-
 the initial product of the neutralization step or to the aqueous 60   ties from the acesulfame potassium in the crude acesulfame
 phase that is formed from the phase separation step (without          potassium composition may also result in stress, e.g., ther-
 any further purification). The crude acesulfame potassium             mal stress, on the acesulfame potassium itself (or the ace-
 composition comprises at least 5 wt % acesulfame potas-               sulfame-H), which also may result in degradation. It is
 sium. The crude acesulfame potassium composition may be               believed that under such stress, acetoacetamide-N-sulfamic
 optionally treated to form an "intermediate acesulfame 65             acid may degrade (and optionally hydrolyze) into acetoac-
 potassium composition" and/or a "finished acesulfame                  etamide and N-sulfonic acid (and optionally N-sulfonic acid
 potassium composition," which are discussed below.                    derivatives). Thus, thermal stress in the treatment operations
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 26 of 150 PageID #: 50


                                                     US 10,590,096 B2
                                5                                                                    6
 may lead to the formation of additional undesirable byprod-          tion exits the evaporator. As another example, residence time
 ucts, e.g., acetoacetamide. Advantageously, the reduction in         for a separating operation, e.g., crystallization, refers to the
 the content of acetoacetamide-N-sulfamic acid in the crude           time from when a crude acesulfame potassium composition
 acesulfame potassium composition further provides for                enters the crystallizer until the intermediate acesulfame
 accompanying reductions in acetoacetamide content that 5 potassium composition exits the crystallizer.
 may be formed in subsequent treatment operations, which                 "Cyclization reaction time," as used herein, refers to the
 leads to improved efficiencies and, ultimately, to reduced           time from the start of the acetoacetamide salt feed to the
 acetoacetamide content in the resultant finished acesulfame          termination of the acetoacetamide salt feed. In some cases,
 potassium composition.                                               if indicated, the cyclization reaction time may include addi-
                                                                   io tional time past the termination of the acetoacetamide salt
    Additional specific terms that are used herein are now
                                                                      feed, e.g., an extra 5 minutes or an extra minute.
 defined. "Acetoacetamide," as used herein, refers to the
                                                                         The treatment of the crude acesulfame potassium com-
 following molecule:
                                                                      position may entail one or more operations, e.g., a concen-
                                                                      trating operation and/or a separating operation. Generally, a
             0        0                                            15 concentrating operation is not considered a separating opera-
                                                                      tion. In some embodiments, the concentrating operation(s)
                                                                      and the separating operation(s) make up the overall treat-
                           NH2.                                       ment of the crude acesulfame potassium composition, which
                                                                      results in the finished acesulfame potassium composition. In
    "Acetoacetamide-N-sulfonic acid" as used herein, refers 20 some cases, the overall concentrating operation may include
 to the molecule shown below. In some cases, acetoacet-               multiple individual concentrating operations or units and the
 amide-N-sulfonic acid may be a degradation product of                overall separating operation may include multiple individual
 acesulfame potassium or acesulfame-H. The term "acetoac-             separating operations or units.
 etamide-N-sulfonic acid," as used herein, also includes salts           "Wppm" and "wppb," as used herein, mean weight parts
 of acetoacetamide-N-sulfamic acid, e.g., potassium, sodium, 25 per million or weight parts per billion, respectively, and are
 and other alkali metal salts.                                        based on the total weight of the entire respective composi-
                                                                      tion, e.g., the total weight of the entire crude acesulfame
                                                                      potassium composition or the entire finished acesulfame
             0        0                                               potassium composition.
                                                                   30 Acesulfame Potassium Formation (pH Control)
                                                                         Processes for producing high purity acesulfame potas-
                                                                      sium compositions are described herein. In one embodiment,
                                                                      the process comprises the steps of forming a cyclic sulfur
    Crude acesulfame compositions may be treated to form              trioxide adduct, hydrolyzing the cyclic sulfur trioxide adduct
 intermediate acesulfame potassium compositions and fin- 35 to form an acesulfame-H composition comprising acesul-
 ished acesulfame compositions, and this treatment step may           fame-H, and neutralizing the acesulfame-H in the acesul-
 include one or more concentrating or separating operations.          fame-H composition (and optionally phase separating the
    An "intermediate acesulfame potassium composition"                neutralization reaction product) to form a crude acesulfame
 refers to a composition resulting from the concentrating of          potassium composition. The crude acesulfame potassium
 the crude acesulfame potassium composition, e.g., the 40 composition comprises acesulfame potassium and impuri-
 removal of water from the crude acesulfame potassium                 ties, e.g., acetoacetamide-N-sulfonic acid, present in
 composition. The intermediate acesulfame potassium com-              extremely low amounts, if at all.
 position comprises at least 10 wt % acesulfame potassium,               Other impurities may also be formed in the aforemen-
 based on the total weight of the intermediate acesulfame             tioned process steps. For example, the formation of the
 potassium composition, and has an acesulfame potassium 45 cyclic sulfur trioxide adduct may yield a cyclic sulfur
 weight percentage that is higher than that of the crude              trioxide adduct composition that comprises the cyclic sulfur
 acesulfame potassium composition.                                    trioxide adduct and additional reaction side products and
    A "finished acesulfame potassium composition" refers to           impurities. Similarly, the formation of the acesulfame-H
 a composition (preferably directly) resulting from the sepa-         may yield an acesulfame-H composition that comprises
 rating, e.g., crystallizing and/or filtering, of the intermediate so acesulfame-H and additional reaction side products and
 acesulfame potassium composition. The finished acesulfame            impurities.
 potassium composition comprises at least 15 wt % acesul-                The formation of the cyclic sulfur trioxide adduct may
 fame potassium, based on the total weight percentage of the          comprise the steps of reacting sulfamic acid and triethylam-
 finished acesulfame potassium composition, and has an                ine to form an amidosulfamic acid salt; reacting the amido-
 acesulfame potassium weight percentage that is higher than 55 sulfamic acid salt and diketene to form acetoacetamide salt;
 that of the intermediate acesulfame potassium composition.           contacting solvent, e.g., dichloromethane, and cyclizing
    "Residence time," as used herein, refers to the time period       agent, e.g., sulfur trioxide, to form a cyclizing agent com-
 that a composition (or stream) to be treated, e.g., a crude          position; and reacting the acetoacetamide salt with sulfur
 acesulfame potassium composition, remains in a particular            trioxide in the cyclizing agent composition to form a cyclic
 treatment operation. Residence time begins when the com- 60 sulfur trioxide adduct. The amidosulfamic acid salt forma-
 position to be treated enters the treatment operation, and           tion reaction, the acetoacetamide salt formation reaction,
 residence time ends when the resultant compositions                  and the contacting of the solvent and the cyclizing agent may
 (formed via the treatment) exit the treatment operation. As          be performed in any order as long as these steps are
 one particular example, residence time for a concentrating           performed prior to the reaction of the acetoacetamide salt
 operation, e.g., evaporation, refers to the time from when a 65 with cyclizing agent in the cyclizing agent composition.
 crude acesulfame potassium composition enters the evapo-                As noted above, in the neutralization step, a neutralizing
 rator until the intermediate acesulfame potassium composi-           agent neutralizes the acesulfame-H to form acesulfame
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 27 of 150 PageID #: 51


                                                     US 10,590,096 B2
                               7                                                                      8
 potassium. Importantly, the neutralization step is conducted           conducted or maintained within the desired range by con-
 or maintained at low pH levels and/or the pH of the                    trolling the amount of neutralizing agent, preferably a basic
 neutralization step is maintained at low levels, which results         compound, e.g., a hydroxide, utilized in the neutralizing
 in reduction or elimination of the formation of certain                step. In one embodiment, when a continuous process is
 impurities, e.g., acetoacetamide-N-sulfonic acid, in the          5    employed, the pH of the neutralizing step is the pH at which
 crude acesulfame potassium composition. In this context,               the continuous process is maintained. In one embodiment,
 "conducted" means that the neutralization step begins at a             when a batch process is employed, the pH of the neutralizing
 low pH level, and "maintained" means that steps are taken              step is the final pH of the neutralization reaction mixture,
 to ensure that the pH stays within a low pH range throughout           e.g., at the completion of the batch operation.
 the entire neutralization step.                                   10      In some cases, the pH in the neutralizing step may be
    In one embodiment, the neutralization step is conducted             maintained within the desired range by managing the com-
 or maintained at a pH at or below 11.0, e.g., at or below 10.5,        ponents of the neutralization reaction mixture, which com-
 at or below 10, at or below 9.5, at or below 9.0, at or below          prises acesulfame-H and neutralizing agent (and also sol-
 8.5, at or below 8.0, at or below 7.5, at or below 7.0, or at          vent). For example, the composition of the neutralization
 or below 6.5. In some embodiments, the pH of the neutral-         15   reaction mixture may include from 1 wt % to 95 wt %
 ization step is conducted or maintained below the aforemen-            neutralizing agent, e.g., from 10 wt % to 85 wt % or from
 tioned limits (the limit itself is not included). In terms of          25 wt % to 75 wt %, and from 1 wt % to 95 wt %
 ranges, the neutralization step is preferably conducted or             acesulfame-H, e.g., from 10 wt % to 85 wt % or from 25 wt
 maintained at a pH ranging from 6.0 to 11.0, e.g., from 7.0            % to 75 wt %. These concentration ranges are based on the
 to 11.0, from 7.5 to 11.0, from 9.0 to 11.0, from 9 to 10.5,      20   mixture of neutralization agent and acesulfame-H (not
 from 7.0 to 10.5, from 7.0 to 10.0, from 8 to 10.5, from 8 to          including solvent).
 10.3, from 8 to 10, or from 7.5 to 9.0. The pH of the                     In some embodiments, the temperature at which the
 neutralization step is preferably conducted or maintained              treatment of the crude acesulfame potassium composition is
 within the aforementioned ranges (the endpoints are not                conducted is maintained at a low level. Also, in some
 included).                                                        25   embodiments, the residence time (of the chide acesulfame
    In preferred embodiments, the neutralizing step comprises           potassium composition or a derivative thereof) in one or
 reacting the acesulfame-H in the acesulfame-H composition              more operations of the treatment process) is maintained at a
 with a neutralizing agent to form the acesulfame potassium             low level. The employment of the treatment under these
 composition.                                                           parameters advantageously reduces/eliminates decomposi-
    The utilization of these pH ranges and limits provides for     30   tion of acetoacetamide-N-sulfonic acid into other impurities.
 excellent conversion of acesulfame-H to acesulfame potas-                 In some embodiments, the treatment of the crude acesul-
 sium while minimizing the content of acesulfame-H and                  fame potassium composition, e.g., one or more of the steps
 acesulfame potassium degradation products in the resultant             that make up the treatment operation, is conducted at or
 crude acesulfame potassium composition (and the finished               maintained at a low temperature. Preferably the treatment
 acesulfame potassium composition). Although low pH lev-           35   operation comprises a concentrating operation and a sepa-
 els are generally desired according to embodiments of the              rating operation and these operations are conducted at low
 invention, it has now been discovered that if the pH of the            temperature.
 neutralization step is too low, acesulfame-H conversion to                In some embodiments, the concentrating operation, e.g.,
 acesulfame potassium may be undesirebly reduced. If the                one or more of the steps that make up the concentrating
 pH of the neutralization step is too high, the acesulfame         40   operation, is conducted at or maintained at a low tempera-
 potassium degrades into unwanted by-products. Acesul-                  ture, e.g., a temperature below 90° C., e.g., below 88° C.,
 fame-H is known to be less stable than acesulfame potas-               below 85° C., below 83° C., below 80° C., below 78° C.,
 sium, and as such, more susceptible to degradation. By using           below 75° C., below 73° C., below 70° C., below 65° C.,
 the aforementioned pH ranges and limits, fewer acesul-                 below 55° C., below 50° C., or below 46° C. In some cases,
 fame-H molecules degrade into its precursors, e.g., acetoac-      45   the temperature of the concentrating operation may be
 etamide, while ensuring formation of acesulfame potassium.             maintained at a temperature above 0° C., e.g., above 10° C.,
 In addition to the reduced acetoacetamide-N-sulfonic acid              above 15° C., above 20° C., above 22° C., above 25° C.,
 levels in the crude acesulfame potassium composition, the              above 35° C., above 40° C. or above 50° C. In terms of
 low pH levels may also have a beneficial effect on other               ranges, the temperature of the concentrating operation may
 impurities that may be formed downstream of the neutral-          so   range from 0° C. to 90° C., e.g., 25° C. to 90° C., from 55°
 ization step. For example, by reducing acetoacetamide-N-               C. to 90° C., from 10° C. to 88° C., from 10° C. to 85° C.,
 sulfonic acid content, the formation of its decomposition              from 75° C. to 88° C., from 80° C. to 88° C., from 15° C.
 byproducts is also reduced during the evaporation and/or the           to 85° C., from 75° C. to 85° C., from 20° C. to 83° C., from
 crystallization steps.                                                 20° C. to 80° C., from 22° C. to 78° C., from 25° C. to 75°
    The neutralizing agent preferably comprises a potassium-       55   C., from 25° C. to 73° C., from 15° C. to 50° C., from 25°
 containing compound. Preferably the neutralizing agent                 C. to 65° C., from 22° C. to 50° C., from 20° C. to 55° C.,
 comprises potassium hydroxide. Other suitable examples of              from 25° C. to 70° C., or from 30° C. to 60° C.
 neutralizing agents include KHCO3, K2CO3, and potassium                   In some embodiments, the separating operation, e.g., one
 alcoholates. In preferred embodiments, the neutralizing                or more of the steps that make up the separating operation,
 agent comprises a base, e.g., a hydroxide compound. In            60   is conducted at or maintained at a low temperature, e.g., a
 cases where potassium hydroxide is employed, the potas-                temperature below 35° C., below 30° C., below 25° C.,
 sium hydroxide may be produced via a membrane process.                 below 20° C., below 15° C., below 10° C., below 8° C.,
 Alternatively, the potassium hydroxide may be produced via             below 6° C., below 5° C., or below 0° C. In some cases, the
 an amalgam process.                                                    temperature of the separating operation may be maintained
    The specific method employed to maintain the pH within         65   at a temperature above —25° C., e.g., above —10° C., above
 the desired range in the neutralizing step may vary widely.            0° C., above 5° C., above 10° C., above 15° C., above 25°
 In some embodiments, the pH in the neutralizing step is                C., or above 30° C. In terms of ranges, the temperature of the
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 28 of 150 PageID #: 52


                                                     US 10,590,096 B2
                               9                                                                    10
 separating operation may range from —25° C. to 35° C., e.g.,           than 2700, less than 2600 wppm, less than 2500 wppm, less
 —10° C. to 35° C., from 0° C. to 35° C., from 5° C. to 30°             than 2400 wppm, less than 2000 wppm, less than 1500
 C., from —10° C. to 30° C., from —10° C. to 25° C., from               wppm, less than 1000 wppm, less than 500 wppm, or less
 —10° C. to 20° C., from —10° C. to 15° C., from 0° C. to 25°           than 100 wppm. In terms of ranges, the crude acesulfame
 C., or from —10° C. to 30° C. The employment of the               5    potassium composition may comprise from 1 wppm to 2800
 aforementioned temperatures in the treatment advanta-                  wppm acetoacetamide-N-sulfonic acid, e.g., from 1 wppm to
 geously improves final product purity.                                 2700 wppm, from 10 wppm to 2700 wppm, from 20 wppm
    In some embodiments, the treatment of the crude acesul-             to 2500 wppm, from 100 wppm to 2500 wppm, from 500
 fame potassium composition, e.g., one or more of the steps             wppm to 2500 wppm, from 1500 to 2400 wppm, from 500
 that make up the treatment operation, is conducted at or          io   wppm to 2375 wppm, from 600 wppm to 2000 wppm, from
 maintained at a low residence time. Preferably the treatment           900 to 1900 wppm, from 300 wppm to 1500 wppm, from
 operation comprises a concentrating operation and a sepa-              400 wppm to 1400 wppm, from 600 wppm to 1200 wppm,
 rating operation and these operations are conducted at a low           or from 700 wppm to 1100 wppm.
 residence time and/or pH.                                                 The crude acesulfame potassium composition may further
    In some embodiments, the concentrating operation, e.g.,        15   comprise acetoacetamide, which may be present in the
 one or more of the steps that make up the concentrating                amounts discussed above with respect to acetoacetamide-
 operation, is conducted at or maintained at a low residence            N-sulfonic acid.
 time. In one embodiment, residence time is less than 180                  The finished acesulfame potassium compositions, which
 minutes, e.g., less than 170 minutes, less than 150 minutes,           are typically suitable for end consumer usage, are formed by
 less than 120 minutes, less than 100 minutes, less than 90        20   treating the crude acesulfame potassium composition to
 minutes, less than 75 minutes, less than 50 minutes, less than         remove impurities. In some cases, the finished acesulfame
 40 minutes, less than 30 minutes, less than 20 minutes, or             potassium composition is typically the product that is sold.
 less than 10 minutes. In terms of lower limits, residence time         This finished acesulfame potassium composition preferably
 may be at least 1 second, e.g., at least 10 seconds, at least 1        comprises a mixture of acesulfame potassium and less than
 minute, at least 10 minutes, or at least 15 minutes. In terms     25   37 wppm acetoacetamide, e.g., less than 35 wppm, less than
 of ranges, the residence time may range from 1 second to               30 wppm, less than 25 wppm, less than 20 wppm, less than
 180 minutes, e.g., from 10 seconds to 180 minutes, from 1              15 wppm, less than 12 wppm, less than 10 wppm, less than
 minute to 180 minutes, from 10 minutes to 150 minutes,                 7 wppm, less than 5 wppm, less than 3 wppm, less than 1
 from 1 minute to 50 minutes, from 1 minute to 30 minutes,              wppm, less than 0.8 wppm, less than 0.5 wppm, or less than
 from 10 minutes to 100 minutes, from 1 minute to 80               30   0.3 wppm. In some cases the finished acesulfame potassium
 minutes, from 10 minutes to 80 minutes, from 10 minutes to             composition is free of acetoacetamide, e.g., substantially
 50 minutes, from 15 minutes to 90 minutes, or from 15                  free of acetoacetamide (undetectable). In terms of ranges,
 minutes to 75 minutes. The same residence time limits and              the finished acesulfame potassium composition may com-
 ranges are applicable to the separating operation, e.g., one or        prise from 1 wppb to 37 wppm acetoacetamide, e.g., from 10
 more of the steps that make up the separating operation. The      35   wppb to 35 wppm, from 10 wppb to 25 wppm, from 10
 employment of residence times in the concentrating opera-              wppb to 15 wppm, from 10 wppb to 12 wppm, from 10
 tion and/or separating operation advantageously improves               wppb to 10 wppm, from 10 wppb to 7 wppm, from 10 wppb
 final product purity.                                                  to 5 wppm, from 10 wppb to 3 wppm, from 100 wppb to 15
    In some embodiments, the concentrating operation, e.g.,             wppm, from 100 wppb to 10 wppm, or from 100 wppb to 5
 one or more of the steps that make up a concentrating             40   wppm.
 operation, is conducted at or maintained at a low pH. In one              The finished acesulfame potassium composition prefer-
 embodiment, the pH of the separating is maintained below               ably comprises a mixture of acesulfame potassium and less
 10.0, e.g., below 9.5, below 9.0, below 8.5, below 8.0, below          than 37 wppm acetoacetamide-N-sulfonic acid, e.g., less
 7.5, below 7.0, or below 6.5. In terms of ranges, the pH of            than 35 wppm, less than 30 wppm, less than 25 wppm, less
 the concentrating operation is preferably maintained              45   than 20 wppm, less than 15 wppm, less than 12 wppm, less
 between 6.0 and 10.0, e.g., between 6.5 and 9.5, between 7.0           than 10 wppm, less than 7 wppm, less than 5 wppm, less
 and 9.0, or between 7.5 and 8.5. The same pH limits and                than 3 wppm, less than 1 wppm, less than 0.8 wppm, less
 ranges are applicable to the separating operation, e.g., one or        than 0.5 wppm, or less than 0.3 wppm. In some cases the
 more of the steps that make up the separating operation. The           finished acesulfame potassium composition is free of
 employment of low pH levels in the concentrating operation        so   acetoacetamide-N-sulfonic acid, e.g., substantially free of
 or separating operation advantageously improves final prod-            acetoacetamide-N-sulfonic acid (undetectable). In terms of
 uct purity.                                                            ranges, the finished acesulfame potassium composition may
    The finished acesulfame potassium composition formed                comprise from 1 wppb to 37 wppm acetoacetamide-N-
 via the process(es) described herein will have high purity.            sulfonic acid, e.g., from 10 wppb to 35 wppm, from 10 wppb
 Acesulfame Potassium Compositions                                 55   to 25 wppm, from 10 wppb to 15 wppm, from 10 wppb to
    The crude acesulfame potassium composition is formed                12 wppm, from 10 wppb to 10 wppm, from 10 wppb to 7
 by hydrolyzing a cyclic sulfur trioxide adduct to form an              wppm, from 10 wppb to 5 wppm, from 10 wppb to 3 wppm,
 acesulfame-H composition and neutralizing the acesul-                  from 100 wppb to 15 wppm, from 100 wppb to 10 wppm,
 fame-H in the acesulfame-H composition to form the crude               or from 100 wppb to 5 wppm.
 acesulfame potassium composition, as discussed herein. The        60      The acetoacetamide-N-sulfonic acid and/or the acetoac-
 product of the neutralization step is phase separated into             etamide content may be measured in the crude, intermediate,
 aqueous and organic phases. The crude acesulfame potas-                or finished acesulfame potassium compositions via high
 sium composition may be obtained from the aqueous phase                performance liquid chromatography (HPLC) analysis, based
 (without any further purification). The crude acesulfame               on European Pharmacopoeia guidelines for thin layer chro-
 potassium composition comprises a mixture of acesulfame           65   matography (2017) and adapted for HPLC. A particular
 potassium and acetoacetamide-N-sulfonic acid, e.g., less               measurement scenario utilizes an LC Systems HPLC unit
 than 2800 wppm acetoacetamide-N-sulfonic acid, e.g., less              from Shimadzu having a CBM-20 Shimadzu controller and
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 29 of 150 PageID #: 53


                                                     US 10,590,096 B2
                              11                                                                      12
 being equipped with an IonPac NS1 ((5 µm) 150x4 mm)                    0.3 wppm (optionally from 10 wppb to 37 wppm acetoac-
 analytical column and an IonPac NG1 guard column (35x4.0               etamide, e.g., from 10 wppb to 35 wppm, from 10 wppb to
 mm). A Shimadzu SPD-M20A photodiode array detector                     15 wppm, from 10 wppb to 12 wppm, from 10 wppb to 10
 can be used for detection (at 270 nm and 280 nm wave-                  wppm, from 10 wppb to 7 wppm, from 10 wppb to 5 wppm,
 length). Analysis may be performed at 23° C. column               5    from 10 wppb to 3 wppm, from 100 wppb to 15 wppm, from
 temperature. As a first eluent solution, an aqueous mixture of         100 wppb to 10 wppm, or from 100 wppb to 5 wppm).
 tetra butyl ammonium hydrogen sulfate (3.4 g/L), acetoni-                 In a particular embodiment, the crude acesulfame potas-
 trile (300 mL/L), and potassium hydroxide (0.89 g/L) may               sium composition comprises from 500 wppm to 2375 wppm
 be employed; as a second eluent solution, an aqueous                   acetoacetamide-N-sulfonic acid and the finished acesulfame
 mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L)        10   potassium composition comprises less than 25 wppm
 and potassium hydroxide (0.89 g/L) may be employed.                    acetoacetamide-N-sulfonic acid and further comprises less
 Elution may be conducted in gradient mode according to the             than 25 wppm acetoacetamide.
 following second eluent flow profile:                                     In another particular embodiment, the neutralizing is
    0 to 3 minutes: constant 80% (v/v)                                  conducted or maintained at a pH ranging from 9.0 to 11.0,
    3 to 6 minutes: linear reduction to 50% (v/v)                  15   the crude acesulfame potassium composition comprises
     6 to 15 minutes: constant at 50% (v/v)                             from 20 wppm to 2500 wppm acetoacetamide-N-sulfonic
    15 to 18 minutes: linear reduction to 0%                            acid, and the finished acesulfame potassium composition
    18 to 22 minutes: constant at 0%                                    comprises less than 25 wppm acetoacetamide-N-sulfonic
    22 to 24 minutes: linear increase to 80% (v/v)                      acid and less than 15 wppm acetoacetamide.
    24 to 35 minutes constant at 80% (v/v).                        20      In another particular embodiment, the neutralizing is
 Overall flow rate of eluent may be approximately 1.2                   conducted or maintained at a pH ranging from 8.0 to 10.3
 mL/min. The data collection and calculations may be per-               and the crude acesulfame potassium composition comprises
 formed using Lab Solution software from Shimadzu.                      from 600 wppm to 1200 wppm acetoacetamide-N-sulfonic
    As noted above, the crude acesulfame potassium compo-               acid, and the finished acesulfame potassium composition
 sition is formed by the aforementioned reactions, hydrolysis,     25   comprises less than 10 wppm acetoacetamide-N-sulfonic
 and neutralization and the finished acesulfame potassium               acid and less than 10 wppm acetoacetamide.
 composition is formed by treatment of the crude acesulfame                In another particular embodiment, the neutralizing is
 potassium composition. In preferred embodiments, the neu-              conducted or maintained at a pH ranging from 8 to 10.3, the
 tralizing may be conducted or maintained at a pH at or below           crude acesulfame potassium composition comprises less
 11.0, e.g., at or below 10.5, at or below 10, at or below 9.5,    30   than 2400 wppm acetoacetamide-N-sulfonic acid, and the
 at or below 9.0, at or below 8.5, at or below 8.0, at or below         finished acesulfame potassium composition comprises less
 7.5, at or below 7.0, or at or below 6.5. (optionally at a pH          than 10 wppm acetoacetamide-N-sulfonic acid and less than
 ranging from 7.5 to 11, e.g., from 9.0 to 11.0, from 9 to 10.5,        10 wppm acetoacetamide.
 from 7.0 to 10.5, from 7.0 to 10.0, from 8 to 10.5, from 8 to             In another particular embodiment, the neutralizing is
 10.3, from 8 to 10, or from 7.5 to 9.0); the crude acesulfame     35   conducted or maintained at a pH ranging from 9.0 to 11.0,
 potassium composition may comprise less than 2800                      the crude acesulfame potassium composition comprises
 acetoacetamide-N-sulfonic acid, e.g., less than 2700 wppm,             from 500 wppm to 2375 wppm acetoacetamide-N-sulfonic
 less than 2600 wppm, less than 2500 wppm, less than 2400               acid, and the finished acesulfame potassium composition
 wppm, less than 2000 wppm, less than 1500 wppm, less than              comprises from 10 wppb to 10 wppm acetoacetamide-N-
 1000 wppm, less than 500 wppm, or less than 100 wppm              40   sulfonic acid and from 10 wppb to 10 wppm acetoacetamide.
 (optionally from 1 wppm to 2800 wppm acetoacetamide-N-                    The acesulfame potassium compositions (crude and/or
 sulfonic acid, e.g., from 1 wppm to 2800 wppm, from 10                 finished) may, in some cases, comprise other impurities.
 wppm to 2700 wppm, from 20 wppm to 2500 wppm, from                     Exemplary impurities include, inter alia, halo-acesulfame
 100 wppm to 2500 wppm, from 500 wppm to 2500 wppm,                     potassium. The acesulfame potassium compositions (crude
 from 1500 to 2400 wppm, from 500 wppm to 2375 wppm,               45   and/or finished) also may comprise heavy metals. The
 from 600 wppm to 2000 wppm, from 900 to 1900 wppm,                     organic impurities and/or heavy metals may be present in an
 from 300 wppm to 1500 wppm, from 400 wppm to 1400                      amount ranging from 1 wppb to 25 wppm, based on the total
 wppm, from 600 wppm to 1200 wppm or from 700 wppm                      weight of the respective acesulfame potassium composition,
 to 1100 wppm); and the finished acesulfame potassium                   crude or finished, e.g., from 100 wppb to 20 wppm, from 100
 composition may comprise less than 37 wppm acetoacet-             so   wppb to 15 wppm, from 500 wppb to 10 wppm, or from 1
 amide-N-sulfonic acid, e.g., less than 35 wppm, less than 30           wppm to 5 wppm. Heavy metals are defined as metals with
 wppm, less than 25 wppm, less than 20 wppm, less than 15               relatively high densities, e.g., greater than 3 g/cm3 or greater
 wppm, less than 12 wppm, less than 10 wppm, less than 7                than 7 g/cm3. Exemplary heavy metals include lead and
 wppm, less than 5 wppm, less than 3 wppm, less than 1                  mercury. In some cases, the crude or finished acesulfame
 wppm, less than 0.8 wppm, less than 0.5 wppm, or less than        55   potassium composition may comprise mercury in an amount
 0.3 wppm (optionally from 1 wppb to 37 wppm acetoacet-                 ranging from 1 wppb to 25 wppm, e.g., from 100 wppb to
 amide-N-sulfonic acid, e.g., from 10 wppb to 35 wppm,                  20 wppm, from 100 wppb to 15 wppm, from 500 wppb to
 from 10 wppb to 25 wppm, from 10 wppb to 15 wppm, from                 10 wppm, or from 1 wppm to 5 wppm. In terms of limits, the
 10 wppb to 12 wppm, from 10 wppb to 10 wppm, from 10                   crude or finished acesulfame potassium composition may
 wppb to 7 wppm, from 10 wppb to 5 wppm, from 10 wppb              60   comprise less than 25 wppm mercury, e.g., less than 20
 to 3 wppm, from 100 wppb to 15 wppm, from 100 wppb to                  wppm, less than 15 wppm, less than 10 wppm, or less than
 10 wppm, or from 100 wppb to 5 wppm); and less than 37                 5 wppm. In some cases, the crude or finished acesulfame
 wppm acetoacetamide, e.g., less than 35 wppm, less than 30             potassium composition may comprise lead in an amount
 wppm, less than 25 wppm, less than 20 wppm, less than 15               ranging from 1 wppb to 25 wppm, e.g., from 100 wppb to
 wppm, less than 12 wppm, less than 10 wppm, less than 7           65   20 wppm, from 100 wppb to 15 wppm, from 500 wppb to
 wppm, less than 5 wppm, less than 3 wppm, less than 1                  10 wppm, or from 1 wppm to 5 wppm. In terms of limits, the
 wppm, less than 0.8 wppm, less than 0.5 wppm, or less than             crude or finished acesulfame potassium composition may
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 30 of 150 PageID #: 54


                                                      US 10,590,096 B2
                               13                                                                        14
 comprise less than 25 wppm lead, e.g., less than 20 wppm,               An exemplary reaction scheme for forming an acetoac-
 less than 15 wppm, less than 10 wppm, or less than 5 wppm.           etamide salt employs a trialkyl ammonium amidosulfamic
 In some cases, when potassium hydroxide is formed via a              acid salt and diketene as reactants and yields an acetoacet-
 membrane process, the resultant crude or finished acesul-            amide triethylammonium salt is shown in reaction (4),
 fame potassium composition may have very low levels of 5             below.
 mercury, if any, e.g., less than 10 wppm, less than 5 wppm,
 less than 3 wppm, less than 1 wppm, less than 500 wppb, or
 less than 100 wppb.                                                                                                                     (4)
 Intermediate Reaction Parameters                                                                                   ,CH2
    The reactions for production of high purity acesulfame io
 potassium are described in more detail as follows.                   H2N -   S03 • HI\V-(C2H5)3
 Amidosulfamic Acid Salt Formation Reaction
    In a first reaction step, sulfamic acid and an amine are                                              0

 reacted to form sulfamic acid salt. An exemplary reaction
 scheme that employs triethylamine as the amine and yields 15                                                              SO3- • HNHC2115)3
 triethyl ammonium sulfamic acid salt is shown in reaction                                         H3C        CH2    NH
 (1), below.

       H2N-SO3H+N(C2H5)3->H2N-S0 31.HNHC2115)3                (1)
                                                                         In one embodiment, the reaction is conducted in the
                                                                      presence of a catalyst, which may vary widely. In some
    Acetic acid is also present in the first reaction mixture and 20 embodiments, the catalyst comprises one or more amines
 reacts with the amine, e.g., triethylamine, to form a trieth-        and/or phosphines. Preferably, the catalyst comprises trieth-
 ylammonium acetate, as shown in reaction (2), below.                 ylamine. In some cases trimethylamine serves as both a
        H3C-CO0H+N(C2H5)3->H3C-000 - .HNHC2H5)3                (2)
                                                                      catalyst and a reactant.
                                                                   25    In one embodiment, wherein the amidosulfamic acid salt
    The amine employed in these reactions may vary widely.            formation reaction and the acetoacetamide salt formation
 Preferably, the amine comprises triethylamine. In one                reaction are conducted in separate reactors, a second reac-
 embodiment, the amine may be selected from the group                 tion mixture comprises the amidosulfamic acid salt, the
 consisting of trimethylamine, diethylpropylamine, tri-n-pro-
                                                                      diketene, and the catalyst, e.g., triethylamine. Preferably,
 pylamine, triisopropylamine, ethyldiisopropylamine, tri-n-
                                                                   30 catalyst from the first reaction is carried through to the
 butylamine, triisobutylamine, tricyclohexylamine, ethyldi-
                                                                      reaction mixture of the second reaction. The second reaction
 cyclohexylamine, N,N-dimethylaniline, N,N-diethylaniline,
                                                                      mixture is then subjected to conditions effective to form the
 benzyldimethylamine, pyridine, substituted pyridines such
                                                                      acetoacetamide salt.
 as picoline, lutidine, cholidine or methylethylpyridine,
                                                                         In one embodiment, the composition of the second reac-
 N-methylpiperidine, N-ethylpiperidine, N-methylmorpho-
                                                                   35 tion mixture may be similar to that of the first reaction
 line, N,N-dimethylpiperazine, 1,5-diazabicyclo[4.3.01-non-
                                                                      mixture. In a preferred embodiment, the reaction product of
 5-en, 1,8-diazabicyclo-[5.4.0]-undec-7-en, 1,4-diazabicy-
                                                                      the amidosulfamic acid salt formation reaction provides the
 clooctane,                  tetramethylhexamethylendiamine,
                                                                      amidosulfamic acid salt component of the second reaction
 tetramethylethylendiamine,       tetramethylpropylendiamine,
                                                                      mixture. In addition to the above-mentioned components,
 tetramethylbutylendiamine, 1,2-dimorpholylethan, pentam-
                                                                   40 the second reaction mixture may further comprise reaction
 ethyldiethyltriamine, pentaethyldiethylentriamine, pentam-
                                                                      by-products from the first reaction or non-reacted starting
 ethyldipropylentriamine, tetramethyldiaminomethane, tet-
                                                                      materials.
 rapropyldiaminomethane, hexamethyltriethylentetramine,
                                                                         In one embodiment, the amount of acetoacetylating agent,
 hexamethyltripropylenetetramine, diisobutylentriamine, tri-
                                                                      e.g., diketene, should be at least equimolar to the reactant
 isopropylentriamine, and mixtures thereof.
                                                                   45 amidosulfamic acid salt that is provided. In one embodi-
 Acetoacetamide Salt Formation Reaction
                                                                      ment, the process may utilize a diketene excess less than 30
    Once formed in reaction (1), the sulfamic acid salt is
                                                                      mol %, e.g., less than 10 mol %. Greater excesses are also
 reacted with the acetoacetylating agent to form the acetoac-
                                                                      contemplated.
 etamide salt, preferably acetoacetamide-N-sulfonate trieth-
                                                                         The amidosulfamic acid salt formation reaction and/or the
 ylammonium salt. Preferably, the acetoacetylating agent
                                                                   so acetoacetamide salt formation reaction may employ an
 comprises diketene, although other acetoacetylating agents
                                                                      organic solvent. Suitable inert organic solvents include any
 may be employed, either with or without diketene.
                                                                      organic solvents that do not react in an undesired manner
    In one embodiment, the resultant acetoacetamide salt
                                                                      with the starting materials, cyclizing agent, final products
 corresponds to the following formula (3).
                                                                      and/or the catalysts in the reaction. The solvents preferably
                                                                   55 have the ability to dissolve, at least partially, amidosulfamic
                                                                      acid salts. Exemplary organic solvents include halogenated
                                                               (3)
                                                                      aliphatic hydrocarbons, preferably having up to 4 carbon
                                                                      atoms such as, for example, methylene chloride, chloroform,
                                                                      1,2-dichlorethane, trichloroethylene, tetrachloroethylene,
       H3C       CH2     NH
                                                                   60 trichlorofluoroethylene; aliphatic ketones, preferably those
                                                                      having 3 to 6 carbon atoms such as, for example, acetone,
 wherein IV' is an appropriate ion. Preferably, IV' is an alkali      methyl ethyl ketone; aliphatic ethers, preferably cyclic ali-
 metal ion or N'R1R2R3R4. R1, R2, R3 and R4, independently            phatic ethers having 4 or 5 carbon atoms such as, for
 of one another, may be organic radicals or hydrogen, pref-           example, tetrahydrofuran, dioxane; lower aliphatic carbox-
 erably H or C1-C, alkyl, C6-C10 cycloalkyl, aryl and/or 65 ylic acids, preferably those having 2 to 6 carbon atoms such
 aralkyl. In a preferred embodiment, R1 is hydrogen, and R2,          as, for example, acetic acid, propionic acid; aliphatic nitriles,
 R3 and R4 are alkyl, e.g., ethyl.                                    preferably acetonitrile; N-alkyl-substituted amides of car-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 31 of 150 PageID #: 55


                                                             US 10,590,096 B2
                                  15                                                                         16
 bonic acid and lower aliphatic carboxylic acids, preferably                    e.g., at least 2:1, or at least 5:1. In one embodiment, the
 amides having up to 5 carbon atoms such as, for example,                       weight ratio of solvent to cyclizing agent in the cyclizing
 tetramethylurea, dimethylformamide, dimethylacetamide,                         agent composition ranges from 1:1 to 25:1, e.g., from 1:1 to
 N-methylpyrrolidone; aliphatic sulfoxides, preferably dim-                     10:1, from 2:1 to 10:1, or from 5:1 to 10:1.
 ethyl sulfoxide, and aliphatic sulfones, preferably sulfolane.            5       A cyclizing agent may be any compound that initiates the
    Particularly preferred solvents include dichloromethane                     ring closure of the acetoacetamide salt. Although sulfur
 (methylene chloride), 1,2-dichloroethane, acetone, glacial                     trioxide is a preferred cyclizing agent, the employment of
 acetic acid and dimethylformamide, with dichloromethane                        other cyclizing agents is contemplated.
 (methylene chloride) being particularly preferred. The sol-                       The cyclizing agent may be added to the reaction mixture
                                                                           10   either in the solid or the liquid form or by condensing in
 vents may be used either alone or in a mixture. In one
                                                                                vapor. Suitable inert inorganic or organic solvents are those
 embodiment, the solvent is a halogenated, aliphatic hydro-
                                                                                liquids which do not react in an undesired manner with
 carbon solvent, preferably the solvent is dichloromethane.
                                                                                sulfur trioxide or the starting materials or final products of
 Chloroform and tetrachloromethane are also exemplary sol-                      the reaction. Preferred organic solvents include, but are not
 vents.                                                                    15   limited to, halogenated aliphatic hydrocarbons, preferably
    In one embodiment, the acetoacetamide salt formation                        having up to four carbon atoms, such as, for example,
 reaction is conducted a temperature ranging from —30° C. to                    methylene chloride (dichloromethane), chloroform, 1,2-di-
 50° C., e.g., from 0° C. to 25° C. The reaction pressure may                   chloroethane,       trichloroethylene,    tetrachloroethylene,
 vary widely. In preferred embodiments, the reaction is                         trichlorofluoroethylene; esters of carbonic acid with lower
 carried out at atmospheric pressure, although other pressures             20   aliphatic alcohols, preferably with methanol or ethanol;
 are also contemplated. The reaction time may vary widely,                      nitroalkanes, preferably having up to four carbon atoms, in
 preferably ranging from 0.5 hours to 12 hours, e.g., from 1                    particular nitromethane; alkyl-substituted pyridines, prefer-
 hour to 10 hours. In one embodiment, the reaction is carried                   ably collidine; and aliphatic sulfones, preferably sulfolane.
 out by introducing the amidosulfamic acid salt and metering                    Particularly preferred solvents for the cyclization reaction
 in the diketene. In another embodiment, the reaction is                   25   include dichloromethane (methylene chloride), 1,2-dichlo-
 carried out by introducing diketene and metering in the                        roethane, acetone, glacial acetic acid and dimethylforma-
 amidosulfamic acid salt. The reaction may be carried out by                    mide, with dichloromethane (methylene dichloride) being
 introducing the diketene and amidosulfamic acid and meter-                     particularly preferred. Other solvents, e.g., other solvents
 ing in the catalyst.                                                           mentioned herein, may also be suitable as solvents. The
    Once formed, each reaction product is optionally sub-                  30   solvents may be used either alone or in a mixture. In one
 jected to one or more purification steps. For example the                      embodiment, the solvent is a halogenated, aliphatic hydro-
 solvent may be separated from the reaction product, e.g., via                  carbon solvent, preferably the solvent is dichloromethane.
 distillation, and the residue (mainly acetoacetamide-N-sul-                    The processes may employ these solvents alone or in
 fonate) may be recrystallized from a suitable solvent such as,                 mixtures thereof
 for example, acetone, methyl acetate or ethanol.                          35      In some cases, the solvent in the cyclizing agent compo-
 Cyclization and Hydrolyzation                                                  sition may be selected from 1) concentrated sulfuric acid, 2)
    The acetoacetamide salt is reacted with cyclizing agent,                    liquid sulfur dioxide, or 3) an inert organic solvent.
 e.g., cyclizing agent in the cyclizing agent composition, in                      In a preferred embodiment, the same solvent is used in
 the presence of a solvent to form the cyclic (sulfur trioxide)                 both the acetoacetamide salt formation reaction and the
 adduct composition, which contains cyclic sulfur trioxide                 40   cyclization reaction. As one benefit, the solution obtained in
 adduct and, in some cases, impurities. In some cases, a                        the acetoacetamide salt formation reaction, without isolation
 cooling step occurs before the cyclic sulfur trioxide adduct                   of the acetoacetamide salt formation reaction product, may
 formation reaction. In one embodiment, the cyclization is                      be used immediately in the cyclization.
 achieved by using at least an equimolar amount of the                             In one embodiment, the reaction temperature for the
 cyclizing agent. The cyclizing agent may be dissolved in an               45   cyclization reaction ranges from —70° C. to 175° C., e.g.,
 inert inorganic or organic solvent. The cyclizing agent is                     from —40° C. to 60° C. The pressure at which the reaction
 generally used in a molar excess, e.g., up to a 20 fold excess,                is conducted may vary widely. In one embodiment, the
 or up to a 10 fold excess, based on the total moles of                         reaction is conducted at a pressure ranging from 0.01 MPa
 acetoacetamide salt. An exemplary cyclization reaction                         to 10 MPa, e.g., from 0.1 MPa to 5 MPa. Preferably, the
 using sulfur trioxide as the cyclizing agent is shown in                  so   reaction is conducted at atmospheric pressure.
 reaction (5), below.                                                              The acetoacetamide salt may be introduced to the cycl-
                                                                                ization reactor and the cooled cyclizing agent composition,
                                                                                e.g., a solution of cyclizing agent optionally in solvent, may
                                                                     (5)        be metered into the reactor. In preferred embodiments, both
                                                                           55   reactants (acetoacetamide salt and cyclizing agent) are
                                                                                simultaneously fed into the reactor. In one embodiment, the
                                                 +   5 SO3
                            SO3- • HN*(C2115)3                                  cooled cyclizing agent composition is initially introduced
 H3C       CH2         NH
                                                                                into the reactor and the acetoacetamide salt is added. Pref-
                             O                                                  erably, at least part of the cyclizing agent composition is
                                                                           60   introduced into the reactor and, either continuously or in
                                 NH•4S03             HSO4 • HN* (C2115)3        portions, acetoacetamide salt and (additional) cyclizing
                                                                                agent are then metered in, preferably while maintaining the
                                  SO2
                                                                                temperature as described above.
                 H3C
                                                                                   The acetoacetamide salt may be introduced to the reactor
                                                                           65   and the cyclizing agent composition may be metered into the
    In one embodiment, the weight ratio of solvent to cycl-                     reactor. In preferred embodiments, both reactants are simul-
 izing agent in the cyclizing agent composition is at least 1:1,                taneously fed into the reactor. In one embodiment, the
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 32 of 150 PageID #: 56


                                                                  US 10,590,096 B2
                                      17                                                                           18
 cyclizing agent composition is initially introduced into the                         solvents include esters of carbonic acid such as, for example
 reactor and the acetoacetamide salt is added. Preferably, at                         dimethyl carbonate, diethyl carbonate and ethylene carbon-
 least part of the cyclizing agent composition is introduced                          ate, or esters of organic monocarboxylic acids such as, for
 into the reactor and, either continuously or in portions,                            example, isopropyl formate and isobutyl formate, ethyl
 acetoacetamide salt and (additional) cyclizing agent are then                   5    acetate, isopropyl acetate, butyl acetate, isobutyl acetate and
 metered in, preferably while maintaining the temperature as                          neopentyl acetate, or esters of dicarboxylic acids or amides
 described above.                                                                     which are immiscible with water, such as, for example,
    The formation of the crude acesulfame potassium com-                              tetrabutylurea, are suitable. Isopropyl acetate and isobutyl
 position from the cyclic sulfur trioxide adduct composition,                         acetate are particularly preferred.
                                                                                 10      The combined organic phases are dried with, for example,
 in some embodiments, comprises the steps of hydrolyzing
 the cyclic sulfur trioxide adduct to form an acesulfame-H                            Na2SO4, and are evaporated. Any sulfuric acid which has
 composition; neutralizing the acesulfame-H in the acesul-                            been carried over in the extraction may be removed by
 fame H composition to form a crude acesulfame potassium                              appropriate addition of aqueous alkali to the organic phase.
 composition; and forming the acesulfame potassium com-                               For this purpose, dilute aqueous alkali may be added to the
 position from the crude acesulfame potassium composition.                       15   organic phase until the pH reached in the aqueous phase
    The cyclic sulfur trioxide adduct may be hydrolyzed via                           corresponds to that of pure 6-methy1-3,4-dihydro1,2,3-ox-
 conventional means, e.g., using water. Thus, the forming                             athiazin-4-one 2,2-dioxide at the same concentration in the
 step may comprise the steps of hydrolyzing the cyclic sulfur                         same two-phase system of extracting agent and water.
 trioxide adduct to form an acesulfame-H composition. Ace-                            Neutralization
                                                                                 20      The neutralization of the acesulfame-H yields a non-toxic
 sulfame-H is referred to as sweetener acid.
    An exemplary hydrolysis reaction scheme is shown in                               salt of acesulfame-H, e.g., acesulfame potassium. In one
 reaction (6), below.                                                                 embodiment, neutralization is carried out by reacting the
                                                                                      acesulfame-H with an appropriate base, e.g., potassium
                                                                                      hydroxide, in particular a membrane-produced potassium
                                                                           (6)
                                                                                 25   hydroxide. Other suitable bases include, for example, KOH,
                                                                                      KHCO3, K2CO3, and potassium alcoholates. An exemplary
             0                                                                        reaction scheme using potassium hydroxide as a neutralizing
                                                                                      agent is shown in reaction (7), below.
                   •4S03     +       HS04 • FIN*(C2115)3        H2O
                                                                                 30
                 SO2                                                                                                                                  (7)
 H3C         0
                  0


                       NH        ▪       41I2S   04   +    xso4- • HN+(c2115)3   35            i       NH    +   KOH                          N-1(+

                       SO2                                                                             SO2                                    •SO2
       H3C        0                                                                     H3C        0                           H3C        0



    The addition of the water leads to a phase separation. The 40        In one embodiment, the acesulfame-H may be neutralized
 majority of the sweetener acid, acesulfame-H (6-methyl-3,            and extracted directly from the purified organic extraction
 4-dihydro-1,2,3-oxathiazin-4-one 2,2-dioxide), which is              phase using an aqueous potassium base. The acesulfame
 formed via the hydrolysis, is present in the organic phase,          potassium then precipitates out, where appropriate after
 e.g., at least 60 wt %, at least 70%, at least 80%, or at least      evaporation of the solution, in the crystalline form, and it can
 90%. The remainder of the sweetener acid is in the water 45 also be recrystallized for purification.
 phase and can be extracted and optionally added to the                  In one embodiment, the process is not a small-scale batch
 sweetener acid in the organic phase. In cases where dichlo-          process or a laboratory-scale process. For example, the
 romethane is used as the reaction medium, water or ice may           inventive process for producing a finished acesulfame potas-
 be added, e.g., in a molar excess, based on the sulfur               sium composition may yield at least 50 grams of finished
 trioxide, to the cyclic sulfur trioxide adduct/sulfur trioxide so acesulfame potassium composition per batch, e.g., at least
 solution.                                                            100 grams per batch, at least 500 grams per batch, at least
    In some cases, the hydrolysis step comprises adding water         1 kilogram per batch, or at least 10 kilograms per batch. In
 to the cyclic sulfur trioxide adduct. In preferred embodi-           terms of rates, the inventive process may yield at least 50
 ments, the weight ratio of water to acetoacetamide salt is           grams of finished acesulfame potassium composition per
 greater than 1.3:1, e.g., greater than 1.5:1, greater than 1.7:1, 55 hour, e.g., at least 100 grams per hour, at least 500 grams per
 greater than 2:1 or greater than 2.2:1. Employment of these          hour, at least 1 kilogram per hour, or at least 10 kilograms
 ratios may lead to decreases in acetoacetamide-N-sulfonic            per hour.
 acid and/or acetoacetamide formation in the neutralized                 FIG. 1 shows an exemplary acesulfame potassium process
 crude acesulfame potassium composition, e.g., the crude              100 in accordance with the process described herein. Process
 acesulfame potassium composition may comprise acetoac- 60 100 comprises amidosulfamic acid salt formation reactor
 etamide-N-sulfonic acid in the amounts discussed herein.             102 and acetoacetamide salt formation reactor 104.
    After the addition of water, the reaction solvent, e.g.,          Although FIG. 1 shows separate reactors for the two inter-
 dichloromethane, may be removed by distillation, or the              mediate formation reactions, other configurations, e.g., a one
 acesulfame-H that remains in the organic phase may be                reactor process, are within the contemplation of the present
 extracted with a more suitable solvent. Suitable solvents are 65 process. Sulfamic acid is fed to amidosulfamic acid salt
 those which are sufficiently stable towards sulfuric acid and        formation reactor 102 via sulfamic acid feed line 106.
 which have a satisfactory dissolving capacity. Other suitable        Amine(s), preferably triethylamine, are fed to amidosul-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 33 of 150 PageID #: 57


                                                    US 10,590,096 B2
                             19                                                                  20
famic acid salt formation reactor 102 via amine feed line           acesulfame-H in the purified acesulfame-H composition to
108. In addition to sulfamic acid and amine(s), acetic acid is      yield a product comprising acesulfame potassium, dichlo-
also fed to amidosulfamic acid salt formation reactor 102           romethane, water, potassium hydroxide, and impurities, e.g.,
(via feed line 110). The resultant reaction mixture in ami-         acetoacetamide-N-sulfonic acid or acetoacetamide, which
dosulfamic acid salt formation reactor 102 is as discussed 5 exits neutralization unit 146 via line 150. This product may
above. In amidosulfamic acid salt formation reactor 102, the        be considered a crude acesulfame potassium composition.
sulfamic acid and the amine (in the presence of the acetic             The crude acesulfame potassium product stream in line
acid) are reacted to yield a crude amidosulfamic acid salt          150 may be directed to treatment zone 156 to recover
composition, which exits reactor 102 via line 112. Although         finished acesulfame potassium, which is shown exiting via
not shown, a reaction solvent, e.g., dichloromethane may 10
                                                                    stream 152. In addition to the finished acesulfame potas-
also be present in the amidosulfamic acid salt formation
                                                                    sium, dichloromethane and potassium hydroxide may be
reactor 102.
                                                                    separated from the crude acesulfame potassium product
   The crude amidosulfamic acid salt composition in line
112 is directed to acetoacetamide salt formation reactor 104.       stream, as shown by stream 154. The contents of stream 154
Diketene is fed to acetoacetamide salt formation reactor 104 15 may be recovered and/or recycled to the process. Treatment
via feed line 114. In acetoacetamide salt formation reactor         zone 156 may comprise one or more of the treatment
104, the amidosulfamic acid salt and the diketene are reacted       operations described herein, e.g., stripping, evaporation,
to yield a crude acetoacetamide salt composition, which             crystallization, and filtration.
exits reactor 104 via line 118. Although not shown, dichlo-            The product in line 150 is directed to phase separation unit
romethane may also be present in the acetoacetamide salt 20 160. Phase separation unit 160 separates the product in line
formation reactor 104.                                              150 into organic phase 162 and an aqueous phase 164.
   Cyclizing agent (sulfur dioxide) and solvent (dichlo-            Aqueous phase 164 comprises a major amount of the
romethane) are fed to vessel 119 via feed lines 121 and 123.        acesulfame potassium in line 150 as well as some impurities.
Vessel 119 is preferably a vessel wherein a cyclizing agent         Organic phase 162 comprises potassium hydroxide, dichlo-
composition comprising these two components is formed. 25 romethane, and water and may be further treated to recover
The cyclizing agent composition comprising both cyclizing           these components. Aqueous phase 164 (without any further
agent and solvent exits vessel 119 via line 125.                    treatment) may be considered a crude acesulfame potassium
   The crude acetoacetamide salt composition is directed to         composition. Aqueous phase 164 may be optionally treated
cyclization reactor 120 via line 118. The cyclizing agent           to form a finished acesulfame potassium composition.
composition is also directed to cyclization reactor 120 (via 30        Aqueous phase 164 is directed to treatment unit 156 via
line 125). Line 125 is preferably made of a material and in         line 166. In treatment unit 156, aqueous phase 164 is treated
such a size and shape to facilitate the residence times             to obtain finished acesulfame potassium composition (prod-
discussed herein. In cyclization reactor 120, the acetoacet-        uct that may be sold), which is shown exiting via stream 152.
amide salt in the crude acetoacetamide salt composition in          In addition to the finished acesulfame potassium composi-
line 118 is cyclized and a cyclic sulfur trioxide adduct stream 35 tion, dichloromethane and potassium hydroxide may be
exits via line 124.                                                 separated. These components exit treatment unit 156 via line
   The cyclic sulfur trioxide adduct in line 124, is directed to    154. The contents of stream 154 may be recovered and/or
hydrolysis reactor 126. Water is fed to hydrolysis reactor 126      recycled to the process.
via water feed 128. In hydrolysis reactor 126, the cyclic              The invention relates also to the following aspects:
sulfur trioxide adduct is hydrolyzed to yield a crude acesul- 40       Aspect 1: A process for producing a finished acesulfame
fame-H composition, which exits hydrolysis reactor 126 via          potassium composition, the process comprising the steps of:
line 130 and is directed to phase separation unit 132. Phase           (a) forming a cyclic sulfur trioxide adduct;
separation unit 132 separates the contents of line 130 into            (b) hydrolyzing the cyclic sulfur trioxide adduct to form
organic phase 134 and aqueous phase 136. Organic phase                    an acesulfame-H composition comprising acesulfame-
134 comprises a major amount of the acesulfame-H in line 45               H;
130 as well as solvent, e.g., methylene chloride. Aqueous                 (c) neutralizing the acesulfame-H in the acesulfame-H
phase 136 exits via line 137 and comprises triethylammo-                     composition to form a crude acesulfame potassium
nium sulfate, and optionally sulfuric acid and minor                         composition comprising acesulfame potassium and
amounts of acesulfame-H. The aqueous phase may be fur-                       less than 2800 wppm acetoacetamide-N-sulfonic
ther purified to separate and/or recover the acesulfame-H 50                 acid, wherein the neutralizing step is conducted at a
and/or the triethylammonium sulfate. The recovered acesul-                   pH at or below 11.0; and
fame-H may be combined with the acesulfame from the                       (d) treating the crude acesulfame potassium composi-
organic phase (not shown).                                                   tion to form the finished acesulfame potassium com-
   Organic phase 134 exits phase separation unit 132 and is                  position comprising acesulfame potassium and less
directed to extraction column 138 (via line 140). Water is fed 55            than 37 wppm acetoacetamide-N-sulfonic acid.
to extraction column 138 via water feed 142. The water                 Aspect 2: The process of aspect 1, wherein the neutral-
extracts residual sulfates from the contents of line 140 and        ization step comprises
a purified acesulfame-H composition exits extraction col-              reacting acesulfame-H with a neutralizing agent in an
umn 138 via line 144. The extracted sulfates exit extraction        acesulfame-H/neutralizing agent reaction mixture to form
column 138 via line 145.                                         60 the acesulfame potassium composition.
   The purified acesulfame-H composition in line 144 is                Aspect 3: The process of any one of the preceding aspects,
directed to neutralization unit 146. Potassium hydroxide is         wherein the neutralizing agent comprises potassium hydrox-
also fed to neutralization unit 146 (via line 148). The             ide.
addition of the potassium hydroxide (via line 148) to neu-             Aspect 4: The process of any one of the preceding aspects,
tralization unit 146 may be adjusted to achieve and/or 65 wherein the potassium hydroxide is produced via a mem-
maintain the desired pH levels during the neutralization, as        brane process and the finished acesulfame potassium com-
discussed herein. The potassium hydroxide neutralizes the           position less than 10 wppm mercury.
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 34 of 150 PageID #: 58


                                                   US 10,590,096 B2
                             21                                                                    22
    Aspect 5: The process of any one of the preceding aspects,           Aspect 19: A process for producing a finished acesulfame
 wherein the acesulfame-H/neutralizing agent reaction mix-            potassium composition, the process comprising the steps of:
 ture comprises from 1 wt % to 95 wt % neutralizing agent                (a) reacting sulfamic acid and triethylamine to form an
 and from 1 wt % to 95 wt % acesulfame-H, based on the total                amidosulfamic acid salt;
 weight of the acesulfame-H/neutralizing agent reaction mix-     5       (b) reacting the amidosulfamic acid salt and diketene to
 ture.                                                                      form acetoacetamide salt;
    Aspect 6: The process of any one of the preceding aspects,           (c) contacting dichloromethane and a sulfur trioxide to
 wherein the neutralizing step (c) comprises neutralizing the               form a cyclizing agent composition;
 acesulfame-H in the acesulfame-H composition to form the                (d) reacting the acetoacetamide salt with sulfur trioxide in
                                                                 10         the cyclizing agent composition to form a cyclic sulfur
 crude acesulfame potassium composition further comprising
 acetoacetamide.                                                            trioxide adduct;
    Aspect 7: The process of any one of the preceding aspects,           (e) hydrolyzing the cyclic sulfur trioxide adduct to form
 wherein the crude acesulfame potassium composition com-                    an acesulfame-H composition comprising acesulfame-
                                                                            H;
 prises from 500 wppm to 2375 wppm acetoacetamide-N-             15      (f) neutralizing the acesulfame-H in the acesulfame-H to
 sulfonic acid and the finished acesulfame potassium com-
                                                                            form a crude acesulfame potassium composition com-
 position comprises less than 25 wppm acetoacetamide-N-
                                                                            prising acesulfame potassium and less than 2800 wppm
 sulfonic acid and further comprises less than 25 wppm                      acetoacetamide-N-sulfonic acid, wherein neutralizing
 acetoacetamide.                                                            step is conducted at a pH at or below 11.0,
    Aspect 8: The process of any one of the preceding aspects,   20         (g) treating the crude acesulfame potassium composi-
 wherein the neutralizing step (c) is conducted at a pH                        tion to form the finished acesulfame potassium com-
 ranging from 9.0 to 11.0 and the crude acesulfame potassium                   position comprising acesulfame potassium and less
 composition comprises from 20 wppm to 2500 wppm                               than 37 wppm acetoacetamide-N-sulfonic acid,
 acetoacetamide-N-sulfonic acid and the finished acesulfame                    wherein steps (a), (b), and (c) can be performed in
 potassium composition comprises less than 25 wppm               25               any order before the performance of step (d).
 acetoacetamide-N-sulfonic acid and less than 15 wppm                    Aspect 20: The process of aspect 19, wherein the finished
 acetoacetamide.                                                      acesulfame potassium composition further comprises less
    Aspect 9: The process of any one of the preceding aspects,        than 20 wppm acetoacetamide.
 wherein the neutralizing step (c) is conducted at a pH                  Aspect 21: The process of any one of the preceding
 ranging from 8 to 10.3 and the crude acesulfame potassium       30   aspects, wherein the neutralizing step (f) is conducted at a
 composition comprises from 600 wppm to 1200 wppm                     pH ranging from 9.0 to 11.0 and the crude acesulfame
 acetoacetamide-N-sulfonic acid, and the finished acesul-             potassium composition comprises from 20 wppm to 2500
 fame potassium composition comprises less than 10 wppm               wppm acetoacetamide-N-sulfonic acid and the finished ace-
 acetoacetamide-N-sulfonic acid and less than 10 wppm                 sulfame potassium composition comprises less than 25
 acetoacetamide.                                                 35   wppm acetoacetamide-N-sulfonic acid and less than 15
    Aspect 10: The process of any one of the preceding                wppm acetoacetamide.
 aspects, wherein the neutralizing step (c) is conducted at a            Aspect 22: An acesulfame potassium composition com-
 pH ranging from 8 to 10.3 and the crude acesulfame                   prising acesulfame potassium and less than 25 wppm
 potassium composition comprises less than 2400 wppm                  acetoacetamide-N-sulfonic acid and less than 25 wppm
 acetoacetamide-N-sulfonic acid, and the finished acesul-        40   acetoacetamide.
 fame potassium composition comprises less than 10 wppm                  Aspect 23: The acesulfame potassium composition of
 acetoacetamide-N-sulfonic acid and less than 10 wppm                 aspect 22, further comprising 0.001 wppm to 5 wppm
 acetoacetamide.                                                      organic impurities and/or 0.001 wppm to 5 wppm of at least
    Aspect 11: The process of any one of the preceding                one heavy metal.
 aspects, wherein the finished acesulfame potassium compo-       45      Aspect 24: The acesulfame potassium composition of any
 sition comprises less than 37 wppm acetoacetamide.                   one of the preceding aspects, wherein the at least one heavy
    Aspect 12: The process of any one of the preceding                metal is selected from the group consisting of mercury, lead
 aspects, wherein the neutralizing step (c) is conducted at a         and mixtures thereof.
 pH ranging from 9.0 to 11.0.                                            Aspect 25: The acesulfame potassium composition of any
    Aspect 13: The process of any one of the preceding           50   one of the preceding aspects, wherein the mercury is present
 aspects, wherein the neutralizing step (c) is conducted at a         in an amount of 1 wppb to 20 wppm.
 pH ranging from 9.0 to 10.5.                                            Aspect 26: The acesulfame potassium composition of any
    Aspect 14: The process of any one of the preceding                one of the preceding aspects, wherein the lead is present in
 aspects, wherein the neutralizing step (c) is conducted at a         an amount of 1 wppb to 25 wppm.
 pH ranging from 8.0 to 10.3.                                    55
    Aspect 15: The process of any one of the preceding                                        EXAMPLES
 aspects, wherein the treating step (d) is conducted at a
 temperature below 90° C.                                               The following examples are included to illustrate the
    Aspect 16: The process of any one of the preceding                process and compositions and are not meant to limit the
 aspects, wherein the treating step (d) comprises an evapo-      60   scope of the application.
 rating step with a residence time less than 180 minutes.
    Aspect 17: The process of any one of the preceding                       Example 1 a-c and Comparative Example A
 aspects, wherein the neutralizing step is maintained at a pH
 at or below 11.0.                                                       100 mmol of 99.5% pure sulfamic acid was suspended in
    Aspect 18: A finished acesulfame potassium composition       65   50 mL dichloromethane in a flask with reflux. Under con-
 produced or producible by, or obtainable or obtained from            tinuous agitation, 105 mmol of trimethylamine was added
 the process of any one of aspects 1 to 17.                           within approximately 3 minutes. During this time, tempera-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 35 of 150 PageID #: 59


                                                    US 10,590,096 B2
                              23                                                                     24
 ture increased due to acid/base exothermal reaction up to                After completion of the neutralization step, an additional
 about 42° C. (the boiling point of dichloromethane). This             phase separation was performed using a separating funnel to
 first reaction mixture was stirred for approximately 15               yield an aqueous phase containing acesulfame potassium
 additional minutes, until no solid sedimentation was seen in          (and some impurities) and an organic phase. The aqueous
 the flask. Then, 10 mmol of acetic acid was added to the first   5    phase is considered a crude acesulfame potassium compo-
 reaction mixture and was stirred for approximately 15                 sition in Table 1. The remaining dichloromethane in the
 additional minutes. At this point, within 7 minutes of the            organic phase was discarded.
 addition of the acetic acid, 110 mmol of diketene was added              The crude acesulfame potassium samples of Examples 1
 dropwise to form a second reaction mixture. After the                 a-c and Comparative Example A were tested for acetoacet-
 addition of all of the diketene was added to the second          10   amide-N-sulfonic acid content. Testing was performed using
 reaction mixture and approximately 15 minutes of reaction             the HPLC equipment and techniques discussed herein. In
 time, this second reaction mixture was cooled. The resultant          particular, the HPLC analysis was performed using an LC
 cooled second reaction mixture contained approximately                Systems HPLC unit from Shimadzu having a CBM-20
 30% acetoacetamide N-sulfonate triethylammonium salt.                 Shimadzu controller and being equipped with an IonPac
 Additional batches of cooled second reaction mixture were        15   NS1 ((5 µm) 150x4 mm) analytical column and an IonPac
 prepared as necessary.                                                NG1 guard column (35x4.0 mm). A Shimadzu SPD-M20A
    In a separate vessel, a sulfur trioxide/dichloromethane            photodiode array detector was used for detection (at 270 nm
 composition comprising approximately 15 wt % sulfur tri-              and 280 nm wavelength). Analysis was performed at 23° C.
 oxide and approximately 85 wt % dichloromethane was                   column temperature. As a first eluent solution, an aqueous
 prepared by contacting the two components with one               20   mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L),
 another.                                                              acetonitrile (300 mL/L), and potassium hydroxide (0.89 g/L)
    A second flask (a 4 necked round bottom flask equipped             was employed; as a second eluent solution, an aqueous
 with mechanical stirrer, thermometer, and feed vessels) was           mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L)
 placed into a cooling bath containing a mixture of isopro-            and potassium hydroxide (0.89 g/L) was employed. Elution
 panol and dry ice. Approximately 200 g of the acetoacet-         25   was conducted in gradient mode according to the following
 amide-N-sulfonate triethylammonium salt solution and                  second eluent flow profile:
 approximately 577 g of the sulfur trioxide/dichloromethane               0 to 3 minutes: constant 80% (v/v)
 compositions were measured. Approximately 15 wt % of the                 3 to 6 minutes: linear reduction to 50% (v/v)
 total sulfur trioxide/dichloromethane composition (approxi-              6 to 15 minutes: constant at 50% (v/v)
 mately 87 g) was initially fed to the reaction flask under       30      15 to 18 minutes: linear reduction to 0%
 continuous agitation by mechanical stirrer. When the tem-                18 to 22 minutes: constant at 0%
 perature of the flask contents reached —35° C. (due to the               22 to 24 minutes: linear increase to 80% (v/v)
 cooling batch), the remainder of the sulfur trioxide/dichlo-             24 to 35 minutes constant at 80% (v/v).
 romethane composition and all of the acetoacetamide-N-                Overall flow rate of eluent was approximately 1.2 mL/min.
 sulfonate triethylammonium salt solution were fed into the       35   The data collection and calculations were performed using
 second flask. The time period that the solvent contacts the           Lab Solution software from Shimadzu.
 cyclizing agent before formation of the cyclic sulfur trioxide           The results are shown in Table 1.
 adduct, e.g., before the acetoacetamide-N-sulfonate trieth-
 ylammonium salt solution was fed to the second flask, was                                       TABLE 1
 less than an hour. The feed rate was controlled in such a way    40
 that the temperature of the second flask contents remained                          Acetoacetamide-N-sulfonic Acid Content
                                                                                  in Crude Acesulfame Potassium Compositions
 between —25° and —35° C. during the feeding/cyclization
 reaction. After the reactants were fed, the reaction was                                                       Acetoacetamide-N-
 allowed to proceed for approximately one additional minute.                                                      sulfonic acid,
 The cooling bath was then removed.                               45        Ex./Comp. Ex.          pH                 wppm
    After approximately one minute, the temperature of the                  Example la             9                  1538
 flask contents reached approximately —22° C. At this time,                 Example lb             9.8                1954
 hydrolysis was initiated by feeding deionized water to the                 Example lc            11                  2361
 flask. Water was fed over 10 minutes. The hydrolysis reac-                 Comp. Ex. A           12                  3066
 tion was exothermic. Water was added slowly so as to             50
 maintain temperature between —20° C. and —5° C. After                  As shown in Table 1, when the neutralizing step is
 addition of water, reaction mixture was allowed to reach            conducted at a pH at or below 11.0, the acetoacetamide-N-
 room temperature.                                                   sulfonic acid contents in the resultant crude acesulfame
    The weight ratio of water added for hydrolysis to the            potassium compositions are significantly lower than when
 acetoacetamide-N-sulfonate triethylammonium salt in              55 higher pH is employed minimally 23% less (Comparative
 dichloromethane solution was kept constant for Examples 1           Example A versus Example lc 3066-2361/3066=23%).
 a-c and Comparative Example A.                                         Importantly, the reduction of acetoacetamide-N-sulfonic
    The hydrolyzed product was phase separated via a sepa-           acid content in the crude acesulfame potassium composition
 rating funnel. A heavier organic sweetener acid-dichlo-             provides for accompanying reductions in acetoacetamide
 romethane phase (acesulfame-H composition) was separated         60 formation (for example via acetoacetamide-N-sulfonic acid
 out, and the remaining aqueous phase was discarded.                 degradation) in subsequent separation operations, which
    The acesulfame-H in the acesulfame-H composition was             leads to reduced acetoacetamide content in the resultant
 neutralized with a 10% potassium hydroxide solution. Neu-           finished acesulfame potassium composition.
 tralization was carried out at 25° C.±1° C. Potassium                  While the invention has been described in detail, modi-
 hydroxide addition was completed within 20 minutes. The          65 fications within the spirit and scope of the invention will be
 neutralization was conducted at various pH levels as shown          readily apparent to those of skill in the art. In view of the
 in Table 1.                                                         foregoing discussion, relevant knowledge in the art and
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 36 of 150 PageID #: 60


                                                   US 10,590,096 B2
                             25                                                                26
 references discussed above in connection with the Back-             8. The process of claim 1, wherein the cyclic sulfur
 ground and Detailed Description, the disclosures of which        trioxide adduct is formed by a process that comprises (a)
 are all incorporated herein by reference. In addition, it        reacting sulfamic acid and triethylamine to form an amido-
 should be understood that aspects of the invention and           sulfamic acid salt; (b) reacting the amidosulfamic acid salt
 portions of various embodiments and various features 5 and diketene to form acetoacetamide salt; (c) contacting
 recited above and/or in the appended claims may be com-          dichloromethane and a sulfur trioxide to form a cyclizing
 bined or interchanged either in whole or in part. In the         agent composition; and (d) reacting the acetoacetamide salt
 foregoing descriptions of the various embodiments, those         with sulfur trioxide in the cyclizing agent composition to
 embodiments which refer to another embodiment may be             form the cyclic sulfur trioxide adduct.
 appropriately combined with other embodiments as will be 10         9. The process of claim 1, wherein the finished acesulfame
 appreciated by one of skill in the art. Furthermore, those of    potassium composition comprises less than 37 wppm
 ordinary skill in the art will appreciate that the foregoing     acetoacetamide.
 description is by way of example only, and is not intended          10. The process of claim 1, wherein the finished acesul-
 to limit the invention.                                          fame potassium composition comprises less than 25 wppm
    We claim:                                                  15 acetoacetamide.
    1. A process for producing a finished acesulfame potas-
 sium composition, the process comprising the steps of:              11. The process of claim 1, wherein the finished acesul-
    (a) forming a cyclic sulfur trioxide adduct;                  fame   potassium composition comprises less than 20 wppm
    (b) hydrolyzing the cyclic sulfur trioxide adduct to form     acetoacetamide.
       an acesulfame-H composition comprising acesulfame- 20         12. The process of claim 1, wherein the finished acesul-
       H;                                                         fame potassium composition comprises less than 25 wppm
    (c) neutralizing the acesulfame-H in the acesulfame-H         acetoacetamide-N-sulfonic acid.
       composition to form a crude acesulfame potassium              13. The process of claim 1, wherein the finished acesul-
       composition, wherein the neutralizing step is conducted    fame potassium composition comprises less than 10 wppm
       at a pH of from 8 to 11; and                            25 acetoacetamide-N-sulfonic acid.
    (d) treating the crude acesulfame potassium composition          14. The process of claim 1, wherein the finished acesul-
       to form a finished acesulfame potassium composition        fame potassium composition comprises less than 25 wppm
       comprising acesulfame potassium and less than 37           acetoacetamide-N-sulfonic acid and comprises less than 25
       wppm acetoacetamide-N-sulfonic acid, wherein the           wppm acetoacetamide.
       treating step (d) comprises a concentration operation 30      15. The process of claim 1, wherein the finished acesul-
       and a separation operation, and wherein the concentra-     fame potassium composition comprises less than 25 wppm
       tion operation is conducted at a temperature below 90°     acetoacetamide-N-sulfonic acid and less than 15 wppm
       C.                                                         acetoacetamide.
    2. The process of claim 1, wherein the neutralizing step
 (c) comprises:                                                ss    16. The process of claim 1, wherein the finished acesul-
    reacting acesulfame-H with a neutralizing agent in an         fame potassium composition comprises less than 10 wppm
       acesulfame-H/neutralizing agent reaction mixture to        acetoacetamide-N-sulfonic acid and less than 10 wppm
       form the acesulfame potassium composition.                 acetoacetamide.
    3. The process of claim 2, wherein the neutralizing agent        17. The process of claim 1, wherein the crude acesulfame
 comprises potassium hydroxide.                                40 potassium composition comprises acetoacetamide, acetoac-
    4. The process of claim 3, wherein the potassium hydrox-      etamide-N-sulfonic acid, or a combination thereof.
 ide is produced via a membrane process and the finished             18. The process of claim 1, wherein the crude acesulfame
 acesulfame potassium composition comprises less than 10          potassium composition comprises less than 2800 wppm
 wppm mercury.                                                    acetoacetamide-N-sulfonic acid.
    5. The process of claim 2, wherein the acesulfame-H/ 45          19. The process of claim 1, wherein the crude acesulfame
 neutralizing agent reaction mixture comprises from 1 wt %        potassium composition comprises from 500 wppm to 2375
 to 95 wt % neutralizing agent and from 1 wt % to 95 wt %         wppm acetoacetamide-N-sulfonic acid.
 acesulfame-H, based on the total weight of the acesulfame-
 H/neutralizing agent reaction mixture.                              20. The process of claim 1, wherein the neutralizing step
    6. The process of claim 1, wherein the neutralizing step 50 (c) is conducted at a pH ranging from 8 to 10.3 and the
 (c) is conducted at a pH ranging from 8.0 to 10.3.               finished acesulfame potassium composition comprises less
    7. The process of claim 1, wherein the treating step (d)      than 10 wppm acetoacetamide-N-sulfonic acid and less than
 comprises an evaporating step with a residence time less         10 wppm acetoacetamide.
 than 180 minutes.                                                                       * * * * *
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 37 of 150 PageID #: 61




              Exhibit C
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 38 of 150 PageID #: 62




                                                   r.
                                                        IS
                                                   r


                                                 ■ ca


         U 8069528




                                          A                                         A
                                          •                           I             •



            'Eft ANTIBMIONELOMME_ISA      SENA1* WirsiVis1110_,j_Ligt;
                     UNITED STATES DEPARTMENT OF COMMERCE
                         United States Patent and Trademark Office


                                                 November 04, 2020

         THIS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
         THE RECORDS OF THIS OFFICE OF:




         U.S. PATENT: 10,227,316
         ISSUE DATE: March 12, 2019




                          By Authority of the
                          Under Secretary of Commerce for Intellectual Property
                          and Director of the United States Patent and Trademark Office



                                                g-sr"
                                                  R GLOVER
                                                Certifying Officer
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 39 of 150 PageID #: 63
                                                                       111111111111111111111111111!!),1111
                                                                                    211ill
                                                                                       illIJI1111111111111111
 (12)   United States Patent                                                 (10) Patent No.:    US               10,227,316 B2
        Mollenkopf et al.                                                    (45) Date of Patent:                     *Mar. 12, 2019

 (54)    ACESULFAME POTASSIUM                                                8,182,756   B2      5/2012   Liu et al.
         COMPOSITIONS AND PROCESSES FOR                                      8,303,921   B2     11/2012   Brietzke et al.
                                                                             8,309,048   B2     11/2012   Brietzke et al.
         PRODUCING SAME                                                      8,496,905   B2      7/2013   Brietzke et al.
                                                                             8,658,830   B2      2/2014   Brietzke et al.
 (71)    Applicant: Celanese International Corporation,                      9,024,016   B2      5/2015   Bayer et al.
                    Irving, TX (US)                                         10,030,000   B2 *    7/2018   Mollenkopf             A23L 27/30
                                                                         2003/0065172    Al      4/2003   Tian et al.
 (72)    Inventors: Christoph Mollenkopf, Frankfurt am                   2003/0065218    Al      4/2003   Mollenkopf
                                                                         2008/0076919    Al      3/2008   Liu et al.
                    Main (DE); Peter Groer, Babenhausen                  2009/0318685    Al     12/2009   Saito et al.
                    (DE); Arvind Yadav, Hessen (IN)                      2009/0318686    Al     12/2009   Saito et al.
                                                                         2010/0274057    Al     10/2010   Peters et al.
 (73)    Assignee: Celanese International Corporation,                   2011/0256045    Al     10/2011   Brietzke et al.
                   Irving, TX (US)                                       2011/0256046    Al     10/2011   Brietzke et al.
                                                                         2013/0062192    Al      3/2013   Brietzke et al.
                                                                         2013/0331565    Al     12/2013   Bayer et al.
 (*)     Notice:         Subject to any disclaimer, the term of this     2018/0079733    Al      3/2018   Mollenkopf et al.
                         patent is extended or adjusted under 35         2018/0079734    Al      3/2018   Mollenkopf et al.
                         U.S.C. 154(b) by 0 days.                        2018/0079736    Al      3/2018   Mollenkopf et al.

                         This patent is subject to a terminal dis-                   FOREIGN PATENT DOCUMENTS
                         claimer.
                                                                        CA                1273923            9/2009
 (21)    Appl. No.: 16/014,510                                          CN               85104277            6/1985
                                                                        CN               85104277 A         12/1986
 (22)    Filed:          Jun. 21, 2018                                  CN                1883790           12/2006
                                                                                                   (Continued)
 (65)                      Prior Publication Data
         US 2018/0297969 Al              Oct. 18, 2018                                     OTHER PUBLICATIONS

                                                                        ASTM E 313-05, Standard Practice for Calculating Yellowness and
                  Related U.S. Application Data                         Whiteness Indices from Instrumentally Measured Color Coordi-
 (63)    Continuation of application No. 15/704,419, filed on           nates, Oct. 1, 2005, 6 pages.
         Sep. 14, 2017, now Pat. No. 10,030,000.                        Boehshar et al., 5-Chloroacesulfame K—a characteristic indicator
                                                                        for application of the "sulfur trioxide" process in the manufacture of
 (60)    Provisional application No. 62/397,520, filed on Sep.          acesulfame K, Research Disclosure, 2003, 477036.
         21, 2016, provisional application No. 62/397,528,              Mayer et al., Acesulfame-K, Food Science and Technology, Jun. 28,
         filed on Sep. 21, 2016.                                        1991.
                                                                        International Search Report received in the corresponding Interna-
 (51) Int. Cl.                                                          tional PCT Patent application No. PCT/US2007/051514, dated Nov.
                                                                        9, 2017.
      CO7D 291/06             (2006.01)
                                                                        Linkies et al., Synthesis, 1990, 5, 405-406.
      A23L 27/30              (2016.01)
 (52) U.S. Cl.                                                                                     (Continued)
      CPC            CO7D 291/06 (2013.01); A23L 27/30
                  (2016.08); A23L 27/31 (2016.08); A23V                 Primary Examiner — Kahsay Habte
                                        2002/00 (2013.01)               (74) Attorney, Agent, or Firm — Dority & Manning, P.A.
 (58) Field of Classification Search
      CPC                        CO7D 209/06; A23L 27/30
      USPC                                         544/200              (57)                      ABSTRACT
      See application file for complete search history.                 A process for producing acesulfame potassium, the process
                                                                        comprising the steps of providing a cyclizing agent compo-
 (56)                      References Cited                             sition comprising a cyclizing agent and a solvent and having
                    U.S. PATENT DOCUMENTS                               an initial temperature, cooling the cyclizing agent compo-
                                                                        sition to form a cooled cyclizing agent composition having
        4,563,521   A       1/1986   Clauss et al.                      a cooled temperature less than 35° C., reacting an acetoac-
        4,607,100   A       8/1986   Clauss et al.                      etamide salt with the cyclizing agent in the cooled cyclizing
        4,638,063   A       1/1987   Clauss et al.                      agent composition to form a cyclic sulfur trioxide adduct
        4,695,629   A       9/1987   Clauss et al.
        4,804,755   A       2/1989   Reuschling et al.                  composition comprising cyclic sulfur trioxide adduct; and,
        4,806,639   A       2/1989   Reuschling et al.                  forming from the cyclic sulfur trioxide adduct in the cyclic
        4,876,341   A      10/1989   Schlitz et al.                     sulfur trioxide adduct composition the finished acesulfame
        5,011,982   A       4/1991   Clauss et al.                      potassium composition comprising non-chlorinated acesul-
        5,084,180   A       1/1992   Boateng                            fame potassium and less than 39 wppm 5-chloro-acesulfame
        5,103,046   A       4/1992   Clauss et al.
        5,334,397   A       8/1994   Ream                               potassium. The cooled temperature is at least 2° C. less than
        5,744,010   A       4/1998   Roscher et al.                     the initial temperature.
        5,808,159   A       9/1998   Giebeler
        7,408,059   B2      8/2008   Kobayashi et al.
        7,977,514   B2      7/2011   Peters et al.                                       25 Claims, 1 Drawing Sheet
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 40 of 150 PageID #: 64


                                    US 10,227,316 B2
                                         Page 2


 (56)          References Cited               DE              3531357              3/1987
                                              DE              3545196              6/1987
                                              EP              0155634              9/1985
        FOREIGN PATENT DOCUMENTS              EP              0159516             10/1985
                                              EP              0215347              3/1987
 CN       200949088        9/2007             EP              0217024              4/1987
 CN       101124981        2/2008             EP              0218076              4/1987
 CN       101124981   A    2/2008             JP            S 5432406 A            3/1979
 CN       101148300        3/2008             JP             54032406              9/1979
 CN       101157666        4/2008             WO          W093/19055               9/1993
 CN       101787001        7/2010             WO        W02011/133468 Al          10/2011
 CN       101913898       12/2010             WO        W02013/182651             12/2013
 CN       201921689        8/2011
 CN       102225333       10/2011
 CN       102359926        2/2012                                OTHER PUBLICATIONS
 CN       102380226        3/2012
 CN       102380266   A    3/2012             "Commission Direction 95/31/EC of Jul. 5, 1995 laying down
 CN       202221403   U    5/2012             specific criteria of purity concerning sweeteners for use in food-
 CN       102866042        1/2013             stuffs," Official Journal of the European Communities, Jul. 28,
 CN       103018368        4/2013             1995, 19 pages.
 CN       103130743        6/2013             "Commission Direction 2008/60/EC of Jun. 17, 2008 laying down
 CN        10331294       10/2013             specific purity criteria concerning sweeteners for use in foodstuffs,"
 CN       103570592        2/2014
                                              Official Journal of the European Union, Jun. 18, 2008, 40 pages.
 CN       103570592   A    2/2014
                                              "Regulations—Commission Regulation (EU) No. 231/2012 of Mar.
 CN       103588728        2/2014
 CN       103588728   A    2/2014             9, 2012 laying down specifications for food additives listed in
 CN       103613566        3/2014             Annexes II and II to Regulation (EC) No. 1333/2008 of the
 CN       103613566   A    3/2014             European Parliament and of the Council," Official Journal of the
 CN       103960558        8/2014             European Union, Mar. 22, 2012, 295 pages.
 CN       104193625       12/2014             Opinion—"Re-evaluation of acesulfame K with reference to the
 CN       104209052       12/2014             previous SCF opinion of 1991," European Commission , Health &
 CN       104225956       12/2014             Consumer Protection Directorate—General, Directorate B—Scien-
 CN       104292181        1/2015             tific Health Opinions, Unit B3 Management of Scientific Com-
 CN       104292181   A    1/2015             mittees II, Scientific Committee on Food, Mar. 13, 2000, 8 pages.
 CN       204320227        5/2015             Product Information on "Acesulfame Potassium," 2001, 57th JECFA
 CN       105085160   A   11/2015
 CN       105111166   A   12/2015             (joint FAO/WHO Expert Committee on Food Additives), FNP 52
 CN       105152446       12/2015             Add 9, 2 pages.
 CN       105198778       12/2015             Suenaga, "Ethylene-amine salt recovery—by converting the hydro-
 CN       106262665        1/2017             chloride into the sulphate, and reacting with ammonia in aq. Solvent
 CN       106346138        1/2017             to ppte. Ammonium sulphate", WPI/Thompson, 1979, No. 16, XP
 CN       106349009        1/2017             002598345 (See JP54032406).
 CN       106349190        1/2017             Sunnett Brochure, "Acesulfanne Potassium", Celanese, Apr. 2014.
 CN       106349191        1/2017             Xiangsheng et al., "Synthesis of Acesulfame Potassium", Fine
 CN       106349300        1/2017             Chemicals, vol. 13, 1996, 1-15.
 CN       106365952        2/2017             Boehshar, Manfred & Burgard, Andreas. (2003). 5-Chloroacesulfame
 CN       106496159   A    3/2017
                                              K—a characteristic indicator for application of the "sulfur trioxide"
 CN       206001201        3/2017
                                              process in the manufacture of acesulfame K. Research Disclosure.
 CN       206001439        3/2017
 CN      2060011191        3/2017             477036.
 CN       106267879        4/2017             D. Mayer, et al., Acesulfame-K (Food Science and Technology),
 CN       206121215        4/2017             1991, Intro., Chapters 15, 16, and 18, 56 pages.
 DE         1249262       10/1966             Information Disclosure Statement submitted Oct. 27, 2017, 2 pages.
 DE         1268141        5/1968
 DE         3522470        1/1987             * cited by examiner
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 41 of 150 PageID #: 65


 U.S. Patent                          Mar. 12, 2019          US 10,227,316 B2




                                                       CNI




                                                                   C>
                                                                   LCD




                                                O




                                                             C•I




              Cr)

                           1.1")




                                              OC)




              Cr)




                       O
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 42 of 150 PageID #: 66


                                                   US 10,227,316 B2
                              1                                                                    2
           ACESULFAME POTASSIUM                                      to form a cooled cyclizing agent composition having a
       COMPOSITIONS AND PROCESSES FOR                                cooled temperature less than 35° C., reacting an acetoacet-
              PRODUCING SAME                                         amide salt with the cyclizing agent in the cooled cyclizing
                                                                     agent composition to form a cyclic sulfur trioxide adduct
           CROSS-REFERENCE TO RELATED                           5    composition comprising cyclic sulfur trioxide adduct; and
                  APPLICATIONS                                       forming from the cyclic sulfur trioxide adduct in the cyclic
                                                                     sulfur trioxide adduct composition the finished acesulfame
    This application is a continuation of U.S. application Ser.      potassium composition comprising non-chlorinated acesul-
 No. 15/704,419 having a filing date of Sep. 14, 2017 which          fame potassium and less than 39 wppm 5-chloro-acesulfame
 claims priority to U.S. Provisional Patent Application No. 10       potassium, e.g., from 1 wppb to 5 wppm 5-chloro-acesul-
 62/397,528, filed Sep. 21, 2016, and to U.S. Provisional            fame potassium. The cooled temperature is at least 2° C. less
 Patent No. 62/397,520, filed Sep. 21, 2016, the entireties of       than the initial temperature. The finished acesulfame potas-
 which are incorporated herein by reference.                         sium composition may comprise at least 90% by weight of
                                                                     the 5-chloro-acesulfame potassium present in the crude
                  FIELD OF INVENTION                            15   acesulfame potassium composition. The forming of the
                                                                     finished acesulfame potassium composition from the cyclic
    The present invention relates generally to acesulfame            sulfur trioxide adduct may comprise the steps of hydrolyzing
 potassium and to processes for producing acesulfame potas-          the cyclic sulfur trioxide adduct in the cyclic sulfur trioxide
 sium. More specifically, the present invention relates to           adduct composition to form an acesulfame-H composition
 processes for producing high purity acesulfame potassium. 20        and neutralizing the acesulfame-H in the acesulfame H
                                                                     composition to form a crude acesulfame potassium compo-
          BACKGROUND OF THE INVENTION                                sition comprising non-chlorinated acesulfame potassium
                                                                     and less than 39 wppm 5-chloro-acesulfame potassium, and
    Acesulfame potassium has an intense, sweet taste and has         forming the finished acesulfame potassium composition
 been used in many food-related applications as a sweetener. 25      from the crude acesulfame potassium composition. The
 In conventional acesulfame potassium production processes,          forming of the finished acesulfame potassium composition
 sulfamic acid and an amine, e.g., triethylamine, are reacted        may comprise the steps of concentrating the crude acesul-
 to form an amidosulfamic acid salt, such as a trialkyl              fame composition to form an intermediate acesulfame potas-
 ammonium amidosulfamic acid salt. The amidosulfamic                 sium composition comprising at least 10 wt % acesulfame
 acid salt is then reacted with diketene to form an acetoac- 30      potassium and separating the intermediate acesulfame potas-
 etamide salt. The acetoacetamide salt may be cyclized,              sium composition to form the finished acesulfame potassium
 hydrolyzed, and neutralized to form acesulfame potassium.           composition comprising at least 15 wt % acesulfame potas-
 U.S. Pat. Nos. 5,744,010 and 9,024,016 disclose exemplary           sium. The provision of the cyclizing agent composition may
 acesulfame potassium production processes.                          comprise the step of contacting the solvent and the cyclizing
    Typically, the acetoacetamide salt intermediate is cyclized 35   agent to form the cyclizing agent composition, and a contact
 by reaction with sulfur trioxide in an inorganic or organic         time from the beginning of the contacting step to the
 solvent to form a cyclic sulfur trioxide adduct. The solvent        beginning of reacting step (c) may be less than 60 minutes.
 routinely utilized in this reaction is an organic solvent such      In some case, the cooled cyclizing agent composition has a
 as a halogenated, aliphatic hydrocarbon solvent, for                cooled temperature less than 25° C., the crude acesulfame
 example, dichloromethane. The adduct formed by this reac- 40        potassium composition comprises from 1 wppb to 39 wppm
 tion is subsequently hydrolyzed and then neutralized with           5-chloro-acesulfame potassium, and the finished acesulfame
 potassium hydroxide to form acesulfame potassium.                   potassium composition comprises from 1 wppb to 5 wppm
    Acesulfame potassium and the intermediate compositions           5-chloro-acesulfame potassium. In some cases, the cooled
 produced by conventional methods contain undesirable                cyclizing agent composition has a cooled temperature rang-
 impurities, such as 5-chloro-acesulfame potassium. Limits 45        ing from —35° C. to 15° C., the crude acesulfame potassium
 for the content of various impurities are often set by gov-         composition comprises from 1 wppb to 5 wppm 5-chloro-
 ernmental regulations or customer guidelines. Due to their          acesulfame potassium, and the finished acesulfame potas-
 similar chemical structures and properties, separation of           sium composition comprises from 1 wppb to 2.7 wppm
 5-chloro-acesulfame potassium from the desired non-chlo-            5-chloro-acesulfame potassium. In some cases, the cooled
 rinated acesulfame potassium, using standard purification so        cyclizing agent composition has a cooled temperature less
 procedures such as crystallization has proven difficult,            than 25° C., the contact time is less than 15 minutes, the
 resulting in consumer dissatisfaction and the failure to meet       crude acesulfame potassium composition comprises from 1
 regulatory standards.                                               wppb to 39 wppm 5-chloro-acesulfame potassium, and the
    The need exists for an improved process for producing            finished acesulfame potassium composition comprises from
 high purity acesulfame potassium compositions in which the 55       1 wppb to 5 wppm 5-chloro-acesulfame potassium. In some
 formation of 5-chloro-acesulfame potassium during synthe-           cases, the cooled cyclizing agent composition has a cooled
 sis is reduced or eliminated.                                       temperature ranging from —35° C. to 15° C., the contact time
    All of the references discussed herein are hereby incor-         is less than 5 minutes, the crude acesulfame potassium
 porated by reference.                                               composition comprises from 1 wppb to 39 wppm 5-chloro-
                                                                60   acesulfame potassium, and the finished acesulfame potas-
            SUMMARY OF THE INVENTION                                 sium composition comprises from 1 wppb to 5 wppm
                                                                     5-chloro-acesulfame potassium. In some embodiments, the
    The application discloses processes for producing a fin-         cooled cyclizing agent composition comprises less than 1 wt
 ished acesulfame potassium composition, the process com-            % cyclizing agent/solvent reaction product selected from the
 prising the steps of providing a cyclizing agent composition   65   group consisting of chloromethyl chlorosulfate and methyl-
 comprising a cyclizing agent and a solvent and having an            bis-chlorosulfate and/or the weight ratio of solvent to cycl-
 initial temperature, cooling the cyclizing agent composition        izing agent in the cyclizing agent composition is at least 1:1.
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 43 of 150 PageID #: 67


                                                   US 10,227,316 B2
                              3                                                                 4
 In one embodiment, the process comprises the steps of            ished acesulfame potassium composition comprising ace-
 providing a solvent, cooling the solvent, combining the          sulfame potassium and less than 37 wppm acetoacetamide-
 cooled solvent with a cyclizing agent to form a cooled           N-sulfonic acid (the reacting, providing, and cooling steps
 cyclizing agent composition having a cooled temperature          can be performed in any order before the reaction of the
 less than 35° C., reacting an acetoacetamide salt with the 5 acetoacetamide salt with sulfur trioxide). The cooled tem-
 cyclizing agent in the cyclizing agent composition to form a     perature may be at least 2° C. less than the initial tempera-
 cyclic sulfur trioxide adduct composition, and forming from      ture, and the providing step comprises the step of contacting
 the cyclic sulfur trioxide adduct composition the finished       the solvent and the cyclizing agent to form the cyclizing
 acesulfame potassium composition. In another aspect, the         agent composition. Contact time may be less than 60 min-
 disclosure relates to a process for producing a finished 10 utes. In some cases, contact time is less than 15 minutes, the
 acesulfame potassium composition, the process comprising         cooled cyclizing agent composition has a cooled tempera-
 the steps of providing a cyclic sulfur trioxide adduct com-      ture less than 25° C., the crude acesulfame potassium
 position comprising one or more of chloromethyl chloro-          composition comprises from 1 wppb to 39 wppm 5-chloro-
 sulfate and methyl-bis-chlorosulfate present in a collective     acesulfame potassium, and the finished acesulfame potas-
 amount less than 1 wt %; and forming the finished acesul- 15 sium composition comprises from 1 wppb to 5 wppm
 fame potassium composition from the cyclic sulfur trioxide       5-chloro-acesulfame potassium. In some cases, contact time
 adduct composition. The provision of the cyclic sulfur           is less than 5 minutes, the cooled cyclizing agent composi-
 trioxide adduct composition may comprise the steps of            tion has a cooled temperature ranging from —35° C. to 15°
 reacting sulfamic acid and triethylamine to form an amido-       C., the crude acesulfame potassium composition comprises
 sulfamic acid salt, reacting the amidosulfamic acid salt and 20 from 1 wppb to 39 wppm 5-chloro-acesulfame potassium,
 diketene to form acetoacetamide salt, providing a cyclizing      and the finished acesulfame potassium composition com-
 agent composition comprising a sulfur trioxide and dichlo-       prises from 1 wppb to 5 wppm 5-chloro-acesulfame potas-
 romethane and having an initial temperature, cooling the         sium. The application also describes crude, intermediate,
 cyclizing agent composition to form a cooled cyclizing           and finished acesulfame potassium composition produced
 agent composition having a cooled temperature below 35° 25 by the processes described herein.
 C., and reacting the acetoacetamide salt with sulfur trioxide
 in the cooled cyclizing agent composition to form the cyclic            BRIEF DESCRIPTION OF THE DRAWINGS
 sulfur trioxide adduct composition. Preferably, the cooled
 temperature is at least 2° C. less than the initial temperature.    The invention is described in detail below with reference
 In some cases, the providing step comprises the step of 30 to the appended drawing.
 contacting the solvent and the cyclizing agent to form the          FIG. 1 is a process flow sheet of an acesulfame potassium
 cyclizing agent composition and a contact time from the          production process in accordance with one embodiment of
 beginning of the contacting step to the beginning of the         the present invention.
 reacting step is less than 15 minutes, and the cooled cycl-
 izing agent composition has a cooled temperature less than 35                DETAILED DESCRIPTION OF THE
 25° C., the crude acesulfame potassium composition com-                                   INVENTION
 prises from 1 wppb to 39 wppm 5-chloro-acesulfame potas-
 sium, and the finished acesulfame potassium composition                                    Introduction
 comprises from 1 wppb to 5 wppm 5-chloro-acesulfame
 potassium. In some cases, the providing step comprises the 40       Conventional processes for producing acesulfame potas-
 step of contacting the solvent and the cyclizing agent to form   sium involve reacting sulfamic acid and an amine in the
 the cyclizing agent composition and a contact time from the      presence of acetic acid to form an amidosulfamic acid salt.
 beginning of the contacting step to the beginning of the         The amidosulfamic acid salt is then reacted with an
 reacting step is less than 5 minutes, and the cooled cyclizing   acetoacetylating agent, e.g., diketene, to form an acetoacet-
 agent composition has a cooled temperature ranging from 45 amide salt. The acetoacetamide salt is reacted with a cycl-
 —35° C. to 15° C., the crude acesulfame potassium compo-         izing agent, e.g., sulfur trioxide, to form a cyclic sulfur
 sition comprises from 1 wppb to 39 wppm 5-chloro-acesul-         trioxide adduct. The cyclic sulfur trioxide adduct is then
 fame potassium, and the finished acesulfame potassium            hydrolyzed and neutralized via conventional means to form
 composition comprises from 1 wppb to 5 wppm 5-chloro-            a crude acesulfame potassium composition comprising ace-
 acesulfame potassium. In one embodiment, the process s() sulfame potassium. This composition is phase separated into
 comprises the steps of reacting sulfamic acid and triethyl-      aqueous and organic phases. Most of the acesulfame potas-
 amine to form an amidosulfamic acid salt, reacting the           sium separates into the aqueous phase. As used herein, the
 amidosulfamic acid salt and diketene to form acetoacet-          term "crude acesulfame potassium composition" refers to
 amide salt, providing a cyclizing agent composition com-         the initial product of a the neutralization reaction or to the
 prising a sulfur trioxide and dichloromethane and having an 55 aqueous phase that is formed from the phase separation step
 initial temperature, cooling the cyclizing agent composition     (without any further purification). The crude acesulfame
 to form a cooled cyclizing agent composition having a            potassium composition comprises at least 5 wt % acesul-
 cooled temperature less than 35° C., reacting the acetoac-       fame potassium. The crude acesulfame potassium compo-
 etamide salt with sulfur trioxide in the cooled cyclizing        sition may be optionally treated to form an "intermediate
 agent composition to form a cyclic sulfur trioxide adduct, 60 acesulfame potassium composition" and/or a "finished ace-
 hydrolyzing the cyclic sulfur trioxide adduct to form an         sulfame potassium composition," which are discussed
 acesulfame-H composition comprising acesulfame-H, neu-           below.
 tralizing the acesulfame-H in the acesulfame-H to form a            Conventional acesulfame potassium compositions have
 crude acesulfame potassium composition comprising non-           been shown to comprise several undesirable impurities,
 chlorinated acesulfame potassium and from 1 wppb to 39 65 among them 5-chloro-acesulfame potassium and acetoacet-
 wppm 5-chloro-acesulfame potassium acid, and treating the        amide. Content limits for these compounds in the finished
 crude acesulfame potassium composition to form the fin-          acesulfame potassium composition are often determined by
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 44 of 150 PageID #: 68


                                                     US 10,227,316 B2
                               5                                                                   6
 industry purity standards and/or by standards established for            "Cyclization reaction time," as used herein, refers to the
 the particular end use products that utilize acesulfame potas-        time from the start of the acetoacetamide salt feed to the
 sium as a sweetener. In some cases, limits for these impu-            termination of the acetoacetamide salt feed. In some cases,
 rities are determined by governmental regulations. For most           if indicated, the cyclization reaction time may include addi-
 applications, high acesulfame potassium purity levels are 5 tional time past the termination of the acetoacetamide salt
 preferred. Because the chemical structure of 5-chloro-ace-            feed, e.g., an extra 5 minutes or an extra minute.
 sulfame potassium is similar to that of non-chlorinated
 acesulfame potassium, separation of 5-chloro-acesulfame                  "5-chloro-acesulfame potassium," as used herein, refers
 potassium using standard purification procedures such as              to the following molecule:
 crystallization has proven difficult.                              10
     Without being bound by theory, it has now been discov-                            0
 ered that the reaction of the cyclizing agent with the acetoac-
 etamide salt to form the cyclic sulfur trioxide adduct may
 also involve side reactions that form the 5-chloro-acesul-                                I K
 fame potassium impurity.                                           15
     The use of specific reaction parameters, however, may                   H3C       0
 advantageously reduce or eliminate 5-chloro-acesulfame
 potassium formation or the formation of its precursor,
 5-chloro-acesulfame-H. In particular, it has now been dis-               "Acetoacetamide," as used herein, refers to the following
 covered that utilizing a low temperature cyclizing agent 20 molecule:
 composition and/or cooling the cyclizing agent composition,
 e.g., to a temperature less than 35° C., surprisingly reduces
 or eliminates 5-chloro-acesulfame potassium formation in                          0
 the crude, intermediate, and finished acesulfame potassium
 compositions. In addition, the reduced impurity levels in 25                H3C            NH2.

 these acesulfame potassium compositions reduce or elimi-
 nate the need for additional purification steps, resulting in
 overall improved process efficiency.                                     "Acetoacetamide-N-sulfonic acid" as used herein, refers
     It is postulated that the reaction of the cyclizing agent, the    to the molecule shown below. In some cases, acetoacet-
 solvent, and optionally other components may lead to the 30 amide-N-sulfonic acid may be a degradation product of
 formation of chlorine/chloride-containing compounds.                  acesulfame potassium or acesulfame-H. The term "acetoac-
 Exemplary cyclizing agent/solvent reaction products include           etamide-N-sulfonic acid," as used herein, also includes salts
 halogen-containing compounds such as chlorine/chloride-               of acetoacetamide-N-sulfamic acid, e.g., potassium, sodium,
 containing compounds, e.g., chlorosulfates. These com-                and other alkali metal salts.
 pounds, in turn, may react to chlorinate the acesulfame 35
 precursor acid, acesulfame-H, sometimes referred to as
 sweetener acid, or its precursors, e.g., acetoacetamide-N-                        0
 sulfonate. By cooling the cyclizing agent composition (be-
 fore the cyclization reaction) and optionally by limiting
                                                                             H3C               NHSO3H.
 contact time, lower amounts of chlorine/chloride-containing 40
 compounds (e.g., chlorosulfates) are formed (as compared to
 the amount formed when higher temperatures, and option-                  An "intermediate acesulfame potassium composition"
 ally greater contact times, are employed). That is, lower             refers to a composition resulting from the concentrating of
 temperatures and optionally shorter contact times have now            the crude acesulfame potassium composition, e.g., the
 been shown to retard the formation of chlorine/chloride- 45 removal of water from the crude acesulfame potassium
 containing compounds, e.g., chlorosulfates. As a result of            composition. The intermediate acesulfame potassium com-
 the lower temperatures, and optionally shorter contact times,         position comprises at least 10 wt % acesulfame potassium,
 in one embodiment, the cyclizing agent composition may                based on the total weight of the intermediate acesulfame
 have a low chlorine/chloride-containing compound content,             potassium composition, and has an acesulfame potassium
 e.g., a low chlorosulfate content, as discussed herein. The 50 weight percentage that is higher than that of the crude
 reduction or elimination of chlorine/chloride-containing              acesulfame potassium composition.
 compounds directly leads to the formation of high purity
 acesulfame potassium compositions. Without being bound                   A "finished acesulfame potassium composition" refers to
 by theory, it is postulated that without limiting temperature         a composition (preferably directly) resulting from the sepa-
 (and optionally contact time) as described herein, resultant 55 rating, e.g., crystallizing and/or filtering, of the intermediate
 crude, intermediate, and finished acesulfame potassium                acesulfame potassium composition. The finished acesulfame
 compositions will detrimentally have greater amounts of               potassium composition comprises at least 15 wt % acesul-
 5-chloro-acesulfame potassium.                                        fame potassium, based on the total weight percentage of the
    Additional specific terms that are used herein are now             finished acesulfame potassium composition, and has an
 defined. "Contact time," as used herein, refers to the time 60 acesulfame potassium weight percentage that is higher than
 period that the solvent contacts the cyclizing agent before           that of the intermediate acesulfame potassium composition.
 formation of the cyclic sulfur trioxide adduct. Thus, contact            "Wppm" and "wppb," as used herein, mean weight parts
 time begins when at least some of the solvent contacts at             per million or weight parts per billion, respectively. These
 least some the cyclizing agent to form the cyclizing agent/           are based on the total weight of the respective composition,
 solvent mixture ("cyclizing agent composition"), and con- 65 e.g., the total weight of the entire crude acesulfame potas-
 tact time ends when the acetoacetamide salt first contacts the        sium composition or the entire finished acesulfame potas-
 cyclizing agent in the cyclizing agent composition.                   sium composition.
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 45 of 150 PageID #: 69


                                                       US 10,227,316 B2
                                 7                                                                       8
 Acesulfame Potassium Formation (Cooled Cyclizing Agent                    In terms of ranges, the initial temperature of the cyclizing
 Composition)                                                              agent composition ranges from —45° C. to 50° C., e.g., —45°
    Processes for producing acesulfame potassium exhibiting                C. to 40° C., —40° C. to 35° C., —35° C. to 15° C., —35° C.
 high levels of purity is described herein.                                to 10° C., —30° C. to 25° C., —30° C. to 10° C., —15° C. to
    In one embodiment, the process comprises the step of              5    25° C., from —15° C. to 15° C., from —10° C. to 12° C., from
 providing a cyclizing agent composition comprising a cycl-                —8° C. to 10° C., or —8° C. to 5° C. In terms of lower limits,
 izing agent and optionally a solvent (the formation of the                the initial temperature of the cyclizing agent composition
 cyclizing agent composition is discussed in more detail                   may be at least —45° C., e.g., at least —35° C., at least —25°
 below). The cyclizing agent composition has an initial                    C., at least —15° C., at least 0° C., or at least 5° C.
 temperature, which typically will be an elevated tempera-            10      In one embodiment, the process employs the aforemen-
 ture, e.g., greater than 35° C. The process further comprises             tioned providing (or contacting), reacting, and forming
 the step of cooling the cyclizing agent composition to form               steps. As a result of using these specific steps and param-
 a cooled cyclizing agent composition that has a cooled                    eters, the crude acesulfame potassium composition com-
 temperature. The cooled temperature is preferably at least 2°             prises from 0.001 wppm to 39 wppm 5-chloro-acesulfame
 C. less than the initial temperature. In some embodiments            15   potassium and the finished acesulfame potassium composi-
 the cooled temperature is less than 35° C.                                tion comprises from 0.001 wppm to 5 wppm 5-chloro-
    Importantly, the cooled cyclizing agent composition is                 acesulfame potassium.
 provided at a low temperature, e.g., lower than the initial                  The cooling of the low temperature cyclizing agent com-
 temperature of the cyclizing agent composition. In one                    position or the provision of the low temperature cyclizing
 embodiment, the process further comprises the steps of               20   agent composition may be achieved through any of a variety
 reacting an acetoacetamide salt with the cyclizing agent in               of different cooling techniques. For example, the cooling
 the cooled cyclizing agent composition to form a cyclic                   step may be achieved by using one or more heat exchangers,
 sulfur trioxide adduct composition. The process also com-                 refrigeration units, air cooling units, water cooling units, or
 prises forming a finished acesulfame potassium composition                a cooling medium, such as liquid nitrogen or other cryo-
 from the cyclic sulfur trioxide adduct composition. As noted         25   genics. If heat exchangers are employed, a water/glycol
 above, the cyclic sulfur trioxide adduct composition may be               mixture is a preferred exchange medium, with brine being a
 hydrolyzed and neutralized to yield a crude acesulfame                    suitable alternative.
 potassium composition. Also, the crude acesulfame potas-                     Cyclizing agent/solvent reaction products, e.g., chlorosul-
 sium composition may be treated, e.g., concentrated and                   fates, undesireably may be formed when a cyclizing agent
 separated to form the finished acesulfame potassium com-             30   reacts with a chlorine-containing solvent in the cyclyizing
 position.                                                                 agent composition. Exemplary chlorosulfates include chlo-
    The reaction of the acetoacetamide salt and the cyclizing              romethyl chlorosulfate and methyl-bis-chlorosulfate.
 agent is conducted by contacting the two reactants, which                    It has now been discovered that by controlling the tem-
 are preferably fed, either separately or simultaneously (co-              perature of the cyclizing agent composition as discussed
 fed), to a reaction vessel. For example, the acetoacetamide          35   herein, fewer cyclizing agent/solvent reaction products, e.g.,
 salt may be added to the cyclizing agent composition, e.g.,               chlorosulfates, are formed. The cooled cyclizing agent com-
 added drop-wise to the cyclizing agent composition. Alter-                position, for example, may have a low cyclizing agent/
 natively, the cyclizing agent composition may be added to                 solvent reaction product content, e.g., a low chlorosulfate
 the acetoacetamide salt, e.g., added drop-wise to the                     content. For example, the cyclizing agent composition may
 acetoacetamide salt.                                                 40   comprise less than 1 wt % cyclizing agent/solvent reaction
    In some embodiments, the cooled cyclizing agent com-                   product, e.g., less than 0.75 wt %, less than 0.5 wt %, less
 position has a temperature less than 35° C., e.g., less than              than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %, or
 32° C., less than 30° C., less than 25° C., less than 20° C.,             less than 0.01 wt %. In terms of ranges, the cyclizing agent
 less than 15° C., less than 12° C., less than 11° C., less than           composition may comprise from 1 wppm to 1 wt % cycl-
 10° C., less than 8° C., less than 5° C., less than 3° C., less      45   izing agent/solvent reaction products, e.g., from 10 wppm to
 than 1° C., or less than 0° C. In terms of ranges, the cooled             1 wt %, from 10 wppm to 0.75 wt %, from 10 wppm to 0.5
 cyclization agent composition has a temperature ranging                   wt %, from 10 wppm to 0.25 wt %, from 100 wppm to 0.75
 from —45° C. to 35° C., e.g., —45° C. to 25° C., —40° C. to               wt %, from 100 wppm to 0.5 wt %, or from 100 wppm to
 15° C., —35° C. to 15° C., —35° C. to 10° C., —30° C. to 25°              0.25 wt %. These ranges and limits apply to cyclizing
 C., —30° C. to 10° C., —15° C. to 25° C., from —15° C. to 15°        so   agent/solvent reaction products generally and to specific
 C., from —10° C. to 12° C., from —8° C. to 10° C., or —8° C.              reaction products generally, e.g., chloromethyl chlorosul-
 to 5° C.                                                                  fate, methyl-bis-chlorosulfate, and combinations thereof.
    The initial temperature of the cyclizing agent composition                In one embodiment, the cooled cyclizing agent composi-
 may vary widely, as long as it is greater than the cooled                 tion comprises one or more of chloromethyl chlorosulfate
 temperature of the cooled cyclizing agent composition. In            55   and methyl-bis-chlorosulfate in a collective amount less than
 some embodiments, the cooling step reduces the tempera-                   1 wt %, e.g., less than 0.75 wt %, less than 0.5 wt %, less
 ture of the cyclizing agent composition (as initially pro-                than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %, or
 vided), e.g., by at least 2° C., at least 3° C., at least 5° C.,          less than 0.01 wt %. In one embodiment, the cyclizing agent
 at least 10° C., at least 15° C., at least 20° C., or at least 25°        composition comprises less than 1 wt % chloromethyl
 C. In terms of ranges, the cooling step reduces the tempera-         60   chlorosulfate, e.g., less than 0.75 wt %, less than 0.5 wt %,
 ture of the cyclizing agent composition by from 2° C. to 70°              less than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %,
 C., e.g., from 3° C. to 65° C., from 5° C. to 50° C., from 5°             or less than 0.01 wt %. In another embodiment, the cyclizing
 C. to 35° C., or from 10° C. to 30° C.                                    agent composition comprises less than 1 wt % methyl-bis-
    In some embodiments, initial temperature of the cyclizing              chlorosulfate, e.g., less than 0.75 wt %, less than 0.5 wt %,
 agent composition is less than 50° C., e.g., less than 40° C.,       65   less than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %,
 less than 35° C., less than 25° C., less than 20° C., less than           or less than 0.01 wt %. In another embodiment, the cyclizing
 15° C., less than 12° C., less than 11° C., or less than 10° C.           agent composition comprises both chloromethyl chlorosul-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 46 of 150 PageID #: 70


                                                    US 10,227,316 B2
                               9                                                                    10
 fate and methyl-bis-chlorosulfate, collectively, in an amount         agent composition. Regardless of whether either or both the
 less than 1 wt %, e.g., less than 0.75 wt %, less than 0.5 wt         solvent and the cyclizing agent are cooled prior to mixing,
 %, less than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt         the resulting cyclizing agent composition optionally is fur-
 %, or less than 0.01 wt %.                                            ther cooled.
    In some cases, the process comprises the steps of forming     5       Thus, in some cases, the cooling is implemented via
 or providing a cyclic sulfur trioxide adduct composition              multiple cooling steps. For example, the solvent may be
 comprising less than 1 wt % cyclizing agent/solvent reaction          cooled to a first temperature, then combined with the cycl-
 product, e.g., chloromethyl chlorosulfate and/or methyl-bis-          izing agent to form the cyclizing agent composition, which
 chlorosulfate, and forming the finished acesulfame potas-             is then further cooled to a second temperature, which is less
 sium composition from the cyclic sulfur trioxide adduct          io   than the first temperature. Conversely, in other aspects, the
 composition. The forming or providing of the cyclic sulfur            cyclizing agent is cooled to a first temperature, then com-
 trioxide adduct composition may vary widely as long as the            bined with the solvent to form the cyclizing agent compo-
 cyclic sulfur trioxide adduct composition has the required            sition, which is then further cooled to a second temperature,
 cyclizing agent/solvent reaction product, e.g., chlorosulfate,        which is less than the first temperature. In other embodi-
 content. Some methods of achieving the cyclic sulfur triox-      15   ments, the cyclizing agent is cooled to a first temperature,
 ide adduct composition include utilizing a cooled cyclizing           the solvent is cooled to a second temperature, and the cooled
 agent composition in the reaction of the acetoacetamide salt          cyclizing agent and the cooled solvent are combined and
 with the cyclizing agent, as discussed herein. This method of         optionally cooled to a third temperature, which is less than
 achieving the cyclic sulfur trioxide adduct composition is            the first and second temperatures. These cooling schemes are
 merely exemplary and is not meant to limit the scope of the      20   merely exemplary and are not intended to limit the scope of
 process, and other suitable methods are contemplated.                 the cooling step.
    Thus, the use of a cooled cyclizing agent composition                 In one embodiment, the solvent and cyclizing agent are
 may result in the formation of a cyclic sulfur trioxide adduct        combined in a first vessel, e.g., a first reactor, to form a
 composition having a low cyclizing agent/solvent reaction             cyclizing agent composition, which is optionally cooled.
 product content, e.g., a low chlorosulfate content. For          25   The cyclizing agent composition may then be added to the
 example, the cyclic sulfur trioxide adduct composition may            acetoacetamide salt in a second reactor. In one embodiment,
 comprise less than 1 wt % cyclizing agent/solvent reaction            the first vessel is chilled, e.g., to temperature below 35° C.,
 product, e.g., less than 0.75 wt %, less than 0.5 wt %, less          prior to combining the solvent and cyclizing agent. In some
 than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %, or           aspects, the cyclizing agent and the solvent are cooled
 less than 0.01 wt %. In terms of ranges, the cyclic sulfur       30   individually and then fed to the reaction with the acetoac-
 trioxide adduct composition may comprise from 1 wppm to               etamide salt, optionally followed by additional cooling.
 1 wt % cyclizing agent/solvent reaction products, e.g., from             In addition to the aforementioned cooling steps, it has also
 10 wppm to 1 wt %, from 10 wppm to 0.75 wt %, from 10                 been discovered that, in cases where the cyclizing agent and
 wppm to 0.5 wt %, from 10 wppm to 0.25 wt %, from 100                 solvent are combined prior to reaction with the acetoacet-
 wppm to 0.75 wt %, from 100 wppm to 0.5 wt %, or from            35   amide salt, the formation of 5-chloro-acesulfame potassium
 100 wppm to 0.25 wt %.                                                may be advantageously further reduced or eliminated by
    In one embodiment, the cyclic sulfur trioxide adduct               reducing the contact time of the cyclizing agent and solvent.
 composition comprises one or more of chloromethyl chlo-               Thus, reducing the contact time optionally may be combined
 rosulfate and methyl-bis-chlorosulfate in a collective                with any of the above-described cooling steps. The inventors
 amount less than 1 wt %, e.g., less than 0.75 wt %, less than    40   have found that by limiting the contact time, less cyclizing
 0.5 wt %, less than 0.25 wt %, less than 0.1 wt %, less than          agent/solvent reaction products, e.g., chlorosulfates such as
 0.05 wt %, or less than 0.01 wt %. In one embodiment, the             chloromethyl chlorosulfate and methyl-bis-chlorosulfate,
 cyclic sulfur trioxide adduct composition comprises less              are beneficially formed. As a result, reductions in the for-
 than 1 wt % chloromethyl chlorosulfate, e.g., less than 0.75          mation of 5-chloro-acesulfame potassium may be achieved
 wt %, less than 0.5 wt %, less than 0.25 wt %, less than 0.1     45   in the crude, intermediate, and finished acesulfame potas-
 wt %, less than 0.05 wt %, or less than 0.01 wt %. In another         sium compositions.
 embodiment, the cyclic sulfur trioxide adduct composition                In some embodiments, for example, contact time may be
 comprises less than 1 wt % methyl-bis-chlorosulfate, e.g.,            less than 60 minutes, e.g., less than 45 minutes, less than 30
 less than 0.75 wt %, less than 0.5 wt %, less than 0.25 wt %,         minutes, less than 15 minutes, less than 10 minutes, less than
 less than 0.1 wt %, less than 0.05 wt %, or less than 0.01 wt    so   8 minutes, less than 5 minutes, less than 3 minutes, or less
 %. In another embodiment, the cyclic sulfur trioxide adduct           than 1 minute. In one embodiment, the solvent and cyclizing
 composition comprises both chloromethyl chlorosulfate and             agent are mixed and immediately reacted with the acetoac-
 methyl-bis-chlorosulfate, collectively, in an amount less             etamide salt. In terms of ranges, contact time may range
 than 1 wt %, e.g., less than 0.75 wt %, less than 0.5 wt %,           from 1 second to 60 minutes, e.g., from 10 seconds to 45
 less than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %,    55   minutes, from 10 seconds to 30 minutes, from 30 seconds to
 or less than 0.01 wt %.                                               30 minutes, from 1 minute to 10 minutes, from 3 minutes to
    In one embodiment, only the cyclizing agent (e.g., with-           10 minutes, or from 5 minutes to 10 minutes. In preferred
 out solvent) is cooled, and then the cooled cyclizing agent is        embodiments, as shown in the Examples, the combination of
 mixed with the solvent to form the cyclizing agent compo-             short contact times and low temperatures surprisingly leads
 sition, which is then reacted with the acetoacetamide salt.      60   to low 5-chloro-acesulfame potassium content in the crude,
 That is, in some cases, the solvent (if present) may not be           intermediate, and finished acesulfame potassium composi-
 cooled in the same manner as the cyclizing agent is cooled.           tions.
 In other embodiments, only the solvent (without cyclizing                The inventors have also found that if cyclization reaction
 agent) is cooled, and then the cooled solvent is mixed with           time is minimized, the formation of impurities, e.g., organic
 the cyclizing agent to form the cyclizing agent composition.     65   impurities such as 5-chloro-acesulfame potassium, is
 In some aspects both the solvent and the cyclizing agent are          reduced or eliminated. In some embodiments, the cycliza-
 cooled prior to being mixed together to form the cyclizing            tion reaction is conducted for a cyclization reaction time less
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 47 of 150 PageID #: 71


                                                   US 10,227,316 B2
                             11                                                                    12
 than 35 minutes, e.g., less than 30 minutes, less than 25            wppm, less than 3 wppm, or less than 1 wppm. In some cases
 minutes, less than 20 minutes, less than 15 minutes, or less         the finished acesulfame potassium composition is free of
 than 10 minutes. In terms of ranges, the cyclization reaction        5-chloro-acesulfame potassium, e.g., substantially free of
 may be conducted for a cyclization reaction time ranging             5-chloro-acesulfame potassium (undetectable). In terms of
 from 1 second to 35 minutes, e.g., from 10 seconds to 25        5    ranges, the finished acesulfame potassium composition may
 minutes, from 30 seconds to 15 minutes, or from 1 minute             comprise from 1 wppb to 39 wppm 5-chloro-acesulfame
 to 10 minutes.                                                       potassium, e.g., from 1 wppb to 35 wppm, from 1 wppb to
    Crude acesulfame compositions may be treated to form              34 wppm, from 1 wppb to 33 wppm, from 1 wppb to 32
 intermediate acesulfame potassium compositions and (sub-             wppm, from 1 wppb to 31 wppm, from 1 wppb to 30 wppm,
 sequently) finished acesulfame potassium compositions The       io   from 50 wppb to 34 wppm, from 0.1 wppm to 34 wppm,
 treatment operation may include one or more concentrating            from 0.1 wppb to 34 wppm, from 0.1 wppb to 33 wppm,
 and/or separating operations.                                        from 1 wppb to 25 wppm, from 1 wppb to 20 wppm, from
    For example, the treatment operation may comprise con-            1 wppb to 10 wppm, from 1 wppb to 5 wppm, from 1 wppb
 centrating the crude acesulfame potassium composition to             to 2.7 wppm, from 10 wppb to 20 wppm, from 10 wppb to
 form a water stream and an intermediate acesulfame potas-       15   19 wppm, from 10 wppb to 15 wppm, from 10 wppb to 12
 sium composition and then separating the intermediate ace-           wppm, from 10 wppb to 10 wppm, from 10 wppb to 5
 sulfame potassium composition to form the finished acesul-           wppm, from 100 wppb to 15 wppm, from 100 wppb to 10
 fame potassium composition comprising acesulfame                     wppm, or from 100 wppb to 5 wppm. The lower tempera-
 potassium, e.g., via filtration and/or crystallization.              tures of the cyclizing agent composition (and optionally the
 Acesulfame Potassium Compositions                               20   shorter contact times) reduce or eliminate 5-chloro-acesul-
    The crude acesulfame potassium composition is formed              fame potassium formation, resulting in both a crude acesul-
 by hydrolyzing the cyclic sulfur trioxide adduct to form an          fame potassium composition and a finished acesulfame
 acesulfame-H composition and neutralizing the acesul-                potassium composition having low 5-chloro-acesulfame
 fame-H in the acesulfame-H composition to form the crude             potassium content.
 acesulfame potassium composition, as discussed herein. The      25      In some embodiments, the finished acesulfame potassium
 product of the neutralization reaction may be phase sepa-            compositions comprise acesulfame potassium and less than
 rated into aqueous and organic phases, and the crude ace-            33 wppm acetoacetamide, e.g., less than 32 wppm, less than
 sulfame potassium composition may be obtained from the               30 wppm, less than 25 wppm, less than 20 wppm, less than
 aqueous phase (without any further purification). The crude          15 wppm, less than 12 wppm, less than 10 wppm, less than
 acesulfame potassium composition preferably comprises           30   7 wppm, less than 5 wppm, less than 3 wppm, less than 1
 non-chlorinated acesulfame potassium, and less than 39               wppm, less than 0.8 wppm, less than 0.5 wppm, or less than
 wppm 5-chloro-acesulfame potassium, e.g., less than 35               0.3 wppm. In some cases the finished acesulfame potassium
 wppm, less than 34 wppm, less than 33 wppm, less than 32             composition is free of acetoacetamide, e.g., substantially
 wppm, less than 31 wppm, less than 30 wppm, less than 25             free of acetoacetamide (undetectable). In terms of ranges,
 wppm, less than 24 wppm, less than 20 wppm, less than 15        35   the finished acesulfame potassium composition may com-
 wppm, less than 12 wppm, less than 10 wppm, less than 7              prise from 1 wppb to 33 wppm acetoacetamide, e.g., from 10
 wppm, less than 5 wppm, less than 3 wppm, or less than 1             wppb to 32 wppm, from 10 wppb to 25 wppm, from 10
 wppm. In some cases the crude acesulfame potassium com-              wppb to 15 wppm, from 10 wppb to 12 wppm, from 10
 position is free of 5-chloro-acesulfame potassium, e.g.,             wppb to 10 wppm, from 10 wppb to 7 wppm, from 10 wppb
 substantially free of 5-chloro-acesulfame potassium (unde-      40   to 5 wppm, from 10 wppb to 3 wppm, from 100 wppb to 15
 tectable). In terms of ranges, the crude acesulfame potas-           wppm, from 100 wppb to 10 wppm, or from 100 wppb to 5
 sium composition may comprise from 1 wppb to 39 wppm                 wppm. In some cases, acetoacetamide-N-sulfonic acid may
 5-chloro-acesulfame potassium, e.g., from 1 wppb to 35               also be present in the finished acesulfame potassium com-
 wppm, from 1 wppb to 34 wppm, from 1 wppb to 33 wppm,                positions in the aforementioned amounts. These impurities
 from 1 wppb to 32 wppm, from 1 wppb to 31 wppm, from            45   may be formed by side reactions and degradation of the
 1 wppb to 30 wppm, from 50 wppb to 34 wppm, from 0.1                 acesulfame potassium and acesulfame-H molecules, e.g.,
 wppm to 34 wppm, from 0.1 wppb to 34 wppm, from 0.1                  during treatment of the specific crude acesulfame potassium
 wppb to 33 wppm, from 1 wppb to 25 wppm, from 1 wppb                 compositions discussed herein.
 to 20 wppm, from 1 wppb to 10 wppm, from 1 wppb to 5                    The 5-chloro-acesulfame potassium content may be mea-
 wppm, from 1 wppb to 2.7 wppm, from 10 wppb to 20               50   sured in the crude and/or finished acesulfame potassium
 wppm, from 10 wppb to 19 wppm, from 10 wppb to 15                    compositions (as well as any intermediate compositions) via
 wppm, from 10 wppb to 12 wppm, from 10 wppb to 10                    high performance liquid chromatography (HPLC) analysis,
 wppm, from 10 wppb to 5 wppm, from 100 wppb to 15                    based on European Pharmacopoeia guidelines (2017), based
 wppm, from 100 wppb to 10 wppm, or from 100 wppb to 5                on European Pharmacopoeia guidelines for thin layer chro-
 wppm.                                                           55   matography (2017) and adapted for HPLC. A particular
    The finished acesulfame potassium compositions, which             measurement scenario utilizes an LC Systems HPLC unit
 are typically suitable for end consumer usage, are formed by         from Shimadzu having a CBM-20 Shimadzu controller and
 treating the crude acesulfame potassium composition to               being equipped with a CC 250/4.6 Nucleodur 100-3 C18 ec
 remove impurities, as discussed herein. This finished ace-           (250x4.6 mm) MACHEREY NAGEL column. A Shimadzu
 sulfame potassium composition preferably comprises non-         60   SPD-M20A photodiode array detector can be used for
 chlorinated acesulfame potassium, e.g., non-chlorinated ace-         detection (at 234 nm wavelength). Analysis may be per-
 sulfame potassium, and less than 39 wppm 5-chloro-                   formed at 23° C. column temperature. As an eluent solution,
 acesulfame potassium, e.g., less than 35 wppm, less than 34          an aqueous solution of tetra butyl ammonium hydrogen
 wppm, less than 33 wppm, less than 32 wppm, less than 31             sulfate (optionally at 3.4 g/L and at 60% of the total solution)
 wppm, less than 30 wppm, less than 25 wppm, less than 24        65   and acetonitrile (optionally at 300 mL/L and at 40% of the
 wppm, less than 20 wppm, less than 15 wppm, less than 12             total solution) may be employed. Elution may be isocratic.
 wppm, less than 10 wppm, less than 7 wppm, less than 5               The overall flow rate of total eluent may be approximately
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 48 of 150 PageID #: 72


                                                      US 10,227,316 B2
                              13                                                                      14
 1 mL/min. The data collection and calculations may be                   from 0.1 wppb to 34 wppm, from 0.1 wppb to 33 wppm,
 performed using Lab Solution software from Shimadzu.                    from 1 wppb to 25 wppm, from 1 wppb to 20 wppm, from
    The acetoacetamide-N-sulfonic acid and/or the acetoac-               1 wppb to 10 wppm, from 1 wppb to 5 wppm, from 1 wppb
 etamide content may be measured in the crude, intermediate,             to 2.7 wppm, from 10 wppb to 20 wppm, from 10 wppb to
 or finished acesulfame potassium compositions via HPLC             5    19 wppm, from 10 wppb to 15 wppm, from 10 wppb to 12
 analysis, based on European Pharmacopoeia guidelines for                wppm, from 10 wppb to 10 wppm, from 10 wppb to 5
 thin layer chromatography (2017) and adapted for HPLC. A                wppm, from 100 wppb to 15 wppm, from 100 wppb to 10
 particular measurement scenario utilizes an LC Systems                  wppm, or from 100 wppb to 5 wppm (optionally less than 35
 HPLC unit from Shimadzu having a CBM-20 Shimadzu                        wppm, less than 34 wppm, less than 33 wppm, less than 32
 controller and being equipped with an IonPac NS1 ((5 µm)           10
                                                                         wppm, less than 31 wppm, less than 30 wppm, less than 25
 150x4 mm) analytical column and an IonPac NG1 guard
                                                                         wppm, less than 24 wppm, less than 20 wppm, less than 15
 column (35x4.0 mm). A Shimadzu SPD-M20A photodiode
                                                                         wppm, less than 12 wppm, less than 10 wppm, less than 7
 array detector can be used for detection (at 270 nm and 280
 nm wavelength). Analysis may be performed at 23° C.                     wppm, less than 5 wppm, less than 3 wppm, or less than 1
 column temperature. As a first eluent solution, an aqueous         15
                                                                         wppm); and the finished acesulfame potassium composition
 mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L),             may comprise from 1 wppb to 39 wppm 5-chloro-acesul-
 acetonitrile (300 mL/L), and potassium hydroxide (0.89 g/L)             fame potassium, e.g., from 1 wppb to 35 wppm, from 1
 may be employed; as a second eluent solution, an aqueous                wppb to 34 wppm, from 1 wppb to 33 wppm, from 1 wppb
 mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L)              to 32 wppm, from 1 wppb to 31 wppm, from 1 wppb to 30
 and potassium hydroxide (0.89 g/L) may be employed.                20   wppm, from 50 wppb to 34 wppm, from 0.1 wppm to 34
 Elution may be conducted in gradient mode according to the              wppm, from 0.1 wppb to 34 wppm, from 0.1 wppb to 33
 following second eluent flow profile:                                   wppm, from 1 wppb to 25 wppm, from 1 wppb to 20 wppm,
    0 to 3 minutes: constant 80% (v/v)                                   from 1 wppb to 10 wppm, from 1 wppb to 5 wppm, from 1
    3 to 6 minutes: linear reduction to 50% (v/v)                        wppb to 2.7 wppm, from 10 wppb to 20 wppm, from 10
    6 to 15 minutes: constant at 50% (v/v)                          25   wppb to 19 wppm, from 10 wppb to 15 wppm, from 10
    15 to 18 minutes: linear reduction to 0%                             wppb to 12 wppm, from 10 wppb to 10 wppm, from 10
    18 to 22 minutes: constant at 0%                                     wppb to 5 wppm, from 100 wppb to 15 wppm, from 100
    22 to 24 minutes: linear increase to 80% (v/v)                       wppb to 10 wppm, or from 100 wppb to 5 wppm (optionally
    24 to 35 minutes constant at 80% (v/v).                              less than 39 wppm 5-chloro-acesulfame potassium, e.g., less
    Overall flow rate of eluent may be approximately 1.2            30   than 35 wppm, less than 34 wppm, less than 33 wppm, less
 mL/min. The data collection and calculations may be per-                than 32 wppm, less than 31 wppm, less than 30 wppm, less
 formed using Lab Solution software from Shimadzu.                       than 25 wppm, less than 24 wppm, less than 20 wppm, less
    As noted above, the crude acesulfame potassium compo-                than 15 wppm, less than 12 wppm, less than 10 wppm, less
 sition is formed by the aforementioned cooling of the                   than 7 wppm, less than 5 wppm, less than 3 wppm, or less
 cyclizing agent composition/provision of a cooled cyclizing        35   than 1 wppm).
 agent composition, cyclic sulfur trioxide adduct composition               In a particular embodiment, the cooled cyclizing agent
 formation reaction, hydrolysis, and neutralization steps and            composition has a cooled temperature less than 25° C., the
 the finished acesulfame potassium composition is formed by              crude acesulfame potassium composition comprises from 1
 treatment of the crude acesulfame potassium composition.                wppb to 39 wppm 5-chloro-acesulfame potassium, the fin-
 In preferred embodiments, the cooled cyclizing agent com-          40   ished acesulfame potassium composition comprises from 1
 position may have a temperature less than 35° C., e.g., e.g.,           wppb to 5 wppm 5-chloro-acesulfame potassium.
 less than 32° C., less than 30° C., less than 25° C., less than            In another particular embodiment, the cooled cyclizing
 20° C., less than 15° C., less than 12° C., less than 11° C.,           agent composition has a cooled temperature ranging from
 less than 10° C., less than 8° C., less than 5° C., less than 3°        —35° C. to 15° C., the crude acesulfame potassium compo-
 C., less than 1° C., or less than 0° C. (optionally a tempera-     45   sition comprises from 1 wppb to 5 wppm 5-chloro-acesul-
 ture ranging from —45° C. to 35° C., e.g., —45° C. to 25° C.,           fame potassium, the finished acesulfame potassium compo-
 —40° C. to 15° C., —35° C. to 15° C., —35° C. to 10° C., —30°           sition comprises from 1 wppb to 2.7 wppm 5-chloro-
 C. to 25° C., —30° C. to 10° C., —15° C. to 25° C., from —15°           acesulfame potassium.
 C. to 15° C., from —10° C. to 12° C., from —8° C. to 10° C.,               In another particular embodiment, the cooled cyclizing
 or —8° C. to 5° C.); the contact time may be less than 60          so   agent composition has a cooled temperature less than 25° C.,
 minutes, e.g., less than 45 minutes, less than 30 minutes, less         the contact time is less than 15 minutes, the crude acesul-
 than 15 minutes, less than 10 minutes, less than 8 minutes,             fame potassium composition comprises from 1 wppb to 39
 less than 5 minutes, less than 3 minutes, or less than 1 minute         wppm 5-chloro-acesulfame potassium, and the finished ace-
 (optionally ranging from 1 second to 60 minutes, e.g., from             sulfame potassium composition comprises from 1 wppb to 5
 1 second to 45 minutes, from 1 second to 30 minutes, from          55   wppm 5-chloro-acesulfame potassium.
 1 second to 15 minutes, from 1 second to 10 minutes, from                  In another particular embodiment, the cooled cyclizing
 1 minute to 45 minutes, from 1 minute to 30 minutes, from               agent composition has a cooled temperature ranging from
 1 minute to 15 minutes, from 1 minute to 10 minutes, from               —35° C. to 15° C., the contact time is less than 5 minutes, the
 10 seconds to 45 minutes, from 10 seconds to 30 minutes,                crude acesulfame potassium composition comprises from 1
 from 30 seconds to 30 minutes, from 1 minute to 10 minutes,        60   wppb to 39 wppm 5-chloro-acesulfame potassium, and the
 from 3 minutes to 10 minutes, or from 5 minutes to 10                   finished acesulfame potassium composition comprises from
 minutes); the crude acesulfame potassium composition may                1 wppb to 5 wppm 5-chloro-acesulfame potassium.
 comprise from 1 wppb to 39 wppm 5-chloro-acesulfame                        In another particular embodiment, the cooled cyclizing
 potassium, e.g., from 1 wppb to 35 wppm, from 1 wppb to                 agent composition has a cooled temperature less than 25° C.,
 34 wppm, from 1 wppb to 33 wppm, from 1 wppb to 32                 65   the contact time is less than 5 minutes, the crude acesulfame
 wppm, from 1 wppb to 31 wppm, from 1 wppb to 30 wppm,                   potassium composition comprises from 1 wppb to 39 wppm
 from 50 wppb to 34 wppm, from 0.1 wppm to 34 wppm,                      5-chloro-acesulfame potassium, and the finished acesulfame
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 49 of 150 PageID #: 73


                                                     US 10,227,316 B2
                              15                                                                    16
 potassium composition comprises from 1 wppb to 5 wppm               Surprisingly, the use of the process steps disclosed herein
 5-chloro-acesulfame potassium.                                      advantageously provides for the reduction or elimination of
    The acesulfame potassium compositions (crude and/or              impurities during the reaction scheme, before purification of
 finished) may, in some cases, comprise other impurities.            the crude acesulfame potassium composition. Accordingly,
 Exemplary impurities include, inter alia, acetoacetamide, 5 the need to rely on purification of the crude acesulfame
 acetoacetamidesulfonate, and acetoacetamide-N-sulfonic              potassium composition to remove 5-chloro-acesulfame
 acid. The acesulfame potassium compositions (crude and/or           potassium is beneficially reduced. In some embodiments, the
 finished) also may comprise heavy metals. The organic               acesulfame potassium compositions (crude and/or finished)
 impurities and/or heavy metals may be present in an amount          comprise at least 90% of the 5-chloro-acesulfame potassium
 ranging from 1 wppb to 25 wppm, based on the total weight 10 present the crude acesulfame potassium composition, e.g., at
 of the respective acesulfame potassium composition, crude           least 93%, at least 95%, or at least 99%.
 or finished, e.g., from 100 wppb to 20 wppm, from 100 wppb          Intermediate Reaction Parameters
 to 15 wppm, from 500 wppb to 10 wppm, or from 1 wppm                   The reactions for production of high purity acesulfame
 to 5 wppm. Heavy metals are defined as metals with                  potassium are described in more detail as follows.
 relatively high densities, e.g., greater than 3 g/cm3 or greater 15 Amidosulfamic Acid Salt Formation Reaction
 than 7 g/cm3. Exemplary heavy metals include lead and                  In a first reaction step, sulfamic acid and an amine are
 mercury. In some cases, the crude or finished acesulfame            reacted to form sulfamic acid salt. An exemplary reaction
 potassium composition may comprise mercury in an amount             scheme that employs triethylamine as the amine and yields
 ranging from 1 wppb to 25 wppm, e.g., from 100 wppb to              triethyl ammonium sulfamic acid salt is shown in reaction
 20 wppm, from 100 wppb to 15 wppm, from 500 wppb to 20 (1), below.
 10 wppm, or from 1 wppm to 5 wppm. In terms of limits, the
 crude or finished acesulfame potassium composition may                     H2N-S0 3H+N(C2H5)3         H2N-S0 3- .HN+
                                                                                (C2H5)3
 comprise less than 25 wppm mercury, e.g., less than 20                                                                            (1)

 wppm, less than 15 wppm, less than 10 wppm, or less than               Acetic acid is also present in the first reaction mixture and
 5 wppm. In some cases, the crude or finished acesulfame 25 reacts with the amine, e.g., triethylamine, to form an ammo-
 potassium composition may comprise lead in an amount                nium acetate, e.g., triethylammonium acetate, as shown in
 ranging from 1 wppb to 25 wppm, e.g., from 100 wppb to              reaction (2), below.
 20 wppm, from 100 wppb to 15 wppm, from 500 wppb to
 10 wppm, or from 1 wppm to 5 wppm. In terms of limits, the                 H3C-COOH+N(C 2H5) 3 -31 '" H3C-000 - .HN+
                                                                                (C2H5)3                                            (2)
 crude or finished acesulfame potassium composition may 30
 comprise less than 25 wppm lead, e.g., less than 20 wppm,              The amine employed in these reactions may vary widely.
 less than 15 wppm, less than 10 wppm, or less than 5 wppm.          Preferably, the amine comprises triethylamine. In one
 In some cases, when potassium hydroxide is formed via a             embodiment, the amine may be selected from the group
 membrane process, the resultant crude or finished acesul-           consisting of trimethylamine, diethylpropylamine, tri-n-pro-
 fame potassium composition may have very low levels of 35 pylamine, triisopropylamine, ethyldiisopropylamine, tri-n-
 mercury, if any, e.g., less than 10 wppm, less than 5 wppm,         butylamine, triisobutylamine, tricyclohexylamine, ethyldi-
 less than 3 wppm, less than 1 wppm, less than 500 wppb, or          cyclohexylamine, N,N-dimethylaniline, N,N-diethylaniline,
 less than 100 wppb.                                                 benzyldimethylamine, pyridine, substituted pyridines such
    In some embodiments, the acesulfame potassium compo-             as picoline, lutidine, cholidine or methylethylpyridine,
 sitions (crude, intermediate, and/or finished) may comprise 40 N-methylpiperidine, N-ethylpiperidine, N-methylmorpho-
 acetoacetamide-N-sulfonic acid, e.g., less than 37 wppm             line, N,N-dimethylpiperazine, 1,5-diazabicyclo[4.3.01-non-
 acetoacetamide-N-sulfonic acid, e.g., less than 35 wppm,            5-en, 1,8-diazabicyclo-[5.4.0]-undec-7-en, 1,4-diazabicy-
 less than 30 wppm, less than 25 wppm, less than 20 wppm,            clooctane,                  tetramethylhexamethylendiamine,
 less than 15 wppm, less than 12 wppm, less than 10 wppm,            tetramethylethylendiamine,       tetramethylpropylendiamine,
 less than 7 wppm, less than 5 wppm, less than 3 wppm, less 45 tetramethylbutylendiamine, 1,2-dimorpholylethan, pentam-
 than 1 wppm, less than 0.8 wppm, less than 0.5 wppm, or             ethyldiethyltriamine, pentaethyldiethylentriamine, pentam-
 less than 0.3 wppm. In some cases the finished acesulfame           ethyldipropylentriamine, tetramethyldiaminomethane, tet-
 potassium composition is substantially free of acetoacet-           rapropyldiaminomethane, hexamethyltriethylentetramine,
 amide-N-sulfonic acid, e.g., free of acetoacetamide-N-sul-          hexamethyltripropylenetetramine, diisobutylentriamine, tri-
 fonic acid. In terms of ranges, the finished acesulfame 50 isopropylentriamine, and mixtures thereof.
 potassium composition may comprise from 1 wppb to 37                Acetoacetamide Salt Formation Reaction
 wppm acetoacetamide-N-sulfonic acid, e.g., from 10 wppb                Once formed in reaction (1), the sulfamic acid salt is
 to 35 wppm, from 10 wppb to 25 wppm, from 10 wppb to                reacted with the acetoacetylating agent to form the acetoac-
 15 wppm, from 10 wppb to 12 wppm, from 10 wppb to 10                etamide salt, preferably acetoacetamide-N-sulfonate trieth-
 wppm, from 10 wppb to 7 wppm, from 10 wppb to 5 wppm, 55 ylammonium salt. Preferably, the acetoacetylating agent
 from 10 wppb to 3 wppm, from 100 wppb to 15 wppm, from              comprises diketene, although other acetoacetylating agents
 100 wppb to 10 wppm, or from 100 wppb to 5 wppm.                    may be employed, either with or without diketene.
 Acetoacetamide-N-sulfonic acid may be formed in side                   In one embodiment, the resultant acetoacetamide salt
 reactions. The use of the aforementioned temperature (and           corresponds to the following formula (3).
 optionally contact time) parameters also provide for low 60
 amounts of acetoacetamide-N-sulfonic acid.
    In some embodiments, the crude acesulfame potassium                                                                            (3)
                                                                                 0       0
 composition is treated to achieve the finished acesulfame
 potassium composition. In some cases, however, treatment
 steps may not provide for removal of 5-chloro-acesulfame 65               H3C       CH2
                                                                                         j•
                                                                                             NH
                                                                                                  S03-M+

 potassium, perhaps due to the chemical similarities of
 5-chloro-acesulfame potassium and acesulfame potassium.
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 50 of 150 PageID #: 74


                                                     US 10,227,316 B2
                              17                                                                   18
 wherein IV* is an appropriate ion. Preferably, IV* is an alkali     methyl ethyl ketone; aliphatic ethers, preferably cyclic ali-
 metal ion or N'R1R2R3R4. R1, R2, R3 and R4, independently           phatic ethers having 4 or 5 carbon atoms such as, for
 of one another, may be organic radicals or hydrogen, pref-          example, tetrahydrofuran, dioxane; lower aliphatic carbox-
 erably H or C1-C, alkyl, C6-C10 cycloalkyl, aryl and/or             ylic acids, preferably those having 2 to 6 carbon atoms such
 aralkyl. In a preferred embodiment, R1 is hydrogen, and R2, 5 as, for example, acetic acid, propionic acid; aliphatic nitriles,
 R3 and R4 are alkyl, e.g., ethyl.                                   preferably acetonitrile; N-alkyl-substituted amides of car-
    An exemplary reaction scheme for forming an acetoac-             bonic acid and lower aliphatic carboxylic acids, preferably
 etamide salt employs a trialkyl ammonium amidosulfamic              amides having up to 5 carbon atoms such as, for example,
 acid salt and diketene as reactants and yields an acetoacet-        tetramethylurea, dimethylformamide, dimethylacetamide,
                                                                  10 N-methylpyrrolidone; aliphatic sulfoxides, preferably dim-
 amide triethylammonium salt is shown in reaction (4),
                                                                     ethyl sulfoxide, and aliphatic sulfones, preferably sulfolane.
 below.
                                                                        Particularly preferred solvents include dichloromethane
                                                                     (methylene chloride), 1,2-dichloroethane, acetone, glacial
                                                                     acetic acid and dimethylformamide, with dichloromethane
                                                              (4)
                                             /H 2                 15 (methylene chloride) being particularly preferred. The sol-
                                      H2C                            vents may be used either alone or in a mixture. In one
 II2N -  S0 3     HN* (C112115)3                                     embodiment, the solvent is a halogenated, aliphatic hydro-
                                            O                        carbon solvent, preferably the solvent is dichloromethane.
                                     o/                              Chloroform and tetrachloromethane are also exemplary sol-
                                                                  20 vents.
                                                                        In one embodiment, the acetoacetamide salt formation
                                             SOS-   .  HN*(C2H5)3
                     H3C         CH2    NH                           reaction is conducted a temperature ranging from —30° C. to
                                                                     50° C., e.g., from 0° C. to 25° C. The reaction pressure may
                                                                     vary widely. In preferred embodiments, the reaction is
    In one embodiment, the reaction is conducted in the 25 carried out at atmospheric pressure, although other pressures
 presence of a catalyst, which may vary widely. In some              are also contemplated. The reaction time may vary widely,
 embodiments, the catalyst comprises one or more amines              preferably ranging from 0.5 hours to 12 hours, e.g., from 1
 and/or phosphines. Preferably, the catalyst comprises trieth-       hour to 10 hours. In one embodiment, the reaction is carried
 ylamine. In some cases trimethylamine serves as both a              out by introducing the amidosulfamic acid salt and metering
 catalyst and a reactant.                                         30 in the diketene. In another embodiment, the reaction is
    In one embodiment wherein the amidosulfamic acid salt            carried out by introducing diketene and metering in the
 formation reaction and the acetoacetamide salt formation            amidosulfamic acid salt. The reaction may be carried out by
 reaction are conducted in separate reactors, a second reac-         introducing the diketene and amidosulfamic acid and meter-
 tion mixture comprises the amidosulfamic acid salt, the             ing in the catalyst.
 diketene, and the catalyst, e.g., triethylamine. Preferably, 35        Once formed, each reaction product is optionally sub-
 catalyst from the first reaction is carried through to the          jected to one or more purification steps. For example, the
 reaction mixture of the second reaction. The second reaction        solvent may be separated from the reaction product, e.g., via
 mixture is then subjected to conditions effective to form the       distillation, and the residue (mainly acetoacetamide-N-sul-
 acetoacetamide salt.                                                fonate) may be recrystallized from a suitable solvent such as,
    In one embodiment, the composition of the second reac- 40 for example, acetone, methyl acetate or ethanol.
 tion mixture may be similar to that of the first reaction              Generally speaking, the steps of reacting the sulfamic acid
 mixture. In a preferred embodiment, the reaction product of         and triethylamine to form an amidosulfamic acid salt, react-
 the amidosulfamic acid salt formation reaction provides the         ing the amidosulfamic acid salt and diketene to form
 amidosulfamic acid salt component of the second reaction            acetoacetamide salt, providing the cyclizing agent compo-
 mixture. In addition to the above-mentioned components, 45 sition, and cooling the cyclizing agent composition, may be
 the second reaction mixture may further comprise reaction           performed in any order before the cyclization reaction, e.g.,
 by-products from the first reaction or non-reacted starting         the reaction of the acetoacetamide salt with sulfur trioxide to
 materials.                                                          form a cyclic sulfur trioxide adduct. Each of these steps may
    In one embodiment, the amount of acetoacetylating agent,         be performed independently of one another. In some cases,
 e.g., diketene, should be at least equimolar to the reactant so these steps may be performed in any order as long as they
 amidosulfamic acid salt that is provided. In one embodi-            are performed before the cyclization reaction, e.g., the
 ment, the process may utilize a diketene in excess, but             reaction of the acetoacetamide salt with sulfur trioxide to
 preferably in an excess less than 30 mol %, e.g., less than 10      form a cyclic sulfur trioxide adduct.
 mol %. Greater excesses are also contemplated.                      Cyclization and Hydrolyzation
    The amidosulfamic acid salt formation reaction and/or the 55        As discussed above, the acetoacetamide salt is reacted
 acetoacetamide salt formation reaction may employ an                with cyclizing agent, e.g., cyclizing agent in the cooled
 organic solvent. Suitable inert organic solvents include            cyclizing agent composition, in the presence of a solvent to
 anyorganic solvents that do not react in an undesired manner        form the cyclic (sulfur trioxide) adduct composition, which
 with the starting materials, cyclizing agent, final products        contains cyclic sulfur trioxide adduct and, in some cases,
 and/or the catalysts in the reaction. The solvents preferably 60 impurities. As discussed, a cooling step occurs before the
 have the ability to dissolve, at least partially, amidosulfamic     cyclic sulfur trioxide adduct formation reaction. In one
 acid salts. Exemplary organic solvents include halogenated          embodiment, the cyclization is achieved by using at least an
 aliphatic hydrocarbons, preferably having up to 4 carbon            equimolar amount of the cyclizing agent. The cyclizing
 atoms such as, for example, methylene chloride, chloroform,         agent may be dissolved in an inert inorganic or organic
 1,2-dichlorethane, trichloroethylene, tetrachloroethylene, 65 solvent. The cyclizing agent is generally used in a molar
 trichlorofluoroethylene; aliphatic ketones, preferably those        excess, e.g., up to a 20 fold excess, or up to a 10 fold excess,
 having 3 to 6 carbon atoms such as, for example, acetone,           based on the total moles of acetoacetamide salt. An exem-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 51 of 150 PageID #: 75


                                                            US 10,227,316 B2
                                   19                                                                     20
 plary cyclization reaction using sulfur trioxide as the cycl-                be metered into the reactor. In preferred embodiments, both
 izing agent is shown in reaction (5), below.                                 reactants (acetoacetamide salt and cyclizing agent) are
                                                                              simultaneously fed into the reactor. In one embodiment, the
                                                                              cooled cyclizing agent composition is initially introduced
                                                                   (5)   5    into the reactor and the acetoacetamide salt is added. Pref-
                                                                              erably, at least part of the cyclizing agent composition is
                                                                              introduced into the reactor and, either continuously or in
                         SO3   •        HN*(C2H5)3   +   5 SO3
 H3C       CH2     NH
                                                                              portions, acetoacetamide salt and (additional) cyclizing
                               0                                              agent are then metered in, preferably while maintaining the
                                                                         10
                                                                              temperature as described above.
                                                                                 The acetoacetamide salt may be introduced to the reactor
                                    NI-1.4S 0 3
                                                                              and the cyclizing agent composition may be metered into the
                                                     HSO4 •HN*(C2115)3
                                    SO2                                       reactor. In preferred embodiments, both reactants are simul-
                   H3C         0
                                                                         15
                                                                              taneously fed into the reactor. In one embodiment, the
                                                                              cyclizing agent composition is initially introduced into the
    In one embodiment, the weight ratio of solvent to cycl-                   reactor and the acetoacetamide salt is added. Preferably, at
 izing agent in the cyclizing agent composition is at least 1:1,              least part of the cyclizing agent composition is introduced
 e.g., at least 2:1, or at least 5:1. In one embodiment, the                  into the reactor and, either continuously or in portions,
 weight ratio of solvent to cyclizing agent in the cyclizing 20               acetoacetamide salt and (additional) cyclizing agent are then
 agent composition ranges from 1:1 to 25:1, e.g., from 1:1 to                 metered in, preferably while maintaining the temperature as
 10:1, from 2:1 to 10:1, or from 5:1 to 10:1.                                 described above.
    A cyclizing agent may be any compound that initiates the                     The formation of the crude acesulfame potassium com-
 ring closure of the acetoacetamide salt. Although sulfur                     position from the cyclic sulfur trioxide adduct composition,
 trioxide is a preferred cyclizing agent, the employment of 25                in some embodiments, comprises the steps of hydrolyzing
 other cyclizing agents is contemplated.                                      the cyclic sulfur trioxide adduct to form an acesulfame-H
    Suitable inert inorganic or organic solvents are those                    composition; neutralizing the acesulfame-H in the acesul-
 liquids which do not react in an undesired manner with                       fame H composition to form a crude acesulfame potassium
 sulfur trioxide or the starting materials or final products of               composition; and forming the acesulfame potassium com-
 the reaction. Preferred organic solvents include, but are not 30             position from the crude acesulfame potassium composition.
 limited to, halogenated aliphatic hydrocarbons, preferably                      The cyclic sulfur trioxide adduct may be hydrolyzed via
 having up to four carbon atoms, such as, for example,                        conventional means, e.g., using water. Thus, the forming
 methylene chloride (dichloromethane), chloroform, 1,2-di-                    step may comprise the steps of hydrolyzing the cyclic sulfur
 chloroethane,       trichloroethylene,    tetrachloroethylene,               trioxide adduct to form an acesulfame-H composition. Ace-
 trichlorofluoroethylene; esters of carbonic acid with lower 35               sulfame-H is referred to as sweetener acid.
 aliphatic alcohols, preferably with methanol or ethanol;                        An exemplary hydrolysis reaction scheme is shown in
 nitroalkanes, preferably having up to four carbon atoms, in                  reaction (6), below.
 particular nitromethane; alkyl-substituted pyridines, prefer-
 ably collidine; and aliphatic sulfones, preferably sulfolane.
                                                                                                                                   (6)
 Particularly preferred solvents for the cyclization reaction 40
 include dichloromethane (methylene chloride), 1,2-dichlo-                       0
 roethane, acetone, glacial acetic acid and dimethylforma-
 mide, with dichloromethane (methylene dichloride) being                    1--.     NH•4S03
 particularly preferred. Other solvents, e.g., other solvents                                    HSO4•HN'(C2H5)3 + H2O
 mentioned herein, may also be suitable as solvents. The 45                           SO2
 solvents may be used either alone or in a mixture. In one          H3C          0
                                                                                          0
 embodiment, the solvent is a halogenated, aliphatic hydro-
 carbon solvent, preferably the solvent is dichloromethane.
 The processes may employ these solvents alone or in                                          NH
 mixtures thereof                                                50                                 + 4112SO4 + HS 04 .111\ -(C21-15)3
    In some cases, the solvent in the cyclizing agent compo-                                  SO2
                                                                                  H3C     0
 sition may be selected from 1) concentrated sulfuric acid, 2)
 liquid sulfur dioxide, or 3) an inert organic solvent.
    In a preferred embodiment, the same solvent is used in             The addition of the water leads to a phase separation. The
 both the acetoacetamide salt formation reaction and the 55 majority of the sweetener acid, acesulfame-H (6-methyl-3,
 cyclization reaction. As one benefit, the solution obtained in     4-dihydro-1,2,3-oxathiazin-4-one 2,2-dioxide), which is
 the acetoacetamide salt formation reaction, without isolation      formed via the hydrolysis, is present in the organic phase,
 of the acetoacetamide salt formation reaction product, may         e.g., at least 60 wt %, at least 70%, at least 80%, or at least
 be used immediately in the cyclization.                            90%. The remainder of the sweetener acid is in the water
    The pressure at which the reaction is conducted may vary 60 phase and can be extracted and optionally added to the
 widely. In one embodiment, the reaction is conducted at a          sweetener acid in the organic phase. In cases where dichlo-
 pressure ranging from 0.01 MPa to 10 MPa, e.g., from 0.1           romethane is used as the reaction medium, water or ice may
 MPa to 5 MPa. Preferably, the reaction is conducted at             be added, e.g., in a molar excess, based on the sulfur
 atmospheric pressure.                                              trioxide, to the cyclic sulfur trioxide adduct/sulfur trioxide
    The acetoacetamide salt may be introduced to the cycl- 65 solution.
 ization reactor and the cooled cyclizing agent composition,           In some cases, the hydrolysis step comprises adding water
 e.g., a solution of cyclizing agent optionally in solvent, may     to the cyclic sulfur trioxide adduct. In preferred embodi-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 52 of 150 PageID #: 76


                                                      US 10,227,316 B2
                               21                                                                       22
 ments, the weight ratio of water to acetoacetamide salt is               reaction scheme using potassium hydroxide as a neutralizing
 greater than 1.3:1, e.g., greater than 1.5:1, greater than 1.7:1,        agent is shown in reaction (7), below.
 greater than 2:1 or greater than 2.2:1. Employment of these
 ratios may lead to decreases in acetoacetamide-N-sulfonic
 acid and/or acetoacetamide formation in the neutralized             5                                                                  (7)
 crude acesulfame potassium composition, e.g., the crude
 acesulfame potassium composition may comprise acetoac-
 etamide-N-sulfonic acid in the amounts discussed herein.
    It was surprisingly discovered that the temperature at                                   NH                                     1\11K+
 which the water is initially fed to the hydrolysis reaction         10                             +   KOH
                                                                                              SO2                                   SO2
 may have beneficial effects on impurity production, e.g.,                     H3C       0                           H3C        0
 organic production or 5-chloro-acesulfame potassium pro-
 duction as well as reaction parameters, e.g., temperature. At
 lower temperatures, e.g., lower than approximately —35° C.                  In some cases, the neutralization is conducted or main-
 or lower than —22° C., ice tends to build up in the reaction        15   tamed at a low pH levels, which may advantageously further
 mixture. As this ice melted, it led to the onset of additional           result in a reduction or elimination of the formation of
 reaction, which caused the temperature to rise quickly. This             impurities, e.g., acetoacetamide salts. In this context, "con-
 rise in temperature surprisingly led to a product that con-              ducted" means that the neutralization step begins at a low pH
 tained much higher levels of impurities. In some cases, the              level, and "maintained" means that steps are taken to ensure
 hydrolyzing comprises adding hydrolysis water to the cyclic         20   that the pH stays within a low pH range throughout the entire
 sulfur trioxide adduct to form a hydrolysis reaction mixture             neutralization step. In one embodiment, the neutralization
 and reacting the mixture to from the acesulfame-H compo-                 step is conducted or maintained at a pH below 10.0, e.g.,
 sition. In some embodiments, the temperature of the hydro-               below 9.5, below 9.0, below 8.5, below 8.0, below 7.5,
 lysis reaction mixture or the temperature at which the                   below 7.0, or below 6.5. In terms of ranges, the neutraliza-
 hydrolysis water is fed to the reactor is maintained at a           25   tion step is preferably conducted or maintained at a pH
 temperature greater than —35° C., e.g., greater than —30° C.,            between 6.0 and 10.0, e.g., between 6.5 and 9.5, between 7.0
 greater than —25° C., greater than —24° C., greater than —23°            and 9.0, or between 7.5 and 8.5.
 C., greater than —22° C., greater than —21.5° C., greater than              In some cases, the pH in the neutralizing step may be
 —21° C., or greater than greater than —20° C. In terms of                maintained within the desired range by managing the com-
 ranges, the temperature of the hydrolysis reaction mixture or       30   ponents of the neutralization reaction mixture, which com-
 the temperature at which the hydrolysis water is fed to the              prises acesulfame-H and neutralizing agent (and also sol-
 reactor optionally is maintained at a temperature ranging                vent). For example, the composition of the neutralization
 from —35° C. to 0° C., e.g., from —30° C. to —5° C., from                reaction mixture may include from 1 wt % to 95 wt %
 —20° C. to —5° C., from —30° C. to —20° C., from —25° C.                 neutralizing agent, e.g., from 10 wt % to 85 wt % or from
 to —21° C., or —25° C. to —21.5° C.                                 35   25 wt % to 75 wt %, and from 1 wt % to 95 wt %
    After the addition of water, the reaction solvent, e.g.,              acesulfame-H, e.g., from 10 wt % to 85 wt % or from 25 wt
 dichloromethane, may be removed by distillation, or the                  % to 75 wt %. These concentration ranges are based on the
 acesulfame-H that remains in the organic phase may be                    mixture of neutralization agent and acesulfame-H (not
 extracted with a more suitable solvent. Suitable solvents are            including solvent).
 those which are sufficiently stable towards sulfuric acid and       40      In one embodiment, the acesulfame-H may be neutralized
 which have a satisfactory dissolving capacity. Other suitable            and extracted directly from the purified organic extraction
 solvents include esters of carbonic acid such as, for example            phase using an aqueous potassium base. The acesulfame
 dimethyl carbonate, diethyl carbonate and ethylene carbon-               potassium then precipitates out, where appropriate after
 ate, or esters of organic monocarboxylic acids such as, for              evaporation of the solution, in the crystalline form, and it can
 example, isopropyl formate and isobutyl formate, ethyl              45   also be recrystallized for purification.
 acetate, isopropyl acetate, butyl acetate, isobutyl acetate and             In one embodiment, the process is not a small-scale batch
 neopentyl acetate, or esters of dicarboxylic acids or amides             process or a laboratory-scale process. For example, the
 which are immiscible with water, such as, for example,                   inventive process for producing a finished acesulfame potas-
 tetrabutylurea, are suitable. Isopropyl acetate and isobutyl             sium composition may yield at least 50 grams of finished
 acetate are particularly preferred.                                 50   acesulfame potassium composition per batch, e.g., at least
    The combined organic phases are dried with, for example,              100 grams per batch, at least 500 grams per batch, at least
 Na2SO4, and are evaporated. Any sulfuric acid which has                  1 kilogram per batch, or at least 10 kilograms per batch. In
 been carried over in the extraction may be removed by                    terms of rates, the inventive process may yield at least 50
 appropriate addition of aqueous alkali to the organic phase.             grams of finished acesulfame potassium composition per
 For this purpose, dilute aqueous alkali may be added to the         55   hour, e.g., at least 100 grams per hour, at least 500 grams per
 organic phase until the pH reached in the aqueous phase                  hour, at least 1 kilogram per hour, or at least 10 kilograms
 corresponds to that of pure 6-methyl-3,4-dihydro-1,2,3-                  per hour.
 oxathiazin-4-one 2,2-dioxide at the same concentration in                   FIG. 1 shows an exemplary acesulfame potassium process
 the same two-phase system of extracting agent and water.                 100 in accordance with the process described herein. Process
 Neutralization                                                      60   100 comprises amidosulfamic acid salt formation reactor
    The neutralization of the acesulfame-H yields a non-toxic             102 and acetoacetamide salt formation reactor 104.
 salt of acesulfame-H, e.g., acesulfame potassium. In one                 Although FIG. 1 shows separate reactors for the two inter-
 embodiment, neutralization is carried out by reacting the                mediate formation reactions, other configurations, e.g., a one
 acesulfame-H with an appropriate base, e.g., potassium                   reactor process, are within the contemplation of the present
 hydroxide, in particular a membrane-produced potassium              65   process. Sulfamic acid is fed to amidosulfamic acid salt
 hydroxide. Other suitable bases include, for example, KOH,               formation reactor 102 via sulfamic acid feed line 106.
 KHCO3, K2CO3, and potassium alcoholates. An exemplary                    Amine(s), preferably triethylamine, are fed to amidosul-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 53 of 150 PageID #: 77


                                                    US 10,227,316 B2
                             23                                                                  24
famic acid salt formation reactor 102 via amine feed line           fame potassium, which exits neutralization unit 146 via line
108. In addition to sulfamic acid and amine(s), acetic acid is      150. This product may be considered a crude acesulfame
also fed to amidosulfamic acid salt formation reactor 102           potassium composition.
(via feed line 110). The resultant reaction mixture in ami-            The product in line 150 is directed to phase separation unit
dosulfamic acid salt formation reactor 102 is as discussed 5 160. Phase separation unit 160 separates the product in line
above. In amidosulfamic acid salt formation reactor 102, the        150 into organic phase 162 and an aqueous phase 164.
sulfamic acid and the amine (in the presence of the acetic          Aqueous phase 164 comprises a major amount of the
acid) are reacted to yield a crude amidosulfamic acid salt          acesulfame potassium in line 150 as well as some impurities.
composition, which exits reactor 102 via line 112. Although         Organic phase 162 comprises potassium hydroxide, dichlo-
                                                                 10 romethane, and water and may be further treated to recover
not shown, a reaction solvent, e.g., dichloromethane may
                                                                    these components. Aqueous phase 164 (without any further
also be present in the amidosulfamic acid salt formation
                                                                    treatment) may be considered a crude acesulfame potassium
reactor 102.
                                                                    composition. Aqueous phase 164 may be optionally treated
   The crude amidosulfamic acid salt composition in line            to form a finished acesulfame potassium composition.
112 is directed to acetoacetamide salt formation reactor 104. 15       Aqueous phase 164 is directed to treatment unit 156 via
Diketene is fed to acetoacetamide salt formation reactor 104        line 166. In treatment unit 156, aqueous phase 164 is treated
via feed line 114. In acetoacetamide salt formation reactor         to obtain finished acesulfame potassium composition (prod-
104, the amidosulfamic acid salt and the diketene are reacted       uct that may be sold), which is shown exiting via stream 152.
to yield a crude acetoacetamide salt composition, which             In addition to the finished acesulfame potassium composi-
exits reactor 104 via line 118. Although not shown, dichlo- 20 tion, dichloromethane and potassium hydroxide may be
romethane may also be present in the acetoacetamide salt            separated. These components exit treatment unit 156 via line
formation reactor 104.                                              154. The contents of stream 154 may be recovered and/or
   Cyclizing agent (sulfur dioxide) and solvent (dichlo-            recycled to the process.
romethane) are fed to vessel 119 via feed lines 121 and 123.           The crude acesulfame potassium product stream com-
Vessel 119 is preferably a cooling vessel wherein the cycl- 25 prises acesulfame potassium, dichloromethane, water, and
izing agent composition (as discussed above) is formed. The         potassium hydroxide. The crude acesulfame potassium
cyclizing agent composition exits vessel 119 via line 125.          product stream in line 150 may be directed to further
   The crude acetoacetamide salt composition is directed to         processing to recover purified acesulfame potassium, which
cyclization reactor 120 via line 118. The cooled cyclizing          is shown exiting via stream 152. In addition to the purified
agent composition is also directed to cyclization reactor 120 30 acesulfame potassium, dichloromethane and potassium
(via line 125). Line 125 is preferably made of a material and       hydroxide may be separated from the crude acesulfame
in such a size and shape to facilitate the residence times          potassium product stream, as shown by stream 154. The
discussed herein. In cyclization reactor 120, the acetoacet-        contents of stream 154 may be recovered and/or recycled to
amide salt in the crude acetoacetamide salt composition in          the process.
line 118 is cyclized and a cyclic sulfur trioxide adduct stream 35     The invention relates also to the following aspects:
exits via line 124.                                                    Aspect 1: A process for producing a finished acesulfame
   The cyclic sulfur trioxide adduct in line 124, is directed to    potassium composition, the process comprising the steps of:
hydrolysis reactor 126. Water is fed to hydrolysis reactor 126         (a) providing a cyclizing agent composition comprising a
via water feed 128. In hydrolysis reactor 126, the cyclic                 cyclizing agent and a solvent and having an initial
sulfur trioxide adduct is hydrolyzed to yield a crude acesul- 40          temperature;
fame-H composition, which exits hydrolysis reactor 126 via             (b) cooling the cyclizing agent composition to form a
line 130 and is directed to phase separation unit 132. Phase              cooled cyclizing agent composition having a cooled
separation unit 132 separates the contents of line 130 into               temperature less than 35° C.;
organic phase 134 and aqueous phase 136. Organic phase                 (c) reacting an acetoacetamide salt with the cyclizing
134 comprises a major amount of the acesulfame-H in line 45               agent in the cooled cyclizing agent composition to form
130 as well as solvent, e.g., methylene chloride. Aqueous                 a cyclic sulfur trioxide adduct composition comprising
phase 136 exits via line 137 and comprises triethylammo-                  cyclic sulfur trioxide adduct; and
nium sulfate, and optionally sulfuric acid and minor                   (d) forming the finished acesulfame potassium composi-
amounts of acesulfame-H. This aqueous phase may be                        tion from the cyclic sulfur trioxide adduct in the cyclic
further purified to separate and/or recover the acesulfame-H 50           sulfur trioxide adduct composition, wherein the fin-
and/or the triethylammonium sulfate. The recovered acesul-                ished acesulfame potassium composition comprises
fame-H may be combined with the acesulfame from the                       non-chlorinated acesulfame potassium and less than 39
organic phase (not shown).                                                wppm 5-chloro-acesulfame potassium;
   Organic phase 134 exits phase separation unit 132 and is            wherein the cooled temperature is at least 2° C. less than
directed to extraction column 138 (via line 140). Water is fed 55         the initial temperature.
to extraction column 138 via water feed 142. The water                 Aspect 2: The process of aspect 1, wherein the forming
extracts residual sulfates from the contents of line 140 and        comprises:
a purified acesulfame-H composition exits extraction col-              hydrolyzing the cyclic sulfur trioxide adduct in the cyclic
umn 138 via line 144. The extracted sulfates exit extraction              sulfur trioxide adduct composition to form an acesul-
column 138 via line 145.                                         60       fame-H composition; and
   The purified acesulfame-H composition in line 144 is                neutralizing the acesulfame-H in the acesulfame H com-
directed to neutralization unit 146. Potassium hydroxide is               position to form a crude acesulfame potassium com-
also fed to neutralization unit 146 (via line 148). The                   position comprising non-chlorinated acesulfame potas-
potassium hydroxide neutralizes the acesulfame-H in the                   sium and less than 39 wppm 5-chloro-acesulfame
purified acesulfame-H composition to yield a product com- 65              potassium; and
prising acesulfame potassium, dichloromethane, water,                  forming the finished acesulfame potassium composition
potassium hydroxide, and impurities, e.g., 5 -chloro-acesul-              from the crude acesulfame potassium composition.
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 54 of 150 PageID #: 78


                                                    US 10,227,316 B2
                              25                                                                 26
    Aspect 3: The process of any one of the preceding aspects,        Aspect 13: The process of any one of the preceding
 wherein the providing step (a) comprises the step of con-         aspects, wherein the weight ratio of solvent to cyclizing
 tacting the solvent and the cyclizing agent to form the           agent in the cyclizing agent composition is at least 1:1.
 cyclizing agent composition; and wherein a contact time              Aspect 14: A process for producing a finished acesulfame
 from the beginning of the contacting step to the beginning of 5 potassium composition, the process comprising the steps of:
 reacting step (c) is less than 60 minutes.                           (a) cooling a solvent;
    Aspect 4: The process of any one of the preceding aspects,        (b) combining the cooled solvent with a cyclizing agent to
 wherein the finished acesulfame potassium composition                   form a cooled cyclizing agent composition having a
 comprises from 1 wppb to 5 wppm 5-chloro-acesulfame                     cooled temperature less than 35° C.;
                                                                10    (c) reacting an acetoacetamide salt with the cyclizing
 potassium.
                                                                         agent in the cyclizing agent composition to form a
    Aspect 5: The process of any one of the preceding aspects,
                                                                         cyclic sulfur trioxide adduct composition comprising a
 wherein the cooled cyclizing agent composition has a cooled
                                                                         sulfur trioxide adduct; and
 temperature less than 25° C. and the crude acesulfame                (d) forming the finished acesulfame potassium composi-
 potassium composition comprises from 1 wppb to 39 wppm 15               tion from the cyclic sulfur trioxide adduct composition,
 5-chloro-acesulfame potassium and the finished acesulfame               wherein the finished acesulfame potassium composi-
 potassium composition comprises from 1 wppb to 5 wppm                   tion comprises non-chlorinated acesulfame potassium
 5-chloro-acesulfame potassium.                                          and less than 39 wppm 5-chloro acesulfame potassium.
    Aspect 6: The process of any one of the preceding aspects,        Aspect 15: The process of aspect 14, wherein the finished
 wherein the cooled cyclizing agent composition has a cooled 20 acesulfame potassium composition comprises from 1 wppb
 temperature ranging from —35° C. to 15° C. and the crude          to 5 wppm chloro-acesulfame potassium.
 acesulfame potassium composition comprises from 1 wppb               Aspect 16: A process for producing a finished acesulfame
 to 5 wppm 5-chloro-acesulfame potassium and the finished          potassium composition, the process comprising the steps of:
 acesulfame potassium composition comprises from 1 wppb               (a) providing a cyclic sulfur trioxide adduct composition
 to 2.7 wppm 5-chloro-acesulfame potassium.                     25       comprising one or more of chloromethyl chlorosulfate
    Aspect 7: The process of any one of the preceding aspects,           and methyl-bis-chlorosulfate present in a collective
 wherein the cooled cyclizing agent composition has a cooled             amount less than 1 wt %; and
 temperature less than 25° C. and the contact time is less than       (b) forming the finished acesulfame potassium composi-
 15 minutes and the crude acesulfame potassium composition               tion from the cyclic sulfur trioxide adduct composition,
 comprises from 1 wppb to 39 wppm 5-chloro-acesulfame           30       wherein   the finished acesulfame potassium composi-
                                                                         tion comprises non-chlorinated acesulfame potassium
 potassium and the finished acesulfame potassium composi-
                                                                         and less than 39 wppm 5-chloro-acesulfame potassium.
 tion comprises from 1 wppb to 5 wppm 5-chloro-acesulfame
                                                                      Aspect 17: The process of aspect 16, wherein the acesul-
 potassium.
                                                                   fame potassium composition comprises from 1 wppb to 5
    Aspect 8: The process of any one of the preceding aspects, 35 wppm 5-chloro-acesulfame potassium.
 wherein the cooled cyclizing agent composition has a cooled          Aspect 18: The process of aspect 16 or 17, wherein the
 temperature ranging from —35° C. to 15° C. and the contact        providing step (a) comprises
 time is less than 5 minutes and the crude acesulfame                 reacting sulfamic acid and triethylamine to form an ami-
 potassium composition comprises from 1 wppb to 39 wppm                  dosulfamic acid salt;
 5-chloro-acesulfame potassium and the finished acesulfame 40         reacting the amidosulfamic acid salt and diketene to form
 potassium composition comprises from 1 wppb to 5 wppm                   acetoacetamide salt;
 5-chloro-acesulfame potassium.                                       providing a cyclizing agent composition comprising a
    Aspect 9: The process of any one of the preceding aspects,           sulfur trioxide and dichloromethane and having an
 wherein the finished acesulfame potassium composition                   initial temperature;
 comprises at least 90% by weight of the 5-chloro-acesul- 45          cooling the cyclizing agent composition to form a cooled
 fame potassium present in the crude acesulfame potassium                cyclizing agent composition having a cooled tempera-
 composition.                                                            ture below 35° C.;
    Aspect 10: The process of any one of the preceding                reacting the acetoacetamide salt with sulfur trioxide in the
 aspects, wherein the finished acesulfame potassium compo-               cooled cyclizing agent composition to form the cyclic
 sition comprises at least 90% by weight of the 5-chloro- 50             sulfur trioxide adduct composition;
 acesulfame potassium present in the crude acesulfame potas-          wherein the cooled temperature is at least 2° C. less than
 sium composition.                                                       the initial temperature.
    Aspect 11: The process of any one of the preceding                Aspect 19: The process of aspect 16-18, wherein the
 aspects, wherein the forming of the finished acesulfame           providing step comprises the step of contacting the solvent
 potassium composition from the crude acesulfame potas- 55 and the cyclizing agent to form the cyclizing agent compo-
 sium composition comprises the steps of: concentrating the        sition and a contact time from the beginning of the contact-
 crude acesulfame composition to form an intermediate ace-         ing step to the beginning of the reacting step is less than 15
 sulfame potassium composition comprising at least 10 wt %         minutes, and wherein the cooled cyclizing agent composi-
 acesulfame potassium; and separating the intermediate ace-        tion has a cooled temperature less than 25° C. and the crude
 sulfame potassium composition to form the finished acesul- 60 acesulfame potassium composition comprises from 1 wppb
 fame potassium composition comprising at least 15 wt %            to 39 wppm 5-chloro-acesulfame potassium and the finished
 acesulfame potassium.                                             acesulfame potassium composition comprises from 1 wppb
    Aspect 12: The process of any one of the preceding             to 5 wppm 5-chloro-acesulfame potassium.
 aspects, wherein the cooled cyclizing agent composition              Aspect 20: The process of aspect 16-19, wherein the
 comprises less than 1 wt % cyclizing agent/solvent reaction 65 providing step comprises the step of contacting the solvent
 product selected from the group consisting of chloromethyl        and the cyclizing agent to form the cyclizing agent compo-
 chlorosulfate and methyl-bis-chlorosulfate.                       sition and a contact time from the beginning of the contact-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 55 of 150 PageID #: 79


                                                     US 10,227,316 B2
                              27                                                                     28
 ing step to the beginning of the reacting step is less than 5                                  EXAMPLES
 minutes, and wherein the cooled cyclizing agent composi-
 tion has a cooled temperature ranging from —35° C. to 15°                      Examples 1-3 and Comparative Example A
 C. and the crude acesulfame potassium composition com-
 prises from 1 wppb to 39 wppm 5-chloro-acesulfame potas-          5       100 mmol of 99.5% pure sulfamic acid was suspended in
 sium and the finished acesulfame potassium composition                 50 mL dichloromethane in a flask with reflux. Under con-
 comprises from 1 wppb to 5 wppm 5-chloro-acesulfame                    tinuous agitation, 105 mmol of trimethylamine was added
 potassium.                                                             within approximately 3 minutes. During this time, tempera-
    Aspect 21: A process for producing a finished acesulfame            ture increased due to acid/base exothermal reaction up to
                                                                   10   about 42° C. (the boiling point of dichloromethane). This
 potassium composition, the process comprising the steps of:
                                                                        first reaction mixture was stirred for approximately 15
    (a) reacting sulfamic acid and triethylamine to form an
                                                                        additional minutes, until no solid sedimentation was seen in
       amidosulfamic acid salt;
                                                                        the flask. Then, 10 mmol of acetic acid was added to the first
    (b) reacting the amidosulfamic acid salt and diketene to            reaction mixture and was stirred for approximately 15
       form acetoacetamide salt;                                   15   additional minutes. At this point, within 7 minutes of the
    (c) providing a cyclizing agent composition comprising a            addition of the acetic acid, 110 mmol of diketene was added
       sulfur trioxide and dichloromethane and having an                dropwise to form a second reaction mixture. After the
       initial temperature;                                             addition of all of the diketene was added to the second
    (d) cooling the cyclizing agent composition to form a               reaction mixture and approximately 15 minutes of reaction
       cooled cyclizing agent composition having a cooled          20   time, this second reaction mixture was cooled. The resultant
       temperature less than 35° C.;                                    cooled second reaction mixture contained approximately
    (e) reacting the acetoacetamide salt with sulfur trioxide in        30% acetoacetamide N-sulfonate triethylammonium salt.
       the cooled cyclizing agent composition to form a cyclic          Additional batches of cooled second reaction mixture were
       sulfur trioxide adduct;                                          prepared as necessary. The acetoacetamide N-sulfonate tri-
    (f) hydrolyzing the cyclic sulfur trioxide adduct to form      25   ethylammonium salt was used as discussed below.
       an acesulfame-H composition comprising acesulfame-                  Sulfur trioxide/dichloromethane compositions (cyclizing
       H;                                                               agent compositions) were prepared by contacting approxi-
    (g) neutralizing the acesulfame-H in the acesulfame-H to            mately 15 wt % sulfur trioxide and approximately 85 wt %
       form a crude acesulfame potassium composition com-               dichloromethane with one another in a flask.
       prising non-chlorinated acesulfame potassium and            30      For Examples 1-3, the initial sulfur trioxide/dichlo-
                                                                        romethane compositions were cooled from approximately
       from 1 wppb to 39 wppm 5-chloro-acesulfame potas-
                                                                        25° C. to lower temperatures by placing the respective flask
       sium acid,
                                                                        in a cooling bath containing a mixture of isopropanol and
    (h) treating the crude acesulfame potassium composition
                                                                        dry ice before the cyclization reaction. For the Comparative
       to form the finished acesulfame potassium composition       35   Example, the sulfur trioxide/dichloromethane composition
       comprising acesulfame potassium and less than 37                 was warmed from approximately 25° C. to higher tempera-
       wppm acetoacetamide-N-sulfonic acid,                             ture by placing the respective flask in a warm water bath
       wherein steps (a), (b), (c), and (d) can be performed in         before the cyclization reaction. The cooled temperatures of
          any order before the performance of step (e) and              the sulfur trioxide/dichloromethane compositions for
          wherein the cooled temperature is at least 2° C. less    40   Examples 1-3 and the (warmed) temperature of the sulfur
          than the initial temperature, and wherein the provid-         trioxide/dichloromethane composition of Comparative
          ing step (c) comprises the step of contacting the             Example A are shown in Table 1.
          solvent and the cyclizing agent to form the cyclizing            For Examples 1-3 and Comparative Example A, a reac-
          agent composition; and wherein a contact time from            tion flask (a 4 necked round bottom flask equipped with
          the beginning of the contacting step to the beginning    45   mechanical stirrer, thermometer, and feed vessels) was
          of reacting step (e) is less than 60 minutes.                 placed into a cooling bath containing a mixture of isopro-
    Aspect 22: The process of aspect 21, wherein contact time           panol and dry ice. Approximately 200 g of the acetoacet-
 from the beginning of the contacting step to the beginning of          amide-N-sulfonate triethylammonium salt solution and
 the reacting step (e) is less than 15 minutes, and wherein the         approximately 577 g of the sulfur trioxide/dichloromethane
 cooled cyclizing agent composition has a cooled tempera-          so   compositions were measured.
 ture less than 25° C. and the crude acesulfame potassium                  The sulfur trioxide/dichloromethane compositions were
 composition comprises from 1 wppb to 39 wppm 5-chloro-                 held for various time periods before the start of the cycl-
 acesulfame potassium and the finished acesulfame potas-                ization reaction. Approximately 15 wt % of the total sulfur
 sium composition comprises from 1 wppb to 5 wppm                       trioxide/dichloromethane composition (approximately 87 g)
 5-chloro-acesulfame potassium.                                    55   was initially fed to the reaction flask under continuous
    Aspect 23: The process of aspect 21 or 22, wherein                  agitation by mechanical stirrer. When the temperature of the
 contact time from the beginning of the contacting step to the          reaction flask contents reached —35° C. (due to the cooling
 beginning of the reacting step (e) is less than 5 minutes, and         batch), the remainder of the sulfur trioxide/dichloromethane
 wherein the cooled cyclizing agent composition has a cooled            composition and all of the acetoacetamide-N-sulfonate tri-
 temperature ranging from —35° C. to 15° C. and the crude          60   ethylammonium salt solution were fed into the reaction
 acesulfame potassium composition comprises from 1 wppb                 flask. Contact times (the time periods that the solvent
 to 39 wppm 5-chloro-acesulfame potassium and the finished              contacted the cyclizing agent before formation of the cyclic
 acesulfame potassium composition comprises from 1 wppb                 sulfur trioxide adduct, e.g., before the acetoacetamide-N-
 to 5 wppm 5-chloro-acesulfame potassium.                               sulfonate triethylammonium salt solution was fed to the
    Aspect 24: A finished acesulfame potassium composition         65   reaction flask) for the respective Examples 1-3 and Com-
 produced or producible by, or obtainable or obtained from              parative Example A are shown in Table 1. The feed rate was
 the process of any one of aspects 1 to 23.                             controlled in such a way that the temperature of the reaction
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 56 of 150 PageID #: 80


                                                       US 10,227,316 B2
                               29                                                                     30
 flask contents remained between —25° and —35° C. during                                          TABLE 1
 the feeding/cyclization reaction. After the reactants were
 fed, the reaction was allowed to proceed for approximately                          5-chloro Acesulfame Potassium Content
                                                                                  in Crude Acesulfame Potassium Compositions
 one additional minute. The cooling bath was then removed.
    After approximately one minute, the temperature of the 5                     Contact
 reaction flask contents reached approximately —22° C. At           Ex./Comp.     Time,        Cooled       Temperature 5-chloro Ace-K,
                                                                    Ex.           min.    Temperature, ° C. Change, ° C.       wppm
 this time, hydrolysis was initiated by feeding deionized
 water to the reaction flask. Water was fed over 10 minutes.        Ex. 1           60          5° C.          —20° C.          32
 The hydrolysis reaction was exothermic. Water was added            Ex. 2           30          5° C.          —20° C.          23
                                                                 10 Ex. 3           30         22° C.           —3° C.          33
 slowly so as to maintain temperature between —20° C. and           Ex. 4          <5          11° C.                      Not detectable
 —5° C. After addition of water, reaction mixture was allowed       Comp.           60         35° C.          +10° C.          39
 to reach room temperature.                                         Ex. A

    The hydrolyzed product was phase separated via a sepa-
 rating funnel. A heavier organic sweetener acid-dichlo- 15            As shown in the Examples, 5-chloro-acesulfame potas-
 romethane phase (acesulfame-H composition) was separated           sium content was affected by the cooling of the sulfur
 out, and the remaining aqueous phase was discarded.                trioxide/dichloromethane compositions prior to reaction to
    The acesulfame-H in the acesulfame-H composition was            form the cyclic sulfur trioxide adduct. When the initial
 neutralized with a 10% potassium hydroxide solution. Neu-          temperature of the sulfur trioxide/dichloromethane compo-
 tralization was carried out at 25° C.±1° C. Potassium 2o sitions was cooled to a cooler temperature by 2° C. or more,
 hydroxide addition was completed within 20 minutes.                5-chloro-acesulfame potassium content in the crude acesul-
    After completion of the neutralization step, an additional      fame potassium composition was reduced. In contrast, when
 phase separation was performed using a separating funnel to        a cooling step was not utilized (or when the sulfur trioxide/
 yield an aqueous phase containing acesulfame potassium             dichloromethane composition was actually warmed),
 (and some impurities) and an organic phase. The aqueous 25 5-chloro-acesulfame potassium content in the crude acesul-
 phase is considered a crude acesulfame potassium compo-            fame potassium was significantly greater (see Comparative
 sition. The aqueous phase analyzed for impurities, e.g.,           Example A).
 5-chloro acesulfame potassium. Testing for 5-chloro-acesul-            In addition, 5-chloro-acesulfame potassium content was
 fame potassium was performed using the HPLC equipment              affected by contact time. In particular, when short contact
 and techniques discussed herein. In particular, the HPLC 30 times and larger cooling differentials were utilized, 5-chloro-
 analysis was performed using an LC Systems HPLC unit               acesulfame potassium content was significantly reduced (see
 from Shimadzu having a CBM-20 Shimadzu controller and              Exs. 2 and 4).
 being equipped with a CC 250/4.6 Nucleodur 100-3 C18 ec               Only minor and simple additional purifications of the
 (250x4.6 mm) MACHEREY NAGEL column. A Shimadzu                     crude acesulfame composition were necessary to form the
 SPD-M20A photodiode array detector was used for detec- 35 finished acesulfame potassium compositions. Approxi-
 tion (at 234 nm wavelength). Analysis was performed at 23°         mately 50% of water was evaporated out of the crude
 C. column temperature. As an eluent solution, an aqueous           acesulfame potassium compositions in roti vapor at reduced
 solution of tetra butyl ammonium hydrogen sulfate (3.4 g/L         pressure. The resultant concentrated acesulfame potassium
 and 60% of the total solution) and acetonitrile (HPLC grade)       composition was then cooled in a refrigerator at +5° C.,
 (300 mL/L and 40% of the total solution) was employed. 40 which led to precipitation of "crude crystals" containing
 Elution was isocratic. The overall flow rate of total eluent       mostly acesulfame potassium. The crude crystals were then
 was approximately 1 mL/min. The data collection and                dissolved in enough water and this resultant solution was
 calculations were performed using Lab Solution software            heated to 70° C. Activated carbon powder was then added to
 from Shimadzu. The remaining dichloromethane phase was             the solution. The solution (with the added activated carbon)
 discarded. The results of the impurity analysis for Examples 45 was then filtered.
 1-3 and Comparative Example A are shown in Table 1.                    The filtrate that was yielded from the filtration was cooled
                                                                    to room temperature, which led to the formation of "inter-
                           Example 4                                mediate crystals" containing mostly acesulfame potassium.
                                                                    The intermediate crystals were dissolved in sufficient water
    Liquid sulfur trioxide and dichloromethane were continu- so and heated to 70° C. in a water bath.
 ously fed, contacted to form a cyclizing agent composition,           Activated carbon was added to this solution (of interme-
 and cooled into a static mixer at 1220 kg/h and 8000 kg/h,         diate crystals and activated carbon). This solution was then
 respectively. The temperature of the cooled cyclizing agent        filtered. When filtrate was cooled down to room tempera-
 composition was 11° C. The mixture was held in the static          ture, white-colored "pure crystals" of acesulfame potassium
 mixture for less than 5 minutes and then fed into a cycliza- 55 were formed.
 tion reactor, thus contact time was less than 5 minutes. In the        These pure crystals are considered the finished acesul-
 cyclization reactor the cooled sulfur trioxide/dichlorometh-       fame potassium composition. Testing for 5-chloro-acesul-
 ane composition was reacted with a solution of acetoacet-          fame potassium was performed using the HPLC equipment
 amide-N-sulfonate triethylammonium salt (acetoacetamide            and techniques discussed above. The crystals of the finished
 salt) in dichloromethane. The resultant cyclized product was 60 acesulfame potassium composition contained the same
 hydrolyzed and worked up to yield a crude acesulfame               amount (or slightly lower amounts) of 5-chloro-acesulfame
 potassium composition comprising (non-chlorinated) ace-            potassium.
 sulfame potassium. The crude acesulfame potassium was                  The purification steps did not show a marked reduction in
 analyzed using the HPLC equipment and techniques dis-              5-chloro-acesulfame potassium content. It is believed that
 cussed above. With a detection limit of 1 wppm, no 65 because the chemical structure of chloro-acesulfame potas-
 5-chloro-acesulfame potassium was detected. The results of         sium is similar to that of acesulfame potassium, separation
 the impurity analysis of Example 4 is also shown in Table 2.       of chloro-acesulfame potassium using standard purification
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 57 of 150 PageID #: 81


                                                   US 10,227,316 B2
                             31                                                                 32
 procedures such as crystallization is ineffective. This analy-       neutralizing the acesulfame-H in the acesulfame-H com-
 sis demonstrates the importance of reducing/eliminating the             position to form a crude acesulfame potassium com-
 production of 5-chloro-acesulfame potassium during the                  position comprising non-chlorinated acesulfame potas-
 steps leading to the formation of the crude acesulfame                  sium; and
 composition as described herein.                                5    forming the finished acesulfame potassium composition
    While the invention has been described in detail, modi-              from the crude acesulfame potassium composition.
 fications within the spirit and scope of the invention will be       10. The process of claim 9, wherein the crude acesulfame
 readily apparent to those of skill in the art. In view of the     potassium composition comprises from 1 wppb to 39 wppm
 foregoing discussion, relevant knowledge in the art and           5-chloro-acesulfame potassium.
 references discussed above in connection with the Back- 10
                                                                      11. The process of claim 9, wherein the crude acesulfame
 ground and Detailed Description, the disclosures of which
                                                                   potassium composition comprises from 1 wppb to 5 wppm
 are all incorporated herein by reference. In addition, it
                                                                   5-chloro-acesulfame potassium.
 should be understood that aspects of the invention and
 portions of various embodiments and various features                 12. The process of claim 1, wherein the solvent includes
 recited above and/or in the appended claims may be com- 15 dichloromethane.
 bined or interchanged either in whole or in part. In the             13. The process of claim 1, wherein the cyclizing agent
 foregoing descriptions of the various embodiments, those          composition comprises less than 1 wt % of a cyclizing
 embodiments which refer to another embodiment may be              agent/solvent reaction product that includes chloromethyl
 appropriately combined with other embodiments as will be          chlorosulfate, methyl-bis-chlorosulfate, or a combination
 appreciated by one of skill in the art. Furthermore, those of 20 thereof.
 ordinary skill in the art will appreciate that the foregoing         14. The process of claim 1, wherein the cyclizing agent
 description is by way of example only, and is not intended        and the solvent are contacted to form the cyclizing agent
 to limit the invention.                                           composition.
    We claim:                                                         15. The process of claim 14, wherein the cyclizing agent
    1. A process for producing a finished acesulfame potas- 25 and the solvent are contacted for less than 60 minutes prior
 sium composition, the process comprising:                         to reacting the acetoacetamide salt with the cyclizing agent
    reacting an acetoacetamide salt with a cyclizing agent         composition.
       composition having a temperature of less than 35° C.           16. The process of claim 14, wherein the cyclizing agent
       wherein the cyclizing agent composition comprises a         and the solvent are contacted for less than 15 minutes prior
       sulfur trioxide and a solvent, and wherein the reacting 30 to reacting the acetoacetamide salt with the cyclizing agent
       of the acetoacetamide salt with the cyclizing composi-
                                                                   composition.
       tion forms a cyclic sulfur trioxide adduct composition
                                                                      17. The process of claim 16, wherein the cyclizing agent
       comprising cyclic sulfur trioxide adduct; and
                                                                   composition has a temperature of less than 25° C.
    forming a finished acesulfame potassium composition
       from the cyclic sulfur trioxide adduct, wherein the 35         18. The process of claim 17, wherein the finished acesul-
       finished acesulfame composition comprises non-chlo-         fame potassium composition comprises from 1 wppb to 5
       rinated acesulfame potassium and less than 39 wppm          wppm 5-chloro-acesulfame potassium.
       5-chloro-acesulfame potassium.                                 19. The process of claim 14, wherein the cyclizing agent
    2. The process of claim 1, wherein the cyclizing agent         and the solvent are contacted for less than 5 minutes prior to
 composition has a temperature of less than 25° C.              40 reacting the acetoacetamide salt with the cyclizing agent
    3. The process of claim 1, wherein the cyclizing agent         composition.
 composition has a temperature ranging from —35° C. to 15°            20. The process of claim 19, wherein the cyclizing agent
 C.                                                                composition has a temperature of —35° C. to 15° C.
    4. The process of claim 1, wherein the forming of the             21. The process of claim 20, wherein the finished acesul-
 finished acesulfame potassium composition comprises:           45 fame potassium composition comprises from 1 wppb to 2.7
    concentrating a crude acesulfame composition to form an        wppm 5-chloro-acesulfame potassium.
       intermediate acesulfame potassium composition com-             22. The process of claim 1, further comprising forming
       prising at least 10 wt % acesulfame potassium; and          the cyclizing agent composition by a process that includes
    separating the intermediate acesulfame potassium com-          cooling the solvent and thereafter contacting the cooled
       position to form the finished acesulfame potassium 50 solvent with the cyclizing agent.
       composition comprising at least 15 wt % acesulfame             23. The process of claim 1, further comprising forming
       potassium.
                                                                   the cyclizing agent composition by a process that includes
    5. The process of claim 1, wherein the weight ratio of
                                                                   contacting the solvent with the cyclizing agent to form an
 solvent to cyclizing agent in the cyclizing agent composition
                                                                   initial cyclizing agent composition, and thereafter cooling
 is at least 1:1.                                               55
    6. A finished acesulfame potassium composition produced        the cyclizing agent composition to a temperature less than
 by the process claim 1.                                           35° C.
    7. The process of claim 1, wherein the finished acesulfame        24. The process of claim 23, wherein the cooled cyclizing
 potassium composition comprises from 1 wppb to 5 wppm             agent   composition has a temperature of at least 2° C. less
 5-chloro-acesulfame potassium.                                 60
                                                                   than the temperature of the initial cyclizing agent composi-
    8. The process of claim 1, wherein the finished acesulfame     tion.
 potassium composition comprises from 1 wppb to 2.7 wppm              25. The process of claim 1, further comprising forming
 5-chloro-acesulfame potassium.                                    the acetoacetamide salt by a process that comprises reacting
    9. The process of claim 1, further comprising:                 sulfamic acid and triethylamine to form an amidosulfamic
    hydrolyzing the cyclic sulfur trioxide adduct in the cyclic 65 acid salt, and reacting the amidosulfamic acid salt and a
       sulfur trioxide adduct composition to form an acesul-       diketene to the form acetoacetamide salt.
       fame-H composition;                                                                *   *  *   *   *
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 58 of 150 PageID #: 82




              Exhibit D
              Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 59 of 150 PageID #: 83




                                          U 8969528




111111111111111111111RIBIHNIIIIIIIMIIIIIIIMIIIIIIIIIIIIMIlt11110111111111111111nWIMLIQUW1==p11111,11111101   I II III
                                                                                                                        lir           I(   111,111 11   munanitnaUktfAiiimiluiraimmuniummunfaitmlirimmuo




                                                                                                                                                                             •


                                                  TO,JM-11:141(0)liptea THE Sid i DIMS.EDTAV      .
                                                             UNITED STATES DEPARTMENT OF COMMERCE
                                                                                              United States Patent and Trademark Office


                                                                                                                              November 04, 2020

                                          THIS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
                                          THE RECORDS OF THIS OFFICE OF:




                                          U.S. PATENT: 10,590,097
                                          ISSUE DATE: March 17, 2020




                                                                                                                                                                                                   F.




                                                                                                     By Authority of the
                                                                                                     Under Secretary of Commerce for Intellectual Property                                     U
                                                                                                     and Director of the United States Patent and Trademark Office




                                                                                                                              R GLOVER
                                                                                                                              Certifying Officer
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 60 of 150 PageID #: 84
                                                                      IIIII
                                                                        IIIIIIII
                                                                           10111110U
                                                                               pslolitljn11111111111111111111
                                                                                     l
 (12)   United States Patent                                                (10) Patent No.:    US               10,590,097 B2
        Mollenkopf et al.                                                   (45) Date of Patent:                     *Mar. 17, 2020

 (54)    ACESULFAME POTASSIUM                                               5,744,010   A       4/1998   Roscher et al.
         COMPOSITIONS AND PROCESSES FOR                                     5,808,159   A       9/1998   Giebeler
                                                                            7,408,059   B2      8/2008   Kobayashi et al.
         PRODUCING SAME                                                     7,977,514   B2      7/2011   Peters et al.
                                                                            8,182,756   B2      5/2012   Liu et al.
 (71)    Applicant: Celanese International Corporation,                     8,303,921   B2     11/2012   Brietzke et al.
                    Irving, TX (US)                                         8,309,048   B2     11/2012   Brietzke et al.
                                                                            8,496,905   B2      7/2013   Brietzke et al.
 (72)    Inventors: Christoph Mollenkopf, Frankfurt am                      8,658,830   B2      2/2014   Brietzke et al.
                                                                            9,024,016   B2      5/2015   Bayer et al.
                    Main (DE); Peter Groer, Babenhausen                    10,023,456   B1      7/2018   Mollenkopf et al.
                    (DE); Arvind Yadav, Hessen (IN)                        10,029,998   B2      7/2018   Mollenkopf et al.
                                                                           10,029,999   B2      7/2018   Mollenkopf et al.
 (73)    Assignee: Celanese International Corporation,                     10,030,000   B2 *    7/2018   Mollenkopf             A23L 27/30
                   Irving, TX (US)                                         10,227,316   B2 *    3/2019   Mollenkopf             A23L 27/30
                                                                        2003/0065172    Al      4/2003   Tian et al.
                                                                        2003/0065218    Al      4/2003   Mollenkopf
 (*)     Notice:        Subject to any disclaimer, the term of this     2008/0076919    Al      3/2008   Liu et al.
                        patent is extended or adjusted under 35         2009/0318685    Al     12/2009   Saito et al.
                        U.S.C. 154(b) by 0 days.                        2009/0318686    Al     12/2009   Saito et al.
                                                                        2010/0274057    Al     10/2010   Peters et al.
                        This patent is subject to a terminal dis-       2011/0256045    Al     10/2011   Brietzke et al.
                        claimer.                                        2011/0256046    Al     10/2011   Brietzke et al.
                                                                        2013/0062192    Al      3/2013   Brietzke et al.
 (21)    Appl. No.: 16/273,404                                                                    (Continued)

 (22)    Filed:         Feb. 12, 2019                                               FOREIGN PATENT DOCUMENTS

 (65)                     Prior Publication Data                       CA                1273923            9/2009
                                                                       CN               85104277            6/1985
         US 2019/0169145 Al             Jun. 6, 2019                                              (Continued)

                  Related U.S. Application Data                                           OTHER PUBLICATIONS
 (63)    Continuation of application No. 16/014,510, filed on
                                                                       Duan et al., "Synthesis of Acesulfame Potassium," Fine Chemicals,
         Jun. 21, 2018, now Pat. No. 10,227,316, which is a
         continuation of application No. 15/704,419, filed on          vol. 13, 1996, pp. 22-24.
                                                                       ASTM E 313-05, Standard Practice for Calculating Yellowness and
         Sep. 14, 2017, now Pat. No. 10,030,000.
                                                                       Whiteness Indices from Instrumentally Measured Color Coordi-
 (60)    Provisional application No. 62/397,528, filed on Sep.         nates, Oct. 1, 2005, 6 pages.
         21, 2016, provisional application No. 62/397,520,             Boehshar et al., 5- Chloroacesulfame K- a characteristic indicator
         filed on Sep. 21, 2016.                                       for application of the "sulfur trioxide" process in the manufacture of
                                                                       acesulfame K, Research Disclosure, 2003, 477036.
 (51) Int. Cl.                                                         Mayer et al., Acesulfame-K, Food Science and Technology, Jun. 28,
      CO7D 209/06             (2006.01)                                1991.
      CO7D 291/06             (2006.01)                                                           (Continued)
      A23L 27/30              (2016.01)
 (52) U.S. Cl.                                                         Primary Examiner — Kahsay Habte
      CPC            CO7D 291/06 (2013.01); A23L 27/30                 (74) Attorney, Agent, or Firm — Dority & Manning, P.A.
                  (2016.08); A23L 27/31 (2016.08); A23V
                                        2002/00 (2013.01)              (57)                      ABSTRACT
 (58) Field of Classification Search                                   A process for producing acesulfame potassium, the process
      CPC                        CO7D 209/06; A23L 27/30               comprising the steps of providing a cyclizing agent compo-
      USPC                                         544/200             sition comprising a cyclizing agent and a solvent and having
      See application file for complete search history.                an initial temperature, cooling the cyclizing agent compo-
                                                                       sition to form a cooled cyclizing agent composition having
 (56)                     References Cited
                                                                       a cooled temperature less than 35° C., reacting an acetoac-
                    U.S. PATENT DOCUMENTS                              etamide salt with the cyclizing agent in the cooled cyclizing
                                                                       agent composition to form a cyclic sulfur trioxide adduct
        4,563,521   A      1/1986   Clauss et al.                      composition comprising cyclic sulfur trioxide adduct; and,
        4,607,100   A      8/1986   Clauss et al.
        4,638,063   A      1/1987   Clauss et al.
                                                                       forming from the cyclic sulfur trioxide adduct in the cyclic
        4,695,629   A      9/1987   Clauss et al.                      sulfur trioxide adduct composition the finished acesulfame
        4,804,755   A      2/1989   Reuschling et al.                  potassium composition comprising non-chlorinated acesul-
        4,806,639   A      2/1989   Reuschling et al.                  fame potassium and less than 39 wppm 5-chloro-acesulfame
        4,876,341   A     10/1989   Schiitz et al.
                                                                       potassium. The cooled temperature is at least 2° C. less than
        5,011,982   A      4/1991   Clauss et al.
        5,084,180   A      1/1992   Boateng                            the initial temperature.
        5,103,046   A      4/1992   Clauss et al.
        5,334,397   A      8/1994   Ream et al.                                         17 Claims, 1 Drawing Sheet
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 61 of 150 PageID #: 85


                                                     US 10,590,097 B2
                                                          Page 2


 (56)                  References Cited                        DE              1249262             10/1966
                                                               DE              1268141              5/1968
                 U.S. PATENT DOCUMENTS                         DE              3522470              1/1987
                                                               DE              3531357              3/1987
  2013/0331565    Al   12/2013   Bayer et al.                  DE              3545196              6/1987
                                                               EP              0155634              9/1985
  2018/0297967    Al   10/2018   Mollenkopf et al.
                                                               EP              0159516             10/1985
  2018/0297968    Al   10/2018   Mollenkopf et al.             EP              0215347              3/1987
  2018/0297970    Al   10/2018   Mollenkopf et al.             EP              0217024              4/1987
                                                               EP              0218076              4/1987
           FOREIGN PATENT DOCUMENTS                            JP             54032406              3/1979
                                                               JP            S 5432406 A            3/1979
 CN               85104277   A    12/1986                      WO         W093/19055                9/1993
 CN                1883790        12/2006                      WO       WO 2011/133468 Al          10/2011
 CN              200949088         9/2007                      WO       W02013/182651              12/2013
 CN              101124981         2/2008
 CN              101124981   A     2/2008                                         OTHER PUBLICATIONS
 CN              101148300         3/2008
 CN              101157666         4/2008
                                                               International Search Report received in the corresponding Interna-
 CN              101787001         7/2010
 CN              101913898        12/2010                      tional PCT Patent application No. PCT/US2007/051507, dated Nov.
 CN              201921689         8/2011                      9, 2017.
 CN              102225333        10/2011                      Linkies et al., Synthesis, 1990, 5, 405-406.
 CN              102359926         2/2012                      "Commission Direction 95/31/EC of Jul. 5, 1995 laying down
 CN              102380226         3/2012                      specific criteria of purity concerning sweeteners for use in food-
 CN              102380266   A     3/2012                      stuff," Official Journal of the European Communities, Jul. 28, 1995,
 CN              202221403   U     5/2012                      19 pages.
 CN              102866042         1/2013                      "Commission Direction 2008/60/EC of Jun. 17, 2008 laying down
 CN              103018368         4/2013                      specific purity criteria concerning sweeteners for use in foodstuffs,"
 CN              103130743         6/2013                      Official Journal of the European Union, Jun. 18, 2008, 40 pages.
 CN               10331294        10/2013                      "Regulations—Commission Regulation (EU) No. 231/2012 of Mar.
 CN              103570592         2/2014                      9, 2012 laying down specifications for food additives listed in
 CN              103570592   A     2/2014                      Annexes II and II to Regulation (EC) No. 1333/2008 of the
 CN              103588728         2/2014                      European Parliament and of the Council," Official Journal of the
 CN              103588728   A     2/2014                      European Union, Mar. 22, 2012, 295 pages.
 CN              103613566         3/2014                      Opinion—"Re-evaluation of acesulfame K with reference to the
 CN              103613566   A     3/2014                      previous SCF opinion of 1991," European Commission , Health &
 CN              103960558         8/2014                      Consumer Protection Directorate—General, Directorate B—Scien-
 CN              104193625        12/2014                      tific Health Opinions, Unit B3 Management of Scientific Com-
 CN              104209052        12/2014                      mittees II, Scientific Committee on Food, Mar. 13, 2000, 8 pages.
 CN              104225956        12/2014                      Product Information on "Acesulfame Potassium," 2001, 57th JECFA
 CN              104292181         1/2015                      (joint FAO/WHO Expert Committee on Food Additives), FNP 52
 CN              104292181   A     1/2015
                                                               Add 9, 2 pages.
 CN              204320227         5/2015
 CN              105085160   A    11/2015                      Suenaga, "Ethylene-amine salt recovery—by converting the hydro-
 CN              105111166   A    12/2015                      chloride into the sulphate, and reacting with ammonia in aq. Solvent
 CN              105152446        12/2015                      to ppte. Ammonium sulphate", WPI/Thompson, 1979, No. 16, XP
 CN              105198778        12/2015                      002598345 (See JP54032406).
 CN              106262665         1/2017                      Sunnett Brochure, "Acesulfame Potassium", Celanese, Apr. 2014.
 CN              106267879         1/2017                      Xiangsheng et al., "Synthesis of Acesulfame Potassium", Fine
 CN              106346138         1/2017                      Chemicals, vol. 13, 1996, 1-15.
 CN              106349009         1/2017                      Information Disclosure Statement submitted Oct. 27, 2017, 2 pages.
 CN              106349190         1/2017                      Boehshar, Manfred & Burgard, Andreas. (2003). 5- Chloroacesulfame
 CN              106349191         1/2017                      K—a characteristic indicator for application of the "sulfur trioxide"
 CN              106349300         1/2017
                                                               process in the manufacture of acesulfame K. Research Disclosure.
 CN              106365952         2/2017
 CN              106496159   A     3/2017                      477036.
 CN              206001191         3/2017                      D. Mayer, et al., Acesulfame-K (Food Science and Technology),
 CN              206001201         3/2017                      1991, Intro., Chapters 15, 16, and 18, 56 pages.
 CN              206001439         3/2017
 CN              206121215         4/2017                      * cited by examiner
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 62 of 150 PageID #: 86


 U.S. Patent                          Mar. 17, 2020       US 10,590,097 B2




                                                      J




                             07.1.
                             CNA
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 63 of 150 PageID #: 87


                                                   US 10,590,097 B2
                              1                                                                    2
           ACESULFAME POTASSIUM                                      comprising a cyclizing agent and a solvent and having an
       COMPOSITIONS AND PROCESSES FOR                                initial temperature, cooling the cyclizing agent composition
              PRODUCING SAME                                         to form a cooled cyclizing agent composition having a
                                                                     cooled temperature less than 35° C., reacting an acetoacet-
           CROSS-REFERENCE TO RELATED                           5    amide salt with the cyclizing agent in the cooled cyclizing
                  APPLICATIONS                                       agent composition to form a cyclic sulfur trioxide adduct
                                                                     composition comprising cyclic sulfur trioxide adduct; and
    This application is continuation of U.S. application Ser.        forming from the cyclic sulfur trioxide adduct in the cyclic
 No. 16/014,510 having a filing date of Jun. 21, 2018, which         sulfur trioxide adduct composition the finished acesulfame
 is a continuation of U.S. application Ser. No. 15/704,419 10        potassium composition comprising non-chlorinated acesul-
 having a filing date of Sep. 14, 2017 now U.S. Pat. No.             fame potassium and less than 39 wppm 5-chloro-acesulfame
 10,030,000), which claims priority to U.S. Provisional Pat-         potassium, e.g., from 1 wppb to 5 wppm 5-chloro-acesul-
 ent Application No. 62/397,528, filed Sep. 21, 2016, and to         fame potassium. The cooled temperature is at least 2° C. less
 U.S. Provisional Patent No. 62/397,520, filed Sep. 21, 2016,        than the initial temperature. The finished acesulfame potas-
 the entireties of which are incorporated herein by reference. 15    sium composition may comprise at least 90% by weight of
                                                                     the 5-chloro-acesulfame potassium present in the crude
                  FIELD OF INVENTION                                 acesulfame potassium composition. The forming of the
                                                                     finished acesulfame potassium composition from the cyclic
    The present invention relates generally to acesulfame            sulfur trioxide adduct may comprise the steps of hydrolyzing
 potassium and to processes for producing acesulfame potas- 20       the cyclic sulfur trioxide adduct in the cyclic sulfur trioxide
 sium. More specifically, the present invention relates to           adduct composition to form an acesulfame-H composition
 processes for producing high purity acesulfame potassium.           and neutralizing the acesulfame-H in the acesulfame H
                                                                     composition to form a crude acesulfame potassium compo-
          BACKGROUND OF THE INVENTION                                sition comprising non-chlorinated acesulfame potassium
                                                                25   and less than 39 wppm 5-chloro-acesulfame potassium, and
    Acesulfame potassium has an intense, sweet taste and has         forming the finished acesulfame potassium composition
 been used in many food-related applications as a sweetener.         from the crude acesulfame potassium composition. The
 In conventional acesulfame potassium production processes,          forming of the finished acesulfame potassium composition
 sulfamic acid and an amine, e.g., triethylamine, are reacted        may comprise the steps of concentrating the crude acesul-
 to form an amidosulfamic acid salt, such as a trialkyl 30           fame composition to form an intermediate acesulfame potas-
 ammonium amidosulfamic acid salt. The amidosulfamic                 sium composition comprising at least 10 wt % acesulfame
 acid salt is then reacted with diketene to form an acetoac-         potassium and separating the intermediate acesulfame potas-
 etamide salt. The acetoacetamide salt may be cyclized,              sium composition to form the finished acesulfame potassium
 hydrolyzed, and neutralized to form acesulfame potassium.           composition comprising at least 15 wt % acesulfame potas-
 U.S. Pat. Nos. 5,744,010 and 9,024,016 disclose exemplary 35        sium. The provision of the cyclizing agent composition may
 acesulfame potassium production processes.                          comprise the step of contacting the solvent and the cyclizing
    Typically, the acetoacetamide salt intermediate is cyclized      agent to form the cyclizing agent composition, and a contact
 by reaction with sulfur trioxide in an inorganic or organic         time from the beginning of the contacting step to the
 solvent to form a cyclic sulfur trioxide adduct. The solvent        beginning of reacting step (c) may be less than 60 minutes.
 routinely utilized in this reaction is an organic solvent such 40   In some case, the cooled cyclizing agent composition has a
 as a halogenated, aliphatic hydrocarbon solvent, for                cooled temperature less than 25° C., the crude acesulfame
 example, dichloromethane. The adduct formed by this reac-           potassium composition comprises from 1 wppb to 39 wppm
 tion is subsequently hydrolyzed and then neutralized with           5-chloro-acesulfame potassium, and the finished acesulfame
 potassium hydroxide to form acesulfame potassium.                   potassium composition comprises from 1 wppb to 5 wppm
    Acesulfame potassium and the intermediate compositions 45        5-chloro-acesulfame potassium. In some cases, the cooled
 produced by conventional methods contain undesirable                cyclizing agent composition has a cooled temperature rang-
 impurities, such as 5-chloro-acesulfame potassium. Limits           ing from —35° C. to 15° C., the crude acesulfame potassium
 for the content of various impurities are often set by gov-         composition comprises from 1 wppb to 5 wppm 5-chloro-
 ernmental regulations or customer guidelines. Due to their          acesulfame potassium, and the finished acesulfame potas-
 similar chemical structures and properties, separation of 50        sium composition comprises from 1 wppb to 2.7 wppm
 5-chloro-acesulfame potassium from the desired non-chlo-            5-chloro-acesulfame potassium. In some cases, the cooled
 rinated acesulfame potassium, using standard purification           cyclizing agent composition has a cooled temperature less
 procedures such as crystallization has proven difficult,            than 25° C., the contact time is less than 15 minutes, the
 resulting in consumer dissatisfaction and the failure to meet       crude acesulfame potassium composition comprises from 1
 regulatory standards.                                          55   wppb to 39 wppm 5-chloro-acesulfame potassium, and the
    The need exists for an improved process for producing            finished acesulfame potassium composition comprises from
 high purity acesulfame potassium compositions in which the          1 wppb to 5 wppm 5-chloro-acesulfame potassium. In some
 formation of 5-chloro-acesulfame potassium during synthe-           cases, the cooled cyclizing agent composition has a cooled
 sis is reduced or eliminated.                                       temperature ranging from —35° C. to 15° C., the contact time
    All of the references discussed herein are hereby incor- 60      is less than 5 minutes, the crude acesulfame potassium
 porated by reference.                                               composition comprises from 1 wppb to 39 wppm 5-chloro-
                                                                     acesulfame potassium, and the finished acesulfame potas-
            SUMMARY OF THE INVENTION                                 sium composition comprises from 1 wppb to 5 wppm
                                                                     5-chloro-acesulfame potassium. In some embodiments, the
    The application discloses processes for producing a fin-    65   cooled cyclizing agent composition comprises less than 1 wt
 ished acesulfame potassium composition, the process com-            % cyclizing agent/solvent reaction product selected from the
 prising the steps of providing a cyclizing agent composition        group consisting of chloromethyl chlorosulfate and methyl-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 64 of 150 PageID #: 88


                                                   US 10,590,097 B2
                              3                                                                 4
 bis-chlorosulfate and/or the weight ratio of solvent to cycl-    wppm 5-chloro-acesulfame potassium acid, and treating the
 izing agent in the cyclizing agent composition is at least 1:1.  crude acesulfame potassium composition to form the fin-
 In one embodiment, the process comprises the steps of            ished acesulfame potassium composition comprising ace-
 providing a solvent, cooling the solvent, combining the          sulfame potassium and less than 37 wppm acetoacetamide-
 cooled solvent with a cyclizing agent to form a cooled 5 N-sulfonic acid (the reacting, providing, and cooling steps
 cyclizing agent composition having a cooled temperature          can be performed in any order before the reaction of the
 less than 35° C., reacting an acetoacetamide salt with the       acetoacetamide salt with sulfur trioxide). The cooled tem-
 cyclizing agent in the cyclizing agent composition to form a     perature may be at least 2° C. less than the initial tempera-
 cyclic sulfur trioxide adduct composition, and forming from      ture, and the providing step comprises the step of contacting
 the cyclic sulfur trioxide adduct composition the finished 10 the solvent and the cyclizing agent to form the cyclizing
 acesulfame potassium composition. In another aspect, the         agent composition. Contact time may be less than 60 min-
 disclosure relates to a process for producing a finished         utes. In some cases, contact time is less than 15 minutes, the
 acesulfame potassium composition, the process comprising         cooled cyclizing agent composition has a cooled tempera-
 the steps of providing a cyclic sulfur trioxide adduct com-      ture less than 25° C., the crude acesulfame potassium
 position comprising one or more of chloromethyl chloro- 15 composition comprises from 1 wppb to 39 wppm 5-chloro-
 sulfate and methyl-bis-chlorosulfate present in a collective     acesulfame potassium, and the finished acesulfame potas-
 amount less than 1 wt %; and forming the finished acesul-        sium composition comprises from 1 wppb to 5 wppm
 fame potassium composition from the cyclic sulfur trioxide       5-chloro-acesulfame potassium. In some cases, contact time
 adduct composition. The provision of the cyclic sulfur           is less than 5 minutes, the cooled cyclizing agent composi-
 trioxide adduct composition may comprise the steps of 20 tion has a cooled temperature ranging from —35° C. to 15°
 reacting sulfamic acid and triethylamine to form an amido-       C., the crude acesulfame potassium composition comprises
 sulfamic acid salt, reacting the amidosulfamic acid salt and     from 1 wppb to 39 wppm 5-chloro-acesulfame potassium,
 diketene to form acetoacetamide salt, providing a cyclizing      and the finished acesulfame potassium composition com-
 agent composition comprising a sulfur trioxide and dichlo-       prises from 1 wppb to 5 wppm 5-chloro-acesulfame potas-
 romethane and having an initial temperature, cooling the 25 sium. The application also describes crude, intermediate,
 cyclizing agent composition to form a cooled cyclizing           and finished acesulfame potassium composition produced
 agent composition having a cooled temperature below 35°          by the processes described herein.
 C., and reacting the acetoacetamide salt with sulfur trioxide
 in the cooled cyclizing agent composition to form the cyclic            BRIEF DESCRIPTION OF THE DRAWINGS
 sulfur trioxide adduct composition. Preferably, the cooled 30
 temperature is at least 2° C. less than the initial temperature.    The invention is described in detail below with reference
 In some cases, the providing step comprises the step of          to the appended drawing.
 contacting the solvent and the cyclizing agent to form the          FIG. 1 is a process flow sheet of an acesulfame potassium
 cyclizing agent composition and a contact time from the          production process in accordance with one embodiment of
 beginning of the contacting step to the beginning of the 35 the present invention.
 reacting step is less than 15 minutes, and the cooled cycl-
 izing agent composition has a cooled temperature less than                  DETAILED DESCRIPTION OF THE
 25° C., the crude acesulfame potassium composition com-                                   INVENTION
 prises from 1 wppb to 39 wppm 5-chloro-acesulfame potas-
 sium, and the finished acesulfame potassium composition 40 Introduction
 comprises from 1 wppb to 5 wppm 5-chloro-acesulfame                 Conventional processes for producing acesulfame potas-
 potassium. In some cases, the providing step comprises the       sium involve reacting sulfamic acid and an amine in the
 step of contacting the solvent and the cyclizing agent to form   presence of acetic acid to form an amidosulfamic acid salt.
 the cyclizing agent composition and a contact time from the      The amidosulfamic acid salt is then reacted with an
 beginning of the contacting step to the beginning of the 45 acetoacetylating agent, e.g., diketene, to form an acetoacet-
 reacting step is less than 5 minutes, and the cooled cyclizing   amide salt. The acetoacetamide salt is reacted with a cycl-
 agent composition has a cooled temperature ranging from          izing agent, e.g., sulfur trioxide, to form a cyclic sulfur
 —35° C. to 15° C., the crude acesulfame potassium compo-         trioxide adduct. The cyclic sulfur trioxide adduct is then
 sition comprises from 1 wppb to 39 wppm 5-chloro-acesul-         hydrolyzed and neutralized via conventional means to form
 fame potassium, and the finished acesulfame potassium so a crude acesulfame potassium composition comprising ace-
 composition comprises from 1 wppb to 5 wppm 5-chloro-            sulfame potassium. This composition is phase separated into
 acesulfame potassium. In one embodiment, the process             aqueous and organic phases. Most of the acesulfame potas-
 comprises the steps of reacting sulfamic acid and triethyl-      sium separates into the aqueous phase. As used herein, the
 amine to form an amidosulfamic acid salt, reacting the           term "crude acesulfame potassium composition" refers to
 amidosulfamic acid salt and diketene to form acetoacet- 55 the initial product of a the neutralization reaction or to the
 amide salt, providing a cyclizing agent composition com-         aqueous phase that is formed from the phase separation step
 prising a sulfur trioxide and dichloromethane and having an      (without any further purification). The crude acesulfame
 initial temperature, cooling the cyclizing agent composition     potassium composition comprises at least 5 wt % acesul-
 to form a cooled cyclizing agent composition having a            fame potassium. The crude acesulfame potassium compo-
 cooled temperature less than 35° C., reacting the acetoac- 60 sition may be optionally treated to form an "intermediate
 etamide salt with sulfur trioxide in the cooled cyclizing        acesulfame potassium composition" and/or a "finished ace-
 agent composition to form a cyclic sulfur trioxide adduct,       sulfame potassium composition," which are discussed
 hydrolyzing the cyclic sulfur trioxide adduct to form an         below.
 acesulfame-H composition comprising acesulfame-H, neu-              Conventional acesulfame potassium compositions have
 tralizing the acesulfame-H in the acesulfame-H to form a 65 been shown to comprise several undesirable impurities,
 crude acesulfame potassium composition comprising non-           among them 5-chloro-acesulfame potassium and acetoacet-
 chlorinated acesulfame potassium and from 1 wppb to 39           amide. Content limits for these compounds in the finished
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 65 of 150 PageID #: 89


                                                     US 10,590,097 B2
                               5                                                                    6
 acesulfame potassium composition are often determined by              tact time ends when the acetoacetamide salt first contacts the
 industry purity standards and/or by standards established for         cyclizing agent in the cyclizing agent composition.
 the particular end use products that utilize acesulfame potas-           "Cyclization reaction time," as used herein, refers to the
 sium as a sweetener. In some cases, limits for these impu-            time from the start of the acetoacetamide salt feed to the
 rities are determined by governmental regulations. For most 5 termination of the acetoacetamide salt feed. In some cases,
 applications, high acesulfame potassium purity levels are             if indicated, the cyclization reaction time may include addi-
 preferred. Because the chemical structure of 5-chloro-ace-            tional time past the termination of the acetoacetamide salt
 sulfame potassium is similar to that of non-chlorinated               feed, e.g., an extra 5 minutes or an extra minute.
 acesulfame potassium, separation of 5-chloro-acesulfame                  "5-chloro-acesulfame potassium," as used herein, refers
                                                                    10
 potassium using standard purification procedures such as              to the following molecule:
 crystallization has proven difficult.
     Without being bound by theory, it has now been discov-
                                                                                       0
 ered that the reaction of the cyclizing agent with the acetoac-
 etamide salt to form the cyclic sulfur trioxide adduct may 15
 also involve side reactions that form the 5-chloro-acesul-                                  I(*.
 fame potassium impurity.
                                                                                         ,„ SO2
     The use of specific reaction parameters, however, may                   H3C       0
 advantageously reduce or eliminate 5-chloro-acesulfame
 potassium formation or the formation of its precursor, 20
 5-chloro-acesulfame-H. In particular, it has now been dis-               "Acetoacetamide," as used herein, refers to the following
 covered that utilizing a low temperature cyclizing agent              molecule:
 composition and/or cooling the cyclizing agent composition,
 e.g., to a temperature less than 35° C., surprisingly reduces                     0
 or eliminates 5-chloro-acesulfame potassium formation in 25
 the crude, intermediate, and finished acesulfame potassium
 compositions. In addition, the reduced impurity levels in                   H3C             NH2.



 these acesulfame potassium compositions reduce or elimi-
 nate the need for additional purification steps, resulting in            "Acetoacetamide-N-sulfonic acid" as used herein, refers
 overall improved process efficiency.                               30 to the molecule shown below. In some cases, acetoacet-
     It is postulated that the reaction of the cyclizing agent, the    amide-N-sulfonic acid may be a degradation product of
 solvent, and optionally other components may lead to the              acesulfame potassium or acesulfame-H. The term "acetoac-
 formation of chlorine/chloride-containing compounds.                  etamide-N-sulfonic acid," as used herein, also includes salts
 Exemplary cyclizing agent/solvent reaction products include           of acetoacetamide-N-sulfamic acid, e.g., potassium, sodium,
 halogen-containing compounds such as chlorine/chloride- 35 and other alkali metal salts.
 containing compounds, e.g., chlorosulfates. These com-
 pounds, in turn, may react to chlorinate the acesulfame
 precursor acid, acesulfame-H, sometimes referred to as                            0
 sweetener acid, or its precursors, e.g., acetoacetamide-N-
 sulfonate. By cooling the cyclizing agent composition (be- 40
                                                                             H3C                NHSO3H.
 fore the cyclization reaction) and optionally by limiting
 contact time, lower amounts of chlorine/chloride-containing
 compounds (e.g., chlorosulfates) are formed (as compared to              An "intermediate acesulfame potassium composition"
 the amount formed when higher temperatures, and option-               refers to a composition resulting from the concentrating of
 ally greater contact times, are employed). That is, lower 45 the crude acesulfame potassium composition, e.g., the
 temperatures and optionally shorter contact times have now            removal of water from the crude acesulfame potassium
 been shown to retard the formation of chlorine/chloride-              composition. The intermediate acesulfame potassium com-
 containing compounds, e.g., chlorosulfates. As a result of            position comprises at least 10 wt % acesulfame potassium,
 the lower temperatures, and optionally shorter contact times,         based on the total weight of the intermediate acesulfame
 in one embodiment, the cyclizing agent composition may so potassium composition, and has an acesulfame potassium
 have a low chlorine/chloride-containing compound content,             weight percentage that is higher than that of the crude
 e.g., a low chlorosulfate content, as discussed herein. The           acesulfame potassium composition.
 reduction or elimination of chlorine/chloride-containing                 A "finished acesulfame potassium composition" refers to
 compounds directly leads to the formation of high purity              a composition (preferably directly) resulting from the sepa-
 acesulfame potassium compositions. Without being bound 55 rating, e.g., crystallizing and/or filtering, of the intermediate
 by theory, it is postulated that without limiting temperature         acesulfame potassium composition. The finished acesulfame
 (and optionally contact time) as described herein, resultant          potassium composition comprises at least 15 wt % acesul-
 crude, intermediate, and finished acesulfame potassium                fame potassium, based on the total weight percentage of the
 compositions will detrimentally have greater amounts of               finished acesulfame potassium composition, and has an
 5-chloro-acesulfame potassium.                                     60 acesulfame potassium weight percentage that is higher than
    Additional specific terms that are used herein are now             that of the intermediate acesulfame potassium composition.
 defined. "Contact time," as used herein, refers to the time              "Wppm" and "wppb," as used herein, mean weight parts
 period that the solvent contacts the cyclizing agent before           per million or weight parts per billion, respectively. These
 formation of the cyclic sulfur trioxide adduct. Thus, contact         are based on the total weight of the respective composition,
 time begins when at least some of the solvent contacts at 65 e.g., the total weight of the entire crude acesulfame potas-
 least some the cyclizing agent to form the cyclizing agent/           sium composition or the entire finished acesulfame potas-
 solvent mixture ("cyclizing agent composition"), and con-             sium composition.
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 66 of 150 PageID #: 90


                                                       US 10,590,097 B2
                                 7                                                                       8
 Acesulfame Potassium Formation (Cooled Cyclizing Agent                    In terms of ranges, the initial temperature of the cyclizing
 Composition)                                                              agent composition ranges from —45° C. to 50° C., e.g., —45°
    Processes for producing acesulfame potassium exhibiting                C. to 40° C., —40° C. to 35° C., —35° C. to 15° C., —35° C.
 high levels of purity is described herein.                                to 10° C., —30° C. to 25° C., —30° C. to 10° C., —15° C. to
    In one embodiment, the process comprises the step of              5    25° C., from —15° C. to 15° C., from —10° C. to 12° C., from
 providing a cyclizing agent composition comprising a cycl-                —8° C. to 10° C., or —8° C. to 5° C. In terms of lower limits,
 izing agent and optionally a solvent (the formation of the                the initial temperature of the cyclizing agent composition
 cyclizing agent composition is discussed in more detail                   may be at least —45° C., e.g., at least —35° C., at least —25°
 below). The cyclizing agent composition has an initial                    C., at least —15° C., at least 0° C., or at least 5° C.
 temperature, which typically will be an elevated tempera-            10      In one embodiment, the process employs the aforemen-
 ture, e.g., greater than 35° C. The process further comprises             tioned providing (or contacting), reacting, and forming
 the step of cooling the cyclizing agent composition to form               steps. As a result of using these specific steps and param-
 a cooled cyclizing agent composition that has a cooled                    eters, the crude acesulfame potassium composition com-
 temperature. The cooled temperature is preferably at least 2°             prises from 0.001 wppm to 39 wppm 5-chloro-acesulfame
 C. less than the initial temperature. In some embodiments            15   potassium and the finished acesulfame potassium composi-
 the cooled temperature is less than 35° C.                                tion comprises from 0.001 wppm to 5 wppm 5-chloro-
    Importantly, the cooled cyclizing agent composition is                 acesulfame potassium.
 provided at a low temperature, e.g., lower than the initial                  The cooling of the low temperature cyclizing agent com-
 temperature of the cyclizing agent composition. In one                    position or the provision of the low temperature cyclizing
 embodiment, the process further comprises the steps of               20   agent composition may be achieved through any of a variety
 reacting an acetoacetamide salt with the cyclizing agent in               of different cooling techniques. For example, the cooling
 the cooled cyclizing agent composition to form a cyclic                   step may be achieved by using one or more heat exchangers,
 sulfur trioxide adduct composition. The process also com-                 refrigeration units, air cooling units, water cooling units, or
 prises forming a finished acesulfame potassium composition                a cooling medium, such as liquid nitrogen or other cryo-
 from the cyclic sulfur trioxide adduct composition. As noted         25   genics. If heat exchangers are employed, a water/glycol
 above, the cyclic sulfur trioxide adduct composition may be               mixture is a preferred exchange medium, with brine being a
 hydrolyzed and neutralized to yield a crude acesulfame                    suitable alternative.
 potassium composition. Also, the crude acesulfame potas-                     Cyclizing agent/solvent reaction products, e.g., chlorosul-
 sium composition may be treated, e.g., concentrated and                   fates, undesireably may be formed when a cyclizing agent
 separated to form the finished acesulfame potassium com-             30   reacts with a chlorine-containing solvent in the cyclyizing
 position.                                                                 agent composition. Exemplary chlorosulfates include chlo-
    The reaction of the acetoacetamide salt and the cyclizing              romethyl chlorosulfate and methyl-bis-chlorosulfate.
 agent is conducted by contacting the two reactants, which                    It has now been discovered that by controlling the tem-
 are preferably fed, either separately or simultaneously (co-              perature of the cyclizing agent composition as discussed
 fed), to a reaction vessel. For example, the acetoacetamide          35   herein, fewer cyclizing agent/solvent reaction products, e.g.,
 salt may be added to the cyclizing agent composition, e.g.,               chlorosulfates, are formed. The cooled cyclizing agent com-
 added drop-wise to the cyclizing agent composition. Alter-                position, for example, may have a low cyclizing agent/
 natively, the cyclizing agent composition may be added to                 solvent reaction product content, e.g., a low chlorosulfate
 the acetoacetamide salt, e.g., added drop-wise to the                     content. For example, the cyclizing agent composition may
 acetoacetamide salt.                                                 40   comprise less than 1 wt % cyclizing agent/solvent reaction
    In some embodiments, the cooled cyclizing agent com-                   product, e.g., less than 0.75 wt %, less than 0.5 wt %, less
 position has a temperature less than 35° C., e.g., less than              than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %, or
 32° C., less than 30° C., less than 25° C., less than 20° C.,             less than 0.01 wt %. In terms of ranges, the cyclizing agent
 less than 15° C., less than 12° C., less than 11° C., less than           composition may comprise from 1 wppm to 1 wt % cycl-
 10° C., less than 8° C., less than 5° C., less than 3° C., less      45   izing agent/solvent reaction products, e.g., from 10 wppm to
 than 1° C., or less than 0° C. In terms of ranges, the cooled             1 wt %, from 10 wppm to 0.75 wt %, from 10 wppm to 0.5
 cyclization agent composition has a temperature ranging                   wt %, from 10 wppm to 0.25 wt %, from 100 wppm to 0.75
 from —45° C. to 35° C., e.g., —45° C. to 25° C., —40° C. to               wt %, from 100 wppm to 0.5 wt %, or from 100 wppm to
 15° C., —35° C. to 15° C., —35° C. to 10° C., —30° C. to 25°              0.25 wt %. These ranges and limits apply to cyclizing
 C., —30° C. to 10° C., —15° C. to 25° C., from —15° C. to 15°        so   agent/solvent reaction products generally and to specific
 C., from —10° C. to 12° C., from —8° C. to 10° C., or —8° C.              reaction products generally, e.g., chloromethyl chlorosul-
 to 5° C.                                                                  fate, methyl-bis-chlorosulfate, and combinations thereof.
    The initial temperature of the cyclizing agent composition                In one embodiment, the cooled cyclizing agent composi-
 may vary widely, as long as it is greater than the cooled                 tion comprises one or more of chloromethyl chlorosulfate
 temperature of the cooled cyclizing agent composition. In            55   and methyl-bis-chlorosulfate in a collective amount less than
 some embodiments, the cooling step reduces the tempera-                   1 wt %, e.g., less than 0.75 wt %, less than 0.5 wt %, less
 ture of the cyclizing agent composition (as initially pro-                than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %, or
 vided), e.g., by at least 2° C., at least 3° C., at least 5° C.,          less than 0.01 wt %. In one embodiment, the cyclizing agent
 at least 10° C., at least 15° C., at least 20° C., or at least 25°        composition comprises less than 1 wt % chloromethyl
 C. In terms of ranges, the cooling step reduces the tempera-         60   chlorosulfate, e.g., less than 0.75 wt %, less than 0.5 wt %,
 ture of the cyclizing agent composition by from 2° C. to 70°              less than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %,
 C., e.g., from 3° C. to 65° C., from 5° C. to 50° C., from 5°             or less than 0.01 wt %. In another embodiment, the cyclizing
 C. to 35° C., or from 10° C. to 30° C.                                    agent composition comprises less than 1 wt % methyl-bis-
    In some embodiments, initial temperature of the cyclizing              chlorosulfate, e.g., less than 0.75 wt %, less than 0.5 wt %,
 agent composition is less than 50° C., e.g., less than 40° C.,       65   less than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %,
 less than 35° C., less than 25° C., less than 20° C., less than           or less than 0.01 wt %. In another embodiment, the cyclizing
 15° C., less than 12° C., less than 11° C., or less than 10° C.           agent composition comprises both chloromethyl chlorosul-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 67 of 150 PageID #: 91


                                                    US 10,590,097 B2
                               9                                                                    10
 fate and methyl-bis-chlorosulfate, collectively, in an amount         agent composition. Regardless of whether either or both the
 less than 1 wt %, e.g., less than 0.75 wt %, less than 0.5 wt         solvent and the cyclizing agent are cooled prior to mixing,
 %, less than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt         the resulting cyclizing agent composition optionally is fur-
 %, or less than 0.01 wt %.                                            ther cooled.
    In some cases, the process comprises the steps of forming     5       Thus, in some cases, the cooling is implemented via
 or providing a cyclic sulfur trioxide adduct composition              multiple cooling steps. For example, the solvent may be
 comprising less than 1 wt % cyclizing agent/solvent reaction          cooled to a first temperature, then combined with the cycl-
 product, e.g., chloromethyl chlorosulfate and/or methyl-bis-          izing agent to form the cyclizing agent composition, which
 chlorosulfate, and forming the finished acesulfame potas-             is then further cooled to a second temperature, which is less
 sium composition from the cyclic sulfur trioxide adduct          io   than the first temperature. Conversely, in other aspects, the
 composition. The forming or providing of the cyclic sulfur            cyclizing agent is cooled to a first temperature, then com-
 trioxide adduct composition may vary widely as long as the            bined with the solvent to form the cyclizing agent compo-
 cyclic sulfur trioxide adduct composition has the required            sition, which is then further cooled to a second temperature,
 cyclizing agent/solvent reaction product, e.g., chlorosulfate,        which is less than the first temperature. In other embodi-
 content. Some methods of achieving the cyclic sulfur triox-      15   ments, the cyclizing agent is cooled to a first temperature,
 ide adduct composition include utilizing a cooled cyclizing           the solvent is cooled to a second temperature, and the cooled
 agent composition in the reaction of the acetoacetamide salt          cyclizing agent and the cooled solvent are combined and
 with the cyclizing agent, as discussed herein. This method of         optionally cooled to a third temperature, which is less than
 achieving the cyclic sulfur trioxide adduct composition is            the first and second temperatures. These cooling schemes are
 merely exemplary and is not meant to limit the scope of the      20   merely exemplary and are not intended to limit the scope of
 process, and other suitable methods are contemplated.                 the cooling step.
    Thus, the use of a cooled cyclizing agent composition                 In one embodiment, the solvent and cyclizing agent are
 may result in the formation of a cyclic sulfur trioxide adduct        combined in a first vessel, e.g., a first reactor, to form a
 composition having a low cyclizing agent/solvent reaction             cyclizing agent composition, which is optionally cooled.
 product content, e.g., a low chlorosulfate content. For          25   The cyclizing agent composition may then be added to the
 example, the cyclic sulfur trioxide adduct composition may            acetoacetamide salt in a second reactor. In one embodiment,
 comprise less than 1 wt % cyclizing agent/solvent reaction            the first vessel is chilled, e.g., to temperature below 35° C.,
 product, e.g., less than 0.75 wt %, less than 0.5 wt %, less          prior to combining the solvent and cyclizing agent. In some
 than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %, or           aspects, the cyclizing agent and the solvent are cooled
 less than 0.01 wt %. In terms of ranges, the cyclic sulfur       30   individually and then fed to the reaction with the acetoac-
 trioxide adduct composition may comprise from 1 wppm to               etamide salt, optionally followed by additional cooling.
 1 wt % cyclizing agent/solvent reaction products, e.g., from             In addition to the aforementioned cooling steps, it has also
 10 wppm to 1 wt %, from 10 wppm to 0.75 wt %, from 10                 been discovered that, in cases where the cyclizing agent and
 wppm to 0.5 wt %, from 10 wppm to 0.25 wt %, from 100                 solvent are combined prior to reaction with the acetoacet-
 wppm to 0.75 wt %, from 100 wppm to 0.5 wt %, or from            35   amide salt, the formation of 5-chloro-acesulfame potassium
 100 wppm to 0.25 wt %.                                                may be advantageously further reduced or eliminated by
    In one embodiment, the cyclic sulfur trioxide adduct               reducing the contact time of the cyclizing agent and solvent.
 composition comprises one or more of chloromethyl chlo-               Thus, reducing the contact time optionally may be combined
 rosulfate and methyl-bis-chlorosulfate in a collective                with any of the above-described cooling steps. The inventors
 amount less than 1 wt %, e.g., less than 0.75 wt %, less than    40   have found that by limiting the contact time, less cyclizing
 0.5 wt %, less than 0.25 wt %, less than 0.1 wt %, less than          agent/solvent reaction products, e.g., chlorosulfates such as
 0.05 wt %, or less than 0.01 wt %. In one embodiment, the             chloromethyl chlorosulfate and methyl-bis-chlorosulfate,
 cyclic sulfur trioxide adduct composition comprises less              are beneficially formed. As a result, reductions in the for-
 than 1 wt % chloromethyl chlorosulfate, e.g., less than 0.75          mation of 5-chloro-acesulfame potassium may be achieved
 wt %, less than 0.5 wt %, less than 0.25 wt %, less than 0.1     45   in the crude, intermediate, and finished acesulfame potas-
 wt %, less than 0.05 wt %, or less than 0.01 wt %. In another         sium compositions.
 embodiment, the cyclic sulfur trioxide adduct composition                In some embodiments, for example, contact time may be
 comprises less than 1 wt % methyl-bis-chlorosulfate, e.g.,            less than 60 minutes, e.g., less than 45 minutes, less than 30
 less than 0.75 wt %, less than 0.5 wt %, less than 0.25 wt %,         minutes, less than 15 minutes, less than 10 minutes, less than
 less than 0.1 wt %, less than 0.05 wt %, or less than 0.01 wt    so   8 minutes, less than 5 minutes, less than 3 minutes, or less
 %. In another embodiment, the cyclic sulfur trioxide adduct           than 1 minute. In one embodiment, the solvent and cyclizing
 composition comprises both chloromethyl chlorosulfate and             agent are mixed and immediately reacted with the acetoac-
 methyl-bis-chlorosulfate, collectively, in an amount less             etamide salt. In terms of ranges, contact time may range
 than 1 wt %, e.g., less than 0.75 wt %, less than 0.5 wt %,           from 1 second to 60 minutes, e.g., from 10 seconds to 45
 less than 0.25 wt %, less than 0.1 wt %, less than 0.05 wt %,    55   minutes, from 10 seconds to 30 minutes, from 30 seconds to
 or less than 0.01 wt %.                                               30 minutes, from 1 minute to 10 minutes, from 3 minutes to
    In one embodiment, only the cyclizing agent (e.g., with-           10 minutes, or from 5 minutes to 10 minutes. In preferred
 out solvent) is cooled, and then the cooled cyclizing agent is        embodiments, as shown in the Examples, the combination of
 mixed with the solvent to form the cyclizing agent compo-             short contact times and low temperatures surprisingly leads
 sition, which is then reacted with the acetoacetamide salt.      60   to low 5-chloro-acesulfame potassium content in the crude,
 That is, in some cases, the solvent (if present) may not be           intermediate, and finished acesulfame potassium composi-
 cooled in the same manner as the cyclizing agent is cooled.           tions.
 In other embodiments, only the solvent (without cyclizing                The inventors have also found that if cyclization reaction
 agent) is cooled, and then the cooled solvent is mixed with           time is minimized, the formation of impurities, e.g., organic
 the cyclizing agent to form the cyclizing agent composition.     65   impurities such as 5-chloro-acesulfame potassium, is
 In some aspects both the solvent and the cyclizing agent are          reduced or eliminated. In some embodiments, the cycliza-
 cooled prior to being mixed together to form the cyclizing            tion reaction is conducted for a cyclization reaction time less
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 68 of 150 PageID #: 92


                                                   US 10,590,097 B2
                             11                                                                    12
 than 35 minutes, e.g., less than 30 minutes, less than 25            wppm, less than 3 wppm, or less than 1 wppm. In some cases
 minutes, less than 20 minutes, less than 15 minutes, or less         the finished acesulfame potassium composition is free of
 than 10 minutes. In terms of ranges, the cyclization reaction        5-chloro-acesulfame potassium, e.g., substantially free of
 may be conducted for a cyclization reaction time ranging             5-chloro-acesulfame potassium (undetectable). In terms of
 from 1 second to 35 minutes, e.g., from 10 seconds to 25        5    ranges, the finished acesulfame potassium composition may
 minutes, from 30 seconds to 15 minutes, or from 1 minute             comprise from 1 wppb to 39 wppm 5-chloro-acesulfame
 to 10 minutes.                                                       potassium, e.g., from 1 wppb to 35 wppm, from 1 wppb to
    Crude acesulfame compositions may be treated to form              34 wppm, from 1 wppb to 33 wppm, from 1 wppb to 32
 intermediate acesulfame potassium compositions and (sub-             wppm, from 1 wppb to 31 wppm, from 1 wppb to 30 wppm,
 sequently) finished acesulfame potassium compositions The       io   from 50 wppb to 34 wppm, from 0.1 wppm to 34 wppm,
 treatment operation may include one or more concentrating            from 0.1 wppb to 34 wppm, from 0.1 wppb to 33 wppm,
 and/or separating operations.                                        from 1 wppb to 25 wppm, from 1 wppb to 20 wppm, from
    For example, the treatment operation may comprise con-            1 wppb to 10 wppm, from 1 wppb to 5 wppm, from 1 wppb
 centrating the crude acesulfame potassium composition to             to 2.7 wppm, from 10 wppb to 20 wppm, from 10 wppb to
 form a water stream and an intermediate acesulfame potas-       15   19 wppm, from 10 wppb to 15 wppm, from 10 wppb to 12
 sium composition and then separating the intermediate ace-           wppm, from 10 wppb to 10 wppm, from 10 wppb to 5
 sulfame potassium composition to form the finished acesul-           wppm, from 100 wppb to 15 wppm, from 100 wppb to 10
 fame potassium composition comprising acesulfame                     wppm, or from 100 wppb to 5 wppm. The lower tempera-
 potassium, e.g., via filtration and/or crystallization.              tures of the cyclizing agent composition (and optionally the
 Acesulfame Potassium Compositions                               20   shorter contact times) reduce or eliminate 5-chloro-acesul-
    The crude acesulfame potassium composition is formed              fame potassium formation, resulting in both a crude acesul-
 by hydrolyzing the cyclic sulfur trioxide adduct to form an          fame potassium composition and a finished acesulfame
 acesulfame-H composition and neutralizing the acesul-                potassium composition having low 5-chloro-acesulfame
 fame-H in the acesulfame-H composition to form the crude             potassium content.
 acesulfame potassium composition, as discussed herein. The      25      In some embodiments, the finished acesulfame potassium
 product of the neutralization reaction may be phase sepa-            compositions comprise acesulfame potassium and less than
 rated into aqueous and organic phases, and the crude ace-            33 wppm acetoacetamide, e.g., less than 32 wppm, less than
 sulfame potassium composition may be obtained from the               30 wppm, less than 25 wppm, less than 20 wppm, less than
 aqueous phase (without any further purification). The crude          15 wppm, less than 12 wppm, less than 10 wppm, less than
 acesulfame potassium composition preferably comprises           30   7 wppm, less than 5 wppm, less than 3 wppm, less than 1
 non-chlorinated acesulfame potassium, and less than 39               wppm, less than 0.8 wppm, less than 0.5 wppm, or less than
 wppm 5-chloro-acesulfame potassium, e.g., less than 35               0.3 wppm. In some cases the finished acesulfame potassium
 wppm, less than 34 wppm, less than 33 wppm, less than 32             composition is free of acetoacetamide, e.g., substantially
 wppm, less than 31 wppm, less than 30 wppm, less than 25             free of acetoacetamide (undetectable). In terms of ranges,
 wppm, less than 24 wppm, less than 20 wppm, less than 15        35   the finished acesulfame potassium composition may com-
 wppm, less than 12 wppm, less than 10 wppm, less than 7              prise from 1 wppb to 33 wppm acetoacetamide, e.g., from 10
 wppm, less than 5 wppm, less than 3 wppm, or less than 1             wppb to 32 wppm, from 10 wppb to 25 wppm, from 10
 wppm. In some cases the crude acesulfame potassium com-              wppb to 15 wppm, from 10 wppb to 12 wppm, from 10
 position is free of 5-chloro-acesulfame potassium, e.g.,             wppb to 10 wppm, from 10 wppb to 7 wppm, from 10 wppb
 substantially free of 5-chloro-acesulfame potassium (unde-      40   to 5 wppm, from 10 wppb to 3 wppm, from 100 wppb to 15
 tectable). In terms of ranges, the crude acesulfame potas-           wppm, from 100 wppb to 10 wppm, or from 100 wppb to 5
 sium composition may comprise from 1 wppb to 39 wppm                 wppm. In some cases, acetoacetamide-N-sulfonic acid may
 5-chloro-acesulfame potassium, e.g., from 1 wppb to 35               also be present in the finished acesulfame potassium com-
 wppm, from 1 wppb to 34 wppm, from 1 wppb to 33 wppm,                positions in the aforementioned amounts. These impurities
 from 1 wppb to 32 wppm, from 1 wppb to 31 wppm, from            45   may be formed by side reactions and degradation of the
 1 wppb to 30 wppm, from 50 wppb to 34 wppm, from 0.1                 acesulfame potassium and acesulfame-H molecules, e.g.,
 wppm to 34 wppm, from 0.1 wppb to 34 wppm, from 0.1                  during treatment of the specific crude acesulfame potassium
 wppb to 33 wppm, from 1 wppb to 25 wppm, from 1 wppb                 compositions discussed herein.
 to 20 wppm, from 1 wppb to 10 wppm, from 1 wppb to 5                    The 5-chloro-acesulfame potassium content may be mea-
 wppm, from 1 wppb to 2.7 wppm, from 10 wppb to 20               50   sured in the crude and/or finished acesulfame potassium
 wppm, from 10 wppb to 19 wppm, from 10 wppb to 15                    compositions (as well as any intermediate compositions) via
 wppm, from 10 wppb to 12 wppm, from 10 wppb to 10                    high performance liquid chromatography (HPLC) analysis,
 wppm, from 10 wppb to 5 wppm, from 100 wppb to 15                    based on European Pharmacopoeia guidelines (2017), based
 wppm, from 100 wppb to 10 wppm, or from 100 wppb to 5                on European Pharmacopoeia guidelines for thin layer chro-
 wppm.                                                           55   matography (2017) and adapted for HPLC. A particular
    The finished acesulfame potassium compositions, which             measurement scenario utilizes an LC Systems HPLC unit
 are typically suitable for end consumer usage, are formed by         from Shimadzu having a CBM-20 Shimadzu controller and
 treating the crude acesulfame potassium composition to               being equipped with a CC 250/4.6 Nucleodur 100-3 C18 ec
 remove impurities, as discussed herein. This finished ace-           (250x4.6 mm) MACHEREY NAGEL column. A Shimadzu
 sulfame potassium composition preferably comprises non-         60   SPD-M20A photodiode array detector can be used for
 chlorinated acesulfame potassium, e.g., non-chlorinated ace-         detection (at 234 nm wavelength). Analysis may be per-
 sulfame potassium, and less than 39 wppm 5-chloro-                   formed at 23° C. column temperature. As an eluent solution,
 acesulfame potassium, e.g., less than 35 wppm, less than 34          an aqueous solution of tetra butyl ammonium hydrogen
 wppm, less than 33 wppm, less than 32 wppm, less than 31             sulfate (optionally at 3.4 g/L and at 60% of the total solution)
 wppm, less than 30 wppm, less than 25 wppm, less than 24        65   and acetonitrile (optionally at 300 mL/L and at 40% of the
 wppm, less than 20 wppm, less than 15 wppm, less than 12             total solution) may be employed. Elution may be isocratic.
 wppm, less than 10 wppm, less than 7 wppm, less than 5               The overall flow rate of total eluent may be approximately
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 69 of 150 PageID #: 93


                                                      US 10,590,097 B2
                              13                                                                      14
 1 mL/min. The data collection and calculations may be                   from 0.1 wppb to 34 wppm, from 0.1 wppb to 33 wppm,
 performed using Lab Solution software from Shimadzu.                    from 1 wppb to 25 wppm, from 1 wppb to 20 wppm, from
    The acetoacetamide-N-sulfonic acid and/or the acetoac-               1 wppb to 10 wppm, from 1 wppb to 5 wppm, from 1 wppb
 etamide content may be measured in the crude, intermediate,             to 2.7 wppm, from 10 wppb to 20 wppm, from 10 wppb to
 or finished acesulfame potassium compositions via HPLC             5    19 wppm, from 10 wppb to 15 wppm, from 10 wppb to 12
 analysis, based on European Pharmacopoeia guidelines for                wppm, from 10 wppb to 10 wppm, from 10 wppb to 5
 thin layer chromatography (2017) and adapted for HPLC. A                wppm, from 100 wppb to 15 wppm, from 100 wppb to 10
 particular measurement scenario utilizes an LC Systems                  wppm, or from 100 wppb to 5 wppm (optionally less than 35
 HPLC unit from Shimadzu having a CBM-20 Shimadzu                        wppm, less than 34 wppm, less than 33 wppm, less than 32
 controller and being equipped with an IonPac NS1 ((5 µm)           10
                                                                         wppm, less than 31 wppm, less than 30 wppm, less than 25
 150x4 mm) analytical column and an IonPac NG1 guard
                                                                         wppm, less than 24 wppm, less than 20 wppm, less than 15
 column (35x4.0 mm). A Shimadzu SPD-M20A photodiode
                                                                         wppm, less than 12 wppm, less than 10 wppm, less than 7
 array detector can be used for detection (at 270 nm and 280
 nm wavelength). Analysis may be performed at 23° C.                     wppm, less than 5 wppm, less than 3 wppm, or less than 1
 column temperature. As a first eluent solution, an aqueous         15
                                                                         wppm); and the finished acesulfame potassium composition
 mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L),             may comprise from 1 wppb to 39 wppm 5-chloro-acesul-
 acetonitrile (300 mL/L), and potassium hydroxide (0.89 g/L)             fame potassium, e.g., from 1 wppb to 35 wppm, from 1
 may be employed; as a second eluent solution, an aqueous                wppb to 34 wppm, from 1 wppb to 33 wppm, from 1 wppb
 mixture of tetra butyl ammonium hydrogen sulfate (3.4 g/L)              to 32 wppm, from 1 wppb to 31 wppm, from 1 wppb to 30
 and potassium hydroxide (0.89 g/L) may be employed.                20   wppm, from 50 wppb to 34 wppm, from 0.1 wppm to 34
 Elution may be conducted in gradient mode according to the              wppm, from 0.1 wppb to 34 wppm, from 0.1 wppb to 33
 following second eluent flow profile:                                   wppm, from 1 wppb to 25 wppm, from 1 wppb to 20 wppm,
    0 to 3 minutes: constant 80% (v/v)                                   from 1 wppb to 10 wppm, from 1 wppb to 5 wppm, from 1
    3 to 6 minutes: linear reduction to 50% (v/v)                        wppb to 2.7 wppm, from 10 wppb to 20 wppm, from 10
    6 to 15 minutes: constant at 50% (v/v)                          25   wppb to 19 wppm, from 10 wppb to 15 wppm, from 10
    15 to 18 minutes: linear reduction to 0%                             wppb to 12 wppm, from 10 wppb to 10 wppm, from 10
    18 to 22 minutes: constant at 0%                                     wppb to 5 wppm, from 100 wppb to 15 wppm, from 100
    22 to 24 minutes: linear increase to 80% (v/v)                       wppb to 10 wppm, or from 100 wppb to 5 wppm (optionally
    24 to 35 minutes constant at 80% (v/v).                              less than 39 wppm 5-chloro-acesulfame potassium, e.g., less
 Overall flow rate of eluent may be approximately 1.2               30   than 35 wppm, less than 34 wppm, less than 33 wppm, less
 mL/min. The data collection and calculations may be per-                than 32 wppm, less than 31 wppm, less than 30 wppm, less
 formed using Lab Solution software from Shimadzu.                       than 25 wppm, less than 24 wppm, less than 20 wppm, less
    As noted above, the crude acesulfame potassium compo-                than 15 wppm, less than 12 wppm, less than 10 wppm, less
 sition is formed by the aforementioned cooling of the                   than 7 wppm, less than 5 wppm, less than 3 wppm, or less
 cyclizing agent composition/provision of a cooled cyclizing        35   than 1 wppm).
 agent composition, cyclic sulfur trioxide adduct composition               In a particular embodiment, the cooled cyclizing agent
 formation reaction, hydrolysis, and neutralization steps and            composition has a cooled temperature less than 25° C., the
 the finished acesulfame potassium composition is formed by              crude acesulfame potassium composition comprises from 1
 treatment of the crude acesulfame potassium composition.                wppb to 39 wppm 5-chloro-acesulfame potassium, the fin-
 In preferred embodiments, the cooled cyclizing agent com-          40   ished acesulfame potassium composition comprises from 1
 position may have a temperature less than 35° C., e.g., e.g.,           wppb to 5 wppm 5-chloro-acesulfame potassium.
 less than 32° C., less than 30° C., less than 25° C., less than            In another particular embodiment, the cooled cyclizing
 20° C., less than 15° C., less than 12° C., less than 11° C.,           agent composition has a cooled temperature ranging from
 less than 10° C., less than 8° C., less than 5° C., less than 3°        —35° C. to 15° C., the crude acesulfame potassium compo-
 C., less than 1° C., or less than 0° C. (optionally a tempera-     45   sition comprises from 1 wppb to 5 wppm 5-chloro-acesul-
 ture ranging from —45° C. to 35° C., e.g., —45° C. to 25° C.,           fame potassium, the finished acesulfame potassium compo-
 —40° C. to 15° C., —35° C. to 15° C., —35° C. to 10° C., —30°           sition comprises from 1 wppb to 2.7 wppm 5-chloro-
 C. to 25° C., —30° C. to 10° C., —15° C. to 25° C., from —15°           acesulfame potassium.
 C. to 15° C., from —10° C. to 12° C., from —8° C. to 10° C.,               In another particular embodiment, the cooled cyclizing
 or —8° C. to 5° C.); the contact time may be less than 60          so   agent composition has a cooled temperature less than 25° C.,
 minutes, e.g., less than 45 minutes, less than 30 minutes, less         the contact time is less than 15 minutes, the crude acesul-
 than 15 minutes, less than 10 minutes, less than 8 minutes,             fame potassium composition comprises from 1 wppb to 39
 less than 5 minutes, less than 3 minutes, or less than 1 minute         wppm 5-chloro-acesulfame potassium, and the finished ace-
 (optionally ranging from 1 second to 60 minutes, e.g., from             sulfame potassium composition comprises from 1 wppb to 5
 1 second to 45 minutes, from 1 second to 30 minutes, from          55   wppm 5-chloro-acesulfame potassium.
 1 second to 15 minutes, from 1 second to 10 minutes, from                  In another particular embodiment, the cooled cyclizing
 1 minute to 45 minutes, from 1 minute to 30 minutes, from               agent composition has a cooled temperature ranging from
 1 minute to 15 minutes, from 1 minute to 10 minutes, from               —35° C. to 15° C., the contact time is less than 5 minutes, the
 10 seconds to 45 minutes, from 10 seconds to 30 minutes,                crude acesulfame potassium composition comprises from 1
 from 30 seconds to 30 minutes, from 1 minute to 10 minutes,        60   wppb to 39 wppm 5-chloro-acesulfame potassium, and the
 from 3 minutes to 10 minutes, or from 5 minutes to 10                   finished acesulfame potassium composition comprises from
 minutes); the crude acesulfame potassium composition may                1 wppb to 5 wppm 5-chloro-acesulfame potassium.
 comprise from 1 wppb to 39 wppm 5-chloro-acesulfame                        In another particular embodiment, the cooled cyclizing
 potassium, e.g., from 1 wppb to 35 wppm, from 1 wppb to                 agent composition has a cooled temperature less than 25° C.,
 34 wppm, from 1 wppb to 33 wppm, from 1 wppb to 32                 65   the contact time is less than 5 minutes, the crude acesulfame
 wppm, from 1 wppb to 31 wppm, from 1 wppb to 30 wppm,                   potassium composition comprises from 1 wppb to 39 wppm
 from 50 wppb to 34 wppm, from 0.1 wppm to 34 wppm,                      5-chloro-acesulfame potassium, and the finished acesulfame
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 70 of 150 PageID #: 94


                                                     US 10,590,097 B2
                              15                                                                    16
 potassium composition comprises from 1 wppb to 5 wppm               Surprisingly, the use of the process steps disclosed herein
 5-chloro-acesulfame potassium.                                      advantageously provides for the reduction or elimination of
    The acesulfame potassium compositions (crude and/or              impurities during the reaction scheme, before purification of
 finished) may, in some cases, comprise other impurities.            the crude acesulfame potassium composition. Accordingly,
 Exemplary impurities include, inter alia, acetoacetamide, 5 the need to rely on purification of the crude acesulfame
 acetoacetamidesulfonate, and acetoacetamide-N-sulfonic              potassium composition to remove 5-chloro-acesulfame
 acid. The acesulfame potassium compositions (crude and/or           potassium is beneficially reduced. In some embodiments, the
 finished) also may comprise heavy metals. The organic               acesulfame potassium compositions (crude and/or finished)
 impurities and/or heavy metals may be present in an amount          comprise at least 90% of the 5-chloro-acesulfame potassium
 ranging from 1 wppb to 25 wppm, based on the total weight io present the crude acesulfame potassium composition, e.g., at
 of the respective acesulfame potassium composition, crude           least 93%, at least 95%, or at least 99%.
 or finished, e.g., from 100 wppb to 20 wppm, from 100 wppb          Intermediate Reaction Parameters
 to 15 wppm, from 500 wppb to 10 wppm, or from 1 wppm                   The reactions for production of high purity acesulfame
 to 5 wppm. Heavy metals are defined as metals with                  potassium are described in more detail as follows.
 relatively high densities, e.g., greater than 3 g/cm3 or greater 15 Amidosulfamic Acid Salt Formation Reaction
 than 7 g/cm3. Exemplary heavy metals include lead and                  In a first reaction step, sulfamic acid and an amine are
 mercury. In some cases, the crude or finished acesulfame            reacted to form sulfamic acid salt. An exemplary reaction
 potassium composition may comprise mercury in an amount             scheme that employs triethylamine as the amine and yields
 ranging from 1 wppb to 25 wppm, e.g., from 100 wppb to              triethyl ammonium sulfamic acid salt is shown in reaction
 20 wppm, from 100 wppb to 15 wppm, from 500 wppb to 20 (1), below.
 10 wppm, or from 1 wppm to 5 wppm. In terms of limits, the
 crude or finished acesulfame potassium composition may                     EI2N-S0 3H+N(C2H5)3->H2N-S0 3- .HN*(C2H5)3             (1)
 comprise less than 25 wppm mercury, e.g., less than 20                 Acetic acid is also present in the first reaction mixture and
 wppm, less than 15 wppm, less than 10 wppm, or less than            reacts with the amine, e.g., triethylamine, to form an ammo-
 5 wppm. In some cases, the crude or finished acesulfame 25 nium acetate, e.g., triethylammonium acetate, as shown in
 potassium composition may comprise lead in an amount                reaction (2), below.
 ranging from 1 wppb to 25 wppm, e.g., from 100 wppb to
 20 wppm, from 100 wppb to 15 wppm, from 500 wppb to                        H3C-CO0H+N(C2H5)3->H3C-000 - .HN1(C2H5)3               (2)
 10 wppm, or from 1 wppm to 5 wppm. In terms of limits, the             The amine employed in these reactions may vary widely.
 crude or finished acesulfame potassium composition may 30 Preferably, the amine comprises triethylamine. In one
 comprise less than 25 wppm lead, e.g., less than 20 wppm,           embodiment, the amine may be selected from the group
 less than 15 wppm, less than 10 wppm, or less than 5 wppm.          consisting of trimethylamine, diethylpropylamine, tri-n-pro-
 In some cases, when potassium hydroxide is formed via a             pylamine, triisopropylamine, ethyldiisopropylamine, tri-n-
 membrane process, the resultant crude or finished acesul-           butylamine, triisobutylamine, tricyclohexylamine, ethyldi-
 fame potassium composition may have very low levels of 35 cyclohexylamine, N,N-dimethylaniline, N,N-diethylaniline,
 mercury, if any, e.g., less than 10 wppm, less than 5 wppm,         benzyldimethylamine, pyridine, substituted pyridines such
 less than 3 wppm, less than 1 wppm, less than 500 wppb, or          as picoline, lutidine, cholidine or methylethylpyridine,
 less than 100 wppb.                                                 N-methylpiperidine, N-ethylpiperidine, N-methylmorpho-
    In some embodiments, the acesulfame potassium compo-             line, N,N-dimethylpiperazine, 1,5-diazabicyclo[4.3.01-non-
 sitions (crude, intermediate, and/or finished) may comprise 40 5-en, 1,8-diazabicyclo-[5.4.0]-undec-7-en, 1,4-diazabicy-
 acetoacetamide-N-sulfonic acid, e.g., less than 37 wppm             clooctane,                  tetramethylhexamethylendiamine,
 acetoacetamide-N-sulfonic acid, e.g., less than 35 wppm,            tetramethylethylendiamine,        tetramethylpropylendiamine,
 less than 30 wppm, less than 25 wppm, less than 20 wppm,            tetramethylbutylendiamine, 1,2-dimorpholylethan, pentam-
 less than 15 wppm, less than 12 wppm, less than 10 wppm,            ethyldiethyltriamine, pentaethyldiethylentriamine, pentam-
 less than 7 wppm, less than 5 wppm, less than 3 wppm, less 45 ethyldipropylentriamine, tetramethyldiaminomethane, tet-
 than 1 wppm, less than 0.8 wppm, less than 0.5 wppm, or             rapropyldiaminomethane, hexamethyltriethylentetramine,
 less than 0.3 wppm. In some cases the finished acesulfame           hexamethyltripropylenetetramine, diisobutylentriamine, tri-
 potassium composition is substantially free of acetoacet-           isopropylentriamine, and mixtures thereof.
 amide-N-sulfonic acid, e.g., free of acetoacetamide-N-sul-          Acetoacetamide Salt Formation Reaction
 fonic acid. In terms of ranges, the finished acesulfame 50             Once formed in reaction (1), the sulfamic acid salt is
 potassium composition may comprise from 1 wppb to 37                reacted with the acetoacetylating agent to form the acetoac-
 wppm acetoacetamide-N-sulfonic acid, e.g., from 10 wppb             etamide salt, preferably acetoacetamide-N-sulfonate trieth-
 to 35 wppm, from 10 wppb to 25 wppm, from 10 wppb to                ylammonium salt. Preferably, the acetoacetylating agent
 15 wppm, from 10 wppb to 12 wppm, from 10 wppb to 10                comprises diketene, although other acetoacetylating agents
 wppm, from 10 wppb to 7 wppm, from 10 wppb to 5 wppm, 55 may be employed, either with or without diketene.
 from 10 wppb to 3 wppm, from 100 wppb to 15 wppm, from                 In one embodiment, the resultant acetoacetamide salt
 100 wppb to 10 wppm, or from 100 wppb to 5 wppm.                    corresponds to the following formula (3).
 Acetoacetamide-N-sulfonic acid may be formed in side
 reactions. The use of the aforementioned temperature (and
 optionally contact time) parameters also provide for low 60
                                                                                                                                   (3)
 amounts of acetoacetamide-N-sulfonic acid.                                      0       0
    In some embodiments, the crude acesulfame potassium
                                                                                                   S03-1V1+
 composition is treated to achieve the finished acesulfame
                                                                           H3C       CH2     NH
 potassium composition. In some cases, however, treatment
 steps may not provide for removal of 5-chloro-acesulfame 65
 potassium, perhaps due to the chemical similarities of              wherein 1\4+ is an appropriate ion. Preferably, 1\4+ is an alkali
 5-chloro-acesulfame potassium and acesulfame potassium.             metal ion or N'R1R2R3R4. R 1, R 2, R 3 and R 4, independently
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 71 of 150 PageID #: 95


                                                              US 10,590,097 B2
                                 17                                                                            18
 of one another, may be organic radicals or hydrogen, pref-                      example, tetrahydrofuran, dioxane; lower aliphatic carbox-
 erably H or C1-C, alkyl, C6-C10 cycloalkyl, aryl and/or                         ylic acids, preferably those having 2 to 6 carbon atoms such
 aralkyl. In a preferred embodiment, R1 is hydrogen, and R 2,                    as, for example, acetic acid, propionic acid; aliphatic nitriles,
 R3 and R4 are alkyl, e.g., ethyl.                                               preferably acetonitrile; N-alkyl-substituted amides of car-
    An exemplary reaction scheme for forming an acetoac-                    5    bonic acid and lower aliphatic carboxylic acids, preferably
 etamide salt employs a trialkyl ammonium amidosulfamic                          amides having up to 5 carbon atoms such as, for example,
 acid salt and diketene as reactants and yields an acetoacet-                    tetramethylurea, dimethylformamide, dimethylacetamide,
 amide triethylammonium salt is shown in reaction (4),                           N-methylpyrrolidone; aliphatic sulfoxides, preferably dim-
 below.                                                                          ethyl sulfoxide, and aliphatic sulfones, preferably sulfolane.
                                                                            10      Particularly preferred solvents include dichloromethane
                                                                                 (methylene chloride), 1,2-dichloroethane, acetone, glacial
                                                                      (4)
                                                                                 acetic acid and dimethylformamide, with dichloromethane
                                               / CH2                             (methylene chloride) being particularly preferred. The sol-
                                 H2C       /                                     vents may be used either alone or in a mixture. In one
 H2N — S03-   •   HN+(C2Hs)3 +                                              15   embodiment, the solvent is a halogenated, aliphatic hydro-
                                           0                                     carbon solvent, preferably the solvent is dichloromethane.
                                                                                 Chloroform and tetrachloromethane are also exemplary sol-
                                       0                                         vents.
                                                   SO3-   •   IIN+(C2H5)3           In one embodiment, the acetoacetamide salt formation
                      H3C        CH2       NH                               20   reaction is conducted a temperature ranging from —30° C. to
                                                                                 50° C., e.g., from 0° C. to 25° C. The reaction pressure may
                                                                                 vary widely. In preferred embodiments, the reaction is
    In one embodiment, the reaction is conducted in the                          carried out at atmospheric pressure, although other pressures
 presence of a catalyst, which may vary widely. In some                          are also contemplated. The reaction time may vary widely,
 embodiments, the catalyst comprises one or more amines 25                       preferably ranging from 0.5 hours to 12 hours, e.g., from 1
 and/or phosphines. Preferably, the catalyst comprises trieth-                   hour to 10 hours. In one embodiment, the reaction is carried
 ylamine. In some cases trimethylamine serves as both a                          out by introducing the amidosulfamic acid salt and metering
 catalyst and a reactant.                                                        in the diketene. In another embodiment, the reaction is
    In one embodiment wherein the amidosulfamic acid salt                        carried out by introducing diketene and metering in the
 formation reaction and the acetoacetamide salt formation 30                     amidosulfamic acid salt. The reaction may be carried out by
 reaction are conducted in separate reactors, a second reac-                     introducing the diketene and amidosulfamic acid and meter-
 tion mixture comprises the amidosulfamic acid salt, the                         ing in the catalyst.
 diketene, and the catalyst, e.g., triethylamine. Preferably,                       Once formed, each reaction product is optionally sub-
 catalyst from the first reaction is carried through to the                      jected to one or more purification steps. For example, the
 reaction mixture of the second reaction. The second reaction 35                 solvent may be separated from the reaction product, e.g., via
 mixture is then subjected to conditions effective to form the                   distillation, and the residue (mainly acetoacetamide-N-sul-
 acetoacetamide salt.                                                            fonate) may be recrystallized from a suitable solvent such as,
    In one embodiment, the composition of the second reac-                       for example, acetone, methyl acetate or ethanol.
 tion mixture may be similar to that of the first reaction                          Generally speaking, the steps of reacting the sulfamic acid
 mixture. In a preferred embodiment, the reaction product of 40                  and triethylamine to form an amidosulfamic acid salt, react-
 the amidosulfamic acid salt formation reaction provides the                     ing the amidosulfamic acid salt and diketene to form
 amidosulfamic acid salt component of the second reaction                        acetoacetamide salt, providing the cyclizing agent compo-
 mixture. In addition to the above-mentioned components,                         sition, and cooling the cyclizing agent composition, may be
 the second reaction mixture may further comprise reaction                       performed in any order before the cyclization reaction, e.g.,
 by-products from the first reaction or non-reacted starting 45                  the reaction of the acetoacetamide salt with sulfur trioxide to
 materials.                                                                      form a cyclic sulfur trioxide adduct. Each of these steps may
    In one embodiment, the amount of acetoacetylating agent,                     be performed independently of one another. In some cases,
 e.g., diketene, should be at least equimolar to the reactant                    these steps may be performed in any order as long as they
 amidosulfamic acid salt that is provided. In one embodi-                        are performed before the cyclization reaction, e.g., the
 ment, the process may utilize a diketene in excess, but so                      reaction of the acetoacetamide salt with sulfur trioxide to
 preferably in an excess less than 30 mol %, e.g., less than 10                  form a cyclic sulfur trioxide adduct.
 mol %. Greater excesses are also contemplated.                                  Cyclization and Hydrolyzation
    The amidosulfamic acid salt formation reaction and/or the                       As discussed above, the acetoacetamide salt is reacted
 acetoacetamide salt formation reaction may employ an                            with cyclizing agent, e.g., cyclizing agent in the cooled
 organic solvent. Suitable inert organic solvents include any 55                 cyclizing agent composition, in the presence of a solvent to
 organic solvents that do not react in an undesired manner                       form the cyclic (sulfur trioxide) adduct composition, which
 with the starting materials, cyclizing agent, final products                    contains cyclic sulfur trioxide adduct and, in some cases,
 and/or the catalysts in the reaction. The solvents preferably                   impurities. As discussed, a cooling step occurs before the
 have the ability to dissolve, at least partially, amidosulfamic                 cyclic sulfur trioxide adduct formation reaction. In one
 acid salts. Exemplary organic solvents include halogenated 60                   embodiment, the cyclization is achieved by using at least an
 aliphatic hydrocarbons, preferably having up to 4 carbon                        equimolar amount of the cyclizing agent. The cyclizing
 atoms such as, for example, methylene chloride, chloroform,                     agent may be dissolved in an inert inorganic or organic
 1,2-dichlorethane, trichloroethylene, tetrachloroethylene,                      solvent. The cyclizing agent is generally used in a molar
 trichlorofluoroethylene; aliphatic ketones, preferably those                    excess, e.g., up to a 20 fold excess, or up to a 10 fold excess,
 having 3 to 6 carbon atoms such as, for example, acetone, 65                    based on the total moles of acetoacetamide salt. An exem-
 methyl ethyl ketone; aliphatic ethers, preferably cyclic ali-                   plary cyclization reaction using sulfur trioxide as the cycl-
 phatic ethers having 4 or 5 carbon atoms such as, for                           izing agent is shown in reaction (5), below.
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 72 of 150 PageID #: 96


                                                     US 10,590,097 B2
                              19                                                                  20
                                                                     simultaneously fed into the reactor. In one embodiment, the
                                                              (5)    cooled cyclizing agent composition is initially introduced
                                                                     into the reactor and the acetoacetamide salt is added. Pref-
                                                                     erably, at least part of the cyclizing agent composition is
                       / S03- • HN*(C2H5)3 + 5 SO3 -I.-            5 introduced into the reactor and, either continuously or in
 H3C        CH2     NH                                               portions, acetoacetamide salt and (additional) cyclizing
                              0
                                                                     agent are then metered in, preferably while maintaining the
                                                                     temperature as described above.
                                  NH•4S 03 + HS04 •HN'(C2H5)3           The acetoacetamide salt may be introduced to the reactor
                                                                  10 and the cyclizing agent composition may be metered into the
                                  IS 02
                    H3C
                        —. 0                                         reactor. In preferred embodiments, both reactants are simul-
                                                                     taneously fed into the reactor. In one embodiment, the
                                                                     cyclizing agent composition is initially introduced into the
    In one embodiment, the weight ratio of solvent to cycl-          reactor and the acetoacetamide salt is added. Preferably, at
 izing agent in the cyclizing agent composition is at least 1:1, 15 least part of the cyclizing agent composition is introduced
 e.g., at least 2:1, or at least 5:1. In one embodiment, the         into the reactor and, either continuously or in portions,
 weight ratio of solvent to cyclizing agent in the cyclizing         acetoacetamide salt and (additional) cyclizing agent are then
 agent composition ranges from 1:1 to 25:1, e.g., from 1:1 to        metered in, preferably while maintaining the temperature as
 10:1, from 2:1 to 10:1, or from 5:1 to 10:1.                        described above.
                                                                  20    The formation of the crude acesulfame potassium com-
    A cyclizing agent may be any compound that initiates the
 ring closure of the acetoacetamide salt. Although sulfur            position  from the cyclic sulfur trioxide adduct composition,
 trioxide is a preferred cyclizing agent, the employment of          in some embodiments, comprises the steps of hydrolyzing
 other cyclizing agents is contemplated.                             the cyclic sulfur trioxide adduct to form an acesulfame-H
                                                                     composition; neutralizing the acesulfame-H in the acesul-
    Suitable inert inorganic or organic solvents are those
                                                                  25 fame H composition to form a crude acesulfame potassium
 liquids which do not react in an undesired manner with
                                                                     composition; and forming the acesulfame potassium com-
 sulfur trioxide or the starting materials or final products of
                                                                     position from the crude acesulfame potassium composition.
 the reaction. Preferred organic solvents include, but are not          The cyclic sulfur trioxide adduct may be hydrolyzed via
 limited to, halogenated aliphatic hydrocarbons, preferably          conventional means, e.g., using water. Thus, the forming
 having up to four carbon atoms, such as, for example, 30 step may comprise the steps of hydrolyzing the cyclic sulfur
 methylene chloride (dichloromethane), chloroform, 1,2-di-           trioxide adduct to form an acesulfame-H composition. Ace-
 chloroethane,      trichloroethylene,     tetrachloroethylene,      sulfame-H is referred to as sweetener acid.
 trichlorofluoroethylene; esters of carbonic acid with lower            An exemplary hydrolysis reaction scheme is shown in
 aliphatic alcohols, preferably with methanol or ethanol;            reaction (6), below.
 nitroalkanes, preferably having up to four carbon atoms, in 35
 particular nitromethane; alkyl-substituted pyridines, prefer-
 ably collidine; and aliphatic sulfones, preferably sulfolane.                                                                  (6)
 Particularly preferred solvents for the cyclization reaction                   0
 include dichloromethane (methylene chloride), 1,2-dichlo-
 roethane, acetone, glacial acetic acid and dimethylforma- 40                       NH•4 SO3 + HSO4•HN'(C2H5)3 + H2O -P
 mide, with dichloromethane (methylene dichloride) being
                                                                            I       I
 particularly preferred. Other solvents, e.g., other solvents                       SO2
 mentioned herein, may also be suitable as solvents. The             H3C        0
 solvents may be used either alone or in a mixture. In one                                   0
 embodiment, the solvent is a halogenated, aliphatic hydro- 45
 carbon solvent, preferably the solvent is dichloromethane.                                     NH
 The processes may employ these solvents alone or in                                                  + 4H2S 04 + HS04 •HN*(C2H5)3
 mixtures thereof.                                                                               SO2
                                                                                 H3C         0
    In some cases, the solvent in the cyclizing agent compo-
 sition may be selected from 1) concentrated sulfuric acid, 2) 50
 liquid sulfur dioxide, or 3) an inert organic solvent.               The addition of the water leads to a phase separation. The
    In a preferred embodiment, the same solvent is used in         majority of the sweetener acid, acesulfame-H (6-methyl-3,
 both the acetoacetamide salt formation reaction and the           4-dihydro-1,2,3-oxathiazin-4-one 2,2-dioxide), which is
 cyclization reaction. As one benefit, the solution obtained in    formed via the hydrolysis, is present in the organic phase,
 the acetoacetamide salt formation reaction, without isolation 55 e.g., at least 60 wt %, at least 70%, at least 80%, or at least
 of the acetoacetamide salt formation reaction product, may        90%. The remainder of the sweetener acid is in the water
 be used immediately in the cyclization.                           phase and can be extracted and optionally added to the
    The pressure at which the reaction is conducted may vary       sweetener acid in the organic phase. In cases where dichlo-
 widely. In one embodiment, the reaction is conducted at a         romethane is used as the reaction medium, water or ice may
 pressure ranging from 0.01 MPa to 10 MPa, e.g., from 0.1 60 be added, e.g., in a molar excess, based on the sulfur
 MPa to 5 MPa. Preferably, the reaction is conducted at            trioxide, to the cyclic sulfur trioxide adduct/sulfur trioxide
 atmospheric pressure.                                             solution.
    The acetoacetamide salt may be introduced to the cycl-            In some cases, the hydrolysis step comprises adding water
 ization reactor and the cooled cyclizing agent composition,       to the cyclic sulfur trioxide adduct. In preferred embodi-
 e.g., a solution of cyclizing agent optionally in solvent, may 65 ments, the weight ratio of water to acetoacetamide salt is
 be metered into the reactor. In preferred embodiments, both       greater than 1.3:1, e.g., greater than 1.5:1, greater than 1.7:1,
 reactants (acetoacetamide salt and cyclizing agent) are           greater than 2:1 or greater than 2.2:1. Employment of these
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 73 of 150 PageID #: 97


                                                      US 10,590,097 B2
                               21                                                                    22
 ratios may lead to decreases in acetoacetamide-N-sulfonic
 acid and/or acetoacetamide formation in the neutralized                                                                             (7)
 crude acesulfame potassium composition, e.g., the crude
 acesulfame potassium composition may comprise acetoac-
 etamide-N-sulfonic acid in the amounts discussed herein. 5
                                                                                          NH                          1     1\111(+.
    It was surprisingly discovered that the temperature at
                                                                                          I   + KOH
 which the water is initially fed to the hydrolysis reaction                              SO2                                SO2
 may have beneficial effects on impurity production, e.g.,                H3C        0                        H3C       0
 organic production or 5-chloro-acesulfame potassium pro-
                                                                 10
 duction as well as reaction parameters, e.g., temperature. At         In some cases, the neutralization is conducted or main-
 lower temperatures, e.g., lower than approximately —35° C.         tained at a low pH levels, which may advantageously further
 or lower than —22° C., ice tends to build up in the reaction       result in a reduction or elimination of the formation of
 mixture. As this ice melted, it led to the onset of additional     impurities, e.g., acetoacetamide salts. In this context, "con-
 reaction, which caused the temperature to rise quickly. This 15 ducted" means that the neutralization step begins at a low pH
 rise in temperature surprisingly led to a product that con-        level, and "maintained" means that steps are taken to ensure
 tained much higher levels of impurities. In some cases, the        that the pH stays within a low pH range throughout the entire
 hydrolyzing comprises adding hydrolysis water to the cyclic        neutralization step. In one embodiment, the neutralization
 sulfur trioxide adduct to form a hydrolysis reaction mixture       step is conducted or maintained at a pH below 10.0, e.g.,
 and reacting the mixture to from the acesulfame-H compo- 20 below 9.5, below 9.0, below 8.5, below 8.0, below 7.5,
 sition. In some embodiments, the temperature of the hydro-         below 7.0, or below 6.5. In terms of ranges, the neutraliza-
 lysis reaction mixture or the temperature at which the             tion step is preferably conducted or maintained at a pH
 hydrolysis water is fed to the reactor is maintained at a          between 6.0 and 10.0, e.g., between 6.5 and 9.5, between 7.0
 temperature greater than —35° C., e.g., greater than —30° C.,      and 9.0, or between 7.5 and 8.5.
 greater than —25° C., greater than —24° C., greater than —23° 25      In some cases, the pH in the neutralizing step may be
 C., greater than —22° C., greater than —21.5° C., greater than     maintained within the desired range by managing the com-
 —21° C., or greater than greater than —20° C. In terms of          ponents of the neutralization reaction mixture, which com-
 ranges, the temperature of the hydrolysis reaction mixture or      prises acesulfame-H and neutralizing agent (and also sol-
 the temperature at which the hydrolysis water is fed to the        vent). For example, the composition of the neutralization
 reactor optionally is maintained at a temperature ranging 30 reaction mixture may include from 1 wt % to 95 wt %
 from —35° C. to 0° C., e.g., from —30° C. to —5° C., from          neutralizing agent, e.g., from 10 wt % to 85 wt % or from
 —20° C. to —5° C., from —30° C. to —20° C., from —25° C.           25 wt % to 75 wt %, and from 1 wt % to 95 wt %
 to —21° C., or —25° C. to —21.5° C.                                acesulfame-H, e.g., from 10 wt % to 85 wt % or from 25 wt
    After the addition of water, the reaction solvent, e.g.,        % to 75 wt %. These concentration ranges are based on the
 dichloromethane, may be removed by distillation, or the 35 mixture of neutralization agent and acesulfame-H (not
 acesulfame-H that remains in the organic phase may be              including solvent).
 extracted with a more suitable solvent. Suitable solvents are         In one embodiment, the acesulfame-H may be neutralized
 those which are sufficiently stable towards sulfuric acid and      and extracted directly from the purified organic extraction
 which have a satisfactory dissolving capacity. Other suitable      phase using an aqueous potassium base. The acesulfame
 solvents include esters of carbonic acid such as, for example 40 potassium then precipitates out, where appropriate after
 dimethyl carbonate, diethyl carbonate and ethylene carbon-         evaporation of the solution, in the crystalline form, and it can
 ate, or esters of organic monocarboxylic acids such as, for        also be recrystallized for purification.
 example, isopropyl formate and isobutyl formate, ethyl                In one embodiment, the process is not a small-scale batch
 acetate, isopropyl acetate, butyl acetate, isobutyl acetate and    process or a laboratory-scale process. For example, the
 neopentyl acetate, or esters of dicarboxylic acids or amides 45 inventive process for producing a finished acesulfame potas-
 which are immiscible with water, such as, for example,             sium composition may yield at least 50 grams of finished
 tetrabutylurea, are suitable. Isopropyl acetate and isobutyl       acesulfame potassium composition per batch, e.g., at least
 acetate are particularly preferred.                                100 grams per batch, at least 500 grams per batch, at least
    The combined organic phases are dried with, for example,        1 kilogram per batch, or at least 10 kilograms per batch. In
 Na2SO4, and are evaporated. Any sulfuric acid which has so terms of rates, the inventive process may yield at least 50
 been carried over in the extraction may be removed by              grams of finished acesulfame potassium composition per
 appropriate addition of aqueous alkali to the organic phase.       hour, e.g., at least 100 grams per hour, at least 500 grams per
 For this purpose, dilute aqueous alkali may be added to the        hour, at least 1 kilogram per hour, or at least 10 kilograms
 organic phase until the pH reached in the aqueous phase            per hour.
 corresponds to that of pure 6-methyl-3,4-dihydro-1,2,3- 55            FIG. 1 shows an exemplary acesulfame potassium process
 oxathiazin-4-one 2,2-dioxide at the same concentration in          100 in accordance with the process described herein. Process
 the same two-phase system of extracting agent and water.           100 comprises amidosulfamic acid salt formation reactor
 Neutralization                                                     102 and acetoacetamide salt formation reactor 104.
    The neutralization of the acesulfame-H yields a non-toxic       Although FIG. 1 shows separate reactors for the two inter-
 salt of acesulfame-H, e.g., acesulfame potassium. In one 60 mediate formation reactions, other configurations, e.g., a one
 embodiment, neutralization is carried out by reacting the          reactor process, are within the contemplation of the present
 acesulfame-H with an appropriate base, e.g., potassium             process. Sulfamic acid is fed to amidosulfamic acid salt
 hydroxide, in particular a membrane-produced potassium             formation reactor 102 via sulfamic acid feed line 106.
 hydroxide. Other suitable bases include, for example, KOH,         Amine(s), preferably triethylamine, are fed to amidosul-
 KHCO3, K2CO3, and potassium alcoholates. An exemplary 65 famic acid salt formation reactor 102 via amine feed line
 reaction scheme using potassium hydroxide as a neutralizing        108. In addition to sulfamic acid and amine(s), acetic acid is
 agent is shown in reaction (7), below.                             also fed to amidosulfamic acid salt formation reactor 102
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 74 of 150 PageID #: 98


                                                     US 10,590,097 B2
                              23                                                                      24
(via feed line 110). The resultant reaction mixture in ami-                The product in line 150 is directed to phase separation unit
dosulfamic acid salt formation reactor 102 is as discussed              160. Phase separation unit 160 separates the product in line
above. In amidosulfamic acid salt formation reactor 102, the            150 into organic phase 162 and an aqueous phase 164.
sulfamic acid and the amine (in the presence of the acetic              Aqueous phase 164 comprises a major amount of the
acid) are reacted to yield a crude amidosulfamic acid salt         5    acesulfame potassium in line 150 as well as some impurities.
composition, which exits reactor 102 via line 112. Although             Organic phase 162 comprises potassium hydroxide, dichlo-
not shown, a reaction solvent, e.g., dichloromethane may                romethane, and water and may be further treated to recover
also be present in the amidosulfamic acid salt formation                these components. Aqueous phase 164 (without any further
reactor 102.                                                            treatment) may be considered a crude acesulfame potassium
                                                                    o   composition. Aqueous phase 164 may be optionally treated
   The crude amidosulfamic acid salt composition in line
                                                                        to form a finished acesulfame potassium composition.
112 is directed to acetoacetamide salt formation reactor 104.
                                                                           Aqueous phase 164 is directed to treatment unit 156 via
Diketene is fed to acetoacetamide salt formation reactor 104
                                                                        line 166. In treatment unit 156, aqueous phase 164 is treated
via feed line 114. In acetoacetamide salt formation reactor             to obtain finished acesulfame potassium composition (prod-
104, the amidosulfamic acid salt and the diketene are reacted      15   uct that may be sold), which is shown exiting via stream 152.
to yield a crude acetoacetamide salt composition, which                 In addition to the finished acesulfame potassium composi-
exits reactor 104 via line 118. Although not shown, dichlo-             tion, dichloromethane and potassium hydroxide may be
romethane may also be present in the acetoacetamide salt                separated. These components exit treatment unit 156 via line
formation reactor 104.                                                  154. The contents of stream 154 may be recovered and/or
   Cyclizing agent (sulfur dioxide) and solvent (dichlo-           20   recycled to the process.
romethane) are fed to vessel 119 via feed lines 121 and 123.               The crude acesulfame potassium product stream com-
Vessel 119 is preferably a cooling vessel wherein the cycl-             prises acesulfame potassium, dichloromethane, water, and
izing agent composition (as discussed above) is formed. The             potassium hydroxide. The crude acesulfame potassium
cyclizing agent composition exits vessel 119 via line 125.              product stream in line 150 may be directed to further
   The crude acetoacetamide salt composition is directed to        25   processing to recover purified acesulfame potassium, which
cyclization reactor 120 via line 118. The cooled cyclizing              is shown exiting via stream 152. In addition to the purified
agent composition is also directed to cyclization reactor 120           acesulfame potassium, dichloromethane and potassium
(via line 125). Line 125 is preferably made of a material and           hydroxide may be separated from the crude acesulfame
in such a size and shape to facilitate the residence times              potassium product stream, as shown by stream 154. The
discussed herein. In cyclization reactor 120, the acetoacet-       30   contents of stream 154 may be recovered and/or recycled to
amide salt in the crude acetoacetamide salt composition in              the process.
line 118 is cyclized and a cyclic sulfur trioxide adduct stream            The invention relates also to the following aspects:
exits via line 124.                                                        Aspect 1: A process for producing a finished acesulfame
   The cyclic sulfur trioxide adduct in line 124, is directed to        potassium composition, the process comprising the steps of:
hydrolysis reactor 126. Water is fed to hydrolysis reactor 126     35      (a) providing a cyclizing agent composition comprising a
via water feed 128. In hydrolysis reactor 126, the cyclic               cyclizing agent and a solvent and having an initial tempera-
sulfur trioxide adduct is hydrolyzed to yield a crude acesul-           ture;
fame-H composition, which exits hydrolysis reactor 126 via                 (b) cooling the cyclizing agent composition to form a
line 130 and is directed to phase separation unit 132. Phase            cooled cyclizing agent composition having a cooled tem-
separation unit 132 separates the contents of line 130 into        40   perature less than 35° C.;
organic phase 134 and aqueous phase 136. Organic phase                     (c) reacting an acetoacetamide salt with the cyclizing
134 comprises a major amount of the acesulfame-H in line                agent in the cooled cyclizing agent composition to form a
130 as well as solvent, e.g., methylene chloride. Aqueous               cyclic sulfur trioxide adduct composition comprising cyclic
phase 136 exits via line 137 and comprises triethylammo-                sulfur trioxide adduct; and
nium sulfate, and optionally sulfuric acid and minor               45      (d) forming the finished acesulfame potassium composi-
amounts of acesulfame-H. This aqueous phase may be                      tion from the cyclic sulfur trioxide adduct in the cyclic sulfur
further purified to separate and/or recover the acesulfame-H            trioxide adduct composition, wherein the finished acesul-
and/or the triethylammonium sulfate. The recovered acesul-              fame potassium composition comprises non-chlorinated
fame-H may be combined with the acesulfame from the                     acesulfame potassium and less than 39 wppm 5-chloro-
organic phase (not shown).                                         50   acesulfame potassium;
   Organic phase 134 exits phase separation unit 132 and is                wherein the cooled temperature is at least 2° C. less than
directed to extraction column 138 (via line 140). Water is fed                the initial temperature.
to extraction column 138 via water feed 142. The water                     Aspect 2: The process of aspect 1, wherein the forming
extracts residual sulfates from the contents of line 140 and            comprises:
a purified acesulfame-H composition exits extraction col-          55      hydrolyzing the cyclic sulfur trioxide adduct in the cyclic
umn 138 via line 144. The extracted sulfates exit extraction            sulfur trioxide adduct composition to form an acesulfame-H
column 138 via line 145.                                                composition; and
   The purified acesulfame-H composition in line 144 is                    neutralizing the acesulfame-H in the acesulfame H com-
directed to neutralization unit 146. Potassium hydroxide is             position to form a crude acesulfame potassium composition
also fed to neutralization unit 146 (via line 148). The            60   comprising non-chlorinated acesulfame potassium and less
potassium hydroxide neutralizes the acesulfame-H in the                 than 39 wppm 5-chloro-acesulfame potassium; and
purified acesulfame-H composition to yield a product com-                  forming the finished acesulfame potassium composition
prising acesulfame potassium, dichloromethane, water,                   from the crude acesulfame potassium composition.
potassium hydroxide, and impurities, e.g., 5 -chloro-acesul-               Aspect 3: The process of any one of the preceding aspects,
fame potassium, which exits neutralization unit 146 via line       65   wherein the providing step (a) comprises the step of con-
150. This product may be considered a crude acesulfame                  tacting the solvent and the cyclizing agent to form the
potassium composition.                                                  cyclizing agent composition; and wherein a contact time
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 75 of 150 PageID #: 99


                                                    US 10,590,097 B2
                              25                                                                    26
 from the beginning of the contacting step to the beginning of            (a) cooling a solvent;
 reacting step (c) is less than 60 minutes.                               (b) combining the cooled solvent with a cyclizing agent to
    Aspect 4: The process of any one of the preceding aspects,         form a cooled cyclizing agent composition having a cooled
 wherein the finished acesulfame potassium composition                 temperature less than 35° C.;
 comprises from 1 wppb to 5 wppm 5-chloro-acesulfame              5       (c) reacting an acetoacetamide salt with the cyclizing
 potassium.                                                            agent in the cyclizing agent composition to form a cyclic
    Aspect 5: The process of any one of the preceding aspects,         sulfur trioxide adduct composition comprising a sulfur tri-
 wherein the cooled cyclizing agent composition has a cooled           oxide adduct; and
 temperature less than 25° C. and the crude acesulfame                    (d) forming the finished acesulfame potassium composi-
                                                                  10   tion from the cyclic sulfur trioxide adduct composition,
 potassium composition comprises from 1 wppb to 39 wppm
                                                                       wherein the finished acesulfame potassium composition
 5-chloro-acesulfame potassium and the finished acesulfame
                                                                       comprises non-chlorinated acesulfame potassium and less
 potassium composition comprises from 1 wppb to 5 wppm
                                                                       than 39 wppm 5-chloro acesulfame potassium.
 5-chloro-acesulfame potassium.                                           Aspect 15: The process of aspect 14, wherein the finished
    Aspect 6: The process of any one of the preceding aspects,    is   acesulfame potassium composition comprises from 1 wppb
 wherein the cooled cyclizing agent composition has a cooled           to 5 wppm chloro-acesulfame potassium.
 temperature ranging from —35° C. to 15° C. and the crude                 Aspect 16: A process for producing a finished acesulfame
 acesulfame potassium composition comprises from 1 wppb                potassium composition, the process comprising the steps of:
 to 5 wppm 5-chloro-acesulfame potassium and the finished                 (a) providing a cyclic sulfur trioxide adduct composition
 acesulfame potassium composition comprises from 1 wppb           20   comprising one or more of chloromethyl chlorosulfate and
 to 2.7 wppm 5-chloro-acesulfame potassium.                            methyl-bis-chlorosulfate present in a collective amount less
    Aspect 7: The process of any one of the preceding aspects,         than 1 wt %; and
 wherein the cooled cyclizing agent composition has a cooled              (b) forming the finished acesulfame potassium composi-
 temperature less than 25° C. and the contact time is less than        tion from the cyclic sulfur trioxide adduct composition,
 15 minutes and the crude acesulfame potassium composition        25   wherein the finished acesulfame potassium composition
 comprises from 1 wppb to 39 wppm 5-chloro-acesulfame                  comprises non-chlorinated acesulfame potassium and less
 potassium and the finished acesulfame potassium composi-              than 39 wppm 5-chloro-acesulfame potassium.
 tion comprises from 1 wppb to 5 wppm 5-chloro-acesulfame                 Aspect 17: The process of aspect 16, wherein the acesul-
 potassium.                                                            fame potassium composition comprises from 1 wppb to 5
    Aspect 8: The process of any one of the preceding aspects,    30   wppm 5-chloro-acesulfame potassium.
 wherein the cooled cyclizing agent composition has a cooled              Aspect 18: The process of aspect 16 or 17, wherein the
 temperature ranging from —35° C. to 15° C. and the contact            providing step (a) comprises
 time is less than 5 minutes and the crude acesulfame                     reacting sulfamic acid and triethylamine to form an ami-
 potassium composition comprises from 1 wppb to 39 wppm                dosulfamic acid salt;
 5-chloro-acesulfame potassium and the finished acesulfame        35      reacting the amidosulfamic acid salt and diketene to form
 potassium composition comprises from 1 wppb to 5 wppm                 acetoacetamide salt;
 5-chloro-acesulfame potassium.                                           providing a cyclizing agent composition comprising a
    Aspect 9: The process of any one of the preceding aspects,         sulfur trioxide and dichloromethane and having an initial
 wherein the finished acesulfame potassium composition                 temperature;
 comprises at least 90% by weight of the 5-chloro-acesul-         40      cooling the cyclizing agent composition to form a cooled
 fame potassium present in the crude acesulfame potassium              cyclizing agent composition having a cooled temperature
 composition.                                                          below 35° C.;
    Aspect 10: The process of any one of the preceding                    reacting the acetoacetamide salt with sulfur trioxide in the
 aspects, wherein the finished acesulfame potassium compo-             cooled cyclizing agent composition to form the cyclic sulfur
 sition comprises at least 90% by weight of the 5-chloro-         45   trioxide adduct composition;
 acesulfame potassium present in the crude acesulfame potas-              wherein the cooled temperature is at least 2° C. less than
 sium composition.                                                     the initial temperature.
    Aspect 11: The process of any one of the preceding                    Aspect 19: The process of aspect 16-18, wherein the
 aspects, wherein the forming of the finished acesulfame               providing step comprises the step of contacting the solvent
 potassium composition from the crude acesulfame potas-           so   and the cyclizing agent to form the cyclizing agent compo-
 sium composition comprises the steps of: concentrating the            sition and a contact time from the beginning of the contact-
 crude acesulfame composition to form an intermediate ace-             ing step to the beginning of the reacting step is less than 15
 sulfame potassium composition comprising at least 10 wt %             minutes, and wherein the cooled cyclizing agent composi-
 acesulfame potassium; and separating the intermediate ace-            tion has a cooled temperature less than 25° C. and the crude
 sulfame potassium composition to form the finished acesul-       55   acesulfame potassium composition comprises from 1 wppb
 fame potassium composition comprising at least 15 wt %                to 39 wppm 5-chloro-acesulfame potassium and the finished
 acesulfame potassium.                                                 acesulfame potassium composition comprises from 1 wppb
    Aspect 12: The process of any one of the preceding                 to 5 wppm 5-chloro-acesulfame potassium.
 aspects, wherein the cooled cyclizing agent composition                  Aspect 20: The process of aspect 16-19, wherein the
 comprises less than 1 wt % cyclizing agent/solvent reaction      60   providing step comprises the step of contacting the solvent
 product selected from the group consisting of chloromethyl            and the cyclizing agent to form the cyclizing agent compo-
 chlorosulfate and methyl-bis-chlorosulfate.                           sition and a contact time from the beginning of the contact-
    Aspect 13: The process of any one of the preceding                 ing step to the beginning of the reacting step is less than 5
 aspects, wherein the weight ratio of solvent to cyclizing             minutes, and wherein the cooled cyclizing agent composi-
 agent in the cyclizing agent composition is at least 1:1.        65   tion has a cooled temperature ranging from —35° C. to 15°
    Aspect 14: A process for producing a finished acesulfame           C. and the crude acesulfame potassium composition com-
 potassium composition, the process comprising the steps of:           prises from 1 wppb to 39 wppm 5-chloro-acesulfame potas-
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 76 of 150 PageID #: 100


                                                     US 10,590,097 B2
                              27                                                                     28
 sium and the finished acesulfame potassium composition                 tore increased due to acid/base exothermal reaction up to
 comprises from 1 wppb to 5 wppm 5-chloro-acesulfame                    about 42° C. (the boiling point of dichloromethane). This
 potassium.                                                             first reaction mixture was stirred for approximately 15
    Aspect 21: A process for producing a finished acesulfame            additional minutes, until no solid sedimentation was seen in
 potassium composition, the process comprising the steps of:       5    the flask. Then, 10 mmol of acetic acid was added to the first
    (a) reacting sulfamic acid and triethylamine to form an             reaction mixture and was stirred for approximately 15
 amidosulfamic acid salt;                                               additional minutes. At this point, within 7 minutes of the
    (b) reacting the amidosulfamic acid salt and diketene to            addition of the acetic acid, 110 mmol of diketene was added
 form acetoacetamide salt;                                              dropwise to form a second reaction mixture. After the
    (c) providing a cyclizing agent composition comprising a       io   addition of all of the diketene was added to the second
 sulfur trioxide and dichloromethane and having an initial              reaction mixture and approximately 15 minutes of reaction
 temperature;                                                           time, this second reaction mixture was cooled. The resultant
    (d) cooling the cyclizing agent composition to form a               cooled second reaction mixture contained approximately
 cooled cyclizing agent composition having a cooled tem-                30% acetoacetamide N-sulfonate triethylammonium salt.
 perature less than 35° C.;                                        15   Additional batches of cooled second reaction mixture were
    (e) reacting the acetoacetamide salt with sulfur trioxide in        prepared as necessary. The acetoacetamide N-sulfonate tri-
 the cooled cyclizing agent composition to form a cyclic                ethylammonium salt was used as discussed below.
 sulfur trioxide adduct;                                                   Sulfur trioxide/dichloromethane compositions (cyclizing
    (f) hydrolyzing the cyclic sulfur trioxide adduct to form           agent compositions) were prepared by contacting approxi-
 an acesulfame-H composition comprising acesulfame-H;              2o   mately 15 wt % sulfur trioxide and approximately 85 wt %
    (g) neutralizing the acesulfame-H in the acesulfame-H to            dichloromethane with one another in a flask.
 form a crude acesulfame potassium composition comprising                  For Examples 1-3, the initial sulfur trioxide/dichlo-
 non-chlorinated acesulfame potassium and from 1 wppb to                romethane compositions were cooled from approximately
 39 wppm 5-chloro-acesulfame potassium acid,                            25° C. to lower temperatures by placing the respective flask
    (h) treating the crude acesulfame potassium composition        25   in a cooling bath containing a mixture of isopropanol and
 to form the finished acesulfame potassium composition                  dry ice before the cyclization reaction. For the Comparative
 comprising acesulfame potassium and less than 37 wppm                  Example, the sulfur trioxide/dichloromethane composition
 acetoacetamide-N-sulfonic acid,                                        was warmed from approximately 25° C. to higher tempera-
    wherein steps (a), (b), (c), and (d) can be performed in any        ture by placing the respective flask in a warm water bath
       order before the performance of step (e) and wherein        30   before the cyclization reaction. The cooled temperatures of
       the cooled temperature is at least 2° C. less than the           the sulfur trioxide/dichloromethane compositions for
       initial temperature, and wherein the providing step (c)          Examples 1-3 and the (warmed) temperature of the sulfur
       comprises the step of contacting the solvent and the             trioxide/dichloromethane composition of Comparative
       cyclizing agent to form the cyclizing agent composi-             Example A are shown in Table 1.
       tion; and wherein a contact time from the beginning of      35      For Examples 1-3 and Comparative Example A, a reac-
       the contacting step to the beginning of reacting step (e)        tion flask (a 4 necked round bottom flask equipped with
       is less than 60 minutes.                                         mechanical stirrer, thermometer, and feed vessels) was
    Aspect 22: The process of aspect 21, wherein contact time           placed into a cooling bath containing a mixture of isopro-
 from the beginning of the contacting step to the beginning of          panol and dry ice. Approximately 200 g of the acetoacet-
 the reacting step (e) is less than 15 minutes, and wherein the    40   amide-N-sulfonate triethylammonium salt solution and
 cooled cyclizing agent composition has a cooled tempera-               approximately 577 g of the sulfur trioxide/dichloromethane
 ture less than 25° C. and the crude acesulfame potassium               compositions were measured.
 composition comprises from 1 wppb to 39 wppm 5-chloro-                    The sulfur trioxide/dichloromethane compositions were
 acesulfame potassium and the finished acesulfame potas-                held for various time periods before the start of the cycl-
 sium composition comprises from 1 wppb to 5 wppm                  45   ization reaction. Approximately 15 wt % of the total sulfur
 5-chloro-acesulfame potassium.                                         trioxide/dichloromethane composition (approximately 87 g)
    Aspect 23: The process of aspect 21 or 22, wherein                  was initially fed to the reaction flask under continuous
 contact time from the beginning of the contacting step to the          agitation by mechanical stirrer. When the temperature of the
 beginning of the reacting step (e) is less than 5 minutes, and         reaction flask contents reached —35° C. (due to the cooling
 wherein the cooled cyclizing agent composition has a cooled       so   batch), the remainder of the sulfur trioxide/dichloromethane
 temperature ranging from —35° C. to 15° C. and the crude               composition and all of the acetoacetamide-N-sulfonate tri-
 acesulfame potassium composition comprises from 1 wppb                 ethylammonium salt solution were fed into the reaction
 to 39 wppm 5-chloro-acesulfame potassium and the finished              flask. Contact times (the time periods that the solvent
 acesulfame potassium composition comprises from 1 wppb                 contacted the cyclizing agent before formation of the cyclic
 to 5 wppm 5-chloro-acesulfame potassium.                          55   sulfur trioxide adduct, e.g., before the acetoacetamide-N-
    Aspect 24: A finished acesulfame potassium composition              sulfonate triethylammonium salt solution was fed to the
 produced or producible by, or obtainable or obtained from              reaction flask) for the respective Examples 1-3 and Com-
 the process of any one of aspects 1 to 23.                             parative Example A are shown in Table 1. The feed rate was
                                                                        controlled in such a way that the temperature of the reaction
                         EXAMPLES                                  60   flask contents remained between —25° and —35° C. during
                                                                        the feeding/cyclization reaction. After the reactants were
         Examples 1-3 and Comparative Example A                         fed, the reaction was allowed to proceed for approximately
                                                                        one additional minute. The cooling bath was then removed.
    100 mmol of 99.5% pure sulfamic acid was suspended in                  After approximately one minute, the temperature of the
 50 mL dichloromethane in a flask with reflux. Under con-          65   reaction flask contents reached approximately —22° C. At
 tinuous agitation, 105 mmol of trimethylamine was added                this time, hydrolysis was initiated by feeding deionized
 within approximately 3 minutes. During this time, tempera-             water to the reaction flask. Water was fed over 10 minutes.
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 77 of 150 PageID #: 101


                                                     US 10,590,097 B2
                              29                                                                         30
 The hydrolysis reaction was exothermic. Water was added                                         TABLE 1
 slowly so as to maintain temperature between —20° C. and
 —5° C. After addition of water, reaction mixture was allowed                        5-chloro Acesulfame Potassium Content
                                                                                  in Crude Acesulfame Potassium Compositions
 to reach room temperature.
                                                                 5               Contact
    The hydrolyzed product was phase separated via a sepa-
                                                                     Ex./         Time,      Cooled        Temperature    5-chloro Ace-K,
 rating funnel. A heavier organic sweetener acid-dichlo-             Comp. Ex.    min.   Temperature, ° C. Change, ° C.        wppm
 romethane phase (acesulfame-H composition) was separated
                                                                    Ex. 1          60          5°   C.        —20° C.          32
 out, and the remaining aqueous phase was discarded.
                                                                    Ex. 2          30          5°   C.        —20° C.          23
    The acesulfame-H in the acesulfame-H composition was         10 Ex. 3          30         22°   C.         —3° C.          33
                                                                    Ex. 4          <5         11°   C.                    Not detectable
 neutralized with a 10% potassium hydroxide solution. Neu-          Comp.          60         35°   C.        +10° C.          39
 tralization was carried out at 25° C.±1° C. Potassium              Ex. A
 hydroxide addition was completed within 20 minutes.
    After completion of the neutralization step, an additional         As shown in the Examples, 5-chloro-acesulfame potas-
                                                                 15
 phase separation was performed using a separating funnel to        sium content was affected by the cooling of the sulfur
 yield an aqueous phase containing acesulfame potassium             trioxide/dichloromethane compositions prior to reaction to
 (and some impurities) and an organic phase. The aqueous            form the cyclic sulfur trioxide adduct. When the initial
                                                                    temperature of the sulfur trioxide/dichloromethane compo-
 phase is considered a crude acesulfame potassium compo-
                                                                 2o sitions was cooled to a cooler temperature by 2° C. or more,
 sition. The aqueous phase analyzed for impurities, e.g.,           5-chloro-acesulfame potassium content in the crude acesul-
 5-chloro acesulfame potassium. Testing for 5-chloro-acesul-        fame potassium composition was reduced. In contrast, when
 fame potassium was performed using the HPLC equipment              a cooling step was not utilized (or when the sulfur trioxide/
                                                                    dichloromethane composition was actually warmed),
 and techniques discussed herein. In particular, the HPLC
                                                                 25 5-chloro-acesulfame potassium content in the crude acesul-
 analysis was performed using an LC Systems HPLC unit               fame potassium was significantly greater (see Comparative
 from Shimadzu having a CBM-20 Shimadzu controller and              Example A).
 being equipped with a CC 250/4.6 Nucleodur 100-3 C18 ec                In addition, 5-chloro-acesulfame potassium content was
                                                                    affected by contact time. In particular, when short contact
 (250x4.6 mm) MACHEREY NAGEL column. A Shimadzu
                                                                 30 times and larger cooling differentials were utilized, 5-chloro-
 SPD-M20A photodiode array detector was used for detec-             acesulfame potassium content was significantly reduced (see
 tion (at 234 nm wavelength). Analysis was performed at 23°         Exs. 2 and 4).
 C. column temperature. As an eluent solution, an aqueous              Only minor and simple additional purifications of the
                                                                    crude acesulfame composition were necessary to form the
 solution of tetra butyl ammonium hydrogen sulfate (3.4 g/L
                                                                 35 finished acesulfame potassium compositions. Approxi-
 and 60% of the total solution) and acetonitrile (HPLC grade)       mately 50% of water was evaporated out of the crude
 (300 mL/L and 40% of the total solution) was employed.             acesulfame potassium compositions in roti vapor at reduced
 Elution was isocratic. The overall flow rate of total eluent       pressure. The resultant concentrated acesulfame potassium
                                                                    composition was then cooled in a refrigerator at +5° C.,
 was approximately 1 mL/min. The data collection and
                                                                 40 which led to precipitation of "crude crystals" containing
 calculations were performed using Lab Solution software            mostly acesulfame potassium. The crude crystals were then
 from Shimadzu. The remaining dichloromethane phase was             dissolved in enough water and this resultant solution was
 discarded. The results of the impurity analysis for Examples       heated  to 70° C. Activated carbon powder was then added to
                                                                    the solution. The solution (with the added activated carbon)
 1-3 and Comparative Example A are shown in Table 1.
                                                                 45 was then filtered.
                                                                        The filtrate that was yielded from the filtration was cooled
                           Example 4                                to  room temperature, which led to the formation of "inter-
                                                                    mediate crystals" containing mostly acesulfame potassium.
                                                                    The intermediate crystals were dissolved in sufficient water
    Liquid sulfur trioxide and dichloromethane were continu- so and heated to 70° C. in a water bath.
 ously fed, contacted to form a cyclizing agent composition,           Activated carbon was added to this solution (of interme-
 and cooled into a static mixer at 1220 kg/h and 8000 kg/h,         diate crystals and activated carbon). This solution was then
 respectively. The temperature of the cooled cyclizing agent        filtered. When filtrate was cooled down to room tempera-
 composition was 11° C. The mixture was held in the static          ture, white-colored "pure crystals" of acesulfame potassium
 mixture for less than 5 minutes and then fed into a cycliza- 55 were formed.
 tion reactor, thus contact time was less than 5 minutes. In the        These pure crystals are considered the finished acesul-
 cyclization reactor the cooled sulfur trioxide/diclhlorometh-      fame potassium composition. Testing for 5-chloro-acesul-
 ane composition was reacted with a solution of acetoacet-          fame potassium was performed using the HPLC equipment
 amide-N-sulfonate triethylammonium salt (acetoacetamide            and techniques discussed above. The crystals of the finished
 salt) in dichloromethane. The resultant cyclized product was 60 acesulfame potassium composition contained the same
 hydrolyzed and worked up to yield a crude acesulfame               amount (or slightly lower amounts) of 5-chloro-acesulfame
 potassium composition comprising (non-chlorinated) ace-            potassium.
 sulfame potassium. The crude acesulfame potassium was                  The purification steps did not show a marked reduction in
 analyzed using the HPLC equipment and techniques dis-              5-chloro-acesulfame potassium content. It is believed that
 cussed above. With a detection limit of 1 wppm, no 65 because the chemical structure of chloro-acesulfame potas-
 5-chloro-acesulfame potassium was detected. The results of         sium is similar to that of acesulfame potassium, separation
 the impurity analysis of Example 4 is also shown in Table 2.       of chloro-acesulfame potassium using standard purification
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 78 of 150 PageID #: 102


                                                    US 10,590,097 B2
                              31                                                                   32
 procedures such as crystallization is ineffective. This analy-       5. The process of claim 1, wherein the finished acesulfame
 sis demonstrates the importance of reducing/eliminating the       potassium composition comprises from 1 wppb to 5 wppm
 production of 5-chloro-acesulfame potassium during the            5-chloro-acesulfame potassium.
 steps leading to the formation of the crude acesulfame               6. The process of claim 1, wherein the finished acesulfame
 composition as described herein.                                5 potassium composition comprises from 1 wppb to 2.7 wppm
    While the invention has been described in detail, modi-        5-chloro-acesulfame potassium.
 fications within the spirit and scope of the invention will be       7. The process of claim 1, further comprising:
 readily apparent to those of skill in the art. In view of the        hydrolyzing   the cyclic sulfur trioxide adduct in the cyclic
 foregoing discussion, relevant knowledge in the art and                 sulfur trioxide adduct composition to form an acesul-
                                                                         fame-H composition;
 references discussed above in connection with the Back- 10
                                                                      neutralizing the acesulfame-H in the acesulfame-H com-
 ground and Detailed Description, the disclosures of which
                                                                         position to form a crude acesulfame potassium com-
 are all incorporated herein by reference. In addition, it               position comprising non-chlorinated acesulfame potas-
 should be understood that aspects of the invention and                  sium; and
 portions of various embodiments and various features                 forming the finished acesulfame potassium composition
 recited above and/or in the appended claims may be com- 15              from the crude acesulfame potassium composition.
 bined or interchanged either in whole or in part. In the             8. The process of claim 7, wherein the crude acesulfame
 foregoing descriptions of the various embodiments, those          potassium composition comprises from 1 wppb to 39 wppm
 embodiments which refer to another embodiment may be              5-chloro-acesulfame potassium.
 appropriately combined with other embodiments as will be             9. The process of claim 7, wherein the crude acesulfame
 appreciated by one of skill in the art. Furthermore, those of 20 potassium composition comprises from 1 wppb to 5 wppm
 ordinary skill in the art will appreciate that the foregoing      5-chloro-acesulfame potassium.
 description is by way of example only, and is not intended           10. The process of claim 1, wherein the solvent includes
 to limit the invention.                                           dichloromethane.
                                                                      11. The process of claim 1, wherein the cyclizing agent
                                                                25 composition comprises less than 1 wt % of a cyclizing
    We claim:
    1. A process for producing a finished acesulfame potas-        agent/solvent reaction product that includes chloromethyl
 sium composition, the process comprising:                         chlorosulfate, methyl-bis-chlorosulfate, or a combination
    reacting an acetoacetamide salt with a cyclizing agent         thereof.
       composition having a temperature of from —15° C. to            12. The process of claim 1, wherein the cyclizing agent
       25° C., wherein the cyclizing agent composition com- 30 and the solvent are contacted to form the cyclizing agent
       prises a sulfur trioxide and a solvent, and wherein the     composition.
       reacting of the acetoacetamide salt with the cyclizing         13. The process of claim 12, wherein the cyclizing agent
       composition forms a cyclic sulfur trioxide adduct com-      and  the solvent are contacted for less than 15 minutes prior
       position comprising cyclic sulfur trioxide adduct,          to reacting the acetoacetamide salt with the cyclizing agent
       wherein the cyclization reaction time less than 35 35 composition.
       minutes; and                                                   14. The process of claim 1, further comprising forming
    forming a finished acesulfame potassium composition            the cyclizing agent composition by a process that includes
       from the cyclic sulfur trioxide adduct, wherein the         cooling the solvent and thereafter contacting the cooled
       finished acesulfame composition comprises non-chlo-         solvent with the cyclizing agent.
       rinated acesulfame potassium and less than 39 wppm       40    15. The process of claim 1, further comprising forming
       5-chloro-acesulfame potassium.                              the cyclizing agent composition by a process that includes
    2. The process of claim 1, wherein the forming of the          contacting the solvent with the cyclizing agent to form an
 finished acesulfame potassium composition comprises:              initial cyclizing agent composition, and thereafter cooling
    concentrating a crude acesulfame composition to form an        the  cyclizing agent composition to a temperature of from
       intermediate acesulfame potassium composition com- 45 —15° C. to 25° C.
       prising at least 10 wt % acesulfame potassium; and             16. The process of claim 15, wherein the cooled cyclizing
    separating the intermediate acesulfame potassium com-          agent composition has a temperature of at least 2° C. less
       position to form the finished acesulfame potassium          than the temperature of the initial cyclizing agent composi-
       composition comprising at least 15 wt % acesulfame          tion.
       potassium.                                               50    17. The process of claim 1, further comprising forming
    3. The process of claim 1, wherein the weight ratio of         the acetoacetamide salt by a process that comprises reacting
 solvent to cyclizing agent in the cyclizing agent composition     sulfamic acid and triethylamine to form an amidosulfamic
 is at least 1:1.                                                  acid salt, and reacting the amidosulfamic acid salt and a
    4. A finished acesulfame potassium composition produced        diketene to the form acetoacetamide salt.
 by the process claim 1.                                                                   *   *   *    *   *
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 79 of 150 PageID #: 103




               Exhibit E
                                                   Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 80 of 150 PageID #: 104

et0        JINHE                                          Home         About Us   Products        News     Sustainability  Investor                           Recruitment         Complaint   EN




                                                                                                                                                                              rrm ,

                                                                                   Enter Jinhe                                 lfkligf' ,1 4u;111:
                                                                                                                                                     aetc-
                                                                                                                                                               ItIV•
                                                                                                                                                                         r.
                                                                                                                                v .! p     kt..7   11:1C,                     •
                                                                                                                                                 t     -
             Anhui Jinhe Industrial Co., Ltd. is an enterprise dedicated to serving healthy life and advanced manufacturing, and specializing in diernical, biologiifal and new material
           businesses, and is a major manufacturer of sweeteners acesulfame and sucralose and spice maltol. Main businesses of the company include food additives and ingredients,
           edible and daily use chemical flavor spices, pharmaceutical and pesticide intermediates, functional chemicals and bulk chemicals, and it mainly serves the customers in the
           fields of food and beverage, daily consumption, medicine and health, agricultural environmental protection, advanced manufacturing industry, etc. Its famous downstream
          customers include major food, beverage and flavor spice companies. The predecessor of the company was Lai' an Chemical Fertilizer Plant, which was founded in 1974. The
          joint stock company was established in 2006 and listed on the SME board of Shenzhen Stock Exchange on July 7, 2011 with the stock code of 002597(ISIN: CNE1000015C4).
          It was incorporated into the object of "Shenzhen-Hong Kong Stock Connect" on December 1, 2017 and into the constituent stock of SZSE Component Index on January 2,
            2018. In addition, it has been selected into the lists of the 11th and 12th "Top SO SME Board Listed Companies in China in Value" sponsored by "Securities Times" in
          succession. Headquartered in Chuzhou, Anhui, it has two production bases, i.e., Anhui Lai' an and Dingyuan Salt Chemical Industrial Parks, and has set up research institutes
                                                          and application R&D and operation centers in Hefei and Nanjing respectively.




                II        Item                            ---- Top 1 00                                             Top 50                                             Tool 00
      Have over 100 national patents ',No,         One of China Top 500 Petroleum and                  One of Anhui Top 50 Enterprises in                   One of Anhui Top 100 Enterprises in
                                                        Chemical Private Enterprises                       Comprehensive Strength in                                   Invention Patent
                                         1 11
                                                                                                             Manufacturing Industry
                                               Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 81 of 150 PageID #: 105
       JINHE                                           Home         About Us   Products        News     Sustainability  Investor                                Recruitment   Complaint           EN




   Food and beverage        757    Daily consumption               1    Medicine and health                Agricultural environrr             Functional chemical             r   Bulk chemical




Food and beverage:                Ei   Sweeteners                             Edible flavors                    Research and promotion of food application technol




Product search                         Please select product applicationeli             Please select product category >            Please select the product                       Search




                                                jae
                    •
                    •                                               Food and beverage field
      At.
                                                                    In food and beverage field, the company provides customers with high-quality food additive products, mainly including
      •I            seal.                                           sweeteners: acesulfame and sucralose; spices: methyl maltol, ethyl maltol, methyl cyclopentenolone (MCP) and glucosyl steviol
                                                                    glycosides, and a complete set of application solutions for food and beverage. The products have been widely applied to
                •                                                   carbonated beverages, functional beverages, fruit juice, milk tea, coconut juice, fresh tea beverages, dairy products, meat
            •
                                                                    products, pastry, preserved fruit, betel nut and other food and beverages. Meanwhile, the company also provides application
                                                                    solutions for the products in food sub-fields, including dairy products, beverages, candies, baking, meat products, etc., to help
                                                                    the innovation in less-sugar healthy food and convey the concept of less-sugar healthy life. In the future, the company will
                                                                    continuously consolidate and enhance its existing advantages. While mastering the customers in advantageous industries and
                                                                    their demand trends, relying on the continuous progress of chemistry and biotechnology, the company will further promote
                                                                    the upgrading of products in food and beverage field and optimize the product structure. Moreover, in line with the Healthy
                                                                    China 2019-2030 development planning issued by the State Council, the company will promote the construction of food
                                                                    nutrition standard system, and take "LeSweet" , the first product in TO C field as the representative to open up a new field of
                                                                    sugar substitute industry.
                                                     Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 82 of 150 PageID #: 106
         Product Name                                Product Character                                         Product Application                                  Details




                                      Molecular formula: C4H4NO4SK
   Acesuifame-k                       Molecular weight: 201.24 (according to 2007
                                      international relative atomic mass)                    Acesulfame is widely used in food, beverage, oral
   Potassium acetylsulfonate                                                                                                                                         MORE
                                      Appearance: Colorless crystalline or white             hygiene, cosmetics, pharmaceuticals and other fields.
   (also known as acesulfame,
                                      crystalline powder, odorless
   AK sugar)




                                                                                             Sucralose is generally used with other natural or artificial
                                                                                             sweeteners such as aspartame, acesulfame, etc. in
                                                                                             beverages, chewing gum, dairy products, preserved fruit,
                                                                                             syrup, bread, pastry, ice cream, jam, jelly, pudding,
                                      Chemical name: 4,1', 6', -trichloro-4,1', 6', -        flavored milk, sauce and sauce products, vinegar, oyster
                                      trideoxygalactose                                      sauce, soy sauce, mustard sauce, breakfast cereals,
   Sucralose
                                      Molecular formula:C12H19C1308                          sweet milk powder, candy, fermented wine, jam
                                                                                                                                                                     MORE
   Sucrose trichloride (also          Molecular weight: 397.64 (according to 2007            products, hot processed fruits or dehydrated fruits,
   known as sucrose)                  international relative atomic mass)                    baked goods, fruit fillings, solid beverages, concentrated
                                                                                             fruit and vegetable juice, salad dressings and other
                                                                                             processed food. Meanwhile, it can also be used in
                                                                                             healthcare food and medicine. In addition, it' s widely
                                                                                             used in edible sweetener field in European and
                                                                                             American countries.




                   sR
                                                                                                               OA                             SRM                  E-mail
Contact Us        Join Us       Taobao Shop




Copyright © Jinhe Industrial. All Rights Reserved. OrGICPST11013889 -2 Disclaimer design by ibw (www.ibw.cn)                     ato'h>RileS 34112202000077   OPez..>R 1-14 34112202000109-'4
                                  Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 83 of 150 PageID #: 107
     JINHE                               Home         About Us    Products         News      Sustainability    Investor                 Recruitment   Complaint     y:i) EN


                                                                                                                                                                    —WU




                                                               I




Product search    Please select product application field    Please select product category                 Please select the product                      Search




                                                                    Acesuifame-k

                 00                                                 Molecular formula: C4H4NO4SK
                                                                    Molecular weight: 201.24 (according to 2007 international relative atomic mass)
                                                                    Appearance: Colorless crystalline or white crystalline powder, odorless



             0           N
                                                                    Consulting hotline
                                                                    Domestic trade 05505635858 (Manager Wu) /foreign trade 05505619090 (Manager
                                                                    Zhang)

                                                                         Ti f      i3tBA s      <3,4"
                                                       Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 84 of 150 PageID #: 108


                                                                                            Product Application


                                                                                        Acesulfame is widely used in food, beverage, oral hygiene, cosmetics, pharmaceuticals and other fields.



                                                                                            Product Specification and Packing Specification


                                                                                         30-mesh: the products passing through 30-mesh screen reach 85±5%; 60-mesh: the products passing through 60-
                                                                                        mesh screen reach 85±5%; 80-mesh fine powder: the products passing through 80-mesh screen reach 85±5%; 100-
                                                                                        mesh superfine powder: the products passing through 100-mesh screen reach 85±5%; Custom-made goods in
                                                                                        special mesh number: the special mesh number distribution requirements of specific customers must be satisfied
                                                                                        (the special requirements shall be transferred to Quality Control Department by salesman);




             '
             2   4




                      FR           36Q
                                                                                                                       OA                             SRM                            E-mail
Contact Us           Join Us   Taobao Shop




Copyright © Jinhe Industrial. All Rights Reserved. WICP*11013889-q-2 Disclaimer design by ibw (www.ibw.cn)                           *   Otea.Rn     34112202000077      t19.   Rtergi 34112202000109-'4
                                                             Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 85 of 150 PageID #: 109
           JINHE                                                   Home             About Us                Products              News          Sustainability         Investor          Recruitment             Complaint




                  -7111111L3  _
                          7:-.4"t•-•




                                                                                                                                                                       ABOUT US
                                                                                                                                                                       Innovative Jinhe, Charming Jinhe




About Us
Home > About Us > Company Structure



  Enter Jinhe I     Development History I          Enterprise Culture I          Target and Strategy I                 Company Structure I               management I             Speech by Chairman

  Honor and Qualification I         Subsidiaries



                                                                                         [    General Meeting of Shareholders

                                                                                                                                                Board of supervisors

                                                                                                         Board of directors




                                                                                                  General Manager's Office




                        Bulk Chemicals Business Department          Food Additives & Ingredients Business              Pharmaceuticals & Pesticides Business         Functional Chemicals & Materials Business
                                                                                Department                                        Department                                       Department




               SLogistics    Eton        SProduction                      HR Depart-                         Operation    SQuahty Con-   SAdministra-                                                    liStrategic De-
                                                             ronmental                       Financial                                                   SublicRela-       information
                Guarantee    Management Management                          ment              Center          Center                      tive Depart-                                                      velopment
                                                             Protechon                                                                                      lions             Center
                Department    Department  Department                                                                           ment           ment                                        DepartmeM        Department




                          Lai'an Prodution Base         [    Dingyuan Production Base            [ Hefei R&D/Operation Center             Nanjing R&D/Operation Center
                                                                                                                                                                           1             Overseas branches




                                Jinsheng                                                                            Jinhe Research
                   Jinhe Head-  Environ-    Jinhong                 Jinxuan                         JinheAnrui         Institute of          Nanjing
                                                                                                                                                           Jinhe Yilcang                    Jinhe USA
                     quarters  mental Pro- New Energy              Technology                                        Chemical Ma-            jinzhisui
                                 tection                                                                                 terials
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 86 of 150 PageID #: 110




               Exhibit F
11/23/2020
1172372020   Case 1:20-cv-01775-LPS
                              MattollEthyl Document
                              Maltol|Ethyl M
                                           Maltol|Methyl   1-1 Filed (MCP)IAcesuffarne-K—Anhul
                                                         Cyclopentenolone
                                             MollMethyl Cydopentenolone   12/28/20 Page 87 Jinhe
                                                                          (MCP)|Acesulfame-K--Anhui  of 150
                                                                                                    Jinhe      PageID
                                                                                                          Industrial
                                                                                                          Industrial         #: 111
                                                                                                                     Co., Ltd.
                                                                                                                     Co., Ltd.




     .1INU DA
                         ANHUI JINHE INDUSTRIAL CO., LTD.




                                                       I About us
       PPO[WrTC
                                                        Anhui Jinhe
                                                              Jnhe Industrial Co., ILtd.. (ticker
                                                                    Indust's] Co.,        (ticker symbd:
                                                                                                  symbol: 002587)
                                                                                                          002597) Is
                                                                                                                  is mainly dedicated
                                                                                                                            dedicated In
                                                                                                                                      in tie
                                                                                                                                         the producicn
                                                                                                                                             production and
                                                                                                                                                        and RSJ3
                                                                                                                                                            R&D of
                                                                                                                                                                 of arse
                                                                                                                                                                    fine chemical
                                                                                                                                                                         chemical
                                                        products and
                                                        (=ducts  and basic
                                                                     basic chemical products. The
                                                                           chemical product.  The ccmpany
                                                                                                  company cans
                                                                                                          owns a
                                                                                                               a nimber
                                                                                                                 number of
                                                                                                                        of nalcnal
                                                                                                                           national patent
                                                                                                                                    patent and
                                                                                                                                           and non-patent
                                                                                                                                               non-patent techndogy.
                                                                                                                                                          technology. It's
                                                                                                                                                                      It is a
                                                                                                                                                                            a

         Acesulfame-K
         Aces.ararne4C                                         in imovalion
                                                        leader In innovation and
                                                                             and patented
                                                                                 patented techndogy
                                                                                          technology h
                                                                                                     in China.
                                                                                                        China. Th
                                                                                                               The company mainly produces
                                                                                                                 e company        produces Aceeulfarne-K,
                                                                                                                                           Acesulfame-K, waltd,
                                                                                                                                                          Maltol, Ely!
                                                                                                                                                                  Ethyl Maltil
                                                                                                                                                                        Maltol and
                                                                                                                                                                               and
                                                            in the
                                                        MCP h  fine chemicals.
                                                                    chemicals. The
                                                                               The basic
                                                                                   basic cnerrlcal
                                                                                         chemical products
                                                                                                   products mainly
                                                                                                            mainly Includes
                                                                                                                   includes IlgJld
                                                                                                                            liquid Anyncnla,
                                                                                                                                   Ammonia, Patric
                                                                                                                                             Nitric acid,
                                                                                                                                                    acid, SultrIc
                                                                                                                                                          Sulfuric add,
                                                                                                                                                                   acid, Formaldehyde,
                                                                                                                                                                         Formaldehyde,
         Maltol
         maw
                                                        Melamine, PentaerythrIbl,
                                                        maisynne, Pentaerythritol, Diketene, Neopentyl
                                                                                             Neopentyl Glycol,
                                                                                                       Glycol, pharmaceutical
                                                                                                               pharmaceutical Intermediates
                                                                                                                              intermediates and
                                                                                                                                            and so
                                                                                                                                                so on.
                                                                                                                                                   on. In the add
                                                                                                                                                       h tie  field of
                                                                                                                                                                    of Ina
                                                                                                                                                                       fine chemcals,
                                                                                                                                                                            chemicals,
         Ethyl Malbl
         Ethyl Maltol
                                                         the
                                                         tie company   is the
                                                             ccrripany is     largest producer
                                                                          tie largest producer for Maltol, Ethyl
                                                                                               to Meibl,   Ethyl Melba
                                                                                                                 Maltol and
                                                                                                                        and Acesulfarne-K
                                                                                                                            Acesulfame-K In
                                                                                                                                          in the
                                                                                                                                             tie world. Anhui inhe
                                                                                                                                                 world. Anhul Jinhe Industrial Co.,Ltd with
                                                                                                                                                                    hdUStrtal Co.      with
         Methyl Cyclopentendone
         Melly! Cyclopentenolone (MCP)
                                 (MCP)                   the
                                                         tie technology advantages, advanced
                                                             technology advantages, advanced management
                                                                                             management and
                                                                                                        and accelient
                                                                                                            excellent qualify
                                                                                                                      quality of
                                                                                                                              of product
                                                                                                                                 products has
                                                                                                                                          has quickly
                                                                                                                                              quickly grow
                                                                                                                                                      grown Into
                                                                                                                                                            into tie
                                                                                                                                                                 the la
                                                                                                                                                                     largest and
                                                                                                                                                                       -gest and

         SUCRALOSE
         SUCPALCGE                                      most compellve
                                                        =et  competitive company In
                                                                                 in the food addlve
                                                                                    tie 130d additive hdustry.
                                                                                                      industry.



   C;IP, +86-550-5621725         (Domestic)

    6-1 +86-550-5619090          (International)

                                                               T#Ilt@P"
                                                                                  INDUtTRIAL
                                                                "Quality and service are our priority."



                                              Home !About
                                              Horne | About ue
                                                            us I| Neva
                                                                  News I| Products I| quality
                                                                                      Quality I| Purchaving                                      中文版
                                                                                                 Purchasing I| Service I| Order I| Contact us I| cP5ta

                                           Copyright(C)2014, Anhui Anhe
                                           Copyrighlp2014,         Jinhe Industrial     Ltd. Supported by abode
                                                                         hckletial Co., I-11.             Toocle Ccpyrifit
                                                                                                                 Copyright Nalco
                                                                                                                           Notice &Until
                                                                                                                                  [Admin]




www.ajhfood.com/gsjj-en.html
worw.alhfocxl.ccfm/gsf-en.html                                                                                                                                                                1/1
                                                                                                                                                                                              1/1
11/23/2020 Case
11123/2020              1:20-cv-01775-LPS Document 1-1 Filed 12/28/20
                                                Acesulfame-K--Anhui
                                                Acesulfarrio-K—Anhui Jinhe        Page
                                                                     JInhe Industrial       88 of 150 PageID #: 112
                                                                                      Co., Ltd.



                         lentA.*1- .4111filMOttil                                                                                                                           '1"5Zi5         '
     JIrvO DA            ANHUI JINHE INDUSTRIAL CO., LTD.
           3 ),




                                                                                                                                                                                      IVA




                                                I Products
       PRODUCTS                                                                                           Acesulfame-K
                                                                                                          Acasulb.rnaK
       PRODUCTS         (MEM
                                                  Acesulfame potassium
                                                  Acesultarne  potassium Ise
                                                                         is a calorie-free
                                                                              calorie-free sugar
                                                                                           sugar subsiti
                                                                                                 substitute.
                                                                                                         le.
                                                            formula: C4H4KNO4S
                                                  Chemical formula   C4H4KNO4S
         Acesulfame-K
         Acesuffarne-K                            Molecular weight
                                                  Molecular   weight: 20124
                                                                       201.24 gfmcl
                                                                                g/mol
                                                  CAS NO:
                                                  CAS  NO: 5555?-82-3
                                                             55589-62-3
         Maltol
         Malbi
                                                  EINECSN: 251-822-5
                                                  ENECSN:      251-622-6
         Ethyl Mialbl
         Ethyl Maltol                                    GB19.011.
                                                  Code: OB19.011.
                                                  HS: 29349910
                                                  HS:29349910
         Methyl Cyciopeetenclone
         Metyl  Cyclopentenolone (MCP)
                                 (MCP)            Properties
                                                  Properties
                                                  Similar taste to
                                                  Simla:last°    to stkrose
                                                                    sucrose
         SUCRALOSE
         SUCRALOSE
                                                       sweetness: 200
                                                  High sweehess:      200 Imes
                                                                           times gheetartan
                                                                                  sweeter than stkrose,
                                                                                                  sucrose, asas sweet
                                                                                                                 sweet as
                                                                                                                       as asperiarne.
                                                                                                                           aspartame.
                                                  Easily dissclved
                                                  Easiy  dissolved h in water
                                                                        water under
                                                                                under rocm
                                                                                        room temparatire.
                                                                                              temperature.
   ()Pi +86-550-5621725 (Domestic)                Calorie-free
                                                  Calorie-tee
                                                  Synergistic effect
                                                               effect: AcesultamaK
                                                                       Acesulfame-K ccuid could be
                                                                                                be used
                                                                                                    used WI"
                                                                                                          with otersweeteners
                                                                                                               other sweeteners which     can increase
                                                                                                                                              increase 20-40%
                                                                                                                                                       20-40% meehees.
                                                                                                                                                               sweetness.
    6-1 +86-550-5619090 (international)
                                                  Synergislc
                                                  Great Stability under
                                                  GreatStablity           heat, moderately
                                                                    wider heat    moderately basic
                                                                                                basic and
                                                                                                       and acidic
                                                                                                            acidic cordial.
                                                                                                                   condition.
                                                                                                                                   which can

                                                  Advantages
                                                  Atteentsget
                                                        Stability
                                                  High Stsbetly
                                                  Acesulfame-K can
                                                  Acesultama-K     can preserve
                                                                        preserve for
                                                                                   for 10
                                                                                        10 yews
                                                                                            years undergenaral
                                                                                                  under general ccoation.
                                                                                                                   condition.
                                                           of any
                                                  No sign of  any dOCOrrpCEilOn.
                                                                    decomposition.
                                                     absorption Of
                                                  No absorpflOn    of molStIn3
                                                                      moisture h in the air.
                                                                                         air.
                                                  Stable to high terrperailre
                                                                   temperature or of 225%.
                                                                                      225℃.
                                                  saki
                                                  Stable with
                                                         within PH2-10,
                                                                  PH2-10, does not react with Other100d
                                                                                                    other food COrrc0EilOn
                                                                                                                composition oradcllves
                                                                                                                              or additives when use togeter.
                                                                                                                                                     together.
                                                                       free, good lortoot.
                                                  Sugarless, calorie tee,            for tooth.
                                                  Reduces hethe production costcost
                                                  Guarantee and extend he    the product shelf lie.
                                                                                                 life.
                                                  Package
                                                                       320mm*420mm
                                                  Cardboard barrel: 320nye420crrn
                                                               box: 3113mrn-360mrre270nyn
                                                  Cardboard bcs:     360mm*360mm*270mm
                                                      weight: 25 kg
                                                  Net weight:25
                                                  Fiber pellet
                                                  Rber  pallet, sealed by double trod food safe polyethylene bags




                                                  History of
                                                  Macey   of ACe•Uifixne-K
                                                             Acesulfame-K
                                                        Acesulfame-K was irst
                                                  1976, Acesuffarna-K        first synthesized
                                                  1983, EU
                                                  1063, EU approved
                                                           approved Its
                                                                     its use h  in food and beverage
                                                  1988, FDA approved Its
                                                  1955,                its use In in btle
                                                                                     table Sw001enhg
                                                                                           sweetening agent
                                                                                                      agent, gjm
                                                                                                             gum and
                                                                                                                  and ccffee
                                                                                                                      coffee
                                                        China approved its
                                                  1992, Chha             its use In in *pod
                                                                                       food and beverage
                                                  1994, FDA approved its use In
                                                  1904,                           in syrup, bakery and daky
                                                                                                       dairy products
                                                  1995, FDA approved its use In
                                                  1905,                           in alcoholic clink
                                                                                                drink
                                                  1998, FDA approved Its
                                                  19?8,                its use In in SOff
                                                                                     soft drtricS
                                                                                          drinks


www.ajhfood.com/product_detail_en/id/5.html
weraapifocxLcorn/prtxtuct_detall_ontid/5.html                                                                                                                                                   1/2
                                                                                                                                                                                                112
11/23/2020 Case
11123/2020         1:20-cv-01775-LPS Document 1-1 Filed 12/28/20
                                           Acesulfame-K--Anhui
                                           Aceselferne-K—Anhul Jlnhe         Page
                                                               Jinhe Induotdal
                                                                     Industrial       89 of 150 PageID #: 113
                                                                                Co., Ltd.
                                                                                Co., Ltd.
                                                                 approved Its
                                                    2000, Japan approved   its use
                                                    Safety
                                                        ADII value and
                                                    The Al]        and tie
                                                                       the Waive
                                                                           relative sugar amountftr
                                                                                          amount for tie
                                                                                                     the adults whose weight le
                                                                                                                             is above 804:
                                                                                                                                      60kg:
                                                   ADI
                                                   ADI               ADI             ADSE           ADSE
                                                   0-15              0-900
                                                                     CI
                                                                      -900            0-3          0-180
                                                   mg/kg body weight mgRiCarg
                                                   mgArg                 mg/60kg body weight mgkg
                                                                                                mg/kg body weight mgRiCkg
                                                                                                                  mg/60kg body weight
                                                                                                                               weft
                                                   *ADI=acceptable                for Acesultame-K
                                                         3.maptatile daily intake to  Acesulfame-K
                                                   *ADSE=acceptable daily sugar intice
                                                   •ADSEcceptable                   intake
                                                        ADI value and the
                                                    The ADI               relative cane sugar amount for
                                                                      tie relalve                        the adults whcee
                                                                                                     torte          whose weight's
                                                                                                                          weight is abcve
                                                                                                                                    above 0.0kg:
                                                                                                                                          60kg:

                                                    ADII
                                                    AD                          ADII
                                                                                AD                                ADSE                                ADSE

                                                    0-15                        0-900
                                                                                0400                              0-3                                 0-180

                                                    *ADI=each
                                                    •ADi          allowable intice
                                                          ech day alicwatle intake 'ADSEach
                                                                                   *ADSE=each day alicwatle
                                                                                                  allowable care
                                                                                                            cane sugar amount

                                                   Application
                                                   Acesulfame-K has good Manny
                                                   Acesultama-E              stability and suitable taste, and It's
                                                                                                                  it is the best sweetener tofor soft drinks, h
                                                                                                                                                              in addlon,
                                                                                                                                                                 addition, It
                                                                                                                                                                            it also can be
                                                         in bakery products, pastry, solid drIrk,
                                                   used In                                   drink, candy, Jam,
                                                                                                             jam, crewatig
                                                                                                                  chewing gun,
                                                                                                                             gum, Instant
                                                                                                                                   instant coffee, dairy products, Jelly,
                                                                                                                                                                    jelly, pudding,
                                                   sweeting agent and so on.
                                                   sweelng
                                                   In the phamnaceutIcal
                                                   h      pharmaceutical Industy,
                                                                          industry, Acesultarneat
                                                                                      Acesulfame-K is used in the       syrup preperalcn,
                                                                                                                  t e syrup   preparation, sugarcoated tablets, Wier
                                                                                                                                                                   bitter meddne
                                                                                                                                                                           medicine
                                                   masking agent and so cr.
                                                   marking                 on.
                                                   In the cosrnelcs
                                                   h      cosmetics Industy,
                                                                     industry, It
                                                                               it Is
                                                                                  is used In
                                                                                          in tie
                                                                                             the lipsIck,
                                                                                                 lipstick, WI-paste,
                                                                                                           toothpaste, garge
                                                                                                                          gargle and so on.
                                                        application
                                                   The op                      maximum consuriptien
                                                           pacation and the muudmum         consumption of    of Acesutfarna-K
                                                                                                                 Acesulfame-K In   in EU attrigdard:
                                                                                                                                         stangdard：

                                                    Product
                                                                                         Acesulfame-K (mg/L)
                                                                                         Acesultarne-E                Product                         Acesulfame-K (mgkg)
                                                                                                                                                      Acerultame4C (mg/kg)


                                                    Non-alcoholic beverages
                                                    Ncn-alcoholic                        350                            Chewing gum                   2000


                                                    Alcoholic drinks
                                                    Alccholc  drinks                     350
                                                                                         atio                           Cereal                        1200


                                                    Apple wine and perry
                                                    Appe                                 350                            Candy
                                                                                                                        Candy                         500
                                                                                                                                                      500


                                                    Non-alcoholic beer
                                                    Ncn-alcoholic beer                   350
                                                                                         350                          Low calorie gam
                                                                                                                      low                             1000


                                                    Low calcrle
                                                    Lux calorie beer
                                                                beer                     25
                                                                                         25                           Dried fruits
                                                                                                                            tufts                     2000
                                                                                                                                                      2000


                                                          beer
                                                    Black beer                           350
                                                                                         350                            Sauce
                                                                                                                        Sauce                         350
                                                                                                                                                      350


                                                    Dairy                                350
                                                                                         350                          Bakery
                                                                                                                      Bakery                          350
                                                                                                                                                      350


                                                   Storage
                                                   Storage
                                                         in a
                                                   Keep in  a cod
                                                              cool and
                                                                   and dry
                                                                       dry pace.
                                                                           place.
                                                           from sari
                                                   Protect trcm sun stare
                                                                     shine and
                                                                           and preserved
                                                                               preserved in
                                                                                         in Ight
                                                                                            tight contaners.
                                                                                                  containers.
                                                   Avoid contarrinaton.
                                                   Avoid  contamination.



                                                                                                                     BACK


                                      Home !About
                                      Horne | About us I| Mena
                                                          News I| Products |t Quality |t Purchaving
                                                                                         Purchasing |t Serelo)
                                                                                                       Service I| ardor                  中文版
                                                                                                                  Order I| Contact us |t c1351.AR

                                     Copyright(C)2014, nrhul
                                     Copyrighip2014,   Anhui .linhe
                                                             Jinhe Industrial       Ltd. Supported by Tbocle
                                                                    tickistial Co., I-11.             Toocle Copyright Holce
                                                                                                                       Notice [Adman]
                                                                                                                              [Admin]




www.ajhfood.com/product_detail_en/id/5.html
www.altifaxi.corn/pcxtuct_detall_erekV5.html                                                                                                                                                 2/2
                                                                                                                                                                                             2/2
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 90 of 150 PageID #: 114




              Exhibit G
11/29/2020 Case     1:20-cv-01775-LPS Document 1-1Anhui
                                                    Filed
                                                        Jinhe12/28/20         Page 91 of 150 PageID #: 115
                                                              Industrial Co., Ltd.

                                                                                                                                                         Page 1




                                                                           The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.




                                         Anhui Jinhe Industrial Co., Ltd.

                                                      2019 annual report

                                                            2020-017




                                                        2020 Nian 03 Yue




                                                                                                                                            1




https://translate.googleusercontent.com/translate_f                                                                                                           1/9
11/29/2020 Case     1:20-cv-01775-LPS Document 1-1Anhui
                                                    Filed
                                                        Jinhe12/28/20         Page 92 of 150 PageID #: 116
                                                              Industrial Co., Ltd.
 Page 2
                                                                       The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.




                                         Section Important, catalogs and Interpretation


                  The company’s board of directors, board of supervisors, directors, supervisors, and senior management ensure that the content of

            True, accurate and complete, there are no false records, misleading statements or major omissions, and the

            Legal liability

                  The person in charge of the company Yang Le, the person in charge of accounting work Yuan Jinlin and the person in charge of th

            Personnel ) Luo Daobing declares that the financial report in the annual report is true, accurate and complete.

                  All directors have attended the board meeting for reviewing this report.

                  The company's 2019 annual report involves forward-looking descriptions such as future plans and development strategies.

            Investors’ substantive commitments, investors and related parties should maintain adequate risk awareness and should

            When understanding the difference between plans, forecasts and promises, investors are asked to pay attention to investment risks. Com

            The media for information disclosure are "Securities Times", "Securities Daily", "Shanghai Securities News" and www.cninfo.com

            ( Www.cninfo.com.cn ), all information of the company is subject to the information published in the above-mentioned media.

                  In this report, the company " in section IV Operation Discussion and Analysis Nine, the future development of the company " in

            Make corresponding statements about the risks that the company may face, investors are kindly requested to read carefully and pay atte

                  The company’s profit distribution plan approved by the board of directors this time is: based on 556,994,469 ,

            All shareholders will distribute cash dividends of RMB 5.4 (tax included) for every 10 shares , and 0 shares (tax included) for bonus sh

            Capital increased by capital transfer. If since 2019 Nian 12 Yue 31 to shareholders of record date of implementation between the profit

            If the share capital and shares in the special securities account for repurchase are changed, the shares of the future profit distribution pla

            The total share capital of the recording date (deducting the company’s shares held by the company’s repurchase account) is the base, an

            The principle of change adjusts the total distribution.


                                                                                                                                        2




 Page 3

                                                                       The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.




https://translate.googleusercontent.com/translate_f                                                                                                   2/9
11/29/2020 Case         1:20-cv-01775-LPS Document 1-1Anhui
                                                          Filed
                                                             Jinhe12/28/20         Page 93 of 150 PageID #: 117
                                                                   Industrial Co., Ltd.

                                              table of Contents



            Section Important, catalogs and Interpretation......................................... ......... 2

            Section 2 Company Profile and Main Financial Indicators............................ ....... 5

            Section 3 Company Business Summary............................ .............. 9

            Section 4 Discussion and Analysis of Business Situation....................................... ......... 12

            Section 5 Important Matters.................. ............... 29

            Section 6 Changes in Shares and Shareholders... ......... 47

            Section 7 Preference Share Relevant Situation... ............ 54

            Section 8 Relevant Situation of Convertible Corporate Bonds............................ ...55

            Section 9 Directors, Supervisors, Senior Management and Employees...57

            Section 10 Corporate Governance............................................ ............... 66

            Section 11 Relevant Situation of Corporate Bonds....................................... ......... 71

            Section XII Financial Report...................................... ............... 74

            Section Thirteen List of Reference Documents... ........... 204




                                                                                                                                                                     3




 Page 4

                                                                                                    The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.




                                                       Section 2 Company Profile and Main Financial Indicators

            1. Company Information


             Stock abbreviation                    Jinhe Industry                          Stock code                           002597

             Stock exchange                        Shenzhen Stock Exchange

             Chinese name of the company           Anhui Jinhe Industrial Co., Ltd.

             Chinese abbreviation of the company Jinhe Industry

             The foreign name of the company (if any) Anhui Jinhe Industrial Co.,Ltd.

             The legal representative of the companyYang Le


https://translate.googleusercontent.com/translate_f                                                                                                                               3/9
11/29/2020 Case          1:20-cv-01775-LPS Document 1-1Anhui
                                                         Filed
                                                             Jinhe12/28/20         Page 94 of 150 PageID #: 118
                                                                   Industrial Co., Ltd.
             Registered address                    No. 127, Chengdong Street, Lai'an County, Chuzhou City, Anhui Province

             Postal code of registered address     239200

             office address                        No. 127, Chengdong Street, Lai'an County, Chuzhou City, Anhui Province

             Postal code of office address         239200

             company website                       www.jinheshiye.com

             email                                 ajhchem@ajhchem.com



            2. Contact person and contact information


                                                                                     Board secretary                                        Securities Affairs Representative

             Name                                                  Liu Yang                                               Wang Wuqiang

             contact address                                       No. 127, Chengdong Street, Lai'an County, Chuzhou City,
                                                                                                                      No. Anhui
                                                                                                                           127, Chengdong
                                                                                                                                 Province Street, Lai'an County, Chuzhou City, Anhui Province

             phone                                                 0550-5612755                                           0550-5682597

             fax                                                   0550-5602597                                           0550-5602597

             email                                                 liuyang@ajhchem.com                                    wangwuqiang@ajhchem.com



            3. Information Disclosure and Place of Preparation


             The name of the information disclosure media selected by the company
                                                                              "Shanghai Securities News", "Securities Daily", "Securities Times"

             The URL of the website designated by the China Securities Regulatory Commission that publishes the annual report
                                                                              www.cninfo.com.cn

             Place where the company's annual report is prepared                 Corporate Board Office



            4. Registration changes


             Organization Code                                     91341100796433177T (Unified Social Credit Code)




                                                                                                                                                                                5




 Page 5

                                                                                                               The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.



             Changes in the company’s main business since its listing (such as
                                                                   No change
             Have)

             Previous changes in controlling shareholders (if any) No change



            5. Other relevant information

            Accounting firm hired by the company

             Accounting firm name                         Rongcheng Certified Public Accountants (Special General Partnership)

             Office address of accounting firm            Floor 27-30, Block A, Landmark Plaza at the intersection of Longtu Road and Lvzhou West Road, Hefei Municipal Affairs District, Anhui Province

             Signing accountant name                      Huang Xiaoqi, Li Chaomeng

            Sponsor institutions engaged by the company to perform continuous supervision duties during the reporting period

            □ Applicable √ Not applicable

            A financial consultant engaged by the company to perform continuous supervision duties during the reporting period

            □ Applicable √ Not applicable



            6. Main accounting data and financial indicators

            Does the company need to retrospectively adjust or restate the accounting data of previous years

            □ Yes √ No


                                                                   2019 year                   2018 year                Increase or decrease this year from 2017
                                                                                                                                                            the previous year

             Operating income (yuan)

https://translate.googleusercontent.com/translate_f                                                                                                                                                        4/9
11/29/2020 Case          1:20-cv-01775-LPS Document 1-1Anhui
                                                         Filed
                                                             Jinhe12/28/20         Page 95 of 150 PageID #: 119
                                                                   Industrial Co., Ltd.
                                                                3,971,856,106.18               4,132,796,434.32                            -3.89%            4,479,876,386.29
             Net profit attributable to shareholders of listed companies
                                                                     808,761,301.80              911,579,114.10                           -11.28%            1,022,268,509.41
             (yuan)

             Deductions attributable to shareholders of listed companies
                                                                   743,468,567.69                847,343,691.37                          -12.26%               936,719,634.83
             Net profit from recurring gains and losses (yuan)

             Net cash flow from operating activities
                                                                   905,749,049.78                963,270,512.82                            -5.97%            1,103,443,415.26
             (yuan)

             Basic earnings per share (yuan/share)                                   1.45                        1.62                    -10.49%                               1.81

             Diluted earnings per share (yuan/share)                                 1.43                        1.59                    -10.06%                               1.81

             Weighted average return on equity                               19.42%                        25.15%                          -5.73%                        35.84%

                                                                 End of 2019                   End of 2018              Increase or decrease at the end of thisEnd
                                                                                                                                                                yearofcompared
                                                                                                                                                                       2017    to the end of the previous

             Total assets (yuan)                                6,149,326,400.76               5,694,645,897.82                             7.98%            5,673,449,363.79

             Net assets attributable to shareholders of listed companies
                                                                  4,482,064,629.63             3,919,904,462.40                            14.34%            3,448,705,286.62
             (yuan)




                                                                                                                                                                                      6




 Page 6

                                                                                                                 The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.



            7. Differences in accounting data under domestic and foreign accounting standards


            1. Differences in net profit and net assets in financial reports disclosed in accordance with both international accounting standards and Chinese accounting standards


            □ Applicable √ Not applicable

            During the reporting period of the company, there was no difference in net profit and net assets in the financial reports disclosed in accordance with international accounting standards and Chinese accounting standards.



            2. Differences in net profit and net assets in financial reports disclosed in accordance with overseas accounting standards and Chinese accounting standards at the same time


            □ Applicable √ Not applicable

            During the reporting period of the company, there was no difference in net profit and net assets in the financial reports disclosed in accordance with overseas accounting standards and Chinese accounting standards.



            8. Main financial indicators by quarter

                                                                                                                                                                        unit: yuan

                                                                  the first season              Second quarter                 the third quater               Fourth quarter

             Operating income                                      908,660,094.20              1,069,330,032.81               1,016,385,759.17                 977,480,220.00

             Net profit attributable to shareholders of listed companies
                                                                     180,648,176.14              220,674,323.29                  209,590,682.08                197,848,120.29

             Deductions attributable to shareholders of listed companies
                                                                   161,453,518.69                221,701,541.92                  181,974,421.72                178,339,085.36
             Net profit

             Net cash flow from operating activities               -17,304,738.55                398,822,221.34                  186,335,144.74                337,896,422.25

            Whether the above financial indicators or their total number are significantly different from the company’s disclosed quarterly reports and semi-annual reports related financial indicators

            □ Yes √ No



            9. Items and amounts of non-recurring gains and losses

            √ Applicable □ Not applicable

                                                                                                                                                                        unit: yuan

                                     project                              2019 amount               2018 amount                 2017 amount                      Description

             Non-current assets disposal gains and losses (including accrued assets minus

https://translate.googleusercontent.com/translate_f                                                                                                                                                                                       5/9
11/29/2020 Case           1:20-cv-01775-LPS Document 1-1Anhui
                                                          Filed
                                                              Jinhe12/28/20         Page 96 of 150 PageID #: 120
                                                                    Industrial Co., Ltd.
                                                                                   -5,537,018.83          -2,407,286.66           71,880,272.64
             Offset part of value preparation)

             Government subsidies included in the current profit and loss (closed to corporate business

             All relevant, according to the national unified standard for fixed43,878,090.75
                                                                                or quantitative sharing 15,286,844.73             17,317,293.70
             Except for government subsidies received)

             Entrust others to invest or manage the profit and loss of assets       6,873,002.54       54,296,537.94              25,983,640.06




                                                                                                                                                                                  7




 Page 7

                                                                                                                 The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.



             Except for effective hedging related to the company’s normal business operations

             In addition to value business, holding trading financial assets, derivative funds

             Financial assets, transactional financial liabilities, derivative financial liabilities

             Gains and losses arising from changes in fair value, and disposal28,190,321.13
                                                                               transactions            12,455,157.31               -5,434,308.34
             Financial assets, derivative financial assets, transactional finance

             Obtaining liabilities, derivative financial liabilities and other debt investments

             Investment income

             Other non-operating income and expenses other than the above 3,531,589.68                    -4,094,711.17              -797,650.30

             Other profit and loss items that meet the definition of non-recurring profit and loss                                 -7,239,486.90

             Less: Income tax impact                                              11,643,251.16        11,301,119.42              15,473,438.54

                     Amount of minority shareholders' equity (after tax)                                                              687,447.74

             total                                                                65,292,734.11        64,235,422.73              85,548,874.58                    -

            For non-recurring profit and loss items defined by the company in accordance with the "Explanatory Announcement No. 1 on Information Disclosure of Companies Offering Securities to the Public-Non-recurring Profits and Losses",

            Development Bank Securities’ Company Information Disclosure Explanatory Announcement No. 1-Non-recurring Gains and Losses The non-recurring gains and losses listed in the “non-recurring gains and losses” are defined as recu

            Explain the reason

            □ Applicable √ Not applicable

            During the reporting period, the company does not have non-recurring gains and losses that will be defined and listed according to the "Explanatory Announcement No. 1 on Information Disclosure of Companies Offering Securities to

            The project is defined as the situation of recurring gains and losses.




https://translate.googleusercontent.com/translate_f                                                                                                                                                                                       6/9
11/29/2020 Case         1:20-cv-01775-LPS Document 1-1Anhui
                                                        Filed
                                                            Jinhe12/28/20         Page 97 of 150 PageID #: 121
                                                                  Industrial Co., Ltd.




                                                                                                                                                                                   8




 Page 8

                                                                                                                  The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.




                                                                       Section 3 Company Business Overview

            1. The company's main business during the reporting period

                  (I. Overview

                  After years of development, the company has formed coal, sulfur, acetic acid and other products as raw materials, and through continuous research and development and practice, vertical and horizontal extension, according to

            Relying on the advantages of the existing production process and the engineering R&D team, rational allocation of internal resources, giving full play to the synergistic effect of basic chemical industry and fine chemical industry, buil

            Chemical industry platform.

                  During the reporting period, the company’s main business has not undergone major changes. The company is mainly engaged in food additives, bulk chemicals, pharmaceutical intermediates, functional chemicals and

            The research and development, production and sales of intermediates and other products serve customers in the fields of food and beverage, daily consumption, medicine and health, agricultural environmental protection and advanced

                  (2) Main products and uses

                  The company's food additive products mainly include sweeteners and spice products. Sweeteners are food additives that can impart sweetness to food. The company's acesulfame K and trichloro

            Sucrose belongs to the fourth and fifth generations of high-strength sweeteners, which have the characteristics of no energy, high sweetness, pure taste and high safety. The main application areas of sweeteners include beverages,

            Table condiments, personal care products (such as toothpaste), baked goods, etc., especially widely used in the beverage field.

                  The spice products are methyl and ethyl maltol, which are safe and non-toxic, have a wide range of downstream uses, and are effective food and daily chemical additives. They are widely used in tobacco, food, beverages, and m

            Products, seafood, flavors, fruit wine, daily cosmetics, etc.

                  The bulk chemicals are mainly liquid ammonia, hydrogen peroxide, melamine, formaldehyde, sulfuric acid, nitric acid, diketene, thionyl chloride and other products. Some bulk chemicals are in East China

            The production capacity and market share have reached a leading position in the region and even nationwide. At the same time, it provides stable and high-quality products for the company's functional chemicals and food additives.

            raw material.

                  Functional chemicals and intermediates are mainly pentaerythritol, dipentaerythritol, furfural, etc., which are important functional chemicals or intermediates in the chemical industry and can be used in production

            It produces high-grade coatings, resins, high-grade lubricants, plasticizers, surfactants, degradable materials, etc.

                  Pharmaceutical intermediates are mainly products such as methyl acetoacetate and pyridine hydrochloride. Methyl acetoacetate is mainly used as an intermediate in the pharmaceutical industry, pesticides, and herbicides.

            It is widely used in pesticides, medicines, dyes, etc.; pyridine hydrochloride is an important intermediate raw material for a new generation of gastric medicine.

                   (3) Main business model

                  1. Purchasing mode
                  The company has established long-term strategic partnerships with major raw material suppliers, and guaranteed the supply of raw materials in the form of signing intentional agreements. According to the seasonal wave of raw

            To reduce the impact of fluctuations in the supply of raw materials, the timing of purchase and the agreed payment method are reasonably determined.

                  2. Production mode
                  The company's production is determined according to changes in market conditions. The production of fine chemical products is arranged on a monthly basis according to the production and sales of previous years, and a reason

            Full inventory; basic chemical products are produced based on sales, and the production plan of each product is dynamically adjusted according to market orders.

                  3. Sales model
                  Different sales models are adopted according to the positioning of customers and products. Fine chemical products adopt a sales model combining direct sales and distributors; basic chemical products adopt direct sales

            The sales model is based on sales and supplemented by distribution.

                  During the reporting period, the company's main business model did not undergo major changes.

                  (4) Main performance drivers

                  During the reporting period, the company was faced with an increasingly competitive market situation and used its own good brand advantages to adjust the company’s product structure and capacity investment, and expand foo

            High value-added products such as fine chemical products. At the same time, strengthen the company's internal management level, increase investment in technology research and development, improve product technology, and give f

            The advantages of the horizontal and vertical integration of the chain form a synergistic effect, reduce the company's comprehensive cost, improve the ability to resist market risks, and enhance the company's comprehensive competiti

            In 2019, the company's fine chemical products revenue ratio and profit contribution increased, and at the same time increased compared with the previous year.
                  (5) The industry development stage, cyclical characteristics and the company's industry status

                  According to the "Classification of National Economic Industries", the company currently belongs to the "26" category "chemical raw materials and chemical products manufacturing" in the manufacturing (C).

                  1. Industry development trend



                                                                                                                                                                                   9




https://translate.googleusercontent.com/translate_f                                                                                                                                                                                                 7/9
11/29/2020 Case          1:20-cv-01775-LPS Document 1-1Anhui
                                                         Filed
                                                             Jinhe12/28/20         Page 98 of 150 PageID #: 122
                                                                   Industrial Co., Ltd.
 Page 9

                                                                                                                The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.



                  (1) Current status of the bulk chemical industry

                  In 2019, the chemical industry is affected by production safety, and the focus of industry regulatory policies shifts from environmental protection to safety. At the same time, under the downward pressure of the economy, weak d
            Affected by many factors such as friction and uncertainty, the chemical industry's prosperity has fallen, the prices of bulk chemicals have continued to fall, and the gross profit rate of products has declined.

                  (2) Development trend of sweetener industry

                  In 2019, according to the "Healthy China Action 2019-2030" issued by the State Council, consumers are encouraged to reduce their sucrose intake, and food producers and operators are encouraged to use food.
            Product safety standards allow the use of natural sweeteners and sweeteners to replace sucrose. Scientifically reduce the sucrose content in processed foods. Advocate to reduce the consumption of people with high sugar intake in citie

            For beverages and sweets containing sucrose, natural sweeteners and sweeteners are selected to replace beverages and foods produced from sucrose.

                  According to data from the National Bureau of Statistics, the year-on-year growth rate of the total retail sales of food and beverages in 2019 was higher than the average growth rate of social consumer goods, and with per capita

            As consumers pay more attention to healthy eating, the demand for healthy snacks and beverages tends to be sugar-free/low-sugar, low-calorie, etc. At the same time as the "sugar reduction action" deepened

            Development, government promotion, and public health awareness will increase market demand for healthy sweeteners.

                  2. Periodic characteristics
                  The company’s main fine chemical products belong to the subdivision industry of food additives, mainly sweeteners and spice products. The products are widely used, and food additives

            Food additives industry is less affected by macroeconomic factors and has no obvious periodicity.

                  The company has a wide variety of bulk chemicals. The upstream products are strongly linked with bulk energy products such as coal and petroleum. The downstream products are widely used in various industrial production.

            The view economy is closely related.

                  3. The position of the company in the industry
                  The company's food additive products acesulfame K, sucralose and maltol are in a leading position in the global production capacity and market share.

                  Bulk chemicals such as liquid ammonia, hydrogen peroxide, melamine, sulfuric acid, nitric acid, diketene, thionyl chloride, etc. have a relatively obvious sales radius. Some of which are basic

            Industrial products have reached a leading position in production capacity and market share in East China and even nationwide.

                  The company adheres to the principle of "Being committed to becoming a continuous service for customers in the fields of food and beverage, daily consumption, medicine and health, agricultural environmental protection and h

            The long-term vision of an enterprise with the integration of production and research and comprehensive management capabilities to provide the best solution, with advanced technology, excellent quality, and high-quality service,

            The company now has a healthy and sustainable development.



            2. Major changes in major assets


            1. Major changes in major assets



                                 Main assets                                                                    Description of major changes


             Equity assets                                         The invested unit Jinchen Packaging achieved profit growth that year

             Intangible assets                                     No major changes

                                                                   The main reason is the completion of the main project of the company’s sucralose technological transformation and expansion project and the investment and construction of its sub
             Construction in progress
                                                                   The first phase of the Circular Economy Industrial Park project and the biomass cogeneration project were completed and put into use.



            2. Main overseas assets


            □ Applicable √ Not applicable



            3. Analysis of core competitiveness

                  1. Technical advantages

                  The company has a "provincial recognized enterprise technology center" and a post-doctoral workstation, which provide a guarantee for the company's technological transformation and technological innovation. In recent years,

            Investment and strengthening of the talent team, the company has introduced and trained a large number of technical personnel and skilled workers, forming the company's core technical force. At the same time to promote company te



                                                                                                                                                                                 10




 Page 10

                                                                                                                The full text of the 2019 annual report of Anhui Jinhe Industrial Co., Ltd.



            To upgrade and improve the level of the company’s products, the company and universities jointly established the "Chemical Process and Core Technology Research and Development Center", forming a scientific and technological in

            system.

                  In the field of food additive production, the production technology of methyl, ethyl maltol, acesulfame K and sucralose, the company through years of theoretical exploration and production practice,

            Researched and developed a series of core technologies with international leading level. Through continuous development and update of process technology and continuous investment in new equipment, the company has

            The production yields of Lymethane, Ethyl Maltol, Acesulfame K and Sucralose have been continuously improved, and they are all at the highest level in China, effectively reducing the cost of products and increasing

https://translate.googleusercontent.com/translate_f                                                                                                                                                                                              8/9
11/29/2020 Case         1:20-cv-01775-LPS Document 1-1Anhui
                                                        Filed
                                                            Jinhe12/28/20         Page 99 of 150 PageID #: 123
                                                                  Industrial Co., Ltd.
            Product quality, stability and environmental friendliness in the production process. At the same time, the company uses its own chemical engineering technology and talent advantages accumulated over the years in organic synthesis,

            Consolidate and expand the market share of Acesulfameil and Sucralose, and achieve industry-leading yield and cost levels.

                  In terms of bulk chemicals and functional chemicals and intermediates, the company combines independent innovation with technical exchanges and learning, showing a strong and rapid product line expansion

            Ability to achieve product diversification and industrialization.

                  2. Industrial chain extension and circular economy advantages

                  Based on the traditional synthetic ammonia industry that uses coal as raw material to produce liquid ammonia, ammonium bicarbonate, and urea, the company continues to expand its product line and extend the industrial chain.

            Enriched the product line and industrial chain, through the horizontal and vertical extension of the industrial chain, reduced a lot of production costs and transportation costs, and hedged the price fluctuations of some chemical product

            The impact of this has achieved lower production costs and higher production efficiency. At the same time, thanks to the rich product line of basic chemicals, the company's fine chemical products have achieved cost advantages.

                  The high-pressure steam produced by the company’s own power generation equipment and the high-pressure steam produced by sulfuric acid enter the company’s high-pressure pipe network together, except for some workshop

            In addition, they are all used for power generation; the medium-pressure steam after power generation enters the medium-pressure pipe network for production use; the low-pressure steam from the production process is effectively rec

            Then it enters the high-pressure pipe network for power generation, which realizes the comprehensive recycling of energy and effectively reduces the comprehensive production cost.

                  3. Synergistic advantages of bulk chemicals and food additives

                  The company also has two major categories of businesses, basic chemical and fine chemical, and has synergistic advantages for development:

                  First, reduce the company's production costs. The company’s basic chemical production line has complete auxiliary production systems such as heat, electricity, circulating water and sewage treatment.

            The chemical industry can make full use of the company's auxiliary production system, thereby reducing production costs.

                  Second, enhance the ability to resist risks. The strong-cycle basic chemical industry and the weak-cycle food additive industry can effectively improve the company's ability to resist risks. Economic not

            During the boom, the food additives business will be less affected, which can make up for the company’s basic chemical products, thereby making the company’s overall profitability less affected;

            In the economic prosperity, the performance of basic chemicals is more flexible, and profits have increased significantly, which greatly increases the company's overall performance.

                  4. Location advantage

                  The company is located in Lai’an County, Chuzhou City, Anhui Province, only 50 kilometers away from Nanjing. It is one of the companies in the industry that is close to the Yangtze River Delta, an economically active area.

            Distributed in major domestic basic chemical production enterprises such as Shandong, Shanxi, Sichuan, and Hubei, it has obvious geographical advantages.

                  5. Industrial scale advantage

                  At present, Company A, ethyl maltol, acesulfame K, and sucralose have become the world's leading manufacturers in the industry segment. In the East China region, public

            The company’s bulk chemicals also have significant scale advantages. The company's industrial scale has obvious advantages. The company’s advantages in the scale of production and operation enable the company to fully reduce pr

            Production costs, increase the bargaining power in raw material procurement, enhance the company’s ability to resist risks, and consolidate and expand market influence.

                  6. Product quality and customer advantages

                  The company has formulated strict quality control standards, and product quality and performance have been continuously improved. At present, the company’s main products have passed ISO14001:2004,

            ISO9001:2008, OHSAS18001:2007 and other certifications, food additives series products have passed ISO22000-2005, Kosher, Halal, FSSC-22000 and other certifications
            certificate. The company has expanded a number of high-quality customers by virtue of its industry position, leading technology, product quality and other advantages.




                                                                                                                                                                               11




https://translate.googleusercontent.com/translate_f                                                                                                                                                                                                 9/9
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 100 of 150 PageID #: 124




               Exhibit H
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 101 of 150 PageID #: 125




 Date: December 3, 2020


 To whom it may concern:

 This is to certify that the attached translation from Chinese and into English is an accurate
 representation of the documents received by this office.

 The document is designated as:
     • Jinhe Ace-K Product Manual



 Samuel Goldfarb, Project Manager in this company, attests to the following:

 “To the best of my knowledge, the aforementioned documents are a true, full and accurate translation
 of the specified documents.”



 _________________________________
 Signature of Samuel Goldfarb




                                                                 The Leader in Global IP Solutions
                       www.morningsideIP.com               info@morningsideIP.com

 CERT-05, 2019-Mar-21, V2
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 102 of 150 PageID #: 126

                            Anhui Jinhe Industrial Co., Ltd.




                                   Acesulfame

                              Product Manual




Approved on January 31, 2017 (Version 1)                       Implemented on February 1, 2017

Prepared Marketing      and Reviewed Ren Shuzhi, Wu Yang, Approved Yang Le, Sun
by:      Application        by:      Zhang Min            by:      Qingyuan
         Services
         Department

          Fine    Chemical                 Chu Deai, Jin Jingjun, He
          Quality                          Xiangkun
          Management
          Department




                                             Page 1
                                                                          Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 103 of 150 PageID #: 127

                                                        Anhui Jinhe Industrial Co., Ltd.
                                                                                  Contents
I.         PHYSICAL AND CHEMICAL INDEXES AND BASIC INFORMATION ...................................................... 3
      1.       NAME OF PRODUCT ............................................................................................................................................... 3
      2.       SWEETNESS MULTIPLE: ......................................................................................................................................... 3
      3.       CAS NO.: .............................................................................................................................................................. 3
      4.       CNS NO.: .............................................................................................................................................................. 3
      5.       INS NO.: ............................................................................................................................................................... 3
      6.       HS CODE: .............................................................................................................................................................. 3
      7.       MOLECULAR FORMULA: ........................................................................................................................................ 3
      8.       MOLECULAR WEIGHT: ........................................................................................................................................... 3
      9.       STRUCTURAL FORMULA: ....................................................................................................................................... 3
      10.      APPEARANCE: ....................................................................................................................................................... 3
      11.       SOLUBILITY: ......................................................................................................................................................... 3
      12.      MELTING POINT:.................................................................................................................................................... 3
      13.      TOLERANCE OF PH:............................................................................................................................................... 3
      14.      ACCEPTABLE DAILY INTAKE (ADI): ...................................................................................................................... 4
      15.      OTHER:.................................................................................................................................................................. 4
II.        PRODUCT STANDARD AND TEST METHOD ................................................................................................. 5
      1.       RELEVANT PRODUCT STANDARDS: ......................................................................................................................... 5
      2.       PRODUCT TESTING STANDARDS: ............................................................................................................................ 5
      3.       PRODUCT SPECIFICATION:...................................................................................................................................... 6
      4.       SYSTEM OF BATCH NUMBER: ................................................................................................................................. 6
      5.       THE KEY CONTROL POINTS .................................................................................................................................... 6
III.       RELATED APPLICATION AND NATIONAL STANDARD ............................................................................. 7
      1.       RELATED APPLICATION .......................................................................................................................................... 7
      2.       NATIONAL STANDARD ........................................................................................................................................... 8
IV.        PACKAGE SPECIFICATIONS AND TRANSPORTATION AND STORAGE CONDITIONS ..................... 9
      1.       PACKAGE SPECIFICATIONS..................................................................................................................................... 9
      2.       TRANSPORTATION AND STORAGE CONDITIONS:.................................................................................................... 10
      3.       GUARANTEE PERIOD............................................................................................................................................ 11
V.         REVISION ............................................................................................................................................................. 11
(N/A)




                                                                                        Page 2
                                                                                                                                                 Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 104 of 150 PageID #: 128

                              Anhui Jinhe Industrial Co., Ltd.
I.        Physical and Chemical Indexes and Basic Information
1.        Name of product
Name of product:
      •   Chinese name: yǐ xiān huáng àn suān jiǎ (also known as ān sài mì)
      •   English name: Acesulfame potassium (Acesulfame-k)
Chemical name: 6-methyl-3,4-dihydro-1,2,3-oxathiazin-4-one 2,2-dioxide
2.        Sweetness multiple:
200-250 times of sucrose
3.        CAS No.:
55589-62-3
4.        CNS No.:
19.011
5.        INS No.: 950
6.        HS Code:
29349910 (export drawback: 13%)
7.        Molecular formula:
C4H4NO4SK
8.        Molecular weight:
201.24 (according to 2007 International Relative Atomic Mass)
9.        Structural formula:




10.       Appearance:
Colorless crystal or white crystalline powder, odorless
11.       Solubility:
Soluble in water, slightly soluble in ethanol. The solubility in water is 270 g/L at 20℃
12.       Melting point:
225℃
13.       Tolerance of PH:
Stable in PH 2 ~ 10




                                                Page 3
                                                                                Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 105 of 150 PageID #: 129

                               Anhui Jinhe Industrial Co., Ltd.

14.    Acceptable daily intake (ADI):
0-15mg / kg (FAO/WHO, 1983-2001)
15.    Other:
•      Acesulfame was first discovered by German Hearst Company in 1967.
•      In 1983, it was listed as a Grade-A "Generally Recognized as Safe (GRAS)" food additive
by the Joint FAO/WHO Expert Committee on Food Additives (JECFA), with the recommended
acceptable daily intake (ADI) of 0-15 mg/kg.
•      In 1988, the U.S. Food and Drug Administration (FDA) approved its use in food.
•      In 1998, FDA approved its use in soft drinks.
•      In May 1992, the Ministry of Health of People's Republic of China officially approved
Acesulfame for use in food and beverage fields. See the national standard GB2760-2014 for details.
•      At present, more than 90 countries have officially approved Acesulfame for food, beverages,
oral hygiene/cosmetics (lipstick, lip cream, toothpaste and mouthwash, etc.) and medicament (syrup
preparation, sugar coated tablets, bitter drug masking agents, etc.).
•       Its sweetness is 200 ~ 250 times of that of sucrose. Acesulfame is stable to light and heat
(resistant to high temperature of 225℃) and suitable for a wide range of pH values (stable in the pH
range of 2 ~ 10), and is currently one of the most stable sweeteners in the world. It does not react
with other food ingredients or additives, and is suitable for baked foods and acidic beverages.
•       Its sweet taste is pure and strong, and the sweet taste breaks out quickly, and slight bitterness
will be produced at high concentration. When used in combination with aspartame, it can
significantly improve the taste, slightly increase the sweetness multiple and mask the bitter taste
(acesulfame and aspartame or sucralose complement each other in sweetness curves, which
can effectively mask bitter taste and enhance sweetness effect). Acesulfame is not metabolized
or accumulated in the human body, and 100% of it is excreted from the urine in its original form.




                                                 Page 4
                                                                                  Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 106 of 150 PageID #: 130

                                 Anhui Jinhe Industrial Co., Ltd.

II.    Product Standard and Test Method
1.     Relevant product standards:
GB 25540-2010, FCC10,               USP40NF35,       EP9.0,    JECFA2001,          BP2013,      QB2393-1998,
E950/EU231-2012
(For on-demand reference, please refer to the attachment for parameters and comparison)
2.     Product testing standards:
                                                                                                      Testing
S/N          Testing items               Testing basis             Acceptance criteria
                                                                                                    frequency
  1        Identification test               FCC 8                Meet the requirements            Each batch
                                                                 Colorless crystal or white
                                     Internal control of the   crystalline powder, odorless;
  2           Sensory test                                                                        Once a week
                                           company             sweet, without bitterness and
                                                                        astringency
         Content of acesulfame
  3     potassium (based on dry         GB25540-2010                    99.0-101.0                 Each batch
              product),%
  4        Loss on drying, %                 EP8.0                         ≤1.0                    Each batch
  5            pH value                 GB25540-2010                     5.5-7.5                   Each batch
  6       Sulfate (as   SO42)%          QB2393-1998                        ≤0.1                    Each batch
                                     Internal control of the
  7         Penetrability, %                                              ≥98.0                    Each batch
                                           company
                                     Internal control of the
  8          Whiteness, %                                                 ≥89.0                    Each batch
                                           company
        Insoluble substance test,    Internal control of the     No insoluble substance
  9                                                                                                Each batch
                  ppm                      company                         ≤75
 10       Fluoride (F), mg/kg         GB/T5009.18-2003                      ≤3                     Each batch
 11    Organic impurities, mg/kg        GB25540-2010                       ≤20                     Each batch
 12        Potassium (K), %             QB2393-1998                     17.0-21.0                 Once a week
 13       Arsenic (As), mg/kg         GB/T5009.76-2014                      ≤3                    Once a week
 14        Lead (Pb), mg/kg            GB5009.12-2010                       ≤1                    Once a week
 15      Heavy metal (Pb), ppm        GB/T5009.74-2014                      ≤5                    Once a week
 16      Selenium (Se), mg/kg         GB/T5009.93-2010                     ≤10                     Once a year
 17      Organic impurity A,%                EP8.0                       ≤0.125                    Once a year
 18     Organic impurity B, ppm              EP8.0                         ≤20                     Once a year
        Aerobic bacterial count,
 19                                     GB4789.2-2010                      ≤10                    Once a week
                CFU/g
 20     Coliform group, MPN/g           GB4789.3-2010                       ≤1                    Once a week
         Mold and yeast count,
 21                                    GB4789.15-2010                      ≤10                    Once a week
               CFU/g
 22           Salmonella                GB4789.4-2010                      Zero                   Once a quarter
 23      Staphylococcus aureus         GB4789.10-2010                      Zero                   Once a quarter



                                                     Page 5
                                                                                         Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 107 of 150 PageID #: 131

                                  Anhui Jinhe Industrial Co., Ltd.
3.        Product specification:
•         Under 30 mesh: 85 ± 5% of products pass through 30 mesh screen;
•         Under 60 mesh: 85 ± 5% of products pass through 60 mesh screen;
•         Fine powder under 80 mesh: 85 ± 5% of the product passing through 80 mesh screen;
•         Ultra fine powder under 100 mesh: 85 ± 5% of products passing through 100 mesh screen;
•       Customized products with special mesh numbers: they must meet the distribution
requirements of specific customers' special mesh numbers (the sales department will transfer the
special requirements to the Quality Control Department);
4.        System of batch number:
•      Rules for preparing batch number of finished product: production date (the first 8 digits are
year, month and day) + production serial number (last one digit)
For example: 201701011
5.   The key control points of acesulfame potassium are determined as follows
by hazard analysis:
•         Screening
•         First metal test
•         Second metal test
CCP1 - screening. To control the physical hazards: foreign matters such as iron wire, bag silk and
plastic residue. According to the most stringent requirements of customers, the screen with
specified mesh number is provided for control.
CCP2 - First metal test. To control the physical hazards: metal debris. The testing equipment is
configured for control according to the strictest limit in the customer's requirements.
CCP3 - Second metal test. To control the physical hazards: metal foreign body. The testing
equipment is configured for control according to the strictest limit in the customer's requirements.
Confirmation basis for CL value of critical control point:
    S/N      CCP                 CL value                       Source                     Confirmed results
                        Intact ≥30 mesh screen        Operation experience and        With ability to control
                        without     damage  or        the strictest limits required
     1    Screening     deformation                   by customers


                        There is no metal debris in   The strictest limit in the      With ability to control
          First metal   the product: iron ф≥ 0.8mm,   customer's requirements
     2
              test      non-ferrous ф≥ 1.0mm, and
                        stainless steel ф ≥ 1.2mm




                                                      Page 6
                                                                                          Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 108 of 150 PageID #: 132

                                  Anhui Jinhe Industrial Co., Ltd.

                       There is no metal debris in    The strictest limit in the   With ability to control
                       the final product: iron ф≥     customer's requirements
           Second
     3                 1.5mm,    non-ferrous    ф≥
          metal test
                       2.0mm, and stainless steel ф
                       ≥ 2.5mm

III. Related Application and National Standard
1.       Related application
•        Acesulfame has good stability and pure sweetness, and is a good sweetener for soft drinks.
•      Acesulfame can be used in baked products, cakes, solid beverages, candy, jam, chewing
gum, instant coffee, dairy products, jelly, pudding, sweeteners, etc.
•      In the pharmaceutical industry, acesulfame can be used as a sweetener source for syrup
preparations, sugar coated tablets, bitter medicine masking agents, etc.
•     In the cosmetics industry, acesulfame is used in lipsticks, lip creams, toothpastes,
mouthwashes, etc.
•      Acesulfame has synergistic effect with other sweeteners, for example, when used with
aspartame at 1:1 and sodium cyclamate at 1:5, obvious synergistic effect will occur after being
mixed, which can generally increase sweetness by about 20% and is conducive to reducing
production cost.
According to the characteristics of acesulfame, as a sweetener, it has a wide range of applications in
different fields and can be summarized into the following aspects:
1).      Fast filling beverage production line;
2).    Production of high-temperature processed foods, such as baked cakes and candies, which
involve high-temperature sterilization, spray drying, extrusion and other food processing
technologies (not exceeding 225℃);
3).      Production of fermented food, such as bread, yogurt and the like;
4).    Production of low-sugar and sugar-free health food, such as moon cakes and other foods
with sugar filling, and the filling of low-sugar and sugar-free beverages;




                                                      Page 7
                                                                                       Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 109 of 150 PageID #: 133

                                 Anhui Jinhe Industrial Co., Ltd.

5).       Production of canned fruits and preserved fruits;
6).    In the production and processing of agricultural, livestock and aquatic products, it can be
used as condiment to make the taste of salty and sour food more gentle;
7).     Medicine, health care products. For example, it is used to improve the bad taste of oral
liquid and the sweetness source of health food and medicine;
8).       Liquid, solid and mixed table-top sweeteners.
2.        National standard
•         National Food Safety Standard for Uses of Food Additives (GB 2760-2014)
•         Name of product: Acesulfame Potassium/Acesulfame
  Product                                                 Maximum level
                             Food category                                              Note
category No.                                                 / (g/kg)
      01.02.02         Flavored fermented milk                 0.35
                    Milk-based flavored dessert or
                  recombined product (excluding ice
       01.07                                                    0.3          Dairy-based desserts only
                    cream and flavored fermented
                   milk) (dairy-based desserts only)
                  Frozen drinks (except for edible ice
       03.0                                                     0.3         Except for edible ice in 03.04
                              in 03.04)
    04.01.02.04              Canned fruit                       0.3
    04.01.02.05                   Jam                           0.3
04.01.02.08.01               Candied fruit                      0.3
    04.02.02.03           Pickled vegetables                    0.3
      04.03.02     Processed edible fungi and algae             0.3
    04.05.02.01         Cooked nuts and seeds                   3.0
       05.02                    Candies                         2.0
      05.02.01             Gum-based candy                      4.0
    06.04.02.01          Canned coarse grains                   0.3
                  Other coarse grain products (black
    06.04.02.02                                                 0.3              Black sesame only
                            sesame only)
                  Cereal and starch desserts (e.g. rice
       06.09        pudding and cassava pudding)                0.3         Canned cereal dessert only
                     (canned cereal dessert only)
       07.0                 Baked products                      0.3
       11.04             Table-top sweeteners              0.04 g/portion




                                                      Page 8
                                                                                    Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 110 of 150 PageID #: 134

                                  Anhui Jinhe Industrial Co., Ltd.
      12.0                    Condiments                                0.5
      12.04                    Soy sauce                                1.0
                                                                                       Except packaged drinking water
                       Beverages (except packaged
      14.0                                                              0.3             in 14.01 For powdered drinks,
                        drinking water in 14.01)
                                                                                       increase use by times of dilution
                                                                                       If used in jelly powder, increase
      16.01                       Jelly                                 0.3
                                                                                            use by times of dilution

IV.      Package Specifications and Transportation and Storage Conditions
1.       Package specifications
                                                                  Net         Gross
       Outer package
S/N                      Inner package / dimensions / mm         weight       weight     Pallet size / mm       Note
           / mm
                                                                  (kg)         (kg)
         Paperboard      Two PE colorless flat bottom                                   Wooden pallet
                                                                 25           27
         packaging,      bags /850*600                                                  /1100*1100
 1          drum         Two PE colorless flat bottom                                   Wooden pallet
          /320*405                                               20           22
                         bags /850*600                                                  /1100*1100
         Paperboard      Two PE colorless flat bottom
                                                                 25           27.3              /
         packaging,      bags /850*600
 2          drum         One aluminum foil bag                                                              Specification
          /350*450                                               25           27.3              /
                         /800×650                                                                           for Jianlibao
         Paperboard      Two PE colorless square bottom                                 Wooden pallet
                                                                 25           27.2
         packaging,      bags /360*360*650                                              /1100*1100
 3     square barrel     Two PE colorless square bottom                                 Wooden pallet
       /370*370*250                                              20           22.2
                         bags /360*360*650                                              /1100*1100
         Paperboard      Two PE colorless square bottom                                 Wooden pallet
                                                                 25           27.5
         packaging,      bags /360*360*650                                              /1100*1100
 4     square barrel                                             1Kg*25                                     Small
       /370*370*290      Composite roll film/250*380                          27.8              /
                                                                 bags                                       package
       Paperboard
       packaging,        Two PE colorless square bottom                                 Wooden pallet
 5     square barrel                                             25           27.6
                         bags /360*360*650                                              /1100*1100
       /370*370*350
       Corrugated
       packing box       Two PE colorless flat bottom
 6                                                               25           26.6              /
                         bags /850*600
       /460*350*225
       Corrugated
       packing box       Two PE colorless flat bottom
 7                                                               25           26.5              /
                         bags /850*600
       /360*360*300
       Paper-plastic
       compound bag      One PE inner film bag / 1080 *                                 Wooden pallet
 8                                                               25           25.3
                         520                                                            /1100*1100
       /780*420*80
       Jumbo bag         PE colorless flat bottom packing                               Wooden pallet       Specification
 9                                                               1000         1005
       /900*900*1200     bag                                                            /1140*1140          for Coke
       Jumbo bag         PE colorless flat bottom packing                               Wooden pallet       Specification
10                                                               500          504
       /830*830*820      bag                                                            /1140*1140          for Coke
       Jumbo bag         PE colorless flat bottom packing                     303.      Wooden pallet       Specification
11                                                               300
       /830*830*600      bag                                                  5         /1140*1140          for Coke

                                                        Page 9
                                                                                                 Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 111 of 150 PageID #: 135

                              Anhui Jinhe Industrial Co., Ltd.
     Jumbo bag       PE colorless flat bottom packing                  Wooden             Specification
12                                                      700    704
     /930*870*800    bag                                               pallet/1200*1000   for RedBull

     Jumbo                                                                                Specification
     bag/910×910×                                                      Wooden pallet      for Cadbury
13                   Inner bag/3500*1950                1000   1004
                                                                       /1100*1100         and Suzhou
     1120                                                                                 Peacock

Notes:
① All PE inner bags have blue (black for jumbo bag) nylon ties (except for individual customers
with special requirements, such as Coca Cola).
② The pallets are standard pallets made of wood or plastic. Dimensions of wooden pallets are
1.1m*1.1m\1.14m*1.14m\1.2m*1.1m. The wooden pallets are steam fumigated (non-chemical
fumigation). Dimension for plastic pallets is 1.1m*1.1m.
③ Tape specifications include scotch tape, green (white) patterned tape with Jingda Perfume logo,
and customer specified tape. The specific specifications are twined according to the requirements of
customers.
2.       Transportation and storage conditions:
The inner package of the product is food grade polyethylene film bag (or other forms of packaging
bags meeting the storage and transportation requirements specified in the contract), and the mouth
is sealed tightly to prevent the product from absorbing moisture and leaking out of the bag.
The product name, model, manufacturer's name and address, standard code, batch number,
trademark, production date, guarantee period and net content shall be indicated on the large package,
and the words "food additive" and the signs of "heat protection" and "moisture protection" shall be
marked. For small packages, in addition to the above contents, the product instructions shall also be
indicated.
The product should be stored in a cool, dry and ventilated place to avoid heat and moisture.
During storage and transportation, the product shall not be mixed, transported or stacked together
with toxic substances to avoid exposure to the sun, rain, heat and impact. Handle with care when
handling, loading and unloading.




                                                 Page 10
                                                                               Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 112 of 150 PageID #: 136

                               Anhui Jinhe Industrial Co., Ltd.

3.     Guarantee period
The standard QB2393-1998 stipulates a guarantee period of two years.
It can be still used on condition that the results of sampling inspection after two years still meet the
requirements of this standard.
V.     Revision
•      Version 1: implemented on February 1, 2017
•      Revision: (N/A)




                                                 Page 11
                                                                                 Acesulfame Product Manual
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 113 of 150 PageID #: 137




                 Exhibit I
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 114 of 150 PageID #: 138

                                                                                     AIL-Aic,4-1-111attg


        EUROPEAN II31911 16.1
      PHARMACOPOEIA
                       EIGHTH EDITION
                                    Volume 2




                 Published in accordance with the
    Convention on the Elaboration of a European Pharmacopoeia
                 (European Treaty Series No. 50)




                                                                COUNCIL OF EUROPE




                           0
                                 European Directorate for the
                           Quality of Medicines & HealthCare    CONSEIL DE LEUROPE




                            Council of Europe
                                       Strasbourg




                                           3692560
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 115 of 150 PageID #: 139




         The European Pharmacopoeia is published by the Directorate for the Quality of Medicines & HealthCare
         of the Council of Europe (EDQM).



          © Council of Europe, 67075 Strasbourg Cedex, France - 2013
          All rights reserved. Apart from any fair dealing for the purposes of research or private study, this
          publication may not be reproduced, stored or transmitted in any form or by any means without the prior
          permission in writing of the publisher.


              ISBN: 978-92-871-7525-0
This material may be protected by Copyright law (Title 17 U.S. Code)

            Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 116 of 150 PageID #: 140
                     EUROPEAN PHARMACOPOEIA 8.0                                                                                Acesulfame potassium



                                     H3C
                                                             0
                                                                                           System suitability: reference solution (b):
                               0
                                                                  R3                       - the chmmatogram shows 2 clearly separated zones.
                                                                                           Results: the principal zone in the chromatogram obtained
                                                                                           with the test solution is similar in position and size to      2
                                                      OCH5                                 the principal zone in the chromatogram obtained with
                     CI            R1       R2                                             reference solution (a).
                     B. RI = R2 = R3 = H: 11-(4-chlorobenzoyl)-5-methoxy-2-             C. 0.5 mL of solution S (see Tests) gives reaction (b) of
                        methylindol-3-yllacetic acid (indometacin).                        potassium (2.3.1).

                     C. Ri = Cl, R2 = H, R3 = CH,-0O21-1: 111143,4-                     TESTS
                        dichlorobenzoy1)-5-methoxy-2-methyl-1H-indo1-3-                 Solution S, Dissolve 10.0 g in carbon dioxide-free water R and
                        yflacetylloxylacetic acid,                                      dilute to 50 mL with the same solvent.
                      D. RI = H. R2 = C(CH,),, R3 = C1-12-CO,H:                         Appearance of solution. Solution S is clear (2.2.1) and
                          (1 -(4-chinrobenzoyI)-64 ,1 -dime thylethyl)-5-               colourless (2.2.2, Method 11).
                         methoxy-2- methy1-111-indol-3-yllacetylloxylacetic acid,       Acidity or alkalinity. To 20 mL of solution S add 0.1 ml.
                      E. RI = R2 = H, R3 = CH2-CO-D-C(CH3); : 1,1-dimethylethyl         of bromothymol blue solution Ri. Not more than 0.2 mL
                         1111 -(4-chlorobenzoyI)-5-methoxy-2-methy1-111-indol-3-        of 0.01 M hydrochloric acid or 0.01 M sodium hydroxide is
                         yflacetylloxyjacetate,                                         required to change the colour of the indicator.
                     F. RI = R2 = H, R3 = CH,-00-0-CH,-CO,H:                            Impurity A. Thin-layer chromatography (2.2.27).
                        1[1111-(4-chlorobenzoy1)-5-methoxy-2-methyl-1H-indo1-           Test solution. Dissolve 0.80 g of the substance to be examined
                        3-yllacetylloxylacetyljoxylacetic acid.                         in water R and dilute to 10 mI. with the same solvent.
                                                                                        Reference solution (a), Dissolve 50 mg of acetylacetamlde R
                                                                         0112013:1282   (impurity A) in water R and dilute to 25 mL with the same
                                                                                        solvent. To 5 mL of the solution add 45 ml, of water R and
                                        ACESULFAME POTASSIUM                            dilute to 100 mL with methanol R.
                                                                                        Reference solution (b). To 10 mL of reference solution (a) add
                                                 Acesulfamum kali c um                  1 mL of the test solution and dilute to 20 mL with methanol R.
                                                                                        Plate: TLC silica gel plate R.
                                                                                        Mobile phase: water R, ethanol (96 per cent) R, ethyl acetate R
                                                            Kf                          (2:15:74 WWII.
                                                                                        Application: 5µL.
                                                                                        Development: over 213 of the plate.
                     C,H4KNO,S                                               Mr 201.2   Drying: in air until the solvents are completely removed.
                     [55589-62-31                                                       Detection: spray with phosphoric vanillin solution R and heat
                                                                                        at 120 °C for about 10 min; examine in daylight.
                     DEFINITION
                                                                                        System suitability: the chromatogram obtained with reference
                     Potassium 6- methyl -1,2,3-oxath iazin-4-ol ate 2,2-dioxide.       solution (a) shows a clearly visible spot and the chromatogram
                     Content: 99.0 per cent to 101.0 per cent (dried substance).        obtained with reference solution (b) shows 2 clearly separated
                                                                                        spots.
                     CHARACTERS
                     Appearance: white or almost white, crystalline powder or           Limit:
                     colourless crystals.                                               - impurity A: any spot due to impurity A is not more intense
                     Solubility: soluble in water, very slightly soluble in acetone         than the spot in the chromatogram obtained with reference
                     and in ethanol (96 per cent).                                         solution (a) (0.125 per cent).
                                                                                        Impurity B. Liquid chromatography (2.2.29).
                     IDENTIFICATION
                                                                                        Test solution. Dissolve 0.100 g of the substance to be examined
                     First identification: A, C.                                        in water R and dilute to 10.0 mL with the same solvent.
                     Second identification: B, C                                        Reference solution (a). Dissolve 4.0 mg of acesulfame potassium
                     A. Infrared absorption spectrophotometry (2.2.24).                 impurity B CR5 in water R and dilute to 100.0 mL with the
                        Comparison: acesulfame potassium CRS.                           same solvent. Dilute 1.0 mL of the solution to 200.0 mL with
                     B. Thin-layer chromatography (2.2.27).                             water R.
                        Test solution. Dissolve 5 mg of the substance to be examined    Reference solution (b). Dissolve 0.100 g of the substance to
                        in water R and dilute to 5 mL with the same solvent.            be examined in reference solution (a) and dilute to 10.0 mL
                                                                                        with the same solution.
                        Reference solution (a). Dissolve 5 mg of acesulfame
                        potassium CR5 in water R and dilute to 5 mL with the same       Column:
                        solvent.                                                        - size: I = 0.25 m, 0 = 4.6 mm;
                        Reference solution (b). Dissolve 5 mg of acesulfame             - stationary phase: octadecylsilyl silica gel for
                        potassium CR5 and 5 mg of saccharin sodium R in water R             chromatography R (3 µm).
                        and dilute to 5 mL with the same solvent.                       Mobile phase: mix 40 volumes of acelonitrile R and 60 volumes
                        Plate: cellulose for chromatography R as the coating            of a 3.3 g/L solution of tetrabutylammonium hydrogen
                        substance.                                                      sulfate R.
                        Mobile phase: concentrated ammonia R. acetone 12, ethyl         Flow rate: 1 mL/min.
                        acetate R (10:60:60 V/V/V).                                     Detection: spectrophotometer at 234 nm,
                        Application: 5 µL as bands.                                     injection: 20 µL.
                        Development: twice over 2/3 of the plate.                       Run time: twice the retention time of acesulfame.
                        Drying: in a current of warm air.                               Relative retention with reference to acesulfame (retention
                        Detection: examine in ultraviolet light at 254 nm.              time = about 5.3 min): impurity B = about 1.6.


                      General Notices (1) apply to all monographs and other texts                                                                 1469
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 117 of 150 PageID #: 141
     Acetazolamide                                                                               EUROPEAN PHARMACOPOEIA 8.0



     System suitability:                                                Content: 98.5 per cent to 101.0 per cent (dried substance).
     - signal-to-noise ratio: minimum 10 for the peak due to            CHARACTERS
        impurity B in the chromatogram obtained with reference
        solution (a);                                                   Appearance: white or almost white, crystalline powder.
     - peak-to-valley ratio: minimum 1.2, where H, = height             Solubility: very slightly soluble in water, slightly soluble in
        above the baseline of the peak due to impurity B and            ethanol (96 per cent). It dissolves in dilute solutions of alkali
        H, = height above the baseline of the lowest point of the       hydroxides.
        curve separating this peak from the peak due to acesulfame,     It shows polymorphism (5.9).
        in the chromatogram obtained with reference solution (b).
                                                                        IDENTIFICATION
     Limit:
                                                                        First identification: A, B.
     - impurity B: not more than the area of the principal peak
        in the chromatogram obtained with reference solution (a)        Second identification: A, C, D.
        (20 ppm).                                                       A. Ultraviolet and visible absorption spectrophotometry
     Fluorides: maximum 3 ppm.                                             (2.2.25).
     Potentiometry (2.2.36, Method I).                                     Solution A. Dissolve 30.0 mg in 0.01 M sodium hydroxide
                                                                           and dilute to 100.0 mL with the same solvent. Dilute
     Test solution. Dissolve 3.000 g of the substance to                   10.0 mL of the solution to 100.0 mL with 0.01 M sodium
     be examined in distilled water R, add 15.0 mL of                      hydroxide.
     total-ionic-strength-adjustment buffer RI and dilute to 50.0 mL
     with distilled water R.                                               Solution B. Dilute 25.0 mL of solution A to 100.0 mL with
                                                                           0.01 M sodium hydroxide.
     Reference solutions. To 0.5 mL, 1.0 mL, 1.5 mL and 3.0 mL
     offluoride standard solution (10 ppm F) R add 15.0 mL of              Spectral range: 230-260 nm for solution A; 260-350 nm
     total-ionic-strength-adjustment buffer R1 and dilute to 50.0 mL       for solution B.
     with distilled water R.                                               Absorption maximum: at 240 nm for solution A; at 292 nm
     Indicator electrode: fluoride-selective.                              for solution B.
     Reference electrode: silver-silver chloride.                          Specific absorbance at the absorption maximum: 162 to 176
                                                                           for solution A; 570 to 620 for solution B.
     Heavy metals (2.4.8): maximum 5 ppm.                               B. Infrared absorption spectrophotometry (2.2.24).
     12 mL of solution S complies with test A. Prepare the reference       Comparison: acetazolamide CRS.
     solution using lead standard solution (1ppm Pb) R.
                                                                           If the spectra obtained in the solid state show differences,
     Loss on drying (2.2.32): maximum 1.0 per cent, determined             dissolve the substance to be examined and the reference
     on 1.000 g by drying in an oven at 105 ''C for 3 h.                   substance separately in ethanol (96per cent) R, evaporate to
     ASSAY                                                                 dryness and record new spectra using the residues.
     Dissolve 0.150 gin 50 mL of anhydrous acetic acid R. Titrate       C. Introduce about 20 mg into a test-tube and add 4 mL
     with 0.1 M perchloric acid, determining the end-point                 of dilute hydrochloric acid R and 0.2 g of zinc powder R.
     potentiometrically (2.2.20).                                          Immediately place a piece of lead acetate paper R over the
                                                                           mouth of the tube. The paper shows a brownish-black
     1 mL of 0.1 Mperchloric acid is equivalent to 20.12 mg                colour.
     of C.,H4KNO,S.
                                                                        D. Dissolve about 25 mg in a mixture of 0.1 mL of dilute
     IMPURITIES                                                            sodium hydroxide solution R and 5 mL of water R. Add
     Specified impurities: A, B.                                           0.1 mL of copper sulfate solution R. A greenish-blue
                                                                           precipitate is formed.
     Hsc
                                                                       TESTS
                                                                       Appearance of solution. The solution is not more opalescent
            0                                                          than reference suspension II (2.23) and not more intensely
                                                                       coloured than reference solution Y, or BY, (2.2.2, Method iI).
     A. 3-oxobutanamide (acetylacetamide),
                                                                       Dissolve 1.0 g in 10 mL of 1M sodium hydroxide.
     H3c 0.,                                                           Related substances. Liquid chromatography (2.2.29).
               s-o
               NH                                                       Test solution. Dissolve 40 mg of the substance to be examined
                                                                       in the mobile phase and dilute to 100.0 mL with the mobile
            0                                                          phase.
     B. 5-chloro-6-methyl-1,2,3-oxathiazin-4(3H)-one 2,2-dioxide.      Reference   solution (a). Dilute 1.0 mL of the test solution to
                                                                       100.0 mL with the mobile phase. Dilute 1.0 mL of this solution
                                                                       to 10.0 mL with the mobile phase.
                                                         04/2009:0454 Reference solution (b). Dissolve the contents of a vial
                                                                       of acetazolamide for system suitability CRS (containing
                    ACETAZOLAMIDE                                      impurities A, B, C, D, E and F) in 1.0 mL of the mobile phase.
                                                                       Column:
                       Acetazolamidum                                  - size:1= 0.15 m. 0 = 4.6 mm;
                            0 0                                        - stationary phase: end-capped propoxybenzene silica gelfor
                       H2N-  a      y y         H.,                       chromatography R (4 µm).
                                                                       Mobile phase: acetonitrile for chromatography R, 6.8 g/L
                                  N-N       0
                                                                       solution of potassium dihydrogen phosphate R (10:90 V/V).
     C,H,N40,S,                                               M, 222.2 Flow rate: 1.0 mL/min.
     (59-66-51
                                                                       Detection: spectrophotometer at 265 nm.
     DEFINITION                                                        Injection: 25 µI.
     N-(5-Sulfamoy1-1,3,4- thiad iazol- 2-yl)aceta m ide.              Run time: 3.5 times the retention time of acetazolamide.


     1470                                                              See the information section on general monographs (cover pages)
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 118 of 150 PageID #: 142




                Exhibit J
11/23/2020Case     1:20-cv-01775-LPSCCM:Document       1-1 sucralose
                                         Anhui Jinhe enlarges Filed 12/28/20       Pagemix-China
                                                                     capacity and product 119 ofmarket
                                                                                                 150 news
                                                                                                       PageID #: 143

                                                                                                             0
  (/)        (/)                             Ex: Glyphosate technical                                            Shopping Cart




  CCM: Anhui Jinhe enlarges sucralose capacity and product mix 10-17-2016
  Anhui Jinhe Industrial Co., Ltd. (Anhui Jinhe) recently announced that it had formally commenced a project of expanding its sucralose
  (http://www.cnchemicals.com/OnlineDataBase/IndustryDatabase/List.aspx?type=N&id=&search=sucralose&keyword=sucralose) capacity by            1,500 t/a
                                                                                                                                          (http://www.kcomb
  on 28 Sept., 2016, and the new capacity would be released in late March next year as planned. With USD68.65 million (RMB460 million) invested   in, the
                                                                                                                                              locale=en)
  project will enable the company to scale up its sucralose capacity from 500 t/a (fully utilised in June 2016) to a total of 2,000 t/a.




                                                                                                                                              (http://onlineplatform.c




                                                                                                                                              (http://www.covid.cnch




                                                                           Source: Baidu


  Under the backdrop of short sucralose supply and increasing product price, Anhui Jinhe's capacity expansion will help it maintain high profitability.


  Since May 2016, the price of sucralose has stayed high in China. Specifically, according to CCM's price monitoring, the national average ex-works price
  of the product reached USD83,104/t (RMB555,000/t) this Sept., a 107.86% increase over the January 2016 figure.


  The high price is chiefly backed by a shortage of the product's market supply. Facing ever stricter official supervision over waste treatment in production,
  sucralose producers in China have generally reduced their output, leading to drop in overall supply. Moreover, JK Sucralose Inc. (JK Sucralose), the
  largest manufacturer of the product in China, started to idle its production line from late July this year due to environmental problems found in waste
  treatment equipment of its sucralose production facilities, further intensifying the tight supply.


  In addition, the highly profitable sucralose would be supportive to Anhui Jinhe's overall profitability.


  As shown in the 2016 semi-annual report of the company, gross margin of its sucralose business reached as high as 26.83% in the past half of 2016.
  Although this business segment just accounted for a mere 1.28% of its revenue during the said time period, when the company realised the above-
  mentioned capacity increase, it can benefit more from it. Estimation of the gross profit of 1,000 tonnes of sucralose sold additionally made by sources
  from the securities market is more than USD22.39 million (RMB150 million) on the condition that the product price could remain stable.




                                                  Monthly ex-works price of sucralose in China, Jan.-Sept. 2016




                                                                           Source: CCM



  Increasing its sucralose capacity is just one of the moves of Anhui Jinhe to ensure its profitability.




www.cnchemicals.com/Press/88356-CCM: Anhui Jinhe enlarges sucralose capacity and product mix.html                                                                1/4
11/23/2020Case     1:20-cv-01775-LPSCCM:Document       1-1 sucralose
                                         Anhui Jinhe enlarges Filed 12/28/20       Pagemix-China
                                                                     capacity and product 120 ofmarket
                                                                                                 150 news
                                                                                                       PageID #: 144
  On 20 Sept., 2016, the company disclosed plans to initiate production and sales of six products including food flavoring, compound food additives,
  hydrochloric acid, formic acid, neopentyl glycol and sodium sulfate, which are mostly fine chemicals. The 2016 semi-annual report of the company
  shows that the average gross margin of its fine chemicals was as high as 38.77% in the first half of 2016.


  What's more, the company's international trading business keeps growing. To avoid possible impact on its operating performance caused by the large
  fluctuations of exchange rate, Anhui Jinhe decided on 21 Sept., 2016 that the company and its holding subsidiaries would start foreign exchange
  hedging in bank with investment no more than USD100 million or in any other foreign currency with equivalent value.

                                                                                                                                                (http://www.kcomb
                                                                                                                                                    locale=en)




                                                                             (http://www.cnchemicals.com/OnlineDataBase/IndustryDatabase/List.aspx?

                                                                                                                                            (http://onlineplatform.c




                                                      type=N&id=&search=sweeteners&keyword=sweeteners)
                                                                                                                                            (http://www.covid.cnch



  So far, acesulfame-K (ace-K) is an important contributor to help maintain Anhui Jinhe's profitability.


  In the past months of 2016, the price of ace-K has been rising because of the short supply and price hike of diketene (DK), key raw material of the
  product. In detail, the national average ex-works price of ace-K was USD7,337/t (RMB49,000/t) in Sept., increasing by 32.54% over Jan. this year.


  It's predicted that supply of DK would remain tight, and ace-K's price would therefore stay high in the rest months of 2016. Having enlarged its capacity
  of ace-K from previous 9,000 t/a to 12,000 t/a in the first half of 2016, Anhui Jinhe would continue to profit from this.


                                                      Gross margins of Anhui Jinhe's major products, H1 2016

                                                                                                     YoY change,
                                                No.            Product            Gross margin
                                                                                                   percentage point

                                                 1         Sulphuric acid            58.13%               30.42

                                                 2          Methyl maltol            51.95%                6.69

                                                 3           Ethyl maltol            43.70%                6.67

                                                 4         Acesulfame-K              31.88%                2.19

                                                 5       Hydrogen peroxide           28.46%               14.95

                                                 6            Sucralose              26.83%                 /

                                                 7            Melamine               25.38%               27.88

                                                 8     Pyridine hydrochloride        19.73%               -20.27

                                                 9             Others                13.52%               -6.38

                                                10    Ammonium bicarbonate           13.14%                0.55

                                                11        Liquid ammonia             5.16%                -11.61

                                                12            Nitric acid            4.60%                 0.35

                                                13             Trading               3.77%                  /

                                                14         Pentaerythritol           -4.56%               -3.99

                                                               Source: Anhui Jinhe Industrial Co., Ltd.


  Anhui Jinhe still faces uncertainties in its future operation.


  In the domestic sucralose market, the company is confronted with competition from not only JK Sucralose but also other rivals including Unisweet
  (Shandong) Sucralose Manufacturing Co., Ltd., Changzhou Niutang Chemical Plant Co., Ltd. and Ji'an New Trend Technology Co., Ltd., which are all
  leading sucralose manufacturers and have captured certain market shares. CCM reckoned that improving product quality is also important to Anhui
  Jinhe besides capacity expansion if it wants to effectively increase its market share and profits.



www.cnchemicals.com/Press/88356-CCM: Anhui Jinhe enlarges sucralose capacity and product mix.html                                                              2/4
11/23/2020Case          1:20-cv-01775-LPSCCM:Document       1-1 sucralose
                                              Anhui Jinhe enlarges Filed 12/28/20       Pagemix-China
                                                                          capacity and product 121 ofmarket
                                                                                                      150 news
                                                                                                            PageID #: 145
  This        article       comes         from         Sweeteners         China           News           (http://www.cnchemicals.com/Product/Newsletter/190-
  Anhui%20Jinhe%20enlarges%20sucralose%20capacity%20and%20product%20mix-6063.html) 1610, CCM (http://www.cnchemicals.com/)




                                                                                                                      (http://www.cnchemicals.com/onlineDataBase/index.aspx)

                                                                                                                                                                                        (http://www.kcomb
                                                                                                                                                                                            locale=en)




  About CCM:
  CCM is the leading market intelligence provider for China’s agriculture, chemicals, food & ingredients and life science markets. Founded in 2001, CCM
  offers a range of data and content solutions, from price and trade data to industry newsletters and customized market research reports.       Our clients
                                                                                                                                          (http://onlineplatform.c
  include Monsanto, DuPont, Shell, Bayer, and Syngenta. CCM is a brand of Kcomber Inc.


  For more information about CCM, please visit www.cnchemicals.com (http://www.cnchemicals.com/) or get in touch with us    directly by
                                                                                                                       (http://www.covid.cnch
  emailing econtact@cnchemicals.com (mailto:econtact@cnchemicals.com) or calling +86-20-37616606.


  Tag:   sucralose   (http://www.cnchemicals.com/OnlineDataBase/IndustryDatabase/List.aspx?type=N&id=&search=sucralose&keyword=sucralose)
  sweeteners                                                     (http://www.cnchemicals.com/OnlineDataBase/IndustryDatabase/List.aspx?
  type=N&id=&search=sweeteners&keyword=sweeteners) (sweeteners)


        (/#facebook)         (/#twitter)      (/#wechat)         (/#sina_weibo)         (/#qzone)

        (https://www.addtoany.com/share#url=http%3A%2F%2Fwww.cnchemicals.com%2FPress%2F88356-

  CCM%3A%2520Anhui%2520Jinhe%2520enlarges%2520sucralose%2520capacity%2520and%2520product%2520mix.html&title=CCM%3A%20Anhui%20Jinhe%20enlarges%20sucralose%2
  China%20market%20news)



   Subscribe to our Newsletter
     Your email address                                        Subscribe




  Next Press
  CCM: USDC cancels anti-dumping duty on Meihua Bio’s xanthan gum (/Press/88368-CCM: USDC cancels anti_dumping duty on Meihua Bio’s xanthan gum.html) 10-18-2016
  CCM: Henan Billions to be the first global TiO2 giant in China (/Press/88358-CCM: Henan Billions to be the first global TiO2 giant in China.html) 10-17-2016
  CCM: Beijing Sanyuan enters Hunan market (/Press/88357-CCM: Beijing Sanyuan enters Hunan market.html) 10-17-2016




                                                                                            CONNECT WITH CCM




                           (http://www.facebook.com/CCMKComber)                    (https://twitter.com/CCM_Kcomber)                (http://www.linkedin.com/company/410556?trk=tyah)
                                                                              (https://www.instagram.com/ccminfo/?ref=badge)




www.cnchemicals.com/Press/88356-CCM: Anhui Jinhe enlarges sucralose capacity and product mix.html                                                                                                    3/4
11/23/2020Case   1:20-cv-01775-LPSCCM:Document       1-1 sucralose
                                       Anhui Jinhe enlarges Filed 12/28/20       Pagemix-China
                                                                   capacity and product 122 ofmarket
                                                                                               150 news
                                                                                                     PageID #: 146

                                                                          Contact Us



                                                          (http://www.linkedin.com/company/410556?trk=tyah)




                                                               (http://www.kcomber.com/sites/home/index.html)
                                                                    © 2020 Kcomber,Inc. All rights reserved.                             (http://www.kcomb
                                                              CCM is a brand owned and operated by Kcomber,Inc.                              locale=en)

                                                          Terms and Conditions | Privacy Policy
                                      License: 粤ICP备 13073277 号 (http://www.beian.miit.gov.cn) / 国统涉外证字第0726号
                               粤公网安备 44010402000369号 (http://www.beian.gov.cn/portal/registerSystemInfo?recordcode=44010402000369)



                                                                                                                                     (http://onlineplatform.c




                                                                                                                                     (http://www.covid.cnch




www.cnchemicals.com/Press/88356-CCM: Anhui Jinhe enlarges sucralose capacity and product mix.html                                                       4/4
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 123 of 150 PageID #: 147




               Exhibit K
11/23/2020Case
11123/2020        1:20-cv-01775-LPS FDA
                                     Document
                                        approved   1-1 Filed
                                        approved Svaretenero,
                                                 Sweeteners,        12/28/20
                                                              Additives,
                                                              Adadveo,              Page
                                                                         and Ingredients
                                                                         and Imre:lento         124 ofsince
                                                                                         I| JJinheUSA
                                                                                               nhaUSA   150   PageID #: 148
                                                                                                            1972
                                                                                                            1972




              IINHE
           HOME                     ABOUT          PRODUCTS
                                                   PRODUCTS                       THE
                                                                              GET TH   FACTS
                                                                                     E FACTS




           NEWS                 CONTACT




           Welcome
           Welcome                                 Our mission is    make food
                                                               is to make food and
                                                                               and

                                                   beverages taste
                                                   beverages taste sweeter while improving
                      JINHE
                      JIN HE EST 1972
                             EST 1972
                                                   taste and
                                                   taste     quality.
                                                         and quality.

                                                   Jinhe Industrial
                                                   Jinhe Industrial Co
                                                                    Co is           to serving
                                                                       is committed to
                                                   the food
                                                   the food and
                                                            and beverage industry by
                                                                beverage industry by
                                                                          sweeteners,
                                                   producing high-quality sweeteners,
                                                   additives, and
                                                   additives,     flavor enhancers.
                                                              and flavor enhancers. We
                                                                                    We

                                                   continuously strive to enhance
                                                   continuously           enhance our
                                                                                  our product
                                                                                      product
                                                                            quality and
                                                   offering while improving quality and
                                                                     requirements. Today,
                                                   surpassing safety requirements. Today,
                                                   Jinhe`ss distribution
                                                   Jinhe'   distribution channels
                                                                         channels span
                                                                                  span the
                                                                                       the


www.jinheusa.com/about-jinhe-usa/
vamp-hem   azonVaOcutil rho-meg                                                                                               1/6
                                                                                                                              118
11/23/2020Case
11123/2020       1:20-cv-01775-LPS FDA
                                    Document      1-1 Filed
                                       approved Sweeteners,       12/28/20
                                                            Additives,            Page
                                                                       and Ingredients       125 ofsince
                                                                                       I| JinheUSA    150  PageID #: 149
                                                                                                         1972

                                                 globe and
                                                 globe and we
                                                           we have established ourselves
                                                              have established ourselves

                                                 as the
                                                 as the industry
                                                        industry leader.


                                                 Here
                                                 Here at Chicago, Illinois,
                                                      at Chicago,           established in
                                                                  Illinois, established in
                                                       Jinhe
                                                 2014, Jin he USA is committed
                                                              USA is           to
                                                                     committed to
                                                 distributing our North
                                                 distributing our North America and Latin
                                                                                    Latin
                                                 America clients
                                                 America clients products in an
                                                                 products in an efficient
                                                                                efficient
                                                 and stress-free
                                                 and stress-free fashion,
                                                                 fashion, We
                                                                          We receive
                                                                             receive product
                                                                                     product
                                                 shipments from
                                                 shipments from parent company in
                                                                parent company    China
                                                                               in China
                                                 to US
                                                 to US warehouse,
                                                       warehouse, where
                                                                  where we
                                                                        we are
                                                                           are able
                                                                               able to
                                                                                    to

                                                 pack
                                                 pack and ship the
                                                      and ship the products
                                                                   products based on the
                                                                            based on the

                                                 needs
                                                 needs and
                                                       and desires of our
                                                           desires of our clients.
                                                                          clients.




                                                               




           Welcome
           Welcome                                                 w.
                                                     •                                            ?L I!
                      JINHE EST
                      JINHE     1972
                            EST 1972                                      Fe.                                1,--•   44




www.jinheusa.com/about-jinhe-usa/
Wkw.jinhetnacomiabout-iinhe-usal                                                                                           2/6
11/23/2020Case    1:20-cv-01775-LPS FDA
                                     Document      1-1 Filed
                                        approved Sweeteners,       12/28/20
                                                             Additives,            Page
                                                                        and Ingredients       126 ofsince
                                                                                        |I JinheUSA   150   PageID #: 150
                                                                                                          1972

                                                  Our
                                                  Our mission
                                                      mission is
                                                              is to
                                                                 to make
                                                                    make food
                                                                         food and
                                                                              and beverages
                                                                                  beverages
                                                  taste sweeter while
                                                  taste sweeter while improving
                                                                      improving taste
                                                                                taste and
                                                                                      and quality.
                                                                                          quality.

                                                  Jinhe Industrial
                                                  Jinhe Industrial Co
                                                                   Co is
                                                                      is committed to serving
                                                                         committed to serving the
                                                                                              the

                                                  food
                                                  food and
                                                       and beverage
                                                           beverage industry
                                                                    industry by
                                                                             by producing
                                                                                producing high-
                                                                                          high-
                                                  quality sweeteners, additives,
                                                  quality sweeteners, additives, and
                                                                                 and flavor
                                                                                     flavor
                                                  enhancers. We
                                                  enhancers.    continuously strive
                                                             We continuously strive to enhance
                                                                                    to enhance
                                                  our product
                                                  our         offering while
                                                      product offering while improving
                                                                             improving quality
                                                                                       quality
                                                  and surpassing safety
                                                  and surpassing safety requirements. Today,
                                                                        requirements. Today,
                                                  Jinhe`ss distribution
                                                  Jinhe-   distribution channels span the
                                                                        channels span the globe
                                                                                          globe
                                                  and we have
                                                  and we      established ourselves
                                                         have established ourselves as the
                                                                                    as the
                                                  industry
                                                  industry leader.
                                                           leader.

                                                  Here
                                                  Here at
                                                       at Chicago,
                                                          Chicago, Illinois,
                                                                   Illinois, established
                                                                             established in 2014,
                                                                                         in 2014,
                                                  Jinhe USA
                                                  Jinhe USA is
                                                            is committed
                                                               committed to
                                                                         to distributing our
                                                                            distributing our
                                                  North America and
                                                  North America and Latin America clients
                                                                    Latin America clients

                                                  products
                                                  products in
                                                           in an efficient and
                                                              an efficient     stress-free fashion,
                                                                           and stress-free fashion,
                                                  We
                                                  We receive
                                                     receive product shipments from
                                                             product shipments from parent
                                                                                    parent
                                                  company
                                                  company in
                                                          in China
                                                             China to
                                                                   to US warehouse, where
                                                                      US warehouse, where we
                                                                                          we

                                                  are
                                                  are able to pack
                                                      able to pack and ship the
                                                                   and ship the products
                                                                                products based
                                                                                         based
                                                  on the
                                                  on the needs and desires
                                                         needs and         of our
                                                                   desires of our clients.
                                                                                  clients.




                                                                



www.jinheusa.com/about-jinhe-usa/
www.jinheusa.corn/aboutlinhe-usa/                                                                                           3/6
11/23/2020Case    1:20-cv-01775-LPS FDA
                                     Document      1-1 Filed
                                        approved Sweeteners,       12/28/20
                                                             Additives,            Page
                                                                        and Ingredients       127 ofsince
                                                                                        |I JinheUSA   150   PageID #: 151
                                                                                                          1972



              Environment
              Environmerryt
                       Jinhe demonstrates
                              emonstrates unparalleled
                                          unparalleled
                                                   commitment to preserving
                                                   commitment to            the
                                                                 preserving the
               WE ARE
               WE ARE THE
                       THE INDUSTRY
                           INDUSTRY
                          LEADER IN
                          LEADER IN
                   ENVIRONMENTAL
                   ENVIRONMENTAL
                                                   environment. We
                                                   environment. We take
                                                                   take great
                                                                        great pride
                                                                              pride in
                                                                                    in being
                                                                                       being
                      PRESERVATION
                      PRESERVATION
                                                   recognized
                                                   recognized as
                                                              as a “Green Company”
                                                                 a "Green Company" by our
                                                                                   by our
                                                   customers
                                                   customers and
                                                             and as well as
                                                                 as well    our rivals.
                                                                         as our rivals.
                                                   Furthermore, Jinhe and
                                                   Furthermore, Jinhe and it subsidiaries
                                                                          it subsidiaries
                                                   continuously
                                                   continuously invest
                                                                invest in
                                                                       in both foreign and
                                                                          both foreign and
                                                   domestic environmental protection
                                                   domestic environmental protection
                                                   programs.
                                                   programs.

                                                   Jinhe has
                                                   Jinhe has invested
                                                             invested over
                                                                      over $25
                                                                           $25 million
                                                                               million in waste
                                                                                       in waste
                                                   management
                                                   management to
                                                              to build facilities that
                                                                 build facilities that
                                                   significantly reduce
                                                   significantly        greenhouse gases,
                                                                 reduce greenhouse        solid
                                                                                   gases, solid
                                                   waste and
                                                   waste     sewage while
                                                         and sewage while at
                                                                          at the same time
                                                                             the same time
                                                   improving
                                                   improving air
                                                             air quality.
                                                                 quality. Our
                                                                          Our dual waste water
                                                                              dual waste water

                                                   system is
                                                   system is capable of processing
                                                             capable of processing 6,000
                                                                                   6,000 tons of
                                                                                         tons of
                                                   waste-water daily,
                                                   waste-water daily, making
                                                                      making us
                                                                             us a
                                                                                a leader
                                                                                  leader
                                                   amongst our peers.
                                                   amongst our peers.


                                                                



                 Quality
                 Quality                                               Our Certifications
                                                                       Our Certifications

                   CERTIFIED AND
                   CERTIFIED AND
                APPROVED BY
                APPROVED  BY FDA
                             FDA




www.jinheusa.com/about-jinhe-usa/                                                                                           4/6
11/23/2020Case    1:20-cv-01775-LPS FDA
                                     Document      1-1 Filed
                                        approved Sweeteners,       12/28/20
                                                             Additives,            Page
                                                                        and Ingredients       128 ofsince
                                                                                        I| JinheUSA    150  PageID #: 152
                                                                                                          1972




                                                  ISO ISO ISO ISO
                                                     ISO 18001       ISO 22000        ISO 14001         ISO 9001




                                                                                 %     SGS


                                                  Jinhe puts
                                                  Jinhe puts quality and safety
                                                             quality and safety of our products
                                                                                of our products
                                                  above
                                                  above all
                                                        all else.
                                                            else. We
                                                                  We have
                                                                     have invested significant
                                                                          invested significant
                                                  time, resources
                                                  time, resources and
                                                                  and capital
                                                                      capital into
                                                                              into R&D
                                                                                   R&D of our
                                                                                       of our
                                                  products as well
                                                  products as well as
                                                                   as building state of
                                                                      building state of the
                                                                                        the art
                                                                                            art
                                                  facilities that
                                                  facilities that help
                                                                  help improve
                                                                       improve quality.
                                                                               quality.

                                                  Every
                                                  Every department and distributor
                                                        department and             of Jinhe’s
                                                                       distributor ofJ inhe's
                                                  products are constantly
                                                  products are            audited to
                                                               constantly audited to ensure
                                                                                     ensure we
                                                                                            we
                                                  comply with all
                                                  comply with     safety and
                                                              all safety and quality
                                                                             quality regulations.
                                                                                     regulations.




               Our
               0 u r Jinhe
                     Jinhe USA
                           USA is
                                is proud to work
                                   proud to work with
                                                  with some
                                                       some of  the
                                                             of the

           Customers
           Customersworld’s
                     world's biggest
                     beverage
                             biggest brands
                                      brands in
                     beverage industry.
                               industry. Our
                                                the food
                                             in the food and

                                         Our customers
                                                         and

                                             customers include
                                                         include large
                                                                  large
               ON-TIME DELIVERY,
               ON-TIME  DELIVERY,
               100% SATISFACTION
               100% SATISFACTION                  retailers and food
                                                  retailers and food manufacturers
                                                                     manufacturers as
                                                                                   as well as local
                                                                                      well as local
                                                  independent
                                                  independent business
                                                              business owners. Contact us
                                                                       owners. Contact    for a
                                                                                       us for a
                                                  free consultation
                                                  free consultation


                                                       C O N T A C T US
                                                       CONTACT       US




www.jinheusa.com/about-jinhe-usa/                                                                                           5/6
11/23/2020Case    1:20-cv-01775-LPS FDA
                                     Document      1-1 Filed
                                        approved Sweeteners,       12/28/20
                                                             Additives,            Page
                                                                        and Ingredients       129 ofsince
                                                                                        |I JinheUSA   150   PageID #: 153
                                                                                                          1972

                 About Jinhe |I Our
                 AboutJinhe     Our Products
                                    Products |I Jinhe
                                                Jinhe Global
                                                      Global |I FAQ
                                                                FAQ |I News
                                                                       News |I Careers
                                                                               Careers |I Contact
                                                                                          Contact Us
                                                                                                  Us |

                 111 W
                 111 W Jackson
                       Jackson Blvd
                               Blvd -- Suite 1350, Chicago
                                       Suite 1350, Chicago IL,
                                                           IL, 60604
                                                               60604 |I (847) 376-8303 |I infogjinheusa.com
                                                                        (847) 376-8303    info@jinheusa.com


                                      2018 All
                                      2018 All Rights
                                               Rights Reserved
                                                      Reserved |I Terms
                                                                  Terms of
                                                                        of Service
                                                                           Service and
                                                                                   and Disclaimers
                                                                                       Disclaimers




                                                                in
                                                               e 




www.jinheusa.com/about-jinhe-usa/
www.jinheusa.corn/aboutlinhe-usa/                                                                                           6/6
11/23/2020Case     1:20-cv-01775-LPS Document        1-1Sucrulose
                                     Artifical Sweetners,    Filedand12/28/20        Page
                                                                        food ingredients
                                     .........,........,...,...,..,,,....                      130| Jinhe
                                                                                         distrubtor of 150USAPageID #: 154




          JINHE
          HOME
          HOME                  ABOUT
                                ABOUT              PRODUCTS
                                                   PRODUCTS                   GET THE
                                                                              GET THE FACTS
                                                                                      FACTS




          NEWS
          NEWS                 CONTACT
                               CONTACT




                              J I N H E USA
                              JINHE     USA
                              YOUR LIFE
                              YOUR      TASTES
                                   LIFE TASTES
                              BETTER
                              BETTER NOW
                                     NOW
                               WE ARE
                               WE ARE THE
                                      THE PREFERRED
                                          PREFERRED SWEETENERS
                                                    SWEETENERS
                               AND FOOD
                               AND FOOD INGREDIENTS
                                         INGREDIENTS SUPPLIER
                                                     SUPPLIER FOR
                                                              FOR
                               MAJOR
                               MAJOR FOOD
                                     FOOD && BEVERAGE COMPANIES
                                             BEVERAGE COMPANIES
                               AROUND THE
                               AROUND  THE WORLD
                                           WORLD
www.jinheusa.com                                                                                                             1/4
11/23/2020Case     1:20-cv-01775-LPS Document        1-1Sucrulose
                                     Artifical Sweetners,  Filedand
                                                                  12/28/20       Page
                                                                    food ingredients       131I| Jinhe
                                                                                     distrubtor  of 150USAPageID #: 155




                        We
                        We are
                           are the
                               the preferred choice of
                                   preferred choice of America's
                                                       America’s largest
                                                                 largest brands for
                                                                         brands for
                     sweeteners, additives
                     sweeteners, additives and
                                           and food
                                               food ingredients.
                                                    ingredients. Our
                                                                 Our reputation
                                                                     reputation
                       for quality,
                       for quality, safety
                                    safety and
                                           and on-time
                                               on-time delivery
                                                       delivery is
                                                                is unparalleled
                                                                   unparalleled and
                                                                                and
                         our commitment
                         our commitment to
                                        to environmental
                                           environmental sustainability
                                                         sustainability is
                                                                        is the
                                                                           the
                               standard by
                               standard    which all
                                        by which     others are
                                                 all others are measured
                                                                measured in
                                                                         in the
                                                                            the
                             industry.
                             industry. Learn
                                       Learn more
                                             more about Jinhe’s commitment
                                                  about Jinhe's commitment to
                                                                           to
                     environmental sustainability
                     environmental sustainability or Contact us
                                                  or Contact us to
                                                                to inquire
                                                                   inquire about our
                                                                           about our
                                              sweeteners and
                                              sweeteners and ingredients
                                                             ingredients

                                                               



                                                  OUR
                                                  OUR PRODUCTS
                                                      PRODUCTS




www.jinheusa.com                                                                                                          2/4
11123/2020Case
11/23/2020         1:20-cv-01775-LPS Document        1-1Sucrulose
                                     Artifical Sweetners,
                                     Artifice!             Filedand
                                                                  12/28/20       Page
                                                                    food ingredients       132I| Jinhe
                                                                                     distrubtor  of 150USAPageID #: 156




                                                       A L L PRODUCTS
                                                       ALL   PRODUCTS




                                                     CONTACT US
                                                     CONTACT US



                                                   FIRST
                                                   FIRST NAME
                                                         NAME **



                           I I I I1                COMPANY *
                                                   COMPANY*


                   SATISFACTION
                     QUARANTEE
                                                   EMAIL ADDRESS
                                                   EMAIL ADDRESS **



                                                   PHONE NUMBER
                                                   PHONE NUMBER




                                                   HOW CAN WE
                                                   HOW CAN WE HELP?
                                                              HELP?




www.jinheusa.com                                                                                                          3/4
                                                                                                                          314
11/23/2020Case     1:20-cv-01775-LPS Document        1-1Sucrulose
                                     Artifical Sweetners,  Filedand
                                                                  12/28/20       Page
                                                                    food ingredients       133I| Jinhe
                                                                                     distrubtor  of 150USAPageID #: 157




                                                      E      I'm not
                                                             I'm not a robot
                                                                     a robot
                                                                                               reCAPTCHA
                                                                                               reCAPTCHA
                                                                                               Privacy -- Terms
                                                                                               Privacy    Terms



                                                         SUBMIT
                                                         SUBMIT




                 About Jinhe |I Our
                 AboutJinhe     Our Products
                                    Products |I Jinhe
                                                Jinhe Global
                                                      Global |I FAQ
                                                                FAQ |I News
                                                                       News |I Careers
                                                                               Careers |I Contact
                                                                                          Contact Us
                                                                                                  Us |

               111 W
               111 W Jackson
                     Jackson Blvd
                             Blvd -- Suite 1350, Chicago
                                     Suite 1350, Chicago IL,
                                                         IL, 60604
                                                             60604 |I (847) 376-8303 |I infogjinheusa.com
                                                                      (847) 376-8303    info@jinheusa.com


                                      2018 All
                                      2018 All Rights
                                               Rights Reserved
                                                      Reserved |I Terms
                                                                  Terms of
                                                                        of Service
                                                                           Service and
                                                                                   and Disclaimers
                                                                                       Disclaimers



                                                                in
                                                               e 




www.jinheusa.com                                                                                                          4/4
11/23/2020Case
11123/2020       1:20-cv-01775-LPS Document
                                     Jrne USA - 1-1
                                     Jinhe              Filed
                                                Distributors
                                                risbibutors      12/28/20
                                                             of awed=
                                                             or sucralose       Page
                                                                          and other       134
                                                                                    quality
                                                                                    quaky       of 150 PageID #: 158
                                                                                            sweeteners




             IINHE
           HOME              ABOUT              PRODUCTS
                                                PRODUCTS                      THE
                                                                          GET TH   FACTS
                                                                                 E FACTS




           NEWS              CONTACT




           Products
           Products                             Jinhe is
                                                Jinhe is the largest
                                                             largest manufacturer of Maltol,
                                                Ethyl
                                                Ethyl Maltol, Acesulfame-K, and
                                                      Maltol, Acesulfame-K,     Sucralose in
                                                                            and Sucralose in the
                                                                                             the
                         QUALITY
                         QUALITY
                 SWEETENERS AND
                            AND
                 SWEETENERS
                       ADDITIVES
                       ADDITIVES
                                                world. With the
                                                world.                    of numerous
                                                            the ownership of numerous

                                                process patents
                                                        patents in           and food
                                                                in chemistry and food additive
                                                                                      additive
                                                manufacturing.
                                                manufacturing,
                                                Jinhe provides
                                                Jinhe provides the
                                                               the optimal
                                                                   optimal product
                                                                           product for
                                                                                   for your

                                                food production needs. With a
                                                     production needs.      a wide variety of
                                                offerings available
                                                offerings           to our
                                                          available to our customers,
                                                                           customers, we
                                                                                      we always
                                                                                         always

                                                aim to
                                                aim to ensure
                                                       ensure all products are
                                                              all products are of
                                                                               of the
                                                                                  the highest
                                                                                      highest
                                                quality.
                                                quality,



                                                             
                                                                                                          
www.jinheusa.com/products/
terwinheizencornrprdudzi                                                                                               1/6
                                                                                                                       16
11/23/2020Case   1:20-cv-01775-LPS Document
                                     Jinhe USA - 1-1     Filed
                                                 Distributors     12/28/20
                                                              of sucralose       Page
                                                                           and other       135
                                                                                     quality     of 150 PageID #: 159
                                                                                             sweeteners




           Products
           Products                             Jinhe is
                                                Jinhe    the largest
                                                      is the largest manufacturer of Maltol,
                                                                     manufacturer of Maltol,
                                                Ethyl
                                                Ethyl Maltol, Acesulfame-K, and
                                                      Maltol, Acesulfame-K,     Sucralose in
                                                                            and Sucralose in the
                                                                                             the
                         QUALITY
                         QUALITY
                 SWEETENERS AND
                            AND
                 SWEETENERS
                       ADDITIVES
                       ADDITIVES
                                                world. With
                                                world. With the
                                                            the ownership
                                                                ownership of
                                                                          of numerous
                                                                             numerous
                                                process
                                                process patents
                                                        patents in chemistry and
                                                                in chemistry and food
                                                                                 food additive
                                                                                      additive
                                                manufacturing.
                                                manufacturing.




                                                                          ‘ws




                                                                                              •




                                                Jinhe provides
                                                Jinhe          the optimal
                                                      provides the optimal product for your
                                                                           product for your

                                                food production
                                                food production needs. With a
                                                                needs. With   wide variety
                                                                            a wide variety of
                                                                                           of

                                                offerings available
                                                offerings available to
                                                                    to our
                                                                       our customers,
                                                                           customers, we
                                                                                      we always
                                                                                         always
                                                aim to ensure
                                                aim to ensure all
                                                              all products are of
                                                                  products are of the
                                                                                  the highest
                                                                                      highest
                                                quality.



                                                              


               Our
               Our                                    Sucralose
                                                       Sucralose
           Products
           Products                                Acesulfame
                                                 - Acesulfa
                                                              Potassium
                                                            me Potassium
                   CERTIFIED AND
                  CERTIFIED  AND                   (Ace-K)
                                                   (Ace-K)
                APPROVED BY   THE
                APPROVED   BY THE
                              FDA
                              FDA                                                                          
www.jinheusa.com/products/                                                                                              2/6
11/23/2020Case
11/23/2020       1:20-cv-01775-LPS Document
                                     Jinhe USA -- 1-1
                                     Jinhe USA            Filed
                                                  Distributors
                                                  Distributors     12/28/20
                                                               of sucralose
                                                               of sucralose       Page
                                                                            and other
                                                                            and other       136
                                                                                      quality
                                                                                      quality     of 150 PageID #: 160
                                                                                              sweeteners
                                                                                              sweeteners

                                                 Acesulfame Potassium
                                                 Acesulfame Potassium (also
                                                                      (also known
                                                                            known as
                                                                                  as
                                                 acesulfame
                                                 acesulfame K or Ace
                                                            K or Ace K)
                                                                     K) has
                                                                        has high stability, pure
                                                                            high stability, pure
                                                 taste, and
                                                 taste, and is the best
                                                            is the best sweetener for soft
                                                                        sweetener for soft drinks.
                                                                                           drinks.




                                                               •




                                                   s. .



                                                 It
                                                 It is
                                                    is sweeter than sucrose,
                                                       sweeter than sucrose, sugarless,
                                                                             sugarless, and
                                                                                        and
                                                 calorie-free. It
                                                 calorie-free. It can
                                                                  can be easily dissolved
                                                                      be easily dissolved in
                                                                                          in water
                                                                                             water
                                                 at
                                                 at room temperature. Acesulfame
                                                    room temperature. Acesulfame Potassium
                                                                                 Potassium
                                                 can be
                                                 can be mixed with other
                                                        mixed with other sweeteners, further
                                                                         sweeteners, further
                                                 increasing
                                                 increasing the sweetness.
                                                            the sweetness.

                                                 Acesulfame Potassium
                                                 Acesulfame           can be
                                                            Potassium can be preserved for
                                                                             preserved for
                                                 approximately 10 years
                                                 approximately 10 years without degradation of
                                                                        without degradation of

                                                 quality, and
                                                 quality, and will
                                                              will not
                                                                   not react with other
                                                                       react with other food
                                                                                        food
                                                 composition or
                                                 composition or additives when used
                                                                additives when used together.

                                                 Common uses:
                                                 Common uses:


                                                                                               lit


                                                 Bakery
                                                 Bakery products,
                                                        products, gum,
                                                                  gum, soft
                                                                       soft drinks,
                                                                            drinks, candy, jam,
                                                                                    candy, jam,
                                                 dairy products,
                                                 dairy           jelly, lipstick,
                                                       products, jelly, lipstick, and
                                                                                  and medicine.
                                                                                      medicir
                                                                                                            
wwwjinheusacom/products/
www.jinheusa.com/products/                                                                                               3/6
                                                                                                                         3/6
11/23/2020Case   1:20-cv-01775-LPS Document
                                     Jinhe USA - 1-1     Filed
                                                 Distributors     12/28/20
                                                              of sucralose       Page
                                                                           and other       137
                                                                                     quality     of 150 PageID #: 161
                                                                                             sweeteners


                                                Quality:
                                                Quality:


                                                Acesulfame Potassium
                                                Acesulfame Potassium has
                                                                     has been
                                                                         been approved
                                                                              approved for
                                                                                       for
                                                use
                                                use by
                                                    by the
                                                       the FDA
                                                           FDA in the US,
                                                               in the US, as well as
                                                                          as well as approved
                                                                                     approved in
                                                                                              in
                                                the
                                                the EU,
                                                    EU, China,
                                                        China, and Japan.
                                                               and Japan.


                                                Product Specification
                                                Product Specification


                                                    • Chemical
                                                      Chemical Name:
                                                               Name: Potassium
                                                                     Potassium 6-methyl-2,2-
                                                                               6-methyl-2,2-
                                                       dioxo-2H-1,2λ6,3-oxathiazin-4-olate
                                                       dioxo-2H-1,2A6,3-oxathiazin-4-olate
                                                    • Molecular
                                                      Molecular Formula:C4H4KNO4S
                                                                Formula:C4H4KNO4S

                                                    • Molecular
                                                      Molecular Weight: 201.24
                                                                Weight: 201.24
                                                      Standard Appearance:
                                                    • Standard Appearance: White, odorless
                                                                           White, odorless
                                                       crystalline
                                                       crystalline powder
                                                                   powder
                                                    • Particle Size: Small
                                                      Particle Size: Small particle size
                                                                           particle size
                                                    • CAS
                                                      CAS No:55589-62-3
                                                          No:55589-62-3
                                                    • HS: 29349910
                                                      HS: 29349910
                                                    • EINECSN:   251-622-6
                                                      El N ECSN: 251-622-6
                                                    • Mesh Size: Powder
                                                      Mesh Size: Powder and Granular
                                                                        and Granular

                                                Quality Standard:
                                                Quality Standard:


                                                Has
                                                Has been
                                                    been approved for use
                                                         approved for use by the FDA
                                                                          by the FDA in
                                                                                     in the
                                                                                        the
                                                US,
                                                US, as well as
                                                    as well as approved
                                                               approved in
                                                                        in the
                                                                           the EU,
                                                                               EU, China,
                                                                                   China, and
                                                                                          and
                                                Japan
                                                Japan


                                                Product Packaging:
                                                Product Packaging:


                                                One wood pallet
                                                One wood        with either
                                                         pallet with either 27
                                                                            27 or
                                                                               or 28
                                                                                  28 drums, 25
                                                                                     drums, 25
                                                kg
                                                kg net weight fiber
                                                   net weight fiber drums,
                                                                    drums, product sealed by
                                                                           product seal
                                                                                                           
www.jinheusa.com/products/                                                                                              4/6
11/23/2020Case   1:20-cv-01775-LPS Document
                                     Jinhe USA - 1-1     Filed
                                                 Distributors     12/28/20
                                                              of sucralose       Page
                                                                           and other       138
                                                                                     quality     of 150 PageID #: 162
                                                                                             sweeteners

                                                double
                                                double food safe polyethylene
                                                       food safe polyethylene bags.
                                                                              bags.

                                                Custom size
                                                Custom size drums are available
                                                            drums are available upon
                                                                                upon request.
                                                                                     request.
                                                Please
                                                Please contact
                                                       contact us for details
                                                               us for details

                                                Certification:
                                                Certification:


                                                                   JM.%
                                                                    HALAL
                                                 Kosher

                                                 ▪ Maltol
                                                  Maltol
                                                 + Methyl
                                                    Methyl Cyclopentenolone
                                                           Cyclopentenolone
                                                 + Ethyl
                                                    Ethyl Maltol
                                                          Maltol



           Request
           Request Full
                     Full Name:
                          Name:
           Catalogue
           Catalogue
           SEE
           SEE OUR
               OUR FULL
                   FULL RANGE
                        RANGE
             OF
             OF PRODUCTS  AND
                PRODUCTS AND
                     SERVICES
                     SERVICES                   Email Address:
                                                Email Address:




                                                Company Name:
                                                Company Name:




                                                                                                           
www.jinheusa.com/products/                                                                                              5/6
11/23/2020Case   1:20-cv-01775-LPS Document
                                     Jinhe USA - 1-1     Filed
                                                 Distributors     12/28/20
                                                              of sucralose       Page
                                                                           and other       139
                                                                                     quality     of 150 PageID #: 163
                                                                                             sweeteners


                                                 Message:
                                                 Message:




                                                           I'm
                                                           I'm not
                                                               not a
                                                                   a robot
                                                                     robot
                                                                                             reCAPTCHA
                                                                                             n
                                                                                             Privacy -- Terms
                                                                                             Privacy    Terms



                                                      R E Q U E S T CATALOGUE
                                                      REQUEST       CATA LO G U E




                 About Jinhe |I Our
                 AboutJinhe     Our Products
                                    Products |I Jinhe
                                                Jinhe Global
                                                      Global |I FAQ
                                                                FAQ |I News
                                                                       News |I Careers
                                                                               Careers |I Contact
                                                                                          Contact Us
                                                                                                  Us |

                111 W
                111 W Jackson
                      Jackson Blvd
                              Blvd -- Suite 1350, Chicago
                                      Suite 1350, Chicago IL,
                                                          IL, 60604
                                                              60604 |I (847) 376-8303 |I infogjinheusa.com
                                                                       (847) 376-8303    info@jinheusa.com


                                    2018 All
                                    2018 All Rights
                                             Rights Reserved
                                                    Reserved |I Terms
                                                                Terms of
                                                                      of Service
                                                                         Service and
                                                                                 and Disclaimers
                                                                                     Disclaimers



                                                              in
                                                             e 




                                                                                                                
www.jinheusa.com/products/                                                                                              6/6
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 140 of 150 PageID #: 164




               Exhibit L
            Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 141 of 150 PageID #: 165
(4Prinova.    NAGASE Group                                                                                                         f.f/////////1/%/0"           % / 4"
                                                                             .111111 1 11 !

                                               1   1x1 1                       1    1    4 114-7 -
                                   tvill1111111111,111111,11 • I             fill   le        s,

                                       1                  "f
 IM•

                                                                                                         •
                                                                                                                                   777""117
                                                                                                                                          7      "5.\ "5"7.-.
                                           1        11 1 I 1



                                               Ilagsswy.
                                     A\\                                                             V

                                      H        \




                                                               MW




          Ingredients
          Ingredients
          Delivering global
          Delivering global expertise
                            expertise




        Largest importer
        Largest importer                                               World’s largest
                                                                       World's largest                                   40 years'
                                                                                                                         40 years’ sourcing
                                                                                                                                   sourcing
        of food
        of      grade vitamins
           food grade vitamins                                         buyer of
                                                                       buyer of BCAAs
                                                                                BCAAs                                    experience
                                                                                                                         experience

                                                                       Full team
                                                                       Full team in
                                                                                 in China
                                                                                    China




North American
North American Headquarters: Illinois // (630)
               Headquarters: Illinois    (630) 868-0300
                                               868-0300 // info@prinovausa.com
                                                           info@prinovausa.com // 02019
                                                                                  ©2019 Prinova
                                                                                        Prinova Group
                                                                                                Group LLC. All rights
                                                                                                      LLC. All righ13, reserved.
                                                                                                                       reserved.                   prinovausa.com
                                                                                                                                                   prinovausa.com
            Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 142 of 150 PageID #: 166
(4Prinova    NAGASE Group




          Ingredients list
          Ingredients list
          VitaminCC
          Vitamin                                            BCAAs
                                                             BCAAs                                              NaturalSweeteners
                                                                                                                Natural Sweeteners
          >>Ascorbic
            AscorbicAcid
                     Acid 40>                                >>BCAAs
                                                                BCAAs Q Q 0                                     >>Allulose
                                                                                                                  Allulose
          >>Ascorbic
            AscorbicAcid
                     AcidDC
                         DCGrade
                            Grade                            >>Leucine
                                                                Leucine  0 0                                    >>Monk
                                                                                                                  MonkFruit
                                                                                                                       Fruit
           >>Calcium
             CalciumAscorbate
                     Ascorbate                                >>Isoleucine
                                                                 Isoleucine Q 0                                 >>Stevia
                                                                                                                  Stevia
           >>Sodium
             SodiumAscorbate
                    Ascorbate                                 >> Valine
                                                                Valine      0 CjI                               >>Trehalose
                                                                                                                  Trehalose
                                                                                                                >>Xylitol
                                                                                                                  Xylitol
          VitaminBB
          Vitamin                                            OtherEssential
                                                             Other EssentialAmino
                                                                            AminoAcids
                                                                                  Acids
           >>Vitamin
             VitaminB1
                     B1 0                                     >>Histidine
                                                                Histidine Q                                     Gums
                                                                                                                Gums




                                                                                  0
           >>Vitamin
             VitaminB2
                     B2                                       >>Lysine
                                                                Lysine                                           >>Locust
                                                                                                                   LocustBean
                                                                                                                          Bean
           >>Niacinamide
             Niacinamide       •                              >>Methionine
                                                                Methionine 0                                     >>Xanthan
                                                                                                                   Xanthan
           >>Vitamin
             Vitamin B5
                     B5 •                                     >>Phenylalanine
                                                                Phenylalanine                                    >>Guar
                                                                                                                   Guar
           >>Vitamin
             Vitamin B6
                     B6                                       >>Threonine
                                                                Threonine 0
           >>Folic
             FolicAcid
                   Acid 0                                     > Tryptophan 0
                                                              >Tryptophan                                       Proteins
                                                                                                                Proteins
           >>Biotin
             Biotin 0                                                                                            >>Beef
                                                                                                                   BeefProtein
                                                                                                                        Protein
           >>Vitamin
             Vitamin B12
                     B12                                      Non-EssentialAmino
                                                              Non-Essential AminoAcids
                                                                                 Acids                           >>Bone
                                                                                                                   Bone Broth
                                                                                                                        Broth 0
                                                              >>Alanine
                                                                Alanine 0                                        >>Bovine
                                                                                                                   Bovine Collagen
                                                                                                                          Collagen
          Vitamin EE++ K+
          Vitamin      K +AA                                  >>Arginine
                                                                Arginine 0                                       >>Fish
                                                                                                                   Fish Collagen
                                                                                                                        Collagen
           >>Vitamin
             Vitamin AAPalmitate
                       Palmitate                              >>Aspartic
                                                                Aspartic Acid
                                                                         Acid 0                                  >>Pea
                                                                                                                   Pea Protein
                                                                                                                       Protein 0
           >>Vitamin
             Vitamin AAAcetate
                       Acetate                                >>Cysteine
                                                                Cysteine                                         >>Rice
                                                                                                                   Rice Protein
                                                                                                                        Protein 0
           >>Vitamin
             Vitamin EE 50%
                        50%                                   >>Glutamic
                                                                GlutamicAcid
                                                                         Acid 0                                  >>Whey
                                                                                                                   Whey Protein
                                                                                                                        Protein
           >>Vitamin
             Vitamin EE USP
                        USP                                   >>Glutamine
                                                                Glutamine 0
           >>Vitamin
             Vitamin K3
                     K3                                       >> Glycine
                                                                 Glycine                                         Fat Powders
                                                                                                                 Fat Powders and
                                                                                                                             and Liquid
                                                                                                                                 Liquid
                                                              >> N-Acetyle-L-Tyrosine
                                                                 N-Acetyle-L-Tyrosine                            >> MCT
                                                                                                                    MCT70%
                                                                                                                        70% on
                                                                                                                            on Acacia
                                                                                                                               Acacia (coconut)
                                                                                                                                       (coconut) 0
           Sorbates ++ Benzoates
           Sorbates    Benzoates                              >> Proline
                                                                 Proline 0                                       >> MCT
                                                                                                                    MCT Oil
                                                                                                                        Oil (coconut)
                                                                                                                             (coconut) 0
           >> Benzoic
              Benzoic Acid
                      Acid                                    >>Tyrosine
                                                                Tyrosine 0       Cjl
           >> BHT
              BHT
           >> Potassium
              Potassium Sorbate
                        Sorbate                               Functional Ingredients
                                                              Functional Ingredients                             		       Instant
                                                                                                                         Instant
           >> Sodium
              Sodium Benzoate
                     Benzoate                                 >> Beta-Alanine
                                                                 Beta-Alanine
           >> Sorbic
              Sorbic Acid
                     Acid                                     >> BHB's
                                                                 BHB’s
                                                              >> Carnitine
                                                                 Carnitine L-Tartrate
                                                                           L-Tartrate
                                                                                                                0		      Fermented
                                                                                                                         Fermented


           Flavor Enhancers
           Flavor Enhancers                                   >> L-Carnitine
                                                                 L-Carnitine 0                                    		
                                                                                                                 41.70   Granular
                                                                                                                         Granular
           >> I+G
              I+G                                             >> Caffeine
                                                                 Caffeine
           >> IMP
              IMP                                             > Creatine 0
                                                              >Creatine                                         		
                                                                                                                C)       Hydrolysis
                                                                                                                         Hydrolysis
           >> MSG
              MSG                                             >> Glucuronolactone


           Acidulates
           Acidulates
                                                              > Taurine 0
                                                              >Taurine
                                                              > Theanine 0
                                                              >Theanine
                                                                                                                0		      Organic
                                                                                                                         Organic


           >> Citric
              Citric
           >> Fumeric
              Fumeric                                         High Intensity
                                                              High Intensity Sweeteners
                                                                             Sweeteners                          Connect with us now at
           >> Malic
              Malic                                           > Ace-K
                                                                                                                 info@prinovaUSA.com
           >> Tartaric
              Tartaric                                          Erythritol
                                                              > Erythritol
                                                              > Neotame
                                                              > Sodium Saccharine
                                                              >> Sucralose
                                                                 Sucralose
                                                              > Xylose



North American
North American Headquarters: Illinois / (630) 868-0300 / info@prinovausa.com / ©2019 Prinova
                                                                                     Prinova Group
                                                                                             Group LLC.All
                                                                                                   LLC. All rights
                                                                                                            rights reserved.
                                                                                                                   reserved.               prinovausa.com
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 143 of 150 PageID #: 167




              Exhibit M
                                Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 144 of 150 PageID #: 168


Product Description Consignee      Shipper                        Arrival Date Gross Weight (lbs) Shipper Address                Bill of Lading     Place of Receipt
                                                                                                  NO.127, EAST STREET,LAIAN
Acesulfame K       Jinhe USA LLC Anhui Jinhe Inductrial Co., Ltd.   07/18/2017             38689                                 OERT201701G04893 SHANGHAI
                                                                                                  COUNTRY, ANHUI 239200, CHINA
                                                                                                  NO.127 EAST STREET LAIAN
Acesulfame K       Jinhe USA LLC Anhui Jinhe Inductrial Co., Ltd.   03/01/2019             38689                                 OERT201701I01093   SHANGHAI
                                                                                                  COUNTY CHINA
                                                                                                  NO.127, EAST STREET,LAIAN
Acesulfame K       Jinhe USA LLC Anhui Jinhe Inductrial Co., Ltd.   03/25/2019             38689                                 OERT201701I01492   SHANGHAI
                                                                                                  COUNTY, ANHUI 239200, CHINA
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 145 of 150 PageID #: 169




               Exhibit N
                                 Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 146 of 150 PageID #: 170


Product Description Consignee             Shipper                           Arrival Date Gross Weight (lbs) Foreign Port Shipper Address             Bill of Lading     Place of Receipt
                                                                                                                         NO 127 EAST STREET
Acesulfame K       JRS International LLC Anhui Jinhe Inductrial Co., Ltd.     07/07/2017             23232 Shanghai                                  PEVHDRN17053329 SHANGHAI
                                                                                                                         LAIAN,ANHUI,CN
                                                                                                                         127 EAST STREET,LAIAN
Acesulfame K       JRS International LLC Anhui Jinhe Inductrial Co., Ltd.     12/20/2017             37422 Shanghai                                  SMMBSSHA3519136 SHANGHAI
                                                                                                                         COUNTY ANHUI CN
                                                                                                                         NO.127, EAST STREET,LAIAN
Acesulfame K       JRS International LLC Anhui Jinhe Inductrial Co., Ltd.     01/11/2018             37422 Shanghai      COUNTRY,A NHUI 239200,      HNLTSH17A19120     SHANGHAI
                                                                                                                         CHINA
                                                                                                                         NO. 127, EAST STREET,
Acesulfame K       JRS International LLC Anhui Jinhe Inductrial Co., Ltd.     07/05/2018             24464 Shanghai      LAIAN COUNTY ANHUI,         SFOKNBS18060221    SHANGHAI
                                                                                                                         CHINA 239200
                                                                                                                         NO.127, EAST STREET,LAIAN
Acesulfame K       JRS International LLC Anhui Jinhe Inductrial Co., Ltd.     04/15/2019             24336 Shanghai                                  SFOKSY19030333     SHANGHAI CHINA
                                                                                                                         ANHUI CN
                                                                                                                         NO.127, EAST STREET,LAIAN
Acesulfame K       JRS International LLC Anhui Jinhe Inductrial Co., Ltd.     10/28/2019             24464 Shanghai      COUNTY, ANHUI 239200,       OERT201701I07277   SHANGHAI
                                                                                                                         CHINA
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 147 of 150 PageID #: 171




               Exhibit O
                        Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 148 of 150 PageID #: 172


Product Description CONSIGNEE       Shipper          Arrival Date Gross Weight (lbs) Shipper Address     Bill of Lading   Place of Receipt
                                    Anhui Import &                                   669 CHANGJIANG WEST
Acesulfame K     Prinova U.S L.L.C.                    12/26/2018             43648                      BXGCQD0518114498 QINGDAO CHINA
                                    Export Co., Ltd.                                 ROAD HEFEI CN
Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 149 of 150 PageID #: 173




                Exhibit P
                                Case 1:20-cv-01775-LPS Document 1-1 Filed 12/28/20 Page 150 of 150 PageID #: 174


Product Description Consignee      Shipper                            Arrival Date Gross Weight (lbs) Shipper Address                Bill of Lading   Place of Receipt
                                                                                                      EAST STREET,LAIAN COUNTY,
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     07/05/2018             47818                                 ZIMUSNH3995481 SHANGHAI (SH)
                                                                                                      ANHUI,CHINA
                                                                                                      EAST STREET, LAIAN
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     07/18/2018             47818                                 ZIMUSNH3995629 SHANGHAI (SH)
                                                                                                      COUNTY,ANHUI,CHINA
                                                                                                      127 EAST STREET LAIAN COUNTY
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     11/17/2018             42768 ANHUI CHUZHOU AH CHINA TE       OOLU4100636910 SHANGHAI
                                                                                                      5623638
                                                                                                      127 EAST STREET LAIAN COUNTY
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     11/17/2018             42768 ANHUI CHUZHOU AH CHINA TE       OOLU4100636920 SHANGHAI
                                                                                                      5623638
                                                                                                      EAST STREET,LAIAN COUNTY,
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     03/10/2019             47818                                 ZIMUSNH5463249 SHANGHAI (SH)
                                                                                                      ANHUI,CHINA
                                                                                                      127 EAST STREET LAIAN COUNTY
Acesulfame K       Agridient, Inc. Anhui Jinhe Inductrial Co., Ltd.     06/10/2019             42768 ANHUI CHUZHOU AH CHINA TE       OOLU4102648320 SHANGHAI
                                                                                                      5623638
